Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

Dated as of March 29, 2012

 

among

 

LPL INVESTMENT HOLDINGS INC.,
as Holdings,

 

LPL HOLDINGS, INC.,
as Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN
SACHS BANK USA
as Joint Lead Arrangers,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN
SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR
FUNDING, INC. AND SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Bookrunners,

 

GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND
MORGAN STANLEY SENIOR FUNDING, INC.
as Syndication Agents and

 

SUNTRUST BANK

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

Definitions

 

2

1.1

 

Defined Terms

 

2

1.2

 

Other Interpretive Provisions

 

75

1.3

 

Accounting Terms

 

76

1.4

 

Rounding

 

77

1.5

 

References to Agreements, Laws, etc.

 

77

1.6

 

Times of Day

 

77

1.7

 

Timing of Payment or Performance

 

77

1.8

 

Letter of Credit Amounts

 

77

1.9

 

Currency Equivalents Generally

 

77

1.10

 

Pro Forma Basis

 

78

1.11

 

Classification of Loans and Borrowings

 

78

 

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit Facilities

 

78

2.1

 

Loans

 

78

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

81

2.3

 

Notice of Borrowing

 

81

2.4

 

Disbursement of Funds

 

83

2.5

 

Repayment of Loans; Evidence of Debt

 

84

2.6

 

Conversions and Continuations

 

87

2.7

 

Pro Rata Borrowings

 

88

2.8

 

Interest

 

89

2.9

 

Interest Periods

 

90

2.10

 

Increased Costs, Illegality, Etc.

 

90

2.11

 

Compensation

 

93

2.12

 

Change of Lending Office

 

93

2.13

 

Notice of Certain Costs

 

93

2.14

 

Incremental Facilities

 

94

2.15

 

Extensions of Term Loans, Revolving Credit Loans and Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans and
Additional/Replacement Revolving Credit Commitments

 

98

2.16

 

Defaulting Lenders

 

102

 

 

 

 

 

SECTION 3.

 

Letters of Credit

 

105

3.1

 

Issuance of Letters of Credit

 

105

3.2

 

Letter of Credit Requests

 

106

3.3

 

Letter of Credit Participations

 

107

3.4

 

Agreement to Repay Letter of Credit Drawings

 

109

3.5

 

Increased Costs

 

112

3.6

 

New or Successor Letter of Credit Issuer

 

113

3.7

 

Role of Letter of Credit Issuer

 

114

3.8

 

Cash Collateral

 

115

 

i

--------------------------------------------------------------------------------


 

3.9

 

Conflict with Issuer Documents

 

115

3.10

 

Letters of Credit Issued for Restricted Subsidiaries

 

115

3.11

 

Existing Letters of Credit

 

116

3.12

 

Applicability of ISP and UCP

 

116

 

 

 

 

 

SECTION 4.

 

Fees; Commitment Reductions and Terminations

 

116

4.1

 

Fees

 

116

4.2

 

Voluntary Reduction of Commitments

 

117

4.3

 

Mandatory Termination of Commitments

 

119

 

 

 

 

 

SECTION 5.

 

Payments

 

119

5.1

 

Voluntary Prepayments

 

119

5.2

 

Mandatory Prepayments

 

120

5.3

 

Method and Place of Payment

 

126

5.4

 

Net Payments

 

126

5.5

 

Computations of Interest and Fees

 

131

5.6

 

Limit on Rate of Interest

 

131

 

 

 

 

 

SECTION 6.

 

Conditions Precedent to Closing Date

 

131

6.1

 

Credit Documents

 

132

6.2

 

Collateral

 

132

6.3

 

Legal Opinions

 

133

6.4

 

Closing Date Certificates

 

133

6.5

 

Corporate Proceedings

 

133

6.6

 

Corporate Documents

 

133

6.7

 

Fees and Expenses

 

134

6.8

 

Solvency Certificate

 

134

6.9

 

Refinancing

 

134

6.10

 

Insurance Certificates

 

134

6.11

 

PATRIOT ACT

 

134

 

 

 

 

 

SECTION 7.

 

Additional Conditions Precedent

 

135

7.1

 

No Default; Representations and Warranties

 

135

7.2

 

Notice of Borrowing; Letter of Credit Request

 

135

 

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

 

135

8.1

 

Corporate Status

 

135

8.2

 

Corporate Power and Authority; Enforceability

 

136

8.3

 

No Violation

 

136

8.4

 

Litigation

 

136

8.5

 

Margin Regulations

 

136

8.6

 

Governmental Approvals

 

137

8.7

 

Investment Company Act

 

137

8.8

 

True and Complete Disclosure

 

137

8.9

 

Financial Condition; Financial Statements

 

137

8.10

 

Tax Returns and Payments, etc.

 

138

8.11

 

Compliance with ERISA

 

138

 

ii

--------------------------------------------------------------------------------


 

8.12

 

Subsidiaries

 

139

8.13

 

Intellectual Property

 

139

8.14

 

Environmental Laws

 

139

8.15

 

Properties, Assets and Rights

 

140

8.16

 

Compliance With Laws

 

140

8.17

 

Solvency

 

140

8.18

 

Employee Matters

 

140

8.19

 

Anti-Terrorism Laws, Etc.

 

140

8.20

 

No Default

 

141

8.21

 

OFAC

 

141

 

 

 

 

 

SECTION 9.

 

Affirmative Covenants

 

141

9.1

 

Information Covenants

 

141

9.2

 

Books, Records and Inspections

 

146

9.3

 

Maintenance of Insurance

 

146

9.4

 

Payment of Taxes

 

147

9.5

 

Consolidated Corporate Franchises

 

147

9.6

 

Compliance with Statutes

 

147

9.7

 

ERISA

 

147

9.8

 

Good Repair

 

148

9.9

 

Transactions with Affiliates

 

148

9.10

 

End of Fiscal Years; Fiscal Quarters

 

150

9.11

 

Additional Guarantors and Grantors

 

150

9.12

 

Pledges of Additional Stock and Evidence of Indebtedness

 

151

9.13

 

Changes in Business

 

151

9.14

 

Further Assurances

 

151

9.15

 

Use of Proceeds

 

153

9.16

 

Designation of Subsidiaries

 

153

9.17

 

Post-Closing Covenant

 

154

 

 

 

 

 

SECTION 10.

 

Negative Covenants

 

154

10.1

 

Limitation on Indebtedness

 

154

10.2

 

Limitation on Liens

 

159

10.3

 

Limitation on Fundamental Changes

 

163

10.4

 

Limitation on Sale of Assets

 

165

10.5

 

Limitation on Investments

 

168

10.6

 

Limitation on Dividends

 

173

10.7

 

Limitations on Debt Payments and Amendments

 

176

10.8

 

Limitations on Sale Leasebacks

 

177

10.9

 

Consolidated Total Debt to Consolidated EBITDA Ratio

 

177

10.10

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

 

177

10.11

 

[Reserved]

 

177

10.12

 

Burdensome Agreements

 

177

 

 

 

 

 

SECTION 11.

 

Events of Default

 

178

11.1

 

Payments

 

179

11.2

 

Representations, etc.

 

179

 

iii

--------------------------------------------------------------------------------


 

11.3

 

Covenants

 

179

11.4

 

Default Under Other Agreements

 

179

11.5

 

Bankruptcy, etc.

 

180

11.6

 

ERISA

 

180

11.7

 

Guarantee

 

181

11.8

 

Security Documents

 

181

11.9

 

Subordination

 

181

11.10

 

Judgments

 

181

11.11

 

Change of Control

 

181

11.12

 

Borrower’s Right to Cure

 

182

 

 

 

 

 

SECTION 12.

 

The Administrative Agent and the Collateral Agent

 

183

12.1

 

Appointment

 

183

12.2

 

Delegation of Duties

 

184

12.3

 

Exculpatory Provisions

 

184

12.4

 

Reliance by Administrative Agent

 

185

12.5

 

Notice of Default

 

185

12.6

 

Non-Reliance on Administrative Agent and Other Lenders

 

186

12.7

 

Indemnification

 

186

12.8

 

Successor Agent

 

187

12.9

 

Withholding Tax

 

188

12.10

 

Rights as a Lender

 

189

12.11

 

No Other Duties, Etc

 

189

12.12

 

Administrative Agent May File Proofs of Claim

 

189

12.13

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

190

12.14

 

Intercreditor Agreements

 

190

 

 

 

 

 

SECTION 13.

 

Miscellaneous

 

190

13.1

 

Amendments and Waivers

 

190

13.2

 

Notices

 

193

13.3

 

No Waiver; Cumulative Remedies

 

195

13.4

 

Survival of Representations and Warranties

 

195

13.5

 

Payment of Expenses and Taxes; Indemnification

 

195

13.6

 

Successors and Assigns; Participations and Assignments

 

197

13.7

 

Replacements of Lenders under Certain Circumstances

 

207

13.8

 

Adjustments; Set-off

 

207

13.9

 

Counterparts

 

209

13.10

 

Severability

 

209

13.11

 

Integration

 

209

13.12

 

GOVERNING LAW

 

209

13.13

 

Submission to Jurisdiction; Waivers

 

209

13.14

 

No Advisory or Fiduciary Responsibility

 

210

13.15

 

WAIVERS OF JURY TRIAL

 

211

13.16

 

Confidentiality

 

211

13.17

 

USA PATRIOT Act

 

212

13.18

 

Legend

 

212

13.19

 

Release of Collateral and Guarantee Obligations; Subordination of Liens

 

212

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Commitments of Lenders

Schedule 1.1(b)

 

Broker-Dealer Regulated Subsidiaries

Schedule 1.1(c)

 

Existing Letters of Credit

Schedule 1.1(d)

 

Mortgaged Property

Schedule 8.12

 

Subsidiaries

Schedule 8.15

 

Owned Real Property

Schedule 9.9

 

Affiliate Transactions

Schedule 9.17

 

Post-Closing Obligations

Schedule 10.1

 

Indebtedness

Schedule 10.2

 

Liens

Schedule 10.4

 

Dispositions

Schedule 10.5

 

Investments

Schedule 10.12

 

Burdensome Agreements

Schedule 13.2

 

Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Guarantee

Exhibit B

 

Form of Security Agreement

Exhibit C

 

Form of Pledge Agreement

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Letter of Credit Request

Exhibit F

 

Form of Closing Date Certificate

Exhibit G-1

 

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit G-2

 

Form of Legal Opinion of Ropes & Gray LLP

Exhibit G-3

 

Form of Legal Opinion of Bingham McCutchen LLP

Exhibit H-1

 

Form of Promissory Note (Term Loans)

Exhibit H-2

 

Form of Promissory Note (Incremental Term Loans)

Exhibit H-3

 

Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit H-4

 

Form of Promissory Note (Additional/Replacement Revolving Credit and Swingline
Loans)

Exhibit I-1

 

Form of Senior Priority Lien Intercreditor Agreement

Exhibit I-2

 

Form of Junior Priority Lien Intercreditor Agreement

Exhibit J

 

Form of Assignment and Acceptance

Exhibit K

 

Form of Affiliated Lender Assignment and Acceptance

Exhibit L

 

Form of Solvency Certificate

Exhibit M

 

Form of Tax Compliance Certificate

Exhibit N

 

Form of Intercompany Note

Exhibit O

 

Form of Mortgage

Exhibit P

 

Form of Perfection Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of March 29, 2012, among LPL INVESTMENT HOLDINGS
INC., a Delaware corporation (“Holdings”; as hereinafter further defined), LPL
HOLDINGS, INC., a Massachusetts corporation (the “Borrower”), the banks,
financial institutions and other investors from time to time parties hereto as
lenders (each a “Lender” and, collectively, the “Lenders”; each as hereinafter
further defined), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, a Letter of Credit Issuer and Swingline Lender.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals and the preamble to this
Agreement shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

 

WHEREAS, Holdings, the Borrower, the lending institutions party thereto (the
“Original Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent, and Morgan Stanley & Co., as collateral agent, are parties to that
certain Third Amended and Restated Credit Agreement, dated as of May 24, 2010
(as heretofore amended, supplemented or otherwise modified from time to time,
the “Original Credit Agreement”), pursuant to which the Original Lenders
extended or committed to extend certain credit facilities to the Borrower;

 

WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Section 6 below, the
Lenders and Letter of Credit Issuers extend a total of $1,600,000,000 of credit
to the Borrower in the form of (i) $735,000,000 in aggregate principal amount of
tranche A term loans to be borrowed on the Closing Date (the “Initial Tranche A
Term Loan Facility”), (ii) $615,000,000 in aggregate principal amount of tranche
B term loans to be borrowed on the Closing Date (the “Initial Tranche B Term
Loan Facility”) and (iii) $250,000,000 in aggregate principal amount of
Revolving Credit Commitments (the “Revolving Credit Facility”);

 

WHEREAS, the Borrower intends to use the proceeds of the Initial Term Loans (as
defined below) to repay existing indebtedness under the Original Credit
Agreement in an aggregate principal amount of approximately $1,337,777,559.51,
at which time all existing commitments, security interests and guarantees in
respect of the Original Credit Agreement and the related documents and
obligations thereunder will be terminated, released and discharged in full
(other than contingent obligations, which by their terms survive such
termination) (the “Refinancing”);

 

WHEREAS, the Borrower intends to pay a special dividend to Holdings from
available cash on hand in an amount up to $230,000,000 (the “Special Dividend”)
to fund a one-time special dividend by Holdings to its common stockholders,
which was announced by Holdings on March 6, 2012;

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Letter of Credit Issuers to extend the credit contemplated hereunder,
the Borrower has agreed to secure all of its Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
on substantially all of its assets (except for

 

--------------------------------------------------------------------------------


 

Liens permitted pursuant to Section 10.2), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of its Subsidiaries;
and

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and Letter of Credit Issuers to extend the credit contemplated hereunder, the
Guarantors have agreed to guarantee the Obligations and to secure their
respective guarantees by granting to the Collateral Agent, for the benefit of
the Secured Parties, a first priority lien on their respective assets (except
for Liens permitted pursuant to Section 10.2), including a pledge of all of the
Capital Stock (other than Excluded Capital Stock) of each of their respective
Subsidiaries.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.              Definitions

 

1.1          Defined Terms.  As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires:

 

“100% Non-Guarantor Pledgee” shall mean any Restricted Subsidiary of the
Borrower for which 100% of the Capital Stock of which has been pledged as
Collateral to secure the Obligations.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” (c) the Eurodollar Rate
plus 1.00% and (d) solely with respect to the Initial Tranche B Term Loans,
2.00%.  The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  If the Administrative Agent shall have determined (which determination
should be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the terms of the definition thereof, after notice
is provided to the Borrower, the ABR shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the ABR due to a change in the “prime
rate”, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the “prime rate”, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event.

 

2

--------------------------------------------------------------------------------


 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Borrower and the Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” were references to such Pro Forma Entity and its
subsidiaries that will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Additional Lender” shall have the meaning provided in Section 2.14(d).

 

“acquired Person” shall have the meaning provided in Section 10.1(k).

 

“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).

 

“Additional/Replacement Revolving Credit Facility” shall mean each Class of
Additional/Replacement Revolving Credit Commitments made pursuant to
Section 2.14(a).

 

“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.

 

“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a Class of Additional/Replacement Revolving Credit Commitments.

 

“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any Class of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such Class less the aggregate Additional/Replacement Revolving Credit
Commitments of all Defaulting Lenders in such Class.

 

“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Class of Extended Revolving Credit Commitments, the Total
Extended Revolving Credit Commitment for such Class less the aggregate Extended
Revolving Credit Commitments of all Defaulting Lenders in such Class.

 

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Administrative Agent” shall mean Bank of America or any successor to Bank of
America appointed in accordance with the provisions of Section 12.8, together
with its Affiliates, as the administrative agent for the Lenders under this
Agreement and the other Credit Documents.

 

3

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” shall mean the address and, as appropriate,
account of the Administrative Agent set forth on Schedule 13.2 or such other
address or account as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.  The term “Control” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  The terms “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Affiliated Lender Assignment and Acceptance” shall have the meaning provided in
Section 13.6(g)(C).

 

“Affiliated Lender Register” shall have the meaning provided in Section 13.6(j).

 

“Agency Fee Letter” shall mean that certain Agency Fee Letter, dated as of
March 16, 2012, between the Borrower and the Administrative Agent.

 

“Agent Parties” shall have the meaning provided in Section 13.2.

 

“Agents” shall mean each of (i) the Administrative Agent and (ii) the Collateral
Agent.

 

“Aggregate Debit Items” shall have the meaning set forth in SEC
Rule 15c3-1(a)(1)(ii) and items 10-14 of Exhibit A to SEC Rule 15c3-3.

 

“Agreement” shall mean this Credit Agreement.

 

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.19.

 

“Applicable Laws” shall mean, as to any Person, any international, foreign,
federal, state and local law (including common law and Environmental Laws),
statute, regulation, ordinance, treaty, rule, order, code, regulation, decree,
guideline, judgment, consent decree, writ, injunction, settlement agreement or
governmental requirement enacted, promulgated or imposed or entered into or
agreed by any Governmental Authority, in each case applicable to or binding on
such Person or any of its property or assets or to which such Person or any of
its property or assets is subject.

 

“Applicable Margin” shall mean a percentage per annum equal to (a) with respect
to the Initial Tranche B Term Loans, (i) initially, (A) for Eurodollar Loans,
3.00% and (B) for ABR Loans, 2.00% and (ii) following the Initial Financial
Statement Delivery Date, as set forth on the grid below:

 

4

--------------------------------------------------------------------------------


 

Pricing Level

 

Consolidated
Total Debt to
Consolidated
EBITDA Ratio

 

Applicable Margin
for Initial Tranche
B Term Loans that
are Eurodollar
Loans

 

Applicable Margin for
Initial Tranche B Term
Loans that are ABR
Loans

 

1

 

Greater than 1.75:1.00

 

3.00

%

2.00

%

2

 

Less than or equal to 1.75:1.00

 

2.75

%

1.75

%

 

(b) with respect to the Initial Tranche A Term Loans, Revolving Credit Loans and
Swingline Loans (it being understood that all Swingline Loans shall be ABR
Loans), (i) initially, (A) for Eurodollar Loans, 2.50% and (B) for ABR Loans,
1.50% and (ii) following the Initial Financial Statement Delivery Date, as set
forth on the grid below:

 

Pricing Level

 

Consolidated
Total Debt to
Consolidated
EBITDA Ratio

 

Applicable
Margin for
Revolving
Credit Loans
and Initial
Tranche A
Term Loans
that are
Eurodollar
Loans

 

Applicable Margin for
Revolving Credit
Loans and Initial Tranche A
Term Loans that are ABR
Loans and Swingline Loans

 

1

 

Greater than
2.25:1.00

 

2.50

%

1.50

%

2

 

Less than or equal to
2.25:1.00
but greater than
1.50:1.00

 

2.25

%

1.25

%

3

 

Less than or equal
to 1.50:1.00
but greater than
1.00:1.00

 

2.00

%

1.00

%

4

 

Less than or equal
to 1.00:1.00

 

1.75

%

0.75

%

 

Any increase or decrease in the Applicable Margin for Initial Tranche A Term
Loans, Revolving Credit Loans or Swingline Loans resulting from a change in the
Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective as
of the first Business Day immediately following the date Section 9.1 Financials
are delivered to the Administrative Agent

 

5

--------------------------------------------------------------------------------


 

pursuant to Sections 9.1(a) and 9.1(b); provided that at the option of the
Required Credit Facility Lenders with respect to the Initial Tranche A Term
Loans and Revolving Credit Loans, the highest pricing level (as set forth in the
table above) shall apply (a) as of the first Business Day after the date on
which Section 9.1 Financials were required to have been delivered but have not
been delivered pursuant to Section 9.1 and shall continue to so apply to and
including the date on which such Section 9.1 Financials are so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (b) as of the first Business Day after an Event of
Default under Section 11.1 or Section 11.5 shall have occurred and be continuing
and the Administrative Agent has notified the Borrower that the highest pricing
level applies, and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter the pricing
level otherwise determined in accordance with this definition shall apply).

 

In the event that the Administrative Agent and the Borrower determine that any
Section 9.1 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct Section 9.1 Financials for such Applicable Period, (b) the
Applicable Margin shall be determined as if the pricing level for such higher
Applicable Margin were applicable for such Applicable Period, and (c) the
Borrower shall within 10 Business Days of demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
this Agreement.  This paragraph shall not limit the rights of the Administrative
Agent and Lenders with respect to Section 2.8(c) and Section 11.

 

“Applicable Period” shall have the meaning provided in the definition of the
term “Applicable Margin”.

 

“Approved Fund” shall mean any Person (other than a natural person) that is
primarily engaged or advises funds or other investment vehicles that are engaged
in making, purchasing, holding or investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course of business
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Asset Sale Prepayment Event” shall mean any Disposition (or series of related
Dispositions) of any business unit, asset or property of the Borrower or any
Restricted Subsidiary (including any Disposition of any Capital Stock of any
Subsidiary of the Borrower owned by the Borrower or any Restricted Subsidiary);
provided, that the term “Asset Sale Prepayment Event” shall not include (a) any
Recovery Event or Permitted Sale Leaseback or (b) any Disposition (or series of
related Dispositions) permitted under clauses (a), (b),(d)(i), (e), (f), (h),
(l), (m) or (o) of Section 10.4.

 

6

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6) substantially in the form of Exhibit J.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer, the Treasurer, any Vice President, the Assistant Treasurer, the General
Counsel, with respect to limited liability companies or partnerships that do not
have officers, any manager, managing member or general partner thereof, any
other senior officer of Holdings, the Borrower or any other Credit Party
designated as such in writing to the Administrative Agent by Holdings, the
Borrower or any other Credit Party, as applicable, and, with respect to any
document (other than the solvency certificate) delivered on the Closing Date,
the Secretary or the Assistant Secretary of any Credit Party.  Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of
Holdings, the Borrower or any other Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(e).

 

“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), an amount equal at such time to (a) the sum (which shall not be less
than zero) of, without duplication:

 

(i)            $15,000,000;

 

(ii)           the amount (which amount shall not be less than zero) equal to
50% of the Cumulative Consolidated Net Income of the Borrower and the Restricted
Subsidiaries;

 

(iii)          to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all dividends, returns,
interest, profits, distributions, income and similar amounts (in each case, to
the extent made in cash) received by the Borrower or any Restricted Subsidiary
from any Investment (which amounts shall not exceed the amount of such
Investment (valued at the Fair Market Value of such Investment at the time such
Investment was made)) to the extent such Investment was made by using the
Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Restricted Subsidiary to pay
taxes);

 

(iv)          to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of all cash repayments of
principal received by the Borrower or any Restricted Subsidiary from any
Investment (which amounts shall not exceed the amount of such Investment (valued
at the Fair Market Value of such Investment at the time such Investment was
made)) to the extent such Investment was made by using the Available Amount
during the period from and including the Business

 

7

--------------------------------------------------------------------------------


 

Day immediately following the Closing Date through and including the Available
Amount Reference Time in respect of loans made by the Borrower or any Restricted
Subsidiary and that constituted Investments;

 

(v)           to the extent not already included in the calculation of
Consolidated Net Income or applied to prepay the Term Loans in accordance with
Section 5.2(a)(i) or to prepay or redeem any secured Permitted Additional Debt,
the aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with the Disposition of its ownership
interest in any Investment to any Person other than to the Borrower or a
Restricted Subsidiary and to the extent such Investment was made by using the
Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time;

 

(vi)          the amount of any Investment of the Borrower or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary pursuant to Section 9.16 or that has
been merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries pursuant to Section 10.3, in each case following the
Closing Date and at or prior to the Available Amount Reference Time, in each
case, such amount not to exceed the lesser of (x) the Fair Market Value of the
Investments of the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary immediately prior to giving effect to such re-designation or merger
or consolidation and (y) the amount originally invested from the Available
Amount by the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary; and

 

(vii)         to the extent not already included in the calculation of
Consolidated Net Income, the aggregate amount of any Final Refused Proceeds
retained by the Borrower during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time;

 

minus (b) the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time:

 

(i)            the aggregate amount of any Investments made by the Borrower or
any Restricted Subsidiary using the amounts set forth in Section 10.5(i)(B)(3),
10.5(j)(iii), 10.5(s)(ii), 10.5(x)(C) after the Closing Date and on or prior to
the Available Amount Reference Time;

 

(ii)           the aggregate amount of Dividends made by Holdings or the
Borrower using the amounts set forth in clause (ii) of Section 10.6(h) after the
Closing Date and on or prior to the Available Amount Reference Time; and

 

(iii)          the aggregate amount expended of prepayments, repurchases,
redemptions and defeasances made by the Borrower or any Restricted Subsidiary
using the amounts set forth in clause (iii)(C) of the proviso to
Section 10.7(a)  after the Closing Date and on or prior to the Available Amount
Reference Time.

 

8

--------------------------------------------------------------------------------


 

“Available Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Amount”.

 

“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions or other equity issuances (or issuances of Indebtedness
that have been converted into or exchanged for Qualified Capital Stock) received
as cash equity by the Borrower during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Equity Amount Reference Time, but excluding (i) all proceeds from the issuance
of Disqualified Capital Stock and (ii) any Cure Amount minus (b) the sum,
without duplication, and, without taking into account the proposed portion of
the Available Equity Amount calculated above to be used at the applicable
Available Equity Amount Reference Time, of:

 

(i)            the aggregate amount of any Investments made by the Borrower or
any Restricted Subsidiary using the amounts set forth in
Section 10.5(i)(iii)(2), Section 10.5(j)(ii), Section 10.5(s)(iii) and
Section 10.5(x)(B) after the Closing Date and prior to the Available Equity
Amount Reference Time;

 

(ii)           the aggregate amount of any Dividends made by the Borrower using
the amounts set forth in clause (iii) of Section 10.6(h) after the Closing Date
and prior to the Available Equity Amount Reference Time; and

 

(iii)          the aggregate amount of any prepayments, repurchases or
defeasances made by the Borrower using the amounts set forth in clause
(iii)(A) of the proviso to Section 10.7(a) after the Closing Date and prior to
the Available Equity Amount Reference Time.

 

“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of the term “Available Equity Amount”.

 

“Available Revolving Credit Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
(and including Swingline Loans) then outstanding and (ii) the aggregate Letter
of Credit Obligations at such time.

 

“Bank of America” shall mean Bank of America, N.A.

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 191 et seq., as amended, or any similar federal or state law for
the relief of debtors.

 

“Beneficial Owner” shall mean, in the case of a Lender (including Swingline
Lender and Letter of Credit Issuer), the beneficial owner of any amounts payable
under any Credit Document for U.S. federal withholding tax purposes.

 

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

 

9

--------------------------------------------------------------------------------


 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Materials” shall have the meaning provided in Section 9.1(h).

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date (or swingline loans under any Extended
Revolving Credit Commitments from any swingline lender thereunder on a given
date), (b) the incurrence of one Class and Type of Initial Term Loan on the
Closing Date (or resulting from conversions on a given date after the Closing
Date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans), (c) the
incurrence of one Type and Class of Incremental Term Loan on an Incremental
Facility Closing Date (or resulting from conversions on a given date after the
applicable Incremental Facility Closing Date) having, in the case of Eurodollar
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans), (d) the incurrence of one Type of Revolving Credit Loan on a given date
(or resulting from conversions on a given date) having, in the case of
Eurodollar Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans), (e) the incurrence of one Type and Class of
Additional/Replacement Revolving Credit Loan on a given date (or resulting from
conversions on a given date) having, in the case of Eurodollar Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans) and (f) the incurrence of one Type of Extended Revolving Credit Loan of a
specified Class on a given date (or resulting from conversions on a given date)
having, in the case of Eurodollar Loans, the same Interest Period (provided that
ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Loans).

 

“Broker-Dealer Capital Requirement” shall mean the sum of (a) the Clearing
Broker-Dealer Minimum Capital, and (b) the Introducing Broker-Dealer Minimum
Capital.

 

“Broker-Dealer Regulated Subsidiary” shall mean any Subsidiary of the Borrower,
without respect to SEC Rule 15c(3)-3, that is registered as a broker-dealer
under the Exchange Act or any other Applicable Law requiring such registration.

 

“Broker-Dealer Required Cash” shall mean, as of any date of determination, the
greater of (a) the difference of (i) all cash and cash equivalents (including
Segregated Cash) on the balance sheet of the Broker-Dealer Regulated Subsidiary
as of such date less (ii) all

 

10

--------------------------------------------------------------------------------


 

Indebtedness on the balance sheet of the Broker-Dealer Regulated Subsidiary as
of such date, other than (A) Indebtedness under Margin Lines of Credit and
(B) other Indebtedness that has been approved as regulatory capital for
computation of Net Capital (as defined in SEC Rule 15c3-1) less (iii) the
Broker-Dealer Surplus Capital of the Broker-Dealer Regulated Subsidiary as of
such date and (b) the sum of Calculated Segregated Cash and the Introducing
Broker-Dealer Minimum Capital as of such date.

 

“Broker-Dealer Surplus Capital” shall mean, as of any date of determination, the
difference of (a) the Net Capital (as defined in SEC Rule 15c3-1) of the
Broker-Dealer Regulated Subsidiary as of such date and (b) the Broker-Dealer
Capital Requirement as of such date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York City or San Diego, California and, if such day relates to any
Eurodollar Loan, shall mean any such day that is also a London Banking Day.

 

“Calculated Segregated Cash” shall mean, as of any date of determination, all
cash and “qualified” cash equivalents required to be segregated as calculated as
of such date under SEC Rule 15c3-3.

 

“Capital Expenditures” shall mean, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries and (b) all fixed
asset additions financed through Capitalized Lease Obligations incurred by the
Borrower and the Restricted Subsidiaries and recorded on the balance sheet in
accordance with GAAP during such period; provided that the term “Capital
Expenditures” shall not include:

 

(i)                                     expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed from insurance proceeds or compensation awards paid on account of a
Recovery Event,

 

(ii)                                  the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,

 

(iii)                               the purchase of plant, property or equipment
to the extent financed with the proceeds of Dispositions outside the ordinary
course of business that are not required to be applied to prepay Term Loans
pursuant to Section 5.2(a)(i) or to prepay or redeem any secured Permitted
Additional Debt;

 

(iv)                              expenditures that constitute any part of
Consolidated Lease Expense,

 

(v)                                 expenditures that are accounted for as
capital expenditures by the Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other

 

11

--------------------------------------------------------------------------------


 

than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period, it being
understood, however, that only the amount of expenditures actually provided or
incurred by the Borrower or any Restricted Subsidiary in such period and not the
amount required to be provided or incurred in any future period shall constitute
“Capital Expenditures” in the applicable period),

 

(vi)                              the book value of any asset owned by the
Borrower or any Restricted Subsidiary prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (x) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (y) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired,

 

(vii)                           any expenditures made as payments of the
consideration for a Permitted Acquisition (or Investments similar to those made
for Permitted Acquisitions) and expenditures made in connection with the
Transactions,

 

(viii)                        any capitalized interest expense and internal
costs reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, or

 

(ix)                              any non-cash compensation or other non-cash
costs reflected as additions to property, plant and equipment in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting Indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.

 

“Capitalized Lease” shall mean, as applied to any Person, all leases of property
that have been or should be, in accordance with GAAP, recorded as capitalized
leases of such Person; provided that all leases of any Person that are or would
be characterized as operating leases in accordance with GAAP on January 1, 2011
(whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capitalized Leases)
for purposes of this Agreement regardless of any change in GAAP following the
date that would otherwise require such leases to be recharacterized as
Capitalized Leases.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP; provided that all obligations of any Person that are or
would be characterized as operating lease obligations in

 

12

--------------------------------------------------------------------------------


 

accordance with GAAP on January 1, 2011 (whether or not such operating lease
obligations were in effect on such date) shall continue to be accounted for as
operating lease obligations  (and not as Capitalized Lease Obligations) for
purposes of this Agreement regardless of any change in GAAP following the date
that would otherwise require such obligations to be recharacterized as
Capitalized Lease Obligations.

 

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

 

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

 

“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of its Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

 

“Cash Management Bank” shall mean any Person that is a Lender, Joint Bookrunner,
an Agent or any Affiliate of a Lender, Joint Bookrunner or an Agent at the time
it provides any Cash Management Services or that shall have become a Lender or
an Affiliate of the Lender at any time after it has provided any Cash Management
Services.

 

“Cash Management Obligations” shall mean obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Cash Management Bank in connection
with, or in respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” shall mean and be deemed to have occurred if:

 

13

--------------------------------------------------------------------------------


 

(a)                                 any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person, entity or “group” and their respective
Subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders, shall at any time have acquired direct or indirect beneficial ownership
(as defined in SEC Rules 13(d)-3 and 13(d)-5) of Capital Stock having the power
to vote or direct the voting of such Capital Stock having more than the greater
of (A) 35% of the ordinary voting power for the election of Board of Directors
of Holdings and (B) the percentage of the ordinary voting power for the election
of Board of Directors of Holdings owned in the aggregate, directly or
indirectly, beneficially, by the Permitted Holders, unless in the case of either
clause (A) or (B) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of
Holdings;

 

(b)                                 at any time Continuing Directors shall not
constitute at least a majority of the Board of Directors of Holdings;

 

(c)                                  a “change of control” or any comparable
term under any documentation governing any Indebtedness for borrowed money owed
to a third party by the Borrower or any of its Restricted Subsidiaries with an
aggregate outstanding principal amount in excess of $35,000,000 shall have
occurred;

 

(d)                                 Holdings shall cease to beneficially own and
control 100% of the Voting Stock of the Borrower; and/or

 

(e)                                  the Borrower shall cease to beneficially
own and control 100% of the Voting Stock of LPL Financial LLC.

 

provided that, at any time when at least a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity, all
references in clause (a) and (b) above to “Holdings” (other than in this
proviso) shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock of Holdings.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Initial Tranche A Term Loans, Initial Tranche B Term Loans, Incremental
Term Loans (of a Class), Extended Term Loans (of the same Extension Series),
Extended Revolving Credit Loans (of the same Extension Series and any related
swingline loans thereunder), Additional/Replacement Revolving Credit Loans (and
any related swingline loans thereunder) or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, an Initial Tranche A Term Loan Commitment, an Initial Tranche
B Term Loan Commitment, an Incremental Term Loan Commitment (of a Class), an
Extended Revolving Credit Commitment (of the same Extension Series and any
related swingline

 

14

--------------------------------------------------------------------------------


 

commitment thereunder), an Additional/Replacement Revolving Credit Commitment
(and any related swingline commitment thereunder) or a Swingline Commitment, and
when used in reference to any Lender, refers to whether such Lender has a Loan
or Commitment of any such Class.

 

“Clearing Broker-Dealer Minimum Capital” shall mean, for any Subsidiary of the
Borrower that is a broker-dealer subject to SEC Rule 15c(3)-3, as of any date of
determination, the greater of (a) $40,000,000 and (b) 15% of Aggregate Debit
Items on such date.

 

“Closing Date” shall mean the date upon which the conditions set forth in
Section 6 are satisfied, which date is March 29, 2012.

 

“Closing Date Indebtedness” shall mean Indebtedness described on Schedule 10.1.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning provided for such term or a similar term in
each of the Security Documents; provided that with respect to any Mortgages,
“Collateral” shall mean “Mortgaged Property” as defined therein.

 

“Collateral Agent” shall mean Bank of America or any successor appointed in
accordance with the provisions of Section 12.8, together with its Affiliates, as
the collateral agent for the Secured Parties.

 

“Commitment” shall mean, with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, Initial Tranche A Term Loan
Commitment, Initial Tranche B Term Loan Commitment, Incremental Term Loan
Commitment, Extended Revolving Credit Commitment, Additional/Replacement
Revolving Credit Commitment or any combination thereof (as the context requires)
and (b) with respect to the Swingline Lender or swingline lender under any
Extended Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitment, its Swingline Commitment or swingline commitment, as applicable.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean a rate equal to (a) initially, 0.50% per annum,
and (b) following the Initial Financial Statement Delivery Date, the rate per
annum determined in accordance with the grid set forth below.  Any increase or
decrease in the Commitment Fee Rate resulting from a change in the Consolidated
Total Debt to Consolidated EBITDA Ratio shall become effective as of the first
Business Day immediately following the date Section 9.1 Financials are delivered
to the Administrative Agent pursuant to Sections 9.1(a) and 9.1(b):

 

15

--------------------------------------------------------------------------------


 

Consolidated
Total Debt to
Consolidated
EBITDA Ratio

 

Applicable Revolving
Commitment Fee
Percentage

 

> 2.25:1.00

 

0.50

%

< 2.25:1.00 but >1.00:1.00

 

0.375

%

<1.00:1.00

 

0.25

%

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March 2012, delivered to the prospective
lenders in connection with this Agreement.

 

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:

 

(a)                                 without duplication and to the extent
already deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period:

 

(i)                     total interest expense and, to the extent not reflected
in such total interest expense, any losses on Hedging Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such Hedging Obligations or such
derivative instruments, bank and letter of credit fees, amortization of deferred
financing fees or costs and costs of surety bonds in connection with financing
activities,

 

(ii)                  provision for taxes based on income, profits or capital,
including federal, foreign, state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period (including in
respect of repatriated funds and any penalties and interest related to such
taxes),

 

(iii)               depreciation and amortization (including amortization of
intangible assets established through purchase accounting),

 

(iv)              Non-Cash Charges,

 

(v)                 [Reserved],

 

(vi)              unusual or non-recurring charges (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and executive employment agreements), severance costs,
relocation costs, integration costs and facilities’ opening costs, signing costs
(other than in connection with onboarding advisors), retention or completion
bonuses (other than in connection with onboarding advisors), transition costs

 

16

--------------------------------------------------------------------------------


 

(other than in connection with onboarding advisors) and costs related to closure
and/or consolidation of facilities,

 

(vii)           restructuring charges, accruals or reserves and related charges
(including restructuring costs related to acquisitions prior to and after the
Closing Date),

 

(viii)                                            (A) the amount of management,
monitoring, consulting and advisory fees, indemnities and related expenses paid
or accrued in such period to (or on behalf of) the Sponsors (including any
amortization thereof) and (B) the amount of expenses relating to payments made
to option holders of the Borrower or any Parent Entity in connection with, or as
a result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, in each case to the extent permitted in
this Agreement,

 

(ix)              losses on Dispositions, disposals or abandonments (other than
Dispositions, disposals or abandonments in the ordinary course of business),

 

(x)                 any costs or expenses incurred pursuant to any management
equity plan or share option plan or any other management or employee benefit
plan or agreement or share subscription or shareholder agreement, to the extent
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or the net cash proceeds of any issuance of Capital Stock (other
than Disqualified Capital Stock) of the Borrower (or any Parent Entity thereof),

 

(xi)              any non-cash loss attributable to the mark-to-market movement
in the valuation of Hedging Obligations (to the extent the cash impact resulting
from such loss has not been realized) or other derivative instruments pursuant
to Accounting Standards Codification 815,

 

(xii)           any loss relating to amounts paid in cash prior to the stated
settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income for such period,

 

(xiii)                                            any gain relating to Hedging
Obligations associated with transactions realized in the current period that has
been reflected in Consolidated Net Income in prior periods and excluded from
Consolidated EBITDA pursuant to clauses (b)(vi) and (b)(vii) below,

 

(xiv)                                           cash receipts (or any netting
arrangements resulting in reduced cash expenses) not included in Consolidated
EBITDA in any period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added back,

 

(xv)                                              any expenses, charges or
losses that are covered by indemnification or other reimbursement provisions in
connection with any

 

17

--------------------------------------------------------------------------------


 

Investment, acquisition or any sale, conveyance, transfer or other Disposition
of assets permitted under this Agreement, to the extent actually indemnified or
reimbursed, or, so long as the Borrower has received notification from the
applicable provider that it intends to indemnify or reimburse such expenses,
charges or losses and such amount is in fact indemnified or reimbursed within
180 days of the date of such notification,

 

(xvi)                                           to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has received
notification from the insurer such amount will be reimbursed by the insurer and
only to the extent that such amount is in fact reimbursed within 180 days of the
date of such notification, expenses, charges or losses with respect to liability
or casualty events or business interruption, and

 

(xvii)                                            amounts paid or reserved in
connection with earn-out obligations in connection with any acquisition of a
business or Person,

 

less

 

(b)                                 without duplication and to the extent
included in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

 

(i)                     unusual or non-recurring gains,

 

(ii)                  [Reserved],

 

(iii)               non-cash gains,

 

(iv)              gains on Dispositions, disposals or abandonments (other than
Dispositions, disposals or abandonments in the ordinary course of business),

 

(v)                 any non-cash gain attributable to the mark-to-market
movement in the valuation of Hedging Obligations (to the extent the cash impact
resulting from such gain has not been realized) or other derivative instruments
pursuant to Accounting Standards Codification 815,

 

(vi)              any gain relating to amounts received in cash prior to the
stated settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in such period,

 

(vii)           any loss relating to Hedging Obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in any prior period and excluded from Consolidated
EBITDA pursuant to clause (a)(xii) or (a)(xiii) above, and

 

(viii)        any expenses, charges or losses included in Consolidated EBITDA in
any prior period pursuant to clauses (a)(xv) or (a)(xvi) of this definition, but
not in

 

18

--------------------------------------------------------------------------------


 

fact indemnified or reimbursed, as the case may be, within 180 days of the date
of notification as described in such clause,

 

plus

 

(c)                                  an adjustment equal to the amount, without
duplication of any amount otherwise included in any other clause of the
definition of “Consolidated EBITDA”, of the Pro Forma Adjustment shall be added
to Consolidated EBITDA (including the portion thereof occurring prior to the
relevant acquisition or Disposition) as specified in the Pro Forma Adjustment
Certificate delivered to the Administrative Agent (for further delivery to the
Lenders),

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)                                   to the extent included in the Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA currency
translation or transaction gains and losses related to currency remeasurements
of Indebtedness (including the net loss or gain resulting from Hedging
Agreements for currency exchange risk);

 

(II)                              there shall be included in determining
Consolidated EBITDA for any period, without duplication, the Acquired EBITDA of
any Person, property, business or asset acquired by the Borrower or any
Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of during such period (but not including the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis; and

 

(III)                         there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset (other than any Unrestricted Subsidiary) sold, transferred or
otherwise Disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary to the extent not subsequently reacquired,
reclassified or continued, in each case, during such period (each such Person,
property, business or asset so sold, transferred or otherwise Disposed of or
closed, a “Sold Entity or Business”), and the Disposed EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the
Disposed EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such sale, transfer, disposition, closure,
reclassification or conversion) determined on a historical Pro Forma Basis;
provided that notwithstanding any classification under GAAP

 

19

--------------------------------------------------------------------------------


 

of any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the
Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph (III) until such Disposition shall have been consummated.

 

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (II) and (III) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date and adjustments as provided under clause (c) above, Consolidated
EBITDA shall be deemed to be $124,331,000, $122,997,000, $111,596,000, and
$100,796,000 for the fiscal-quarters ended March 31, 2011, June 30, 2011,
September 30, 2011 and December 31, 2011, respectively.

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recently ended Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period; provided that, for
purposes of calculating the Consolidated EBITDA to Consolidated Interest Expense
Ratio for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.  In the event that the Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, repays, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has not been permanently repaid) subsequent to the commencement of
the period for which the Consolidated EBITDA to Consolidated Interest Expense
Ratio is being calculated, but prior to or simultaneously with the event for
which the calculation of the Consolidated EBITDA to Consolidated Interest
Expense Ratio is made, then the Consolidated EBITDA to Consolidated Interest
Expense Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, repayment, redemption, retirement or extinguishing of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP), net of cash interest income, of the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements for Indebtedness, but excluding, however, (a) amortization of
deferred financing costs, debt issuance costs, commissions, fees and expenses,
pay-in-kind interest expense, the amortization of original issue discount
resulting from Indebtedness below par and any other amounts of non-cash interest
(including as a result of the effects of purchase accounting), (b) the accretion
or accrual of discounted liability during such period, (c) any interest in
respect of items excluded from Indebtedness in the proviso to the definition
thereof, (d) any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedging Obligations or other derivative instruments
pursuant to Accounting Standards Codification 815, (e) any one-time cash costs
associated with breakage costs in respect of Interest Rate Hedging Agreements,
(f) any interest expense in respect of Indebtedness outstanding under any Margin
Lines of Credit, (g) all

 

20

--------------------------------------------------------------------------------


 

additional interest or liquidated damages then owing pursuant to any
registration rights agreement and any comparable “additional interest” or
liquidated damages with respect to other securities designed to compensate the
holders thereof for a failure to publicly register such securities, (h) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting, and (i) any expensing of commitment and other financing fees
(excluding, for the avoidance of doubt, the Commitment Fee).

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
a Person and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), but excluding real estate taxes, insurance costs and common
area maintenance charges and net of sublease income; provided that Consolidated
Lease Expense shall not include (a) obligations under vehicle leases entered
into in the ordinary course of business, (b) all such rental expenses associated
with assets acquired pursuant to a Permitted Acquisition (or Investments similar
to those made for Permitted Acquisitions) to the extent that such rental
expenses relate to operating leases (i) in effect at the time of (and
immediately prior to) such acquisition and (ii) related to periods prior to such
acquisition, (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP and (d) the effects from applying
purchase accounting.

 

“Consolidated Net Income” shall mean, for any period, the net income
(loss) attributable to the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, excluding,
without duplication,

 

(a)                                 extraordinary items for such period,

 

(b)                                 the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income,

 

(c)                                  Transaction Expenses and any fees and
expenses (including any commissions, discounts, and other fees or charges)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing or
recapitalization transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed and/or
not successful) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction,

 

(d)                                 any income (loss) for such period
attributable to the early extinguishment of Indebtedness (including Term Loans),
Hedging Agreements or other derivative instruments,

 

(e)                                  accruals and reserves that are established
or adjusted in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period,

 

21

--------------------------------------------------------------------------------


 

(f)                                   stock-based, partnership interest-based
and similar incentive-based compensation award or arrangement expenses
(including with respect to any profits interest relating to membership interests
in any partnership or limited liability company),

 

(g)                                  any income (loss) for such period of any
Person that is not a Restricted Subsidiary or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Permitted
Investments (or, if not paid in cash or Permitted Investments, but later
converted into cash or Permitted Investments, upon such conversion) to the
referent Person or a Restricted Subsidiary thereof in respect of such period,
and

 

(h)                                 any income (loss) for such period resulting
from the purchase or acquisition, and subsequent cancellation, of any Term Loans
hereunder by any Purchasing Borrower Party pursuant to the provisions of
Section 13.6.

 

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.

 

There shall be excluded from Consolidated Net Income for any period the effects
from applying purchase accounting, including applying purchase accounting to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transactions, any
acquisition consummated prior to the Closing Date and any Permitted Acquisitions
(or Investments similar to those made for Permitted Acquisitions) or the
amortization or write-off of any amounts thereof.

 

“Consolidated Secured Debt” shall mean, as of any date of determination, the
sum, without duplication, of (i) Consolidated Total Debt as of such date of
determination that is secured by a Lien on any of the assets or property of the
Borrower or any Restricted Subsidiary and (ii) the aggregate principal amount of
any Indebtedness incurred in reliance on Section 10.1(v) and outstanding on such
date of determination.

 

“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of the aggregate principal amount of indebtedness of the Borrower and the
Restricted

 

22

--------------------------------------------------------------------------------


 

Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition or Investments similar to those made for
Permitted Acquisitions), consisting of indebtedness for borrowed money, Unpaid
Drawings, Capitalized Lease Obligations and debt obligations evidenced by
promissory notes or similar instruments minus (b) the sum of (i) the aggregate
amount of cash and cash equivalents included in the cash accounts not identified
as “restricted” on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as at such date plus (ii) all Segregated Cash as at such
date, to the extent that such sum exceeds the amount of Required Cash and to the
extent the use thereof for application to the payment of Indebtedness is not
otherwise prohibited by law or any contract to which the Borrower or any of the
Restricted Subsidiaries is a party minus (c) all Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding under any Margin Lines of Credit on
such date; provided that the amounts described in clause (b) above shall not
exceed $300,000,000 in the aggregate.  It is understood that to the extent the
Borrower or any Restricted Subsidiary issues or incurs any Indebtedness
hereunder and receives the proceeds of such Indebtedness, for purposes of
determining any incurrence test under this Agreement and whether the Borrower is
in Pro Forma Compliance with any such test, the proceeds of such issuances or
incurrence shall not be considered cash for purposes of any “netting” pursuant
to clause (b) of this definition.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recently ended Test Period on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated or designated to be a member of such Board of
Directors, directly or indirectly, by the Permitted Holders or Persons nominated
or designated by the Permitted Holders or (d) who has been nominated or
designated to be, or designated as, a member of such Board of Directors by a
majority of the other Continuing Directors then in office; provided that, at any
time when at least a majority of the outstanding Voting Stock of Holdings is
directly or indirectly owned by a Parent Entity, all references in this
definition to “Holdings” (other than in this proviso) shall be deemed to refer
to the ultimate Parent Entity that directly or indirectly owns such Voting Stock
of Holdings.

 

“Contract Consideration” shall have the meaning provided in the definition of
the term “Excess Cash Flow”.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

23

--------------------------------------------------------------------------------


 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Corrective Extension Amendment” shall have the meaning provided in
Section 2.15(e).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
modify, extend, refinance, renew, replace or refund, in whole or in part,
existing Term Loans or existing Revolving Credit Loans (or unused Revolving
Credit Commitments), any then-existing Additional/Replacement Revolving Credit
Loans (or unused Additional/Replacement Revolving Credit Commitments), any
then-existing Extended Revolving Credit Loans (or unused Extended Revolving
Credit Commitments), or any Loans under any then-existing Incremental Facility
(or, if applicable, unused Commitments thereunder), or any then-existing Credit
Agreement Refinancing Indebtedness (“Refinanced Debt”); provided, further, that
(i) the covenants, events of default and guarantees of such Indebtedness
(excluding, for the avoidance of doubt, interest rates, interest margins, rate
floors, funding discounts, fees, financial maintenance covenants and prepayment
or redemption premiums and terms) (when taken as a whole) are not materially
more favorable to the lenders or holders providing such Indebtedness than those
applicable to the Refinanced Debt (other than covenants or other provisions
applicable only to periods after the Latest Maturity Date)(provided that in the
event any financial maintenance covenant under any Credit Agreement Refinancing
Indebtedness is materially more favorable to such lenders or holders than the
Financial Performance Covenants, the Financial Performance Covenants shall be
deemed modified on or prior to the date of the incurrence of such Credit
Agreement Refinancing Indebtedness so that they are equally favorable to the
holders of the Refinanced Debt as such financial maintenance covenants are to
the holders of such Credit Agreement Refinancing Indebtedness), (ii) in the case
of any such Indebtedness in the form of notes or debentures or which modifies,
extends, refinances, renews, replaces or refunds, in whole or in part, existing
Term Loans, shall have a maturity that is at least 91 days after the maturity of
the Refinanced Debt and a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt, (iii) in the case of any such Indebtedness which
modifies, extends, refinances, renews, replaces or refunds any existing
Revolving Credit Loans (or unused Revolving Credit Commitments), any
then-existing Additional/Replacement Revolving Credit Loans (or unused
Additional/Replacement Revolving Credit Commitments) or any then-existing
Extended Revolving Credit Loans (or unused Exended Revolving Credit Commitments)
shall have a maturity that is no earlier than the maturity of such Refinanced
Debt, (iv) except to the extent otherwise permitted under this Agreement
(subject to a dollar for dollar usage of any other basket set forth in
Section 10.1, if applicable), such Indebtedness shall not have a greater
principal amount (or accreted value, if applicable) than the principal amount
(or accreted value, if applicable) of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and fees and expenses associated with the
refinancing plus an amount equal to any existing commitments unutilized and
letters of credit undrawn, (v) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, substantially
concurrently with the date such Credit Agreement

 

24

--------------------------------------------------------------------------------


 

Refinancing Indebtedness is issued, incurred or obtained, (vi) except to the
extent otherwise permitted hereunder, the aggregate unused revolving commitments
under such Credit Agreement Refinancing Indebtedness shall not exceed the unused
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or Extended Revolving Credit Commitments, as applicable, being
replaced plus undrawn letters of credit and (vii) in the case of any such
Indebtedness in the form of notes or debentures or which extends, renews,
replaces or refinances, in whole or in part, existing Term Loans, shall not
require any mandatory repayment or redemption (other than (x) in the case of
notes or debentures, customary change of control, asset sale event or casualty
or condemnation event offer and customary acceleration any time after an event
of default or upon any Event of Default and (y) in the case of any term loans,
mandatory prepayments that are on terms not more favorable to the lenders or
holders providing such Indebtedness than those applicable to the Refinanced
Debt) prior to the 91st day after the maturity date of the Refinanced Debt.

 

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Agency Fee Letter, each Letter of Credit, any promissory notes
issued by the Borrower hereunder, any Incremental Agreement, any Extension
Agreement and any Customary Intercreditor Agreement entered into after the
Closing Date to which the Collateral Agent and/or Administrative Agent is a
party.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, or increase in the amount, of a Letter
of Credit.

 

“Credit Facility” shall mean any of the Initial Tranche A Term Loan
Facility, Initial Tranche B Term Loan Facility, any Incremental Term Loan
Facility, the Revolving Credit Facility, any Additional/Replacement Revolving
Credit Facility, any Extended Term Loan Facility or any Extended Revolving
Credit Facility, as applicable.

 

“Credit Party” shall mean the Borrower and each of the Guarantors.

 

“Cumulative Consolidated Net Income” shall mean, as at any date of
determination, Consolidated Net Income for the period (taken as one accounting
period) commencing on January 1, 2012 and ending on the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered.

 

“Cure Amount” shall have the meaning provided in Section 11.12(a).

 

“Cure Deadline” shall have the meaning provided in Section 11.12(a).

 

“Cure Right” shall have the meaning provided in Section 11.12(a).

 

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness, the security of which is
not intended to rank junior or senior to the Liens securing the Obligations (but
without regard to the control of remedies), at the option of the Borrower and
the Administrative Agent acting together, either (i) any intercreditor agreement
substantially in the form of the Senior Priority Lien Intercreditor Agreement or
(ii) a customary intercreditor agreement in a form reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens securing

 

25

--------------------------------------------------------------------------------


 

such Indebtedness shall not rank junior or senior to the Lien securing the
Obligations (but without regard to the control of remedies) and (b)  to the
extent executed in connection with the incurrence of secured Indebtedness, the
security of which is intended to rank junior to the Liens securing the
Obligations, at the option of the Borrower and the Administrative Agent acting
together, either (i) an intercreditor agreement substantially in the form of the
Junior Priority Lien Intercreditor Agreement or (ii) a customary intercreditor
agreement in a form reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide that the Liens securing such
Indebtedness shall rank junior to the Lien securing the Obligations.

 

“Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than Holdings,
the Borrower or any Subsidiary of the Borrower) that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which any Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such Affiliate.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, but
excluding Indebtedness permitted to be issued or incurred under Section 10.1
(other than Incremental Term Loans incurred in reliance on clause (i) of the
proviso to Section 2.14(b), Permitted Additional Debt incurred in reliance on
Section 10.1(v)(i) and, to the extent relating to Term Loans, Credit Agreement
Refinancing Indebtedness).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to fund, or has
notified the Borrower, the Administrative Agent, any Letter of Credit Issuer,
the Swingline Lender (or any letter of credit issuer or swingline lender under
any Extended Revolving Credit Facility or Additional Replacement Revolving
Credit Facility) or any Lender in writing that it does not intend to fund, any
portion of the Revolving Credit Loans, Additional/Replacement Revolving Credit
Loans, Extended Revolving Credit Loans (and/or related letters of credit
participations or participations in swingline loans), Letter of Credit
Participations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent, any
Letter of Credit Issuer, the Swingline Lender (or any letter of credit issuer or
swingline lender under any Extended Revolving Credit Facility or Additional
Replacement Revolving Credit Facility) or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (c) notified the Borrower or the Administrative Agent, any Letter of Credit
Issuer, any Swingline Lender (or any letter of credit issuer or swingline lender
under any Extended Revolving Credit Facility) or any Lender in writing that it
does not intend to comply with any of its funding obligations under this

 

26

--------------------------------------------------------------------------------


 

Agreement or has made a public statement or provided any written notification to
any Person to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, has made a public statement or provided any written
notification to any Person to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be reasonable, conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting
Lender) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Letter of Credit Issuer, the Swingline
Lender and each other Lender promptly following such determination.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or its Restricted Subsidiaries in
connection with a Disposition pursuant to Section 10.4(c) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the Fair Market Value
of the portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.

 

“Disposition” shall have the meaning provided in Section 10.4.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is putable or exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking

 

27

--------------------------------------------------------------------------------


 

fund obligation or otherwise, other than as a result of a change of control,
asset sale event or casualty or condemnation event and customary acceleration
any time after an event of default so long as any rights of the holders thereof
upon the occurrence of a change of control, asset sale event or casualty or
condemnation event and customary acceleration any time after an event of default
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations), or (b) is redeemable or exchangeable at
the option of the holder thereof (other than solely for Qualified Capital
Stock), other than as a result of a change of control, asset sale or casualty or
condemnation event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale event or casualty or condemnation
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than Hedging Obligations under any Secured Hedging Agreement,
Cash Management Obligations under Secured Cash Management Agreements or
contingent indemnification obligations), in whole or in part, or (c) provides
for the scheduled payment of dividends in cash, in each case prior to the date
that is 91 days after the Latest Maturity Date; provided that if such Capital
Stock is issued pursuant to any plan for the benefit of employees of Holdings
(or any Parent Entity thereof), the Borrower or any of its Subsidiaries or by
any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings (or any Parent Entity thereof), the Borrower or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Disqualified Lenders” shall mean any bank, financial institution or other
institutional lender or investor and those Persons who are competitors of the
Borrower that have been, in each case, separately identified in writing by the
Borrower or the Sponsors and acknowledged by the Administrative Agent by notice
to the Borrower prior to the Closing Date.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agent” shall mean the Person identified on the cover page of this
Agreement as such, in its capacity as documentation agent under this Agreement.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state thereof, or
the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Borrower and the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in the manner set forth in the
proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the remaining
Weighted Average Life to Maturity of such Loans and (y) the four years following
the

 

28

--------------------------------------------------------------------------------


 

date of incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other similar fees payable in
connection therewith that are not generally shared with the relevant Lenders
and, if applicable, customary consent fees for an amendment paid generally to
consenting Lenders; provided that, with respect to any Loans that include a
“LIBOR floor”, (1) to the extent that the Reference Rate on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such Loans for
the purpose of calculating the Effective Yield and (2) to the extent that the
Reference Rate on the date that the Effective Yield is being calculated is
greater than such floor, then the floor shall be disregarded in calculating the
Effective Yield.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (subject, in each case, to such
consents, if any, as may be required under Section 13.6(b)), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the Release or threatened Release of Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, in each case relating to
pollution or the protection of the environment or, to the extent relating to
exposure to chemicals, materials or substances that are harmful or deleterious
to the environment, human health or safety.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect on the Closing Date and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings, the Borrower or a Subsidiary thereof would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

 

29

--------------------------------------------------------------------------------


 

“Eurodollar Borrowing” shall mean each Borrowing of a Eurodollar Loan.

 

“Eurodollar Loan” shall mean any Loan bearing interest at rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” shall mean:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to (i) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to (i) BBA LIBOR, as published
by Reuters (or such other commercially available source providing quotations of
BBA LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same-day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar loan market at their request at the
date and time of determination;

 

provided that in the event the Eurodollar Rate for any Eurodollar Borrowing of
Initial Tranche B Term Loans determined in accordance with clause (a) above
would be less than 1.00%, then the Eurodollar Rate for the applicable Eurodollar
Borrowing of Initial Tranche B Term Loans shall instead be 1.00%.

 

30

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

 

(a)                                 the sum, without duplication, of:

 

(i)       Consolidated Net Income for such period;

 

(ii)      an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income;

 

(iii)     decreases in Net Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa), decreases
in long-term accounts receivable and increases in the long-term portion of
deferred revenue for such period (other than any such decreases or increases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of property by the Borrower or any of its Restricted Subsidiaries
completed during such period or the application of purchase accounting);

 

(iv)     an amount equal to the aggregate net non-cash loss on the Disposition
of assets, business units or property by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the ordinary course
of business) to the extent deducted in arriving at such Consolidated Net Income;

 

(v)      cash payments received in respect of Hedging Agreements during such
period to the extent not included in arriving at such Consolidated Net Income;
and

 

(vi)     income tax expense to the extent deducted in arriving at such
Consolidated Net Income; minus

 

(b)                                 the sum, without duplication, of:

 

(i)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (h) of the definition of the term “Consolidated Net Income”;

 

(ii)      without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures made in cash or
accrued during such period, except to the extent that such Capital Expenditures
or acquisitions of Intellectual Property or acquisitions were financed by the
issuance or incurrence of long-term Indebtedness by, or the issuance of Capital
Stock by, or the making of capital contributions to, the Borrower or any of the
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;

 

(iii)     the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) all principal

 

31

--------------------------------------------------------------------------------


 

payments of Permitted Additional Debt and Credit Agreement Refinancing
Indebtedness and (C) the amount of any mandatory prepayment of Term Loans
actually made pursuant to Section 5.2(a)(i) and any mandatory redemption or
prepayment of Credit Agreement Refinancing Indebtedness or Permitted Additional
Debt pursuant to the corresponding provisions of the governing documentation
thereof, in any such case from the proceeds of any Disposition and that resulted
in an increase to Consolidated Net Income and not in excess of the amount of
such increase but excluding (1) all other prepayments and/or redemptions of
Loans and (2) all prepayments of revolving credit loans and swingline loans (in
each case, other than the Loans) permitted hereunder made during such period
(other than in respect of any revolving credit facility to the extent there is
an equivalent permanent reduction in commitment thereunder)), except to the
extent financed by the issuance or incurrence of long-term Indebtedness by, or
the issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

 

(iv)     an amount equal to the aggregate net non-cash gain on the Disposition
of property by the Borrower and the Restricted Subsidiaries during such period
(other than the Disposition of property in the ordinary course of business) to
the extent included in arriving at such Consolidated Net Income;

 

(v)      increases in Net Working Capital (except as a result of the
reclassification of items from short term to long term or vice versa), increases
in long term accounts receivable and decreases in the long-term portion of
deferred revenue for such period (other than any such increases or decreases, as
applicable, arising from acquisitions or Dispositions outside the ordinary
course of business by the Borrower and the Restricted Subsidiaries during such
period or the application of purchase accounting);

 

(vi)     cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, except to the extent that such
payments were financed by the issuance or incurrence of long-term Indebtedness
by, or the issuance of Capital Stock by, or the making of capital contributions
to, the Borrower or any of the Restricted Subsidiaries or using the proceeds of
any Disposition outside the ordinary course of business;

 

(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments made in cash (other than
Investments made pursuant to Sections 10.5(b), (f), (g), (h), (q), and (p)) made
during such period, except to the extent that such Investments were financed by
the issuance or incurrence of long-term Indebtedness by, or the issuance of
Capital Stock by, or the making of capital contributions to, the Borrower or any
of the Restricted Subsidiaries or using the proceeds of any Disposition outside
the ordinary course of business;

 

32

--------------------------------------------------------------------------------


 

(viii)   the amount of Dividends paid in cash during such period (other than
pursuant to Section 10.6(h)), except to the extent that such Dividends were
financed by the issuance or incurrence of long-term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

 

(ix)     the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent that such expenditures were
financed by the issuance or incurrence of long-term Indebtedness by, or the
issuance of Capital Stock by, or the making of capital contributions to, the
Borrower or any of the Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business;

 

(x)      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent that such payments were financed by the
issuance or incurrence of long-term Indebtedness by, or the issuance of Capital
Stock by, or the making of capital contributions to, the Borrower or any of the
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business;

 

(xi)     without duplication of amounts deducted from Excess Cash Flow in the
then-applicable or other periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent that the aggregate amount of cash actually utilized
to finance such Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions), Capital Expenditures or acquisitions of Intellectual
Property during such following period of four consecutive fiscal quarters
(except to the extent financed by the issuance or incurrence of long-term
Indebtedness by, or the issuance of Capital Stock by, or the making of capital
contributions to, the Borrower or any of the Restricted Subsidiaries or using
the proceeds of any Disposition outside the ordinary course of business) is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters;

 

(xii)    income taxes, including penalties and interest, paid in cash in such
period; and

 

33

--------------------------------------------------------------------------------


 

(xiii)   cash expenditures made in respect of Hedging Agreements during such
period to the extent not deducted in arriving at such Consolidated Net Income;

 

provided, that, in no event shall Excess Cash Flow exceed an amount equal to the
difference of (a) all cash and cash equivalents (including Segregated Cash) on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries,
as of the last day of such period, less (b) all Indebtedness on the balance
sheet of the Regulated Subsidiaries as of such date, other than (A) Indebtedness
under Margin Lines of Credit and (B) other Indebtedness that has been approved
as regulatory capital for computation of Net Capital (as defined in SEC
Rule 15c3-1) less (c) all Required Cash of all such Persons as of such date.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency.  In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

 

“Excluded Capital Stock” shall mean:

 

(a)                                 any Capital Stock with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower and the Collateral Agent), the cost or other consequences
(including any material adverse tax consequences) of pledging such Capital Stock
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom,

 

(b)                                 solely in the case of any pledge of Capital
Stock of any Foreign Subsidiary or FSHCO to secure the Obligations, any Capital
Stock that is Voting Stock of such Foreign Subsidiary or FSHCO in excess of 65%
of the outstanding Capital Stock that is Voting Stock of such class,

 

(c)                                  any Capital Stock to the extent the pledge
thereof would be prohibited by any Applicable Law (including any legally
effective requirement to obtain the consent of any Governmental Authority unless
such consent has been obtained),

 

(d)                                 the Capital Stock of any Unrestricted
Subsidiary,

 

34

--------------------------------------------------------------------------------


 

(e)                                  the Capital Stock of PTC Holdings, Inc. and
The Private Trust Company, N.A.,

 

(f)                                   any “margin stock” and Capital Stock of
any Person, other than any wholly-owned Restricted Subsidiary to the extent, and
for so long as, the pledge of such Capital Stock would be prohibited by the
terms of any Contractual Obligation, Organizational Document, joint venture
agreement or shareholders’ agreement applicable to such Person,

 

(g)                                  any Capital Stock of any Subsidiary to the
extent that the pledge of such Capital Stock would result in material adverse
tax consequences to Holdings, the Borrower or any Subsidiary as reasonably
determined by the Borrower in consultation with the Administrative Agent and
notified in writing to the Collateral Agent, and

 

(h)                                 the Capital Stock of any Subsidiary of a
Foreign Subsidiary or FSHCO.

 

“Excluded Property” shall have the meaning provided in the Security Agreement.

 

“Excluded Subsidiary” shall mean:

 

(a)                                 any Subsidiary that is not a wholly owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Guarantor pursuant to the requirements of Section 9.11 (for so long as such
Subsidiary remains a non-wholly owned Subsidiary),

 

(b)                                 any Subsidiary, including any regulated
entity that is subject to net worth or net capital or similar capital and
surplus restrictions, that is prohibited by Applicable Law, accounting policies
or principles or by Contractual Obligations existing on the Closing Date
(including, without limitation, the Broker-Dealer Regulated Subsidiaries set
forth in Schedule 1.1(b)) or, with respect to any Subsidiary acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (so long as such
prohibition is not incurred in contemplation of such acquisition), Contractual
Obligations existing on the date such Subsidiary is so acquired, or that is
otherwise restricted by Applicable Law, in each case from guaranteeing the
Obligations at the time such Subsidiary becomes a Restricted Subsidiary (and for
so long as such restrictions or any replacement or renewal thereof is in
effect),

 

(c)                                  any Subsidiary that would require any
consent, approval, license or authorization from any Governmental Authority to
provide a Guarantee unless such consent, approval, license or authorization has
been received, or is received after commercially reasonable efforts by such
Subsidiary to obtain the same, which efforts may be requested by the
Administrative Agent,

 

35

--------------------------------------------------------------------------------


 

(d)                                 any Domestic Subsidiary that is (i) a FSHCO
or (ii) a direct or indirect Subsidiary of a CFC,

 

(e)                                  PTC Holdings, Inc. or The Private Trust
Company, N.A.,

 

(f)                                   any Immaterial Subsidiary (provided that
the Borrower shall not be permitted to exclude Immaterial Subsidiaries from
guaranteeing the Obligations to the extent that (i) the aggregate amount of
gross revenue for all Immaterial Subsidiaries (other than Unrestricted
Subsidiaries) excluded by this clause (f) exceeds 10% of the consolidated gross
revenues of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries for the most recent Test Period ended on or prior to the date of
determination or (ii) the aggregate amount of total assets for all Immaterial
Subsidiaries (other than Unrestricted Subsidiaries) excluded by this clause
(f) exceeds 10% of the aggregate amount of total assets of the Borrower and its
Domestic Subsidiaries that are Restricted Subsidiaries as at the end of the most
recent Test Period ended on or prior to the date of determination),

 

(g)                                  any other Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent in consultation with the
Borrower (confirmed in writing by notice to the Borrower and the Collateral
Agent), the cost or other consequences (including any material adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom,

 

(h)                                 any Foreign Subsidiary and any Unrestricted
Subsidiary,

 

(i)                                     any other Domestic Subsidiary acquired
pursuant to a Permitted Acquisition and financed with secured Indebtedness
incurred pursuant to Section 10.1(j) or 10.1(k) and permitted by the proviso to
subclause (z) and (y) of each such Section, respectively, and each Restricted
Subsidiary acquired in such Permitted Acquisition that guarantees such
Indebtedness to the extent that, and for so long as, the documentation relating
to such Indebtedness to which such Restricted Subsidiary is a party prohibits
such Restricted Subsidiary from guaranteeing the Obligations (so long as such
prohibition is not incurred in contemplation of such acquisition), and

 

(j)                                    any Subsidiary to the extent that the
guarantee of the Obligations would result in material adverse tax consequences
to Holdings, the Borrower or any Subsidiary as reasonably determined by the
Borrower in consultation with the Administrative Agent and notified in writing
to the Collateral Agent.

 

“Exclusive IP Licenses” shall mean any exclusive intellectual property license,
sublicense or cross-license granted by the Borrower or any of its Restricted
Subsidiaries to

 

36

--------------------------------------------------------------------------------


 

another Person, which license, sublicense or cross-license was not made in the
ordinary course of business and which materially limits the ability of the
Borrower or its Restricted Subsidiaries to continue to use such intellectual
property in its business.

 

“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.

 

“Existing Letters of Credit” shall mean the Letters of Credit listed on
Schedule 1.1(c).

 

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in Section 2.15(a).

 

“Expected Cure Amount” shall have the meaning provided in Section 11.12(b).

 

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(d).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Revolving Credit Facility” shall mean each Class of Extended Revolving
Credit Commitments established pursuant to Section 2.15(a)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Term Loan Class” shall have the meaning provided in Section 2.15(a).

 

“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(d).

 

“Extended Term Loans” shall have the meaning provided in Section 2.15(a).

 

“Extending Lender” shall have the meaning provided in Section 2.15(b).

 

37

--------------------------------------------------------------------------------


 

“Extension Agreement” shall have the meaning provided in Section 2.15(c).

 

“Extension Date” shall have the meaning provided in Section 2.15(d).

 

“Extension Election” shall have the meaning provided in Section 2.15(b).

 

“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.

 

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments (as applicable) that are established pursuant to the same
Extension Agreement (or any subsequent Extension Agreement to the extent such
Extension Agreement expressly provides that the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided for therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.

 

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower.

 

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of a Person and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (and any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“FCPA” shall mean Foreign Corrupt Practices Act of 1977, as amended,

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

38

--------------------------------------------------------------------------------


 

“Final Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 10.9 and 10.10.

 

“First Lien Obligations” shall mean the Obligations, Permitted First Priority
Refinancing Debt and the Permitted Additional Debt Obligations (other than any
Permitted Additional Debt Obligations that are unsecured or are secured by a
Lien ranking junior or senior to the Lien securing the Obligations (but without
regard to the control of remedies)), collectively.

 

“First Refused Proceeds” shall have the meaning provided in Section 5.2(c)(ii).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Plan” shall mean any pension plan maintained or contributed to by the
Borrower or any Restricted Subsidiary with respect to employees employed outside
the United States.

 

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(h).

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fortigent Acquisition” shall mean the acquisition by the Borrower (or any
Restricted Subsidiary of all the outstanding Capital Stock of Fortigent Holdings
Company, Inc.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(b).

 

“FSHCO” shall mean any direct or indirect Domestic Subsidiary that has no
material assets other than Capital Stock of one or more direct or indirect
Foreign Subsidiaries that are CFCs.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

 

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, province,
territory or other political

 

39

--------------------------------------------------------------------------------


 

subdivision thereof, and any entity, body or authority exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including the PBGC and other quasi-governmental
entities established to perform such functions.

 

“Guarantee” shall mean the Guarantee, dated as of the Closing Date, made by each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit A.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness).  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean (a) each of Holdings and each Domestic Subsidiary of
Holdings (other than Borrower or any Excluded Subsidiary) on the Closing Date
and (b) each Subsidiary that becomes a party to the Guarantee after the Closing
Date pursuant to Section 9.11.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Bank” shall mean any Person that is a Lender, an Agent or an Affiliate of
a Lender or an Agent and that is a counterparty to a Hedging Agreement with a
Credit Party or one of its Restricted Subsidiaries, in its capacity as such, at
the time it enters into such Hedging Agreement or at any time after it has
entered into such Hedging Agreement.

 

40

--------------------------------------------------------------------------------


 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean, as of the Closing Date, (a) the
audited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of Holdings and its Subsidiaries for the
fiscal years ended December 31, 2009, December 31, 2010 and December 31, 2011.

 

“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) any other Person or Persons (the “New Holdings”) that is a
Subsidiary of (or are Subsidiaries of) Holdings or of any Parent Entity of
Holdings (or the previous New Holdings, as the case may be) (the “Previous
Holdings”); provided that (a) such New Holdings directly owns 100% of the
Capital Stock of the Borrower, (b) the New Holdings shall expressly assume all
the obligations of the Previous Holdings under this Agreement and the other
Credit Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (c) the New Holdings shall have
delivered to the Administrative Agent a certificate of an Authorized Officer
stating that such substitution and any supplements to the Credit Documents
preserve the enforceability of the Guarantee and the perfection and priority of
the Liens under the Security Documents, (d) if reasonably requested by the
Administrative Agent, an opinion of counsel shall be delivered by the Borrower
to the Administrative Agent to the effect that such substitution does not
violate this Agreement or any other Credit Document, (e) all Capital Stock of
the Borrower is contributed or otherwise transferred to such New Holdings and
pledged to secure the Obligations and (f) no Default or Event of Default has
occurred and is continuing at the time of such substitution and such
substitution does not result in any Default or Event of Default or material tax
liability; provided, further, that if each of the foregoing is satisfied, the
Previous Holdings shall be automatically released of all its obligations under
the Credit Documents and any reference to “Holdings” in the Credit Documents
shall be meant to refer to the “New Holdings”.

 

“HUD” shall mean the United States Department of Housing and Urban Development.

 

41

--------------------------------------------------------------------------------


 

“HUD-Regulated Subsidiary” shall mean the Subsidiary of the Borrower that is a
HUD-approved non-supervised mortgagee.

 

“HUD-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, the greater of (a) $100,000 and (b) the difference of (i) all
cash and cash equivalents on the balance sheet of the HUD-Regulated Subsidiary
as of such date and (ii) the Adjusted Net Worth (as referenced in 12 CFR
Section 202.5(n)) of the HUD-Regulated Subsidiary as of such date above
$500,000.

 

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
a Person and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Closing Date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by an
Authorized Officer of such Person.

 

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such determination date were less than 5% of the aggregate of total assets of
the Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such Test Period were less than 5% of the consolidated gross
revenues of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

 

“Incremental Agreement” shall have the meaning set forth in Section 2.14(e).

 

“Incremental Commitments” shall have the meaning provided in Section 2.14(a).

 

“Incremental Facilities” shall have the meaning provided in Section 2.14(a).

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).

 

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

 

“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).

 

“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f).

 

“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).

 

42

--------------------------------------------------------------------------------


 

“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

 

“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(d).

 

“Incremental Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(d).

 

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

 

“Incremental Tranche A Term Loans” shall have the meaning provided in
Section 2.14(a).

 

“Incremental Tranche B Term Loans” shall have the meaning provided in
Section 2.14(a).

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all indebtedness of such Person for borrowed
money and all indebtedness of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which have been reimbursed) of all letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net Hedging Obligations of such Person;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) current trade
liabilities (but not any refinancings, extensions, renewals, or replacements
thereof) incurred in the ordinary course of business and maturing within 365
days after the incurrence thereof except if such trade liabilities bear
interest, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and
(iii) obligations resulting from take-or-pay contracts entered into in the
ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including

 

43

--------------------------------------------------------------------------------


 

indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Capitalized Lease Obligations;

 

(g)                                  all obligations of such Person in respect
of Disqualified Capital Stock; and

 

(h)                                 all Guarantee Obligations of such Person in
respect of any of the foregoing;

 

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person and (B) in the case of Holdings, the Borrower and their
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business consistent with past practice.  The amount of any
net Hedging Obligations on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Parties” shall have the meaning provided in Section 13.5(a).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent under
Section 9.1(a) or (b) for the first full fiscal quarter of the Borrower
commencing after the Closing Date.

 

“Initial Term Loan Repayment Amount” shall mean an Initial Tranche A Term Loan
Repayment Amount or an Initial Tranche B Term Loan Repayment Amount, as the case
may be.

 

“Initial Term Loan Repayment Date” shall mean an Initial Tranche A Term Loan
Repayment Date or an Initial Tranche B Term Loan Repayment Date, as the case may
be.

 

“Initial Term Loans” shall mean the Initial Tranche A Term Loans and the Initial
Tranche B Term Loans.

 

44

--------------------------------------------------------------------------------


 

“Initial Tranche A Term Lender” shall mean each Lender with an Initial Tranche A
Term Loan Commitment or holding an Initial Tranche A Term Loan.

 

“Initial Tranche A Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Initial Tranche A Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
A Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche A
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche A Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Initial Tranche A Term Loan Commitments as
of the Closing Date is $735,000,000.

 

“Initial Tranche A Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.

 

“Initial Tranche A Term Loan Maturity Date” shall mean March 29, 2017; provided
that if such date is not a Business Day, the “Initial Tranche A Term Loan
Maturity Date” will be the Business Day immediately following such date.

 

“Initial Tranche A Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(b).

 

“Initial Tranche A Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Initial Tranche B Term Lender” shall mean each Lender with an Initial Tranche B
Term Loan Commitment or holding an Initial Tranche B Term Loan.

 

“Initial Tranche B Term Loan” shall have the meaning provided in Section 2.1(b).

 

“Initial Tranche B Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the Closing Date, the amount, if any, set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche
B Term Loan Commitment” and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Initial Tranche B
Term Loan Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total Initial Tranche B Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Initial Tranche B Term Loan Commitments as
of the Closing Date is $615,000,000.

 

“Initial Tranche B Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.

 

45

--------------------------------------------------------------------------------


 

“Initial Tranche B Term Loan Maturity Date” shall mean March 29, 2019; provided
that if such date is not a Business Day, the “Initial Tranche B Term Loan
Maturity Date” will be the Business Day immediately following such date.

 

“Initial Tranche B Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(c).

 

“Initial Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“Intellectual Property” shall have the meaning provided for such term or a
similar term in the Security Agreement.

 

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit N, executed by Holdings,
the Borrower and each other Subsidiary of the Borrower party thereto.

 

“Interest Period” shall mean, with respect to any Eurodollar Loans, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

“Introducing Broker-Dealer Minimum Capital” shall mean for those Subsidiaries of
the Borrower that are broker-dealers exempt from the provisions of SEC
Rule 15c3-3, as of any date of determination, the greater of (a) 120% of such
Subsidiaries’ consolidated minimum dollar Net Capital required (as defined in
SEC Rule 15c3-1), and (b) the consolidated Aggregate Indebtedness (as defined in
SEC Rule 15c3-1) of such Subsidiaries, divided by ten.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“Investors” shall mean the Sponsors, the Management Investors and certain other
investors arranged by and/or designated by the Sponsors and identified to the
Administrative Agent prior to the Closing Date.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean with respect to any Letter of Credit, any Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

 

“Joint Bookrunners” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Bookrunners under this Agreement.

 

“Joint Lead Arrangers” shall mean the Persons listed on the cover page of this
Agreement as such in their capacities as Joint Lead Arrangers under this
Agreement.

 

46

--------------------------------------------------------------------------------


 

“Junior Priority Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more representatives for the
holders of one or more classes of Indebtedness permitted by this Agreement and
that is intended (and/or required) to be secured on a junior lien basis to the
Liens securing the Obligations, with such modifications thereto as the
Administrative Agent and Borrower may reasonably agree.

 

“Latest Maturity Date” shall mean, with respect to any Indebtedness or Capital
Stock, the latest Maturity Date applicable to any Credit Facility that is
outstanding hereunder as determined on the date such Indebtedness is issued or
incurred or such Capital Stock is issued.

 

“Lender” shall mean (a) the Persons listed on Schedule 1.1(a), (b) any other
Person that shall become a party hereto as a “lender” pursuant to Section 13.6
and (c) each Person that becomes a party hereto as a “lender” pursuant to the
terms of Section 2.14, in each case other than a Person who ceases to be a
“Lender.”

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

 

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

 

“Letter of Credit Commitment” shall mean $125,000,000, as the same may be
reduced from time to time pursuant to Section 4.2.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) Revolving Credit Loans pursuant to
Section 3.4 at such time and (b) such Lender’s Revolving Credit Commitment
Percentage of the Letter of Credit Obligations at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) Revolving Credit Loans pursuant to
Section 3.4).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

 

“Letter of Credit Issuer” shall mean (a) Bank of America, (b) with respect to
the Existing Letters of Credit, the applicable issuing bank under the Existing
Letter of Credit or an Affiliate thereof, and (c) any one or more Persons who
shall become a Letter of Credit Issuer pursuant to Section 3.6.  Any Letter of
Credit Issuer may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Letter of Credit Issuer, and in each such case
the term “Letter of Credit Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.  In the event that there is more
than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date.

 

47

--------------------------------------------------------------------------------


 

“Letter of Credit Obligations” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings, including all Letter of Credit
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Participant” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Participation” shall have the meaning provided in
Section 3.3(a).

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(b).

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance, and any easement,
right-of-way, license, restriction (including zoning restrictions), defect,
exception or irregularity in title or similar charge or encumbrance (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof); provided that in no
event shall an operating lease be deemed to be a Lien.

 

“Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan, Extended Revolving Credit Loan, Swingline Loan (including any
swingline loan pursuant to an Extended Revolving Credit Facility or an
Additional/Replacement Revolving Credit Facility) or Term Loan made by any
Lender hereunder.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and among banks in the London interbank eurodollar market.

 

“Management Investors” shall mean the officers, directors and employees of
Holdings, the Borrower and the Subsidiaries who become investors in Holdings or
any of its Parent Entities or in the Borrower.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(f).

 

“Margin Lines of Credit” shall mean any lines of credit established and used by
the Borrower and its Subsidiaries consistent with ordinary course practice and
to fund or support Margin Loans of customers of the Borrower and its
Subsidiaries and any replacement lines established on substantially similar
terms and conditions.

 

“Margin Loans” as defined in Regulation T.

 

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”

 

48

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a circumstance or condition that materially
and adversely affects (a) the business, assets, operations, properties or
financial condition of the Borrower and the Restricted Subsidiaries taken as a
whole, (b) the ability of the Credit Parties (taken as a whole) to perform their
payment obligations under the Credit Documents or (c) the rights and remedies of
the Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents.

 

“Maturity Date” shall mean the Initial Tranche A Term Loan Maturity Date, the
Initial Tranche B Term Loan Maturity Date, any Incremental Term Loan Maturity
Date, the Revolving Credit Maturity Date, any maturity date related to any
Class of Extended Revolving Credit Commitments, any maturity date related to any
Class of Additional/Replacement Revolving Credit Commitments, any maturity date
related to any Class of Extended Term Loans, or the Swingline Maturity Date, as
applicable.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
evidencing a Lien on such Mortgaged Property, substantially in the form of
Exhibit O (with such changes thereto as may be necessary to account for local
law matters) or otherwise in such form as reasonably agreed between the Borrower
and the Collateral Agent.

 

“Mortgaged Property” shall mean (a) Real Property identified on Schedule
1.1(d) and (b) Real Property owned in fee with respect to which a Mortgage is
required to be granted pursuant to Section 9.14(b).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, a Restricted Subsidiary or an
ERISA Affiliate had an obligation to contribute over the five preceding calendar
years.

 

“Necessary Cure Amount” shall have the meaning provided in Section 11.12(b).

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, any
issuance of Capital Stock, any capital contribution or any Disposition of any
Investment, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable, but only as and when received
and, with respect to any Recovery Event, any insurance proceeds or condemnation
awards in respect of such Recovery Event) received by or on behalf of the
Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, issuance of Capital Stock or Disposition of any Investment, less (b) the
sum of:

 

49

--------------------------------------------------------------------------------


 

(i)            in the case of any Prepayment Event or such Disposition, the
amount, if any, of all taxes paid or estimated to be payable by the Borrower or
any of the Restricted Subsidiaries in connection with such Prepayment Event or
such Disposition (including withholding taxes imposed on the repatriation of any
such Net Cash Proceeds),

 

(ii)           in the case of any Prepayment Event or such Disposition, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any amounts deducted pursuant to clause (i) above) (x)
associated with the assets that are the subject of such Prepayment Event or such
Disposition and (y) retained by the Borrower or any of the Restricted
Subsidiaries, including any pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event or such Disposition occurring on the date of
such reduction,

 

(iii)          in the case of any Prepayment Event or such Disposition, the
amount of any principal amount, premium or penalty, if any, interest or other
amounts on any Indebtedness secured by a Lien on the assets that are the subject
of such Prepayment Event or such Disposition to the extent that the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event or such Disposition and such
Indebtedness is actually so repaid (it being understood that the foregoing
clause (iii) shall not apply with respect to any secured Permitted Additional
Debt or secured Credit Agreement Refinancing Indebtedness),

 

(iv)          in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, the amount of any proceeds of such Asset Sale Prepayment Event or
such Permitted Sale Leaseback that the Borrower or the applicable Restricted
Subsidiary has reinvested (or intends to reinvest), or has entered into an
Acceptable Reinvestment Commitment to reinvest, within the Reinvestment Period,
in the business of the Borrower or any of the Restricted Subsidiaries (subject
to Section 9.13); provided that:

 

(A)                              the Borrower or the applicable Restricted
Subsidiary shall comply with Sections 9.11, 9.12 and 9.14(b) with respect to
such reinvestment, if applicable;

 

(B)                                any portion of such proceeds that has not
been so reinvested or made subject to an Acceptable Reinvestment Commitment
within the Reinvestment Period shall (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event or a Permitted Sale Leaseback occurring on the later
of (1) the last day of the Reinvestment Period and (2) 180 days after the date
that the Borrower or such Restricted Subsidiary shall have entered into an
Acceptable Reinvestment Commitment and (y) be applied to the repayment of Term
Loans in accordance with Section 5.2(a)(i) and to the repayment or redemption of
any secured Permitted Additional Debt or Credit Agreement Refinancing
Indebtedness to the extent permitted under Section 5.2(a)(i); and

 

50

--------------------------------------------------------------------------------


 

(C)                                subject to clause (B) above, any proceeds
subject to an Acceptable Reinvestment Commitment that is (I) later canceled or
terminated for any reason before such proceeds are applied in accordance
therewith or (II) not consummated (i.e., the reinvestment contemplated by such
Acceptable Reinvestment Commitment is not made) shall be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i) and to the
repayment or redemption of any secured Permitted Additional Debt or Credit
Agreement Refinancing Indebtedness to the extent permitted under
Section 5.2(a)(i), unless the Borrower or the applicable Restricted Subsidiary
enters into another Acceptable Reinvestment Commitment with respect to such
proceeds prior to the end of the Reinvestment Period,

 

(v)                                 in the case of any Recovery Prepayment
Event, the amount of any proceeds of such Recovery Prepayment Event (x) that the
Borrower or the applicable Restricted Subsidiary has reinvested (or intends to
reinvest), or has entered into an Acceptable Reinvestment Commitment to
reinvest, within the Reinvestment Period, in the business of the Borrower or any
of the Restricted Subsidiaries (subject to Section 9.13), including for the
repair, restoration or replacement of the asset or assets subject to such
Recovery Prepayment Event, or (y) for which the Borrower or the applicable
Restricted Subsidiary has provided a Restoration Certification prior to the end
of the Reinvestment Period; provided that:

 

(A)                              the Borrower or the applicable Restricted
Subsidiary shall comply with Sections 9.11, 9.12 and 9.14(b) with respect to
such reinvestment, if applicable;

 

(B)                                any portion of such proceeds that has not
been so reinvested or made subject to an Acceptable Reinvestment Commitment or
Restoration Certification within the Reinvestment Period shall (x) be deemed to
be Net Cash Proceeds of a Recovery Prepayment Event occurring on the later of
(1) the last day of the Reinvestment Period and (2) 180 days after the date that
the Borrower or such Restricted Subsidiary shall have entered into an Acceptable
Reinvestment Commitment or shall have provided a Restoration Certification and
(y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i), and to the repayment or redemption of any secured Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness to the extent
permitted under Section 5.2(a)(i); and

 

(C)                                subject to clause (B) above, any proceeds
subject to an Acceptable Reinvestment Commitment or a Restoration Certification
that is (I) later canceled or terminated for any reason before such proceeds are
applied in accordance therewith or (II) not consummated (i.e., the reinvestment,
repair, restoration or replacement contemplated by such Acceptable Reinvestment
Commitment or Restoration Certification, as the case may be, is not made) shall
be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i) and to the repayment or redemption of any secured Permitted
Additional Debt or Credit Agreement Refinancing Indebtedness to the extent
permitted under

 

51

--------------------------------------------------------------------------------


 

Section 5.2(a)(i), unless the Borrower or the applicable Restricted Subsidiary
enters into another Acceptable Reinvestment Commitment or provides another
Restoration Certification with respect to such proceeds prior to the end of the
Reinvestment Period,

 

(vi)                              in the case of any Asset Sale Prepayment
Event, Recovery Prepayment Event or Permitted Sale Leaseback by any non-wholly
owned Restricted Subsidiary, the pro rata portion of the net cash proceeds
thereof (calculated without regard to this clause (vi)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, and

 

(vii)                           in the case of any Prepayment Event, such
Disposition, issuance of Capital Stock or capital contribution, reasonable and
customary fees, commissions, expenses (including attorney’s fees, investment
banking fees, survey costs, title insurance premiums and search and recording
charges, transfer taxes, deed or mortgage recording taxes and other customary
expenses and brokerage, consultant and other customary fees), issuance costs,
discounts and other costs and expenses paid by the Borrower or any of the
Restricted Subsidiaries, as applicable, in connection with such Prepayment Event
(other than those payable to the Borrower or any Restricted Subsidiary of the
Borrower), in each case only to the extent not already deducted in arriving at
the amount referred to in clause (a) above.

 

“Net Working Capital” shall mean, at any date, the excess of (a) the cumulative
sum of all amounts that would in conformity with GAAP constitute “assets” on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date, excluding assets constituting (i) cash, cash equivalents and bank
overdrafts, other than all Required Cash of all such Persons as at such date
(which shall be included as part of Net Working Capital), (ii) taxes receivable
and deferred income taxes of all such Persons, (iii) property, plant and
equipment of all such Persons and (iv) goodwill and intangibles of all such
Persons, over (b) the cumulative sum of all amounts that would, in conformity
with GAAP, constitute “liabilities” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, excluding (i) all
Indebtedness, other than Indebtedness under Margin Lines of Credit (which shall
be included as part of Net Working Capital), (ii) taxes payable and deferred
income taxes of all such Persons, (iii) stockholder’s equity of all such Persons
and (iv) Dividends payable of all such Persons.

 

“New Holdings” shall have the meaning provided in the definition of the term
“Holdings”.

 

“Non-Cash Charges” shall mean (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all losses
from investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such

 

52

--------------------------------------------------------------------------------


 

future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” shall mean any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrower or any Subsidiary of the Borrower) that is not a Debt
Fund Affiliate.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(e).

 

“Non-U.S. Lender” shall have the meaning provided in Section 5.4(d).

 

“Note” shall have the meaning provided in Section 13.6(c).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Secured Parties under this
Agreement and the other Credit Documents, (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower under
or pursuant to this Agreement and the other Credit Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each other Credit Party under or pursuant to this Agreement
or the other Credit Documents, (d) the due and punctual payment and performance
of

 

53

--------------------------------------------------------------------------------


 

all Hedging Obligations under each Secured Hedging Agreement and (e) the due and
punctual payment and performance of all Cash Management Obligations under each
Secured Cash Management Agreement.  Notwithstanding the foregoing, (i) unless
otherwise agreed to by the Borrower and any Hedge Bank or Cash Management Bank,
the obligations of Holdings, the Borrower or any Subsidiary under any Secured
Hedging Agreement and under any Secured Cash Management Agreement shall be
secured and guaranteed pursuant to the Security Documents and the Guarantee only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement and the other Credit Documents shall not
require the consent of the holders of Hedging Obligations under Secured Hedging
Agreements or of the holders of Cash Management Obligations under Secured Cash
Management Agreements.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“OCC-Regulated Subsidiary” shall mean any Subsidiary of the Borrower that is
regulated by the OCC.

 

“OCC-Regulated Subsidiary Required Cash” shall mean, as of any date of
determination, (a) all cash and cash equivalents on the balance sheet of any
OCC-Regulated Subsidiary as of such date minus (b) all Indebtedness on the
balance sheet of any OCC-Regulated Subsidiary as of such date minus (c) the
difference of (i) the Risk-Based Capital (as referenced in 12 U.S.C. Section
282) of any OCC-Regulated Subsidiary as of such date and (ii) $4,000,000 (or
such other amount that is required by the OCC or otherwise agreed to by any
OCC-Regulated Subsidiary and the OCC).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OID” shall have the meaning provided in Section 13.18.

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“Original Lender” shall have the meaning provided in the recitals to this
Agreement.

 

“Other Taxes” shall have the meaning provided in Section 5.4(b).

 

54

--------------------------------------------------------------------------------


 

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Borrower, as applicable.

 

“Participant” shall have the meaning provided in Section 13.6(d).

 

“Participant Register” shall have the meaning provided in Section 13.6(d)(ii).

 

“PATRIOT ACT” shall have the meaning provided in Section 8.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA, Section 412 or Section 430 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower, a
Restricted Subsidiary or an ERISA Affiliate or, solely with respect to
representations and covenants that relate to liability under Section 4069 of
ERISA, that was so maintained and in respect of which the Borrower, any
Restricted Subsidiary or ERISA Affiliate could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit P or
any other form approved by the Administrative Agent in its reasonable
discretion.

 

“Permitted Acquisition” shall mean (a) the Fortigent Acquisition and (b) any
other acquisition, by merger or otherwise, by the Borrower or any of the
Restricted Subsidiaries of assets (including any assets constituting a business
unit, line of business or division) or Capital Stock, so long as (i) such
acquisition and all transactions related thereto shall be consummated in all
material respects in accordance with all Applicable Laws; (ii) if such
acquisition involves the acquisition of Capital Stock of a Person that upon such
acquisition would become a Subsidiary, such acquisition shall result in the
issuer of such Capital Stock becoming a Restricted Subsidiary and, to the extent
required by Section 9.11, a Guarantor; (iii) to the extent required by Sections
9.11, 9.12 and/or 9.14(b), such acquisition shall result in the Collateral
Agent, for the benefit of the Secured Parties, being granted a security interest
in any Capital Stock or any assets so acquired; (iv) after giving effect to such
acquisition, no Event of Default shall have occurred and be continuing;
(v) after giving effect to such acquisition, the Borrower and its Restricted
Subsidiaries shall be in compliance with Section 9.13; and (vi) the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and 10.10,
as such covenants are recomputed as of the last day of the most recently ended
Test Period under such Section as if such acquisition had occurred on the first
day of such Test Period.

 

“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: 

 

55

--------------------------------------------------------------------------------


 

(a) the purchase consideration paid or payable in cash for such Permitted
Acquisition, whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
any and all payments representing the purchase price and any assumptions of
Indebtedness and/or Guarantee Obligations, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any Person or business and (b) the aggregate amount of
Indebtedness incurred or assumed in connection with such Permitted Acquisition;
provided, in each case, that any such future payment that is subject to a
contingency shall be considered Permitted Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP (as determined at the time of
the consummation of such Permitted Acquisition) to be established in respect
thereof by the Borrower or its Restricted Subsidiaries.

 

“Permitted Additional Debt” shall mean senior secured or senior unsecured,
senior subordinated or subordinated debt (which debt, if secured, may either
have the same lien priority as the Obligations or may be secured by a Lien
ranking junior to the Lien securing the Obligations), in each case issued or
incurred by the Borrower or a Guarantor; provided that (a) the terms of such
Indebtedness do not provide for maturity or any scheduled mandatory repayment,
mandatory redemption, mandatory offer to purchase or sinking fund obligation
prior to the date that is 91 days after the Latest Maturity Date, other than,
subject (except in the case of any First Lien Obligations) to the prior
repayment of or the prior offer to repay (and to the extent such offer is
accepted, the prior repayment of) the Obligations hereunder (other than Hedging
Obligations under any Secured Hedging Agreement, Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), customary offers to purchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights upon an
event of default, (b) the covenants, events of default, Subsidiary guarantees
and other terms for such Indebtedness (provided that such Indebtedness shall
have interest rates (including through fixed interest rates), interest rate
margins, rate floors, fees, funding discounts, original issue discounts and
redemption or prepayment terms and premiums determined by the Borrower to be
market rates, margins, rate floors, fees, discounts and premiums at the time of
issuance of such Indebtedness), taken as a whole, are determined by the Borrower
to not be materially more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement (as in effect on the Closing
Date); provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for customary “high yield” subordination of such
Indebtedness to the Obligations, (d) if such Indebtedness is secured, such
Indebtedness shall not be secured by any property or assets other than the
Collateral and shall be subject to an applicable Customary Intercreditor
Agreement and

 

56

--------------------------------------------------------------------------------


 

(e) no Subsidiary of the Borrower (other than a Guarantor) is an obligor under
such Indebtedness.

 

“Permitted Additional Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Additional Debt by any Credit Party.

 

“Permitted Additional Debt Obligations” shall mean, if any secured Permitted
Additional Debt has been incurred or issued and is outstanding, the collective
reference to (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest at the applicable rate provided in the applicable
Permitted Additional Debt Documents (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
any such Permitted Additional Debt, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, redemption or otherwise
and (ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Permitted Additional Debt Secured Parties under the
applicable Permitted Additional Debt Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower or any Credit Party under or pursuant to applicable Permitted
Additional Debt Documents.

 

“Permitted Additional Debt Secured Parties” shall mean the holders from time to
time of the secured Permitted Additional Debt Obligations (and any
representative on their behalf).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior secured notes or loans; provided that (i) such Indebtedness is secured
by all or a portion of the Collateral on a basis that is not junior and not
senior to the Liens securing the Obligations (but without regard to the control
of remedies) and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness satisfies the applicable requirements set forth in the provisos to
the definition of “Credit Agreement Refinancing Indebtedness,” (iii) such
Indebtedness is not at any time guaranteed by any Subsidiaries of the Borrower
other than Subsidiaries that are Guarantors and (iv) the Borrower, the holders
of such Indebtedness (or their representative) and the Administrative Agent
and/or the Collateral Agent shall be party to a Customary Intercreditor
Agreement.

 

“Permitted Holders” shall mean the Investors; provided that for purposes of the
definition of Change of Control, “Permitted Holders” shall mean the Sponsors and
the Management Investors.

 

57

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean:

 

(a)                                  Dollars and, with respect to any Foreign
Subsidiaries, other currencies held by such Foreign Subsidiary, in each case in
the ordinary course of business;

 

(b)                                 securities issued or unconditionally
guaranteed or insured by the United States government or any agency or
instrumentality thereof, in each case having maturities of not more than 24
months from the date of acquisition thereof;

 

(c)                                  securities issued by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof or any political subdivision or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(d)                                 commercial paper or variable or fixed rate
notes issued by or guaranteed by any Lender or any bank holding company owning
any Lender;

 

(e)                                  commercial paper or variable or fixed rate
notes maturing no more than 12 months after the date of creation thereof and, at
the time of acquisition, having a rating of at least A-2 or P-2 from either S&P
or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(f)                                    time deposits with, or domestic and
eurodollar certificates of deposit or bankers’ acceptances maturing no more than
two years after the date of acquisition thereof issued by, any Lender or any
other bank having combined capital and surplus of not less than $250,000,000 in
the case of U.S. domestic banks and $100,000,000 (or the Dollar equivalent
thereof) in the case of foreign banks;

 

(g)                                 repurchase agreements with a term of not
more than 30 days for underlying securities of the type described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

 

(h)                                 marketable short-term money market and
similar securities having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

58

--------------------------------------------------------------------------------


 

(i)                                     investments with average maturities of
12 months or less from the date of acquisition in money market funds rated
within the top three ratings category by S&P or Moody’s; and

 

(j)                                     shares of investment companies that are
registered under the Investment Company Act of 1940 and the investments of which
are comprised of at least 90% of one or more of the types of securities
described in clauses (a) through (i) above.

 

In the case of investments by any Restricted Foreign Subsidiary or investments
made in a country outside the United States of America, Permitted Investments
shall also include (i) investments of the type and maturity described in clauses
(a) through (j) above of foreign obligors, which investments or obligors (or the
parents of such obligors) have ratings, described in such clauses or equivalent
ratings from comparable foreign rating agencies and (ii) other short-term
investments utilized by Restricted Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (j) and in this paragraph.

 

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or debentures or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and any other First Lien Obligations and
is not secured by any property or assets of Holdings, the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” (provided that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and any other First Lien Obligations,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (iii) the holders of such
Indebtedness (or their representative) and the Administrative Agent and/or the
Collateral Agent shall be party to a Customary Intercreditor Agreement, and
(iv) such Indebtedness is not at any time guaranteed by any Subsidiaries of the
Borrower other than Subsidiaries that are Guarantors.

 

“Permitted Liens” shall mean:

 

(a)                                  Liens for taxes, assessments or other
governmental charges or claims that are either (i) not yet due overdue by more
than 30 days or (ii) being diligently contested in good faith by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP,

 

(b)                                 Liens in respect of property or assets of
the Borrower or any of its Restricted Subsidiaries imposed by law, such as
landlord’s, carriers’, warehousemen’s, repairmen’s, construction contractors’
and mechanics’ Liens and other similar Liens, in each case so long as such Liens
arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect,

 

59

--------------------------------------------------------------------------------


 

(c)           Liens arising from judgments or decrees for the payment of money
in circumstances not constituting an Event of Default under Section 11.10,

 

(d)           Liens incurred or pledges or deposits made in connection with
workers’ compensation, unemployment insurance and other types of social security
or similar legislation and deposits securing liabilities to insurance carriers
under insurance or self-insurance arrangements in respect of such obligations,
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of any such bonds or to support the issuance
thereof and including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business,

 

(e)           ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located,

 

(f)            easements, rights-of-way, licenses, restrictions (including
zoning restrictions), minor title defects, exceptions or irregularities in
title, encroachments, protrusions and other similar charges or encumbrances,
which in each case do not, individually or in the aggregate, materially detract
from the value of the Real Property of the Borrower and its Restricted
Subsidiaries, taken as a whole, or interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
that were not incurred in connection with and do not secure any Indebtedness,
and to the extent reasonably agreed by the Administrative Agent, any exception
on the title policies issued in connection with any Mortgaged Property,

 

(g)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement,

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(i)            Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or bankers’
acceptance issued or created for the account of the Borrower or any of its
Restricted Subsidiaries; provided that such Lien secures only the obligations of
the Borrower or such Restricted Subsidiaries in respect of such letter of credit
to the extent permitted under Section 10.1,

 

60

--------------------------------------------------------------------------------


 

(j)            licenses, sublicenses and cross-licenses of Intellectual Property
in the ordinary course of business,

 

(k)           Liens arising from precautionary UCC financing statement or
similar filings made in respect of operating leases entered into by the Borrower
or any of its Restricted Subsidiaries,

 

(l)            any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,

 

(m)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i)  interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole or (ii) secure any Indebtedness, and

 

(n)           Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
the Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, extend,
refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(a), 10.1(h), 10.1(q) or 10.1(v), the direct and contingent obligors
with respect to such Permitted Refinancing Indebtedness are not changed (except
that any Credit Party may be added as an additional obligor), (C) other than
with respect to a Refinancing in respect of Indebtedness permitted pursuant to
Section 10.1(f) or Section 10.1(g), such Permitted Refinancing Indebtedness
shall have a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Refinanced Indebtedness, and (D) if
the Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(a),
10.1(h) or 10.1(v), the terms and conditions of any such Permitted Refinancing
Indebtedness, taken as a whole, are not materially less favorable to the Lender
or the Borrower than the terms and conditions of the Refinanced Indebtedness
being Refinanced (including, if applicable, as to

 

61

--------------------------------------------------------------------------------


 

collateral priority and subordination, but excluding as to interest rates,
interest margins, rate floors, fees, funding discounts and redemption or
prepayment premiums and terms); provided that a certificate of an Authorized
Officer of the Borrower, as the case may be, delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in clause (D) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date with
respect to the Borrower’s property listed on Schedule 1.1(d).

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness” and (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Borrower other than Subsidiaries that are
Guarantors.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Platform” shall have the meaning provided in Section 9.1(h).

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the other pledgors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit C.

 

“Post-Transaction Period” shall mean, with respect to any Permitted Acquisition
or Disposition permitted hereunder, the period beginning on the date such
Specified Transaction is consummated and ending on the last day of the sixth
full consecutive fiscal quarter immediately following the date on which such
Specified Transaction is consummated.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or Permitted Sale Leaseback.

 

“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the applicable Person and its subsidiaries taken as
a whole are sold on a going-concern basis with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

62

--------------------------------------------------------------------------------


 

“Previous Holdings” shall have the meaning provided in the definition of the
term “Holdings.”

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period with respect to
the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) reasonably identifiable and factually
supportable cost savings, operating expense reductions or other synergies
realized or expected to be realized prior to or during such Post-Transaction
Period or (b) any additional costs, expenses or charges, accruals or reserves
(collectively, “Costs”) incurred prior to or during such Post-Transaction Period
in connection with the combination of the operations of a Pro Forma Entity with
the operations of the Borrower and its Restricted Subsidiaries or otherwise in
connection with, as a result of or related to such Specified Transaction;
provided that, so long as such cost savings, operating expense reductions or
other synergies are realized or expected to be realized prior to or during such
Post-Transaction Period, or such Costs are incurred prior to or during such
Post-Transaction Period, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such cost savings, operating expense reductions
or other synergies will be realizable during the entirety of such Test Period
and/or such Costs will be incurred during the entirety of such Test Period, as
applicable; and provided, further, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings, operating expense reductions or other
synergies or Costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other Disposition
of all or substantially all Capital Stock in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of the term “Specified
Transaction,” shall be included, (b) any retirement or repayment of Indebtedness
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above (but without duplication
thereof), the foregoing pro forma

 

63

--------------------------------------------------------------------------------


 

adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
the term “Pro Forma Adjustment.”

 

“Pro Forma Entity” shall mean any Acquired Entity or Business, any Sold Entity
or Business, any Converted Restricted Subsidiary or any Converted Unrestricted
Subsidiary.

 

“Public Lender” shall have the meaning provided in Section 9.1(h).

 

“Public Side Information” shall have the meaning provided in Section 9.1(h).

 

“Purchasing Borrower Party” shall mean Holdings, the Borrower or any Subsidiary
of the Borrower that becomes Transferee pursuant to Section 13.6(g).

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned by any Person,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership thereof.

 

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any requisition
of title or use of or relating to, or any similar event in respect of, any
property or asset, in each case, of the Borrower or a Restricted Subsidiary.

 

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event or any Permitted Sale Leaseback.

 

“Reference Rate” shall mean, on any day, an interest rate per annum equal to the
Eurodollar Rate (determined pursuant to clause (a) of the definition thereof)
for a three-month Interest Period commencing on such date.

 

“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.

 

“Refinanced Indebtedness” shall have the meaning provided in the definition of
the term “Permitted Refinancing Indebtedness”.

 

64

--------------------------------------------------------------------------------


 

“Register” shall have the meaning provided in Section 13.6(b)(v).

 

“Regulated Subsidiaries” shall mean the Broker-Dealer Regulated Subsidiary, the
HUD-Regulated Subsidiary and any OCC-Regulated Subsidiary.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event, Permitted Sale Leaseback or Recovery Prepayment Event, the day which is
twelve months after the receipt of cash proceeds by the Borrower or any
Restricted Subsidiary from such Asset Sale Prepayment Event, Permitted Sale
Leaseback or Recovery Prepayment Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
and advisors of such Person and of such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, from or into any building, structure,
facility or fixture subject to human occupation.

 

“Removal Effective Date” shall have the meaning provided in Section 12.8.

 

“Repayment Amount” shall mean any Initial Term Loan Repayment Amount, an
Extended Term Loan Repayment Amount with respect to any Extension Series and the
amount of any installment of Incremental Term Loans scheduled to be repaid on
any date.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than those events as to which the 30 day
notice period referred to in Section 4043 of ERISA has been waived, with respect
to a Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate
that is considered an ERISA Affiliate only pursuant to subsections (m) and
(o) of Section 414 of the Code).

 

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
Initial Tranche B Term Loans into a new Class of replacement term loans under
this Agreement) that is broadly marketed or syndicated to banks and other
institutional investors in financings similar to the facilities provided for in
this Agreement (i) having an Effective Yield for the respective Type of such
Indebtedness that is less than the Effective Yield for the Initial Tranche B
Term Loans of the respective equivalent Type, but excluding Indebtedness
incurred in connection with a Change

 

65

--------------------------------------------------------------------------------


 

of Control, and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Initial Tranche B Term Loans or (b) any effective reduction in the
Effective Yield for the Initial Tranche B Term Loans (by way of amendment,
waiver or otherwise), except for a reduction in connection with a Change of
Control, the purpose of which, in the case of either clause (a) or clause (b),
is primarily to decrease the Effective Yield with respect to the Initial Tranche
B Term Loans.  Any determination by the Administrative Agent with respect to
whether a Repricing Transaction shall have occurred shall be conclusive and
binding on all Lenders holding the Initial Tranche B Term Loans.

 

“Required Additional/Replacement Revolving Credit Lenders” shall mean, with
respect to each Class of Additional/Replacement Revolving Credit Commitments at
any date, Non-Defaulting Lenders having or holding a majority of Adjusted Total
Additional/Replacement Revolving Credit Commitment of such Class at such date
(or, if the Total Additional/Replacement Revolving Credit Commitment of such
Class has been terminated at such time, a majority of the outstanding principal
amount of the Additional/Replacement Revolving Credit Loans of such Class and
the related revolving credit exposure (excluding the revolving credit exposure
of Defaulting Lenders) in the aggregate at such date).

 

“Required Cash” shall mean the sum of Broker-Dealer Required Cash, OCC-Regulated
Subsidiary Required Cash and HUD-Regulated Subsidiary Required Cash; provided,
that to the extent, after the Closing Date, the Borrower or any of its
Subsidiaries shall acquire or create any new “regulated” Domestic Subsidiary
that shall not be required to guaranty the Obligations pursuant to the Guaranty,
then the definition of “Required Cash” shall also include the required cash of
any such Person, which required cash shall be calculated in a substantially
equivalent manner as Broker-Dealer Required Cash, OCC-Regulated Subsidiary
Required Cash and HUD-Regulated Subsidiary Required Cash have been calculated
and otherwise in a manner mutually agreed between the Borrower and the
Administrative Agent.

 

“Required Credit Facility Lenders” shall mean, (a) with respect to any Credit
Facility consisting of Term Loans, the “Required Term Class Lenders” with
respect to such Credit Facility and (b) with respect to any Credit Facility that
is not a Term Loan Facility, the “Required Revolving Class Lenders” with respect
to such Credit Facility.

 

“Required Lenders” shall mean, at any date and subject to the limitations set
forth in Section 13.6(h), Non-Defaulting Lenders having or holding greater than
50% of (a) the outstanding principal amount of the Term Loans in the aggregate
at such date, (b) (i) the Adjusted Total Revolving Credit Commitment at such
date and the Adjusted Total Extended Revolving Credit Commitment of all Classes
at such date or (ii) if the Total Revolving Credit Commitment (or any Total
Extended Revolving Credit Commitment of any Class) has been terminated or, for
the purposes of acceleration pursuant to Section 11, the outstanding principal
amount of the Revolving Credit Loans and Letter of Credit Exposure (excluding
the Revolving Credit Exposure of Defaulting Lenders) in the aggregate at such
date and/or the outstanding principal amount of the Extended Revolving Credit
Loans and letter of credit exposure under such Extended Revolving Credit
Commitments (excluding any such Extended Revolving Credit Loans and letter of
credit exposure of Defaulting Lenders) at such date and (c)(i) the Adjusted
Total Additional/Replacement Revolving Credit Commitment of each Class of

 

66

--------------------------------------------------------------------------------


 

Additional/Replacement Revolving Credit Commitments at such date or (ii) if the
Adjusted Total Additional/Replacement Revolving Credit Commitment of any
Class of Additional/Replacement Revolving Credit Commitments has been terminated
or for purposes of acceleration pursuant to Section 11, the outstanding
principal amount of the Additional/Replacement Revolving Credit Loans of such
Class and the related revolving credit exposure (excluding the revolving credit
exposure of Defaulting Lenders) in the aggregate at such date.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Class Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding greater than 50% of the Adjusted Total Revolving
Credit Commitment or the Adjusted Total Additional/Replacement Revolving Credit
Commitment, as applicable, at such date (or, if the Total Revolving Credit
Commitment or Total Additional/Replacement Revolving Credit Commitment has been
terminated at such time, a majority of the outstanding principal amount of the
Revolving Credit Loans and Revolving Credit Exposure (excluding the Revolving
Credit Exposure of Defaulting Lenders) or of the Additional/Replacement
Revolving Credit Loans and related revolving credit exposure (excluding the
revolving credit exposure of Defaulting Lenders) at such time).

 

“Required Term Class Lenders” shall mean, at any date and with respect to any
Credit Facility consisting of Term Loans, Non-Defaulting Lenders having or
holding greater than 50% of the outstanding principal amount of the Term Loans
of such Credit Facility in the aggregate at such date.

 

“Resignation Effective Date” shall have the meaning provided in Section 12.8.

 

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or a
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, or otherwise
invest in assets useful to the business, (b) the approximate costs of completion
of such repair, restoration or replacement and (c) that such repair,
restoration, reinvestment or replacement will be completed within the later of
(x) twelve months after the date on which cash proceeds with respect to such
Recovery Prepayment Event were received and (y) 180 days after delivery of such
Restoration Certification.

 

“Restricted Foreign Subsidiary” shall mean each Restricted Subsidiary that is
also a Foreign Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  Unless otherwise expressly provided herein, all
references herein to a “Restricted Subsidiary” shall mean a Restricted
Subsidiary of the Borrower.

 

“Retained Refused Proceeds” shall have the meaning provided in
Section 5.2(c)(ii).

 

67

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment,” (b) in
the case of any Lender that becomes a Lender after the Closing Date, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment and (c) in the case of any Lender that increases its
Revolving Credit Commitment or becomes an Incremental Revolving Credit
Commitment Increase Lender, in each case pursuant to Section 2.14, the amount
specified in the applicable Incremental Agreement, in each case as the same may
be changed from time to time pursuant to terms hereof.  The aggregate amount of
the Revolving Credit Commitments as of the Closing Date is $250,000,000.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.

 

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(c).

 

“Revolving Credit Maturity Date” shall mean March 29, 2017; provided that if
such date is not a Business Day, the Revolving Credit Maturity Date will be the
next Business Day immediately following such date.

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Obligations shall have been reduced to zero
or Cash Collateralized.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or

 

68

--------------------------------------------------------------------------------


 

otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of; provided that any transaction described above that is consummated within 270
days of the date of acquisition of the applicable property by the Borrower or
any of its Restricted Subsidiaries shall not constitute a “Sale Leaseback” for
purposes of this Agreement.

 

“SDN List” shall have the meaning provided in Section 8.21.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between Holdings, the Borrower
or any Restricted Subsidiary and a Cash Management Bank.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between any Credit Party or any Restricted Subsidiary and any Hedge
Bank.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Letter of
Credit Issuers, (c) the Swingline Lender, (d) the Administrative Agent, (e) the
Collateral Agent, (f) each Hedge Bank, (g) each Cash Management Bank, (h) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under the Credit Documents and (i) any successors, endorsees, transferees and
assigns of each of the foregoing.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, among Holdings, the Borrower, the other grantors party thereto and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.

 

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, if any, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or 9.14 or Customary Intercreditor Agreement executed and
delivered pursuant to Section 10.2 or pursuant to any of the Security Documents,
Permitted Additional Debt Documents or documentation governing Credit Agreement
Refinancing Indebtedness to secure or perfect the security interest in any
property as collateral for any or all of the First Lien Obligations.

 

“Segregated Cash” shall mean, as of any date of determination, all cash and
“qualified” cash equivalents segregated on the balance sheet of the
Broker-Dealer Regulated Subsidiary as of such date under SEC Rule 15c3-3.

 

69

--------------------------------------------------------------------------------


 

“Senior Priority Lien Intercreditor Agreement” means the Senior Priority Lien
Intercreditor Agreement substantially in the form of Exhibit I-1 among the
Administrative Agent and/or the Collateral Agent and one or more representatives
for holders of one or more classes of Permitted Additional Debt and/or Permitted
First Priority Refinancing Debt, with such modifications thereto as the
Administrative Agent and the Borrower may reasonably agree.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to any Person, at any date, that (i) each of
the Fair Value and the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) for the period from the date in question
through the Initial Tranche B Term Loan Maturity Date, such Person and its
Subsidiaries, taken as a whole after consummation of the Transactions (including
the execution and delivery of this Agreement, the making of the Loans, the
payment of the Special Dividend and the use of proceeds of such Loans, in each
case on the date in question), is a going concern and has sufficient capital to
ensure that it will continue to be a going concern for such period; and (iii)
for the period from the date in question through the Initial Tranche B Term Loan
Maturity Date, such Person and its Subsidiaries, taken as a whole will have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable.

 

“Special Dividend” shall have the meaning provided in the recitals to this
Agreement.

 

“Specified Existing Revolving Credit Commitment” shall mean any Existing
Revolving Credit Commitments belonging to a Specified Existing Revolving Credit
Commitment Class.

 

“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(a)(ii).

 

“Specified Obligations” shall mean Obligations consisting of (a) the principal
of and interest on Loans and (b) reimbursement obligations in respect of Letters
of Credit.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) in the case
of Restricted Subsidiaries, (i) any Restricted Subsidiary whose total assets
(when combined with the assets of such Restricted Subsidiary’s Subsidiaries
after eliminating intercompany obligations) at the last day of the most recent
Test Period ended on or prior to such date of determination were equal to or
greater than 10% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date, (ii) any Restricted Subsidiary whose gross
revenues (when combined with the gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) for such Test Period
were equal to or greater than 10% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP or (iii) each other Restricted Subsidiary
that, when such Restricted Subsidiary’s total assets or gross revenues (when
combined with the total assets or gross revenues of such Restricted Subsidiary’s
Subsidiaries

 

70

--------------------------------------------------------------------------------


 

after eliminating intercompany obligations) are aggregated with each other
Restricted Subsidiary (when combined with the total assets or gross revenues of
such Restricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) that is the subject of an Event of Default described in
Section 11.5 would constitute a “Specified Subsidiary” under clause (a)(i) or
(a)(ii) above and (b) in the case of Unrestricted Subsidiaries, (i) any
Unrestricted Subsidiary whose total assets (when combined with the assets of
such Unrestricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period ended on or prior to
such date of determination were equal to or greater than 15% of the Consolidated
Total Assets of the Borrower and the Unrestricted Subsidiaries at such date,
(ii) any Unrestricted Subsidiary whose gross revenues (when combined with the
gross revenues of such Unrestricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than 15%
of the consolidated gross revenues of the Borrower and the Unrestricted
Subsidiaries for such period, in each case determined in accordance with GAAP or
(iii) each other Unrestricted Subsidiary that, when such Unrestricted
Subsidiary’s total assets or gross revenues (when combined with the total assets
or gross revenues of such Unrestricted Subsidiary’s Subsidiaries after
eliminating intercompany obligations) are aggregated with each other
Unrestricted Subsidiary (when combined with the total assets or gross revenues
of such Unrestricted Subsidiary’s Subsidiaries after eliminating intercompany
obligations) that is the subject of an Event of Default described in
Section 11.5 would constitute a “Specified Subsidiary” under clause (b)(i) or
(b)(ii) above.

 

“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other Disposition of assets or property, incurrence or
repayment of Indebtedness, Dividend, Subsidiary designation, Incremental Term
Loan, provision of Incremental Revolving Credit Commitment Increases, provision
of Additional/Replacement Revolving Credit Commitments, creation of Extended
Term Loans or Extended Revolving Credit Commitments or other event that by the
terms of the Credit Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis.”

 

“Sponsors” shall mean, collectively, Hellman & Friedman LLC and TPG Capital
L.L.P. and/or their respective Affiliates.

 

“SPV” shall have the meaning provided in Section 13.6(c).

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of such Person and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions (including the execution and delivery of
this Agreement, the making of the Loans, the payment of the Special Dividend and
the use of proceeds of such Loans, in each case on the date hereof), determined
in accordance with GAAP consistently applied.

 

71

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” shall mean any Indebtedness for borrowed money that
is subordinated expressly by its terms in right of payment to the Obligations.

 

“Subordinated Indebtedness Documentation” shall mean any document or instrument
issued or executed with respect to any Subordinated Indebtedness.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

 

“Swingline Commitment” shall mean $125,000,000.

 

“Swingline Exposure” shall mean, with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans
outstanding at such time.

 

“Swingline Lender” shall mean Bank of America in its capacity as lender of
Swingline Loans hereunder, or such other financial institution who, after the
Closing Date, shall agree to act in the capacity of lender of Swingline Loans
hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.1(e).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agents” shall mean the Persons identified on the cover page of this
Agreement as such, in their respective capacities as syndication agent under
this Agreement.

 

72

--------------------------------------------------------------------------------


 

“Taxes” shall have the meaning provided in Section 5.4(a).

 

“Term Loan” shall mean an Initial Tranche A Term Loan, an Initial Tranche B Term
Loan, an Incremental Term Loan or any Extended Term Loans, as applicable.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a).

 

“Term Loan Facility” shall mean any of the Initial Tranche A Term Loan Facility,
the Initial Tranche B Term Loan Facility, any Incremental Term Loan Facility and
any Extended Term Loan Facility.

 

“Test Period” shall mean, for any determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such date of determination (taken as one accounting period) in respect
of which Section 9.1 Financials shall have been (or were required by
Section 9.1(a) or Section 9.1(b) to have been) delivered to the Administrative
Agent for each fiscal quarter or fiscal year in such period; provided that,
prior to the first date that Section 9.1 Financials shall have been delivered
pursuant to Section 9.1(a) or (b), the Test Period in effect shall be the period
of four consecutive fiscal quarters of the Borrower ended December 31, 2011.  A
Test Period may be designated by reference to the last day thereof, i.e., the
December 31, 2011 Test Period refers to the period of four consecutive fiscal
quarters of the Borrower ended December 31, 2011, and a Test Period shall be
deemed to end on the last day thereof.

 

“Total Revolving Credit Commitment” shall mean, on any date, the sum of the
Revolving Credit Commitments on such date of all Revolving Credit Lenders.

 

“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any tranche of Additional/Replacement Revolving Credit Commitments.

 

“Total Commitment” shall mean the sum of the Total Initial Tranche A Term Loan
Commitment, the Total Initial Tranche B Term Loan Commitment, the Total
Incremental Term Loan Commitment, the Total Revolving Credit Commitment, the
Total Extended Revolving Credit Commitment of each Extension Series and the
Total Additional/Replacement Revolving Credit Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of the Total Commitment
at such date and the outstanding principal amount of all Term Loans at such
date.

 

“Total Extended Revolving Credit Commitment” shall mean the sum of all Extended
Revolving Credit Commitments of all Lenders under each Extension Series.

 

“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any Class of Incremental Term Loans of all the Lenders
providing such Class of Incremental Term Loans.

 

73

--------------------------------------------------------------------------------


 

“Total Initial Tranche A Term Loan Commitment” shall mean the sum of the Initial
Tranche A Term Loan Commitments of all the Lenders.

 

“Total Initial Tranche B Term Loan Commitment” shall mean the sum of the Initial
Tranche B Term Loan Commitments of all the Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Tranche A Lender” shall mean any Lender holding Tranche A Loans and/or any
commitment thereunder.

 

“Tranche A Loans” shall mean the Initial Tranche A Term Loans, Incremental
Tranche A Term Loans or any Extended Term Loans for which Initial Tranche A Term
Loans or Incremental Tranche A Term Loans were exchanged.

 

“Tranche B Lender” shall mean any Lender holding Tranche B Loans and/or any
commitment thereunder.

 

“Tranche B Loans” shall mean the Initial Tranche B Term Loans, Incremental
Tranche B Term Loans or any Extended Term Loans for which Initial Tranche B Term
Loans or Incremental Tranche B Term Loans were exchanged.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its Restricted Subsidiaries or any of
their Affiliates in connection with the Transactions and the transactions
contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into of the Credit Documents and the funding of the Initial Term Loans and, to
the extent applicable, the Revolving Credit Loans on the Closing Date, (c) the
declaration and payment of the Special Dividend, (d) the consummation of any
other transactions connected with the foregoing and (e) the payment of fees and
expenses in connection with any of the foregoing (including the Transaction
Expenses).

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Loan, (b) as to any Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Loan, (c) as to any Extended Revolving Credit Loan, its nature
as an ABR Loan or a Eurodollar Loan and (d) as to any Additional/Replacement
Revolving Credit Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

74

--------------------------------------------------------------------------------


 

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of the accrued benefits under the Pension Plan as of
the close of its most recent plan year, determined in accordance with Accounting
Standards Codification Topic 715 (Compensation Retirement Benefits) as in effect
on the Closing Date, based upon the actuarial assumptions that would be used by
the Pension Plan’s actuary in a termination of the Pension Plan, exceeds the
Fair Market Value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 9.16 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 9.16
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of the Board of
Directors of such Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

 

1.2                               Other Interpretive Provisions.  With reference
to this Agreement and each other Credit Document, unless otherwise specified
herein or in such other Credit Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein”, “hereto”, “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.

 

(c)                                  Section, Exhibit and Schedule references
are to the Credit Document in which such reference appears.

 

75

--------------------------------------------------------------------------------


 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(g)                                  Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

(h)                                 Any reference to any Person shall be
constructed to include such Person’s successors or assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all of the functions thereof.

 

(i)                                     Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(j)                                    The word “will” shall be construed to
have the same meaning as the word “shall”.

 

(k)                                 The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

1.3                               Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Historical Financial Statements, except as otherwise specifically
prescribed herein; provided that if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b)                                 Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial

 

76

--------------------------------------------------------------------------------


 

Accounting Standards Accounting Standards Codification No. 825—Financial
Instruments, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings, the Borrower or
any Subsidiary at “fair value” as defined therein.

 

1.4                               Rounding.  Any financial ratios required to be
maintained or complied with by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.5                               References to Agreements, Laws, etc.  Unless
otherwise expressly provided herein, (a) references to Organizational Documents,
agreements (including the Credit Documents) and other Contractual Obligations
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements and other modifications are permitted by
any Credit Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

1.6                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.7                               Timing of Payment or Performance.  When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment (other than as described in Section 2.5 or
Section 2.9) or performance shall extend to the immediately succeeding Business
Day.

 

1.8                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Stated Amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

 

1.9                               Currency Equivalents Generally.

 

(a)                                 For purposes of any determination under
Section 9, Section 10 (other than Section 10.9 or 10.10) or Section 11 or any
determination under any other provision of this Agreement requiring the use of a
current exchange rate, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Exchange Rate then in effect on the date of such
determination; provided that (x) for purposes of determining compliance with
Section 10 with respect to the amount of any Indebtedness, Investment,
Disposition, Dividend or payment under Section 10.7 in a currency

 

77

--------------------------------------------------------------------------------


 

other than Dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred or Disposition, Dividend or
payment under Section 10.7 is made, (y) for purposes of determining compliance
with any Dollar-denominated restriction on the incurrence of Indebtedness, if
such Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.9 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Dividend or payment under
Section 10.7 may be made at any time under such Sections.  For purposes of
Section 10.9 or 10.10, amounts in currencies other than Dollars shall be
translated into Dollars at the applicable Exchange Rate(s) used in preparing the
most recently delivered financial statements pursuant to Section 9.1(a) or (b).

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

1.10                        Pro Forma Basis.  Notwithstanding anything to the
contrary herein, for purposes of determining compliance with any test or
covenant contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the Consolidated Secured Debt to Consolidated
EBITDA Ratio, the Consolidated Total Debt to Consolidated EBITDA Ratio and the
Consolidated EBITDA to Consolidated Interest Expense Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis.

 

1.11                        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Credit Loan”) or by Type (e.g., a “Eurodollar Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Credit Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”).

 

SECTION 2.                                          Amount and Terms of Credit
Facilities

 

2.1                               Loans.  (a)  Subject to and upon the terms and
conditions herein set forth, each Initial Tranche A Term Lender severally agrees
to make a loan or loans (each, an “Initial Tranche A Term Loan”) to the
Borrower, which Initial Tranche A Term Loans (i) shall not exceed, for any such
Lender, the Initial Tranche A Term Loan Commitment of such Initial Tranche A
Term Lender, (ii) shall not exceed, in the aggregate, the Total Initial Tranche
A Term Loan Commitment, (iii) shall be made on the Closing Date and shall be
denominated in U.S. Dollars, (iv) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans;
provided that all such Initial Tranche A Term Loans made by each of the Initial
Tranche A Term Lenders pursuant to the same Borrowing shall, unless otherwise
provided herein, consist entirely of Initial Tranche A Term Loans of the same
Type

 

78

--------------------------------------------------------------------------------


 

and (v) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid may not be reborrowed.  On the Initial Tranche A Term
Loan Maturity Date, all outstanding Initial Tranche A Term Loans shall be repaid
in full.

 

(b)                                 Subject to and upon the terms and conditions
herein set forth, each Initial Tranche B Term Lender severally agrees to make a
loan or loans (each, an “Initial Tranche B Term Loan”) to the Borrower, which
Initial Tranche B Term Loans (i) shall not exceed, for any such Lender, the
Initial Tranche B Term Loan Commitment of such Initial Tranche B Term Lender,
(ii) shall not exceed, in the aggregate, the Total Initial Tranche B Term Loan
Commitment, (iii) shall be made on the Closing Date and shall be denominated in
U.S. Dollars, (iv) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans or Eurodollar Loans; provided that all such
Initial Tranche B Term Loans made by each of the Initial Tranche B Term Lenders
pursuant to the same Borrowing shall, unless otherwise provided herein, consist
entirely of Initial Tranche B Term Loans of the same Type and (v) may be repaid
or prepaid in accordance with the provisions hereof, but once repaid or prepaid
may not be reborrowed.  On the Initial Tranche B Term Loan Maturity Date, all
outstanding Initial Tranche B Term Loans shall be repaid in full.

 

(c)                                  Subject to and upon the terms and
conditions herein set forth, each Revolving Credit Lender severally agrees to
make a loan or loans (each, a “Revolving Credit Loan”) to the Borrower in U.S.
Dollars, which Revolving Credit Loans (i) shall not exceed, for any such Lender,
the Revolving Credit Commitment of such Lender, (ii) shall not, after giving
effect thereto and to the application of the proceeds thereof, result in such
Lender’s Revolving Credit Exposure at such time exceeding such Lender’s
Revolving Credit Commitment at such time, (iii) shall not, after giving effect
thereto and to the application of the proceeds thereof, at any time result in
the aggregate amount of all Lenders’ Revolving Credit Exposures exceeding the
Total Revolving Credit Commitment then in effect, (iv) shall be made at any time
and from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date, (v) may at the option of the Borrower be incurred and
maintained as, and/or converted into, ABR Loans or Eurodollar Loans; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type and (vi) may be repaid and reborrowed
in accordance with the provisions hereof.  On the Revolving Credit Maturity
Date, all outstanding Revolving Credit Loans shall be repaid in full and the
Revolving Credit Commitments shall terminate.

 

(d)                                 Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that (i) any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan and (ii) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

 

79

--------------------------------------------------------------------------------


 

(e)                                  Subject to and upon the terms and
conditions herein set forth, the Swingline Lender in its individual capacity
agrees, at any time and from time to time on and after the Closing Date and
prior to the Swingline Maturity Date, to make a loan or loans (each, a
“Swingline Loan” and collectively, the “Swingline Loans”) to the Borrower in
U.S. Dollars, which Swingline Loans (A) shall be ABR Loans, (B) shall have the
benefit of the provisions of Section 2.1(f), (C) shall not exceed at any time
outstanding the Swingline Commitment, (D) shall not, after giving effect thereto
and to the application of the proceeds thereof, result at any time in the
aggregate amount of all Lenders’ Revolving Credit Exposures exceeding the Total
Revolving Credit Commitment then in effect and (E) may be repaid and reborrowed
in accordance with the provisions hereof.  On the Swingline Maturity Date, all
outstanding Swingline Loans shall be repaid in full.  The Swingline Lender shall
not make any Swingline Loan after receiving a written notice from the Borrower,
the Administrative Agent or the Required Lenders stating that a Default or an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (x) of rescission of all such notices
from the party or parties originally delivering such notice, (y) of the waiver
of such Default or Event of Default in accordance with the provisions of
Section 13.1 or (z) from the Administrative Agent that such Default or Event of
Default is no longer continuing.

 

(f)                                   The Swingline Lender (x) may in its sole
discretion on any Business Day prior to the tenth Business Day after the date of
extension of any Swingline Loan and (y) shall on the tenth Business Day after
such extension date (so long as such Swingline Loan remains outstanding), give
notice to the Revolving Credit Lenders, with a copy to the Borrower, that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans denominated in U.S. Dollars, in which case Revolving Credit Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all Revolving Credit Lenders
pro rata based on each such Lender’s Revolving Credit Commitment Percentage, and
the proceeds thereof shall be applied directly to the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans.  Each Revolving
Credit Lender hereby irrevocably agrees to make such Revolving Credit Loans upon
one Business Day’s notice pursuant to each Mandatory Borrowing in the amount and
in the manner specified in the preceding sentence and on the date specified to
it in writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7.1
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Mandatory Borrowing or (v) any
reduction in the Total Revolving Credit Commitment after any such Swingline
Loans were made.  In the event that, in the sole judgment of the Swingline
Lender, any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Credit Lender hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing same from and
after such date of purchase.

 

80

--------------------------------------------------------------------------------


 

(g)                                  The Borrower may, at any time and from time
to time, designate as additional Swingline Lenders one or more Revolving Credit
Lenders that agree to serve in such capacity as provided below.  The acceptance
by a Revolving Credit Lender of an appointment as a Swingline Lender hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Swingline Lender,
and, from and after the effective date of such agreement, (i) such Revolving
Credit Lender shall have all the rights and obligations of a Swingline Lender
under this Agreement and (ii) references herein to the term “Swingline Lender”
shall be deemed to include such Revolving Credit Lender in its capacity as a
lender of Swingline Loans hereunder.

 

(h)                                 The Borrower may terminate the appointment
of any Swingline Lender as a “Swingline Lender” hereunder by providing a written
notice thereof to such Swingline Lender, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Swingline Lender’s acknowledging receipt of such notice and (ii) the fifth
Business Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the Swingline Exposure of
such Swingline Lender shall have been reduced to zero.  Notwithstanding the
effectiveness of any such termination, the terminated Swingline Lender shall
remain a party hereto and shall continue to have all the rights of a Swingline
Lender under this Agreement with respect to Swingline Loans made by it prior to
such termination, but shall not make any additional Swingline Loans.

 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $1,000,000 and
Swingline Loans shall be in a multiple of $100,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(f) and
Revolving Credit Loans to reimburse the Letter of Credit Issuer with respect to
any Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable).  More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than 20
Borrowings of Eurodollar Loans under this Agreement.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

 

2.3                               Notice of Borrowing.  (a)  The Borrower shall
give the Administrative Agent at the Administrative Agent’s Office (i) prior to
1:00 p.m. (New York City time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of the Borrowing of
Initial Term Loans or any Borrowing of Incremental Term Loans (unless otherwise
set forth in the applicable Incremental Agreement), as the case may be, if all
or any of such Term Loans are to be initially Eurodollar Loans, and (ii) prior
written notice (or telephonic notice promptly confirmed in writing) prior to
10:00 a.m. (New York City time) on the date of the Borrowing of Initial Term
Loans or any Borrowing of Incremental Term Loans, as the case may be, if all
such Term Loans are to be ABR Loans.  Such notice (together with each notice of
a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b) and each notice
of a Borrowing of Swingline Loans pursuant to Section 2.3(d), a “Notice of
Borrowing”) shall specify substantially in the form of Exhibit D (i) the
aggregate principal amount of the Initial Term Loans or Incremental Term Loans,
as the case may be, to be made, (ii) the date of the

 

81

--------------------------------------------------------------------------------


 

Borrowing (which shall be (x) in the case of Initial Term Loans, the Closing
Date and (y) in the case of Incremental Term Loans, the applicable Incremental
Facility Closing Date in respect of such Class), (iii) whether the Initial Term
Loans or Incremental Term Loans, as the case may be, shall consist of ABR Loans
and/or Eurodollar Loans and, if the Initial Term Loans or Incremental Term
Loans, as the case may be, are to include Eurodollar Loans, the Interest Period
to be initially applicable thereto and (iv) whether the Initial Term Loans are
being borrowed under the Initial Tranche A Term Loan Facility or Initial Tranche
B Term Loan Facility.  The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(b)                                 Whenever the Borrower desires to incur
Revolving Credit Loans hereunder (other than Mandatory Borrowings or borrowings
to repay Unpaid Drawings under Letters of Credit), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (New York City time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans that are to be Eurodollar Loans, and (ii) prior to
1:00 p.m. (New York City time) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans that are to be ABR Loans.  Each such Notice of Borrowing,
except as otherwise expressly provided in Section 2.10, shall specify (i) the
aggregate principal amount of the Revolving Credit Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans or Eurodollar
Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing of Revolving Credit Loans, of such Lender’s proportionate share
thereof and of the other matters covered by the related Notice of Borrowing.

 

(c)                                  Whenever the Borrower desires to incur
Swingline Loans hereunder, it shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of
Swingline Loans prior to 3:00 p.m. (New York City time) or such later time as is
agreed by the Swingline Lender on the date of such Borrowing.  Each such notice
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day).  The Administrative Agent shall
promptly give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Swingline Loans and of the
other matters covered by the related Notice of Borrowing.

 

(d)                                 Mandatory Borrowings shall be made upon the
notice specified in Section 2.1(f), with the Borrower irrevocably agreeing, by
its incurrence of any Swingline Loan, to the making of Mandatory Borrowings as
set forth in such Section.

 

(e)                                  Borrowings of Revolving Credit Loans to
reimburse Unpaid Drawings under Letters of Credit shall be made upon the terms
set forth in Section 3.3 or Section 3.4(a).

 

(f)                                   Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to

 

82

--------------------------------------------------------------------------------


 

receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower.  In each such case, the Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
any such telephonic notice.

 

(g)                                  If the Borrower fails to specify a Type of
Loan in a Notice of Borrowing then the applicable Term Loans or Revolving Credit
Loans shall be made as Eurodollar Loans with an Interest Period of one
(1) month.  If the Borrower requests a Borrowing of Eurodollar Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one (1) month.

 

2.4                               Disbursement of Funds.  (a)  No later than
2:00 p.m. (New York City time) on the date specified in each Notice of Borrowing
(including Mandatory Borrowings and Borrowings to reimburse Unpaid Drawings
under Letters of Credit), each Lender will make available its pro rata portion,
if any, of each Borrowing requested to be made on such date in the manner
provided below; provided that on the Closing Date (or with respect to any
Incremental Facilities, on the relevant Incremental Facility Closing Date), such
funds may be made available at such earlier time as may be agreed among the
relevant Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions; provided, further, that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 3:30 p.m. (New York City time) on the date requested.

 

(b)                                 Each Lender shall make available all amounts
it is to fund to the Borrower under any Borrowing for its applicable Commitments
in immediately available funds to the Administrative Agent at the Administrative
Agent’s Office and the Administrative Agent will (except in the case of
Mandatory Borrowings and Borrowings to repay Unpaid Drawings under Letters of
Credit) make available to the Borrower, by depositing to an account designated
by the Borrower to the Administrative Agent in writing, the aggregate of the
amounts so made available in Dollars.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower, to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if paid by such Lender, the Federal Funds Effective Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest, calculated in accordance
with Section 2.8, for the respective Loans.  If the Borrower and such

 

83

--------------------------------------------------------------------------------


 

Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.  The Swingline Lender shall make available
all amounts it is to fund to the Borrower under any Borrowing of Swingline Loans
in immediately available funds to the Borrower by depositing to an account
designated by the Borrower to the Swingline Lender in writing.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder)

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Letter of
Credit Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Letter of Credit Issuer, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Letter of Credit Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Letter of Credit Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

2.5                               Repayment of Loans; Evidence of Debt.  (a) 
The Borrower agrees to repay to the Administrative Agent, for the benefit of the
applicable Lenders, (i) on the Initial Tranche A Term Loan Maturity Date, all
then outstanding Initial Tranche A Term Loans, (ii) on the Initial Tranche B
Term Loan Maturity Date, all then outstanding Initial Tranche B Term Loans,
(iii) on the relevant Incremental Term Loan Maturity Date for any Class of
Incremental Term Loans, any then outstanding Incremental Term Loans of such
Class, (iv) on the Revolving Credit Maturity Date, all then outstanding
Revolving Credit Loans, (v) on the relevant maturity date for any Class of
Additional/Replacement Revolving Credit Commitments, all then outstanding
Additional/Replacement Revolving Credit Loans of such Class, (vi) on the
relevant maturity date for any Class of Extended Term Loans, all then
outstanding Extended Term Loans of such Class, (vii) on the relevant maturity
date for any Class of Extended Revolving Credit Commitments, all then
outstanding Extended Revolving Credit Loans of such Class and (viii) on the
Swingline Maturity Date, all then outstanding Swingline Loans.

 

(b)                                 The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Tranche A Term Lenders, on
each date set forth below (each, with respect to the Initial Tranche A Term
Lenders, an “Initial Tranche A Term Loan Repayment Date”), a principal

 

84

--------------------------------------------------------------------------------


 

amount of the Initial Tranche A Term Loans (each such amount, an “Initial
Tranche A Term Loan Repayment Amount”) (as such principal amount may be reduced
by, and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 5 or as contemplated by Section 2.15), in each case as
set forth below opposite such Initial Tranche A Term Loan Repayment Date:

 

Initial Tranche A Term
Loan Repayment Date

 

Initial Tranche A Term Loan
Repayment Amount

June 30, 2012

 

$9,187,500

September 30, 2012

 

$9,187,500

December 31, 2012

 

$9,187,500

March 31, 2013

 

$9,187,500

June 30, 2013

 

$9,187,500

September 30, 2013

 

$9,187,500

December 31, 2013

 

$9,187,500

March 31, 2014

 

$9,187,500

June 30, 2014

 

$18,375,000

September 30, 2014

 

$18,375,000

December 31, 2014

 

$18,375,000

March 31, 2015

 

$18,375,000

June 30, 2015

 

$18,375,000

September 30, 2015

 

$18,375,000

December 31, 2015

 

$18,375,000

March 31, 2016

 

$18,375,000

June 30, 2016

 

$18,375,000

September 30, 2016

 

$18,375,000

December 31, 2016

 

$18,375,000

Initial Tranche A Term Loan Maturity Date

 

Balance of outstanding Initial Tranche A Term Loans

 

(c)                                  The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Tranche B Term Lenders, on
each date set forth below (each, an “Initial Tranche B Term Loan Repayment
Date”), a principal amount of the Initial Tranche B Term Loans (each such
amount, an “Initial Tranche B Term Loan Repayment Amount”) (as such principal
amount may be reduced by, and after giving effect to, any voluntary and
mandatory prepayments made in accordance with Section 5 or as contemplated by
Section 2.15), in each case as set forth below opposite such Initial Tranche B
Term Loan Repayment Date:

 

Initial Tranche B Term
Loan Repayment Date

 

Initial Tranche B Term Loan
Repayment Amount

June 30, 2012

 

$1,537,500

September 30, 2012

 

$1,537,500

December 31, 2012

 

$1,537,500

March 31, 2013

 

$1,537,500

 

85

--------------------------------------------------------------------------------


 

Initial Tranche B Term
Loan Repayment Date

 

Initial Tranche B Term Loan
Repayment Amount

June 30, 2013

 

$1,537,500

September 30, 2013

 

$1,537,500

December 31, 2013

 

$1,537,500

March 31, 2014

 

$1,537,500

June 30, 2014

 

$1,537,500

September 30, 2014

 

$1,537,500

December 31, 2014

 

$1,537,500

March 31, 2015

 

$1,537,500

June 30, 2015

 

$1,537,500

September 30, 2015

 

$1,537,500

December 31, 2015

 

$1,537,500

March 31, 2016

 

$1,537,500

June 30, 2016

 

$1,537,500

September 30, 2016

 

$1,537,500

December 31, 2016

 

$1,537,500

March 31, 2017

 

$1,537,500

June 30, 2017

 

$1,537,500

September 30, 2017

 

$1,537,500

December 31, 2017

 

$1,537,500

March 31, 2018

 

$1,537,500

June 30, 2018

 

$1,537,500

September 30, 2018

 

$1,537,500

December 31, 2018

 

$1,537,500

Initial Tranche B Term Loan Maturity Date

 

Balance of Initial Tranche B Term Loans

 

(d)                                 In the event any Incremental Term Loans are
made, such Incremental Term Loans shall mature and be repaid in amounts (each
such amount, an “Incremental Term Loan Repayment Amount”) and on dates as agreed
between the Borrower and the relevant Lenders of such Incremental Term Loans in
the applicable Incremental Agreement (each an “Incremental Term Loan Repayment
Date”), subject to the requirements set forth in Section 2.14.  In the event
that any Extended Term Loans are established, such Extended Term Loans shall,
subject to the requirements of Section 2.15, mature and be repaid by the
Borrower in the amounts (each such amount, an “Extended Term Loan Repayment
Amount”) and on the dates (each an “Extended Repayment Date”) set forth in the
applicable Extension Agreement.  In the event any Extended Revolving Credit
Commitments are established, such Extended Revolving Credit Commitments shall,
subject to the requirements of Section 2.15, be terminated (and all Extended
Revolving Credit Loans of the same Extension Series repaid) on the dates set
forth in the applicable Extension Agreement.

 

(e)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from

 

86

--------------------------------------------------------------------------------


 

time to time, including the amounts of principal and interest payable and paid
to such lending office of such Lender from time to time under this Agreement.

 

(f)                                   The Administrative Agent, on behalf of the
Borrower, shall maintain the Register pursuant to Section 13.6(b) and a
subaccount for each Lender, in which the Register and the subaccounts (taken
together) shall be recorded (i) the amount of each Loan made hereunder, whether
such Loan is an Initial Tranche A Term Loan, an Initial Tranche B Term Loan, an
Incremental Term Loan (and the relevant Class thereof), a Revolving Credit Loan,
an Additional/Replacement Revolving Credit Loan (and the relevant
Class thereof), an Extended Term Loan (and the relevant Class thereof), an
Extended Revolving Credit Loan (and the relevant Class thereof) or a Swingline
Loan, as applicable, the Type of each Loan made and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder, (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof and (iv) any
cancellation or retirement of Loans contemplated by Section 13.6(i).

 

(g)                                  The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (e) and (f) of this
Section 2.5 shall, to the extent permitted by Applicable Law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.6                               Conversions and Continuations.  (a)  The
Borrower shall have the option on any Business Day, subject to Section 2.11, to
convert all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Term Loans, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans or Extended Revolving Credit Loans
of one Type into a Borrowing or Borrowings of another Type and except as
otherwise provided herein the Borrower shall have the option on the last day of
an Interest Period to continue the outstanding principal amount of any
Eurodollar Loans as Eurodollar Loans for an additional Interest Period; provided
that (i) no partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted into
Eurodollar Loans if an Event of Default is in existence on the date of the
conversion and the Administrative Agent has, or the Required Credit Facility
Lenders with respect to any such Credit Facility have, determined in its or
their sole discretion not to permit such conversion, (iii) Eurodollar Loans may
not be continued as Eurodollar Loans for an additional Interest Period if an
Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has, or the Required Credit Facility Lenders with
respect to any such Credit Facility have, determined in its or their sole
discretion not to permit such continuation and (iv) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2.  Each such conversion or continuation shall be effected by the
Borrower giving the Administrative Agent at the Administrative Agent’s Office
prior to 1:00 p.m. (New York City time) at least (i) three Business Days’, in
the case of a continuation of, or conversion to, Eurodollar Loans or (ii) one
Business Day’s, in the case of a conversion into ABR

 

87

--------------------------------------------------------------------------------


 

Loans, prior written notice (or telephonic notice promptly confirmed in writing)
(each, a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted into or continued, the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), the principal amount of Loans to be converted or
continued, as the case may be, and, if such Loans are to be converted into, or
continued as, Eurodollar Loans, the Interest Period to be initially applicable
thereto.  If the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans or Extended Revolving Credit Loans
shall be made or continued as the same Type of Loan, which, if a Eurodollar
Loan, shall have the same Interest Period as that of the Loans being continued
or converted (subject to the definition of Interest Period).  Any such automatic
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurodollar Loans.  If the Borrower
requests a conversion to, or continuation of Eurodollar Loans in any such Notice
of Conversion of Continuation, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month’s duration. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Loan.  The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 

(b)                                 If an Event of Default is in existence at
the time of any proposed continuation of any Eurodollar Loans and the
Administrative Agent has, or the Required Lenders with respect to any such
continuation have, determined in its or their sole discretion not to permit such
continuation, Eurodollar Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans.

 

2.7                               Pro Rata Borrowings.  Each Borrowing of
Initial Tranche A Term Loans under this Agreement shall be granted by the
Initial Tranche A Term Lenders pro rata on the basis of their then-applicable
Initial Tranche A Term Loan Commitments and each Borrowing of Initial Tranche B
Term Loans under this Agreement shall be granted by the Initial Tranche B Term
Lenders pro rata on the basis of their then-applicable Initial Tranche B Term
Loan Commitments.  Each Borrowing of Revolving Credit Loans under this Agreement
shall be granted by the Revolving Credit Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitment Percentages with respect to the
applicable Class.  Each Borrowing of Incremental Term Loans under this Agreement
shall be granted by the Lenders of the relevant Class thereof pro rata on the
basis of their then-applicable Incremental Term Loan Commitments for such
Class.  Each Borrowing of Additional/Replacement Revolving Credit Loans under
this Agreement shall be granted by the Lenders of the relevant Class thereof pro
rata on the basis of their then-applicable Additional/Replacement Revolving
Credit Commitments for such Class.  Each Borrowing of Extended Revolving Credit
Loans under this Agreement shall be granted by the Lenders of the relevant
Class thereof pro rata on the basis of their then-applicable Extended Revolving
Credit Commitments for such Class.  It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender, severally and not jointly, shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder, and (b) other than as
expressly provided herein with respect to a Defaulting Lender,

 

88

--------------------------------------------------------------------------------


 

failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligations under
any Credit Document.

 

2.8                               Interest.  (a)  The unpaid principal amount of
each ABR Loan shall bear interest from the date of the Borrowing thereof until
maturity (whether by acceleration or otherwise) at a rate per annum that shall
at all times be the Applicable Margin in effect from time to time plus the ABR
in effect from time to time.

 

(b)                                 The unpaid principal amount of each
Eurodollar Loan shall bear interest from the date of the Borrowing thereof until
maturity thereof (whether by acceleration or otherwise) at a rate per annum that
shall at all times be the Applicable Margin in effect from time to time plus the
Eurodollar Rate in effect from time to time.

 

(c)                                  If all or a portion of the principal amount
of any Loan or any interest payable thereon or any fees or other amounts due
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) at a rate per annum that is (i) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (ii) in the case of overdue interest, fees or other amounts due hereunder, to
the extent permitted by Applicable Law, the rate described in Section 2.8
(a) plus 2% from and including the date of such non-payment to but excluding the
date on which such amount is paid in full (after as well as before judgment). 
All such interest shall be payable on demand.

 

(d)                                 Interest on each Loan shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall be payable in U.S. Dollars and, except as provided below,
shall be payable (i) in respect of each ABR Loan, quarterly in arrears on the
last Business Day of each March, June, September and December, (ii) in respect
of each Eurodollar Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, and (iii) in respect of each Loan (except, in the case of
prepayments, any ABR Loan), on any prepayment (on the amount prepaid), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand; provided that any Loan that is repaid on the same date on which it is
made shall bear interest for one day.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of Eurodollar Loans, shall promptly notify
the Borrower and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

 

(g)                                  Except as otherwise provided herein,
whenever any payment hereunder or under the other Credit Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time

 

89

--------------------------------------------------------------------------------


 

shall in such case be included in the computation of payment of interest or
commitment or letter of credit fee or commission, as the case may be.

 

2.9                               Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of
Eurodollar Loans (in the case of the initial Interest Period applicable thereto)
on or prior to 1:00 p.m. (New York City time) on the third Business Day prior to
the expiration of an Interest Period applicable to a Borrowing of Eurodollar
Loans, the Borrower shall have the right to elect, by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing), the
Interest Period applicable to such Borrowing, which Interest Period shall be the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
Business Day) in the calendar month that is one, two, three or six months
thereafter (or, if available to all relevant Lenders participating in the
relevant Credit Facility, (i) nine or twelve months thereafter or (ii) another
period acceptable to the Administrative Agent (including a shorter period));
provided that, notwithstanding the foregoing parenthetical, the initial Interest
Period beginning on the Closing Date may be for a period less than one month if
agreed upon by the Borrower and the Administrative Agent.

 

Notwithstanding anything to the contrary contained above:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of ABR Loans) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period relating to a
Borrowing of Eurodollar Loans begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

 

(iii)                               if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

 

(iv)                              Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period; and

 

(v)                                 the Borrower shall not be entitled to elect
any Interest Period in respect of any Eurodollar Loan if such Interest Period
would extend beyond the applicable Maturity Date of such Loan.

 

2.10                        Increased Costs, Illegality, Etc.  (a)  In the event
that (x) in the case of clause (i) below, the Required Lenders or (y) in the
case of clauses (ii) and (iii) below, any Lender shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

 

90

--------------------------------------------------------------------------------


 

(i)                                     on any date for determining the
Eurodollar Rate for any Interest Period that (x) deposits in the principal
amounts of the Loans comprising any Eurodollar Borrowing are not generally
available in the relevant market or (y) by reason of any changes arising on or
after the Closing Date affecting the interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

 

(ii)                                  that, due to a Change in Law, which shall
(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; (B) subject any Lender
to any tax (other than (1) taxes indemnified under Section 5.4, (2) taxes
described in clause (A), (B) or (C) of Section 5.4(a) or (3) taxes described in
clause (f) of Section 5.4) on its loans, letters of credits, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender, which results in the cost to such Lender of making,
converting into, continuing or maintaining Eurodollar Loans or participating in
Letters of Credit (in each case hereunder) increasing by an amount which such
Lender reasonably deems material or the amounts received or receivable by such
Lender hereunder with respect to the foregoing shall be reduced; or

 

(iii)                               at any time after the Closing Date that the
making or continuance of any Eurodollar Loan has become unlawful by compliance
by such Lender in good faith with any Applicable Law, (or would conflict with
any such Applicable Law not having the force of law even though the failure to
comply therewith would not be unlawful), or has become impracticable as a result
of a contingency occurring after the Closing Date that materially and adversely
affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Required Lenders, in the case
of clause (i) above) shall within a reasonable time thereafter give notice (if
by telephone, confirmed in writing) to the Borrower and the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders).  Thereafter (x) in the case of clause
(i) above, Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Required Lenders no longer exist
(which notice the Required Lenders agree to give at such time when such
circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the Borrower with respect to Eurodollar
Loans that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly (but no later than 10 Business Days) after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in

 

91

--------------------------------------------------------------------------------


 

Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.

 

(b)                                 At any time that any Eurodollar Loan is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, cancel said Borrowing by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower was notified by a Lender pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such Eurodollar Loan into an
ABR Loan, if applicable; provided, that if more than one Lender is affected at
any time, then all affected Lenders must be treated in the same manner pursuant
to this Section 2.10(b).

 

(c)                                  If any Change in Law regarding capital
adequacy requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Letter of Credit Issuer’s or their respective
parent’s capital or assets as a consequence of such Lender’s or Letter of Credit
Issuer’s commitments or obligations hereunder to a level below that which such
Lender or Letter of Credit Issuer or their respective parent could have achieved
but for such Change in Law (taking into consideration such Lender’s or Letter of
Credit Issuer’s or their respective parent’s policies with respect to capital
adequacy), then from time to time, promptly (but no later than 10 Business Days)
after written demand by such Lender or Letter of Credit Issuer (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender or Letter of
Credit Issuer such additional amount or amounts as will compensate such Lender
or Letter of Credit Issuer or their respective parent for such reduction, it
being understood and agreed, however, that a Lender or Letter of Credit Issuer
shall not be entitled to such compensation as a result of such Lender’s or
Letter of Credit Issuer’s compliance with, or pursuant to any request or
directive to comply with, any such Applicable Law as in effect on the Closing
Date except as a result of a Change in Law.  Each Lender or Letter of Credit
Issuer, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower (on its own behalf) which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish any of the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)                                 This Section 2.10 shall not apply to taxes
to the extent duplicative of Section 5.4.

 

(e)                                  The agreements in this Section 2.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(f)                                   Notwithstanding the foregoing, no Lender
or Letter of Credit Issuer shall be entitled to seek compensation under this
Section 2.10 based on the occurrence of a Change in Law arising solely from the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any requests,
rules, guidelines or directives thereunder or issued in connection therewith,
unless such Lender or Letter of Credit Issuer is generally seeking compensation
from other borrowers in the U.S. leveraged loan market with respect to its
similarly affected commitments, loans and/or

 

92

--------------------------------------------------------------------------------


 

participations under agreements with such borrowers having provisions similar to
this Section 2.10.

 

2.11                        Compensation.  If (a) any payment of principal of a
Eurodollar Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Eurodollar Loan as a result
of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7,
as a result of acceleration of the maturity of the Loans pursuant to Section 11
or for any other reason, (b) any Borrowing of Eurodollar Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a Eurodollar Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any Eurodollar Loan is not continued as a Eurodollar Loan as a
result of a withdrawn Notice of Conversion or Continuation or (e) any prepayment
of principal of a Eurodollar Loan is not made as a result of a withdrawn notice
of prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt
of a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount and, absent clearly demonstrable
error, the amount requested shall be final and conclusive and binding upon all
parties hereto), pay to the Administrative Agent for the account of such Lender
within 10 Business Days of such request any amounts required to compensate such
Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to borrow, failure to
convert, failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan.

 

2.12                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(c), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; provided, that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may
be, for any such amounts incurred or accruing prior to the giving of such notice
to the Borrower; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

93

--------------------------------------------------------------------------------


 

2.14                        Incremental Facilities.

 

(a)                                 The Borrower may at any time or from time to
time after the Closing Date, by written notice delivered to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (i) one or more additional tranches of tranche A term
loans (the “Incremental Tranche A Term Loans”) or tranche B term loans (the
“Incremental Tranche B Term Loans”, and together with the Incremental Tranche A
Term Loans, the “Incremental Term Loans”), (ii) one or more increases in the
amount of the Revolving Credit Commitments of any Class (each such increase, an
“Incremental Revolving Credit Commitment Increase”) or (iii) one or more
additional Classes of revolving credit commitments (the “Additional/Replacement
Revolving Credit Commitments”, and together with the Incremental Term Loans and
the Incremental Revolving Credit Commitment Increases, the “Incremental
Facilities” and the commitments in respect thereof are referred to as the
“Incremental Commitments”); provided that both at the time of any such request
and after giving effect to the effectiveness of any Incremental Agreement
referred to below, except as set forth in the proviso to clause (b) below, no
Event of Default shall exist and at the time that any such Incremental Term
Loan, Incremental Revolving Credit Commitment Increase or Additional/Replacement
Revolving Credit Commitment is made or effected (and after giving effect
thereto), no Event of Default shall exist; provided, further, that after giving
effect to the incurrence of such Incremental Term Loans or borrowing under such
Incremental Revolving Credit Commitment Increase or borrowing under such
Additional/Replacement Revolving Credit Commitments (and after giving effect to
any Specified Transaction to be consummated in connection therewith), the
Borrower and the Restricted Subsidiaries would be in compliance on a Pro Forma
Basis with the requirements of Sections 10.9 and 10.10 as of the most recently
ended Test Period on or prior to the incurrence of any such Incremental
Facilities, calculated on a Pro Forma Basis, in each case as if such Incremental
Term Loans, Incremental Revolving Credit Commitment Increase or
Additional/Replacement Revolving Credit Commitments, as applicable, had been
outstanding (and any related transactions had occurred) on the first day of such
Test Period.

 

(b)                                 Each tranche of Incremental Term Loans, each
tranche of Additional/Replacement Revolving Credit Commitments and each
Incremental Revolving Credit Commitment Increase shall be in an aggregate
principal amount that is not less than $5,000,000 (provided that such amount may
be less than $5,000,000 if such amount represents all remaining availability
under the limit set forth below) (and in minimum increments of $1,000,000 in
excess thereof), and the aggregate amount of the Incremental Term
Loans, Incremental Revolving Credit Commitment Increases and the
Additional/Replacement Revolving Credit Commitments shall not exceed, at the
time of incurrence thereof and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, of the sum of (A) $500,000,000 (minus the aggregate
principal amount of Permitted Additional Debt incurred under
Section 10.1(v)(ii)), plus (B) an aggregate additional amount of Indebtedness,
such that, after giving Pro Forma Effect to such incurrence or issuance (and
after giving effect to any Specified Transaction to be consummated in connection
therewith and assuming that all Incremental Revolving Credit Commitment
Increases and/or Additional/Replacement Revolving Credit Commitments then
outstanding were fully drawn)) the Borrower would be in compliance with a
Consolidated Secured Debt to Consolidated EBITDA Ratio as of the Test Period
most recently ended on or prior to the incurrence of any such Incremental
Facility, calculated on a Pro Forma Basis, as if such incurrence (and
transaction) had occurred on the first day of such Test Period, that is no
greater than 2.25:1.0 (the “Incremental Limit”); provided that (i) Incremental
Term Loans may be incurred without regard to the

 

94

--------------------------------------------------------------------------------


 

Incremental Limit and without regard to whether an Event of Default has occurred
and is continuing, to the extent that the Net Cash Proceeds from such
Incremental Term Loans are used on the date of incurrence of such Incremental
Term Loans to prepay Term Loans in accordance with the procedures set forth in
Section 5.2(a)(i) and subject to the payment of premiums set forth in
Section 5.1(b), if applicable, and (ii) Additional/Replacement Revolving Credit
Commitments may be provided without regard to the Incremental Limit and without
regard to whether an Event of Default has occurred and is continuing, to the
extent that the existing Revolving Credit Commitments shall be permanently
reduced in accordance with Section 5.2(e)(ii) by an amount equal to the
aggregate amount of Additional/Replacement Revolving Credit Commitments so
provided.

 

(c)                                  (i)  (A) The Incremental Tranche A Term
Loans (i) shall rank pari passu in right of payment and of security with the
Initial Tranche A Term Loans, (ii) shall not mature earlier than the Initial
Tranche A Term Loan Maturity Date, (iii) shall not have a shorter Weighted
Average Life to Maturity than the Initial Tranche A Term Loan Facility,
(iv) shall have an amortization schedule (subject to clause (iii) above), and
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and prepayment
premiums for the Incremental Tranche A Term Loans as determined by the Borrower
and the lenders of the Incremental Tranche A Term Loans and (v) may otherwise
have terms and conditions different from those of the Initial Tranche A Term
Loans and (B) the Incremental Tranche B Term Loans (i) shall rank pari passu in
right of payment and of security with the Initial Tranche B Term Loans,
(ii) shall not mature earlier than the Initial Tranche B Term Loan Maturity
Date, (iii) shall not have a shorter Weighted Average Life to Maturity than the
Initial Tranche B Term Loan Facility, (iv) shall have an amortization
schedule (subject to clause (iii) above), and interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment premiums for the Incremental
Tranche B Term Loans as determined by the Borrower and the lenders of the
Incremental Tranche B Term Loans and (v) may otherwise have terms and conditions
different from those of the Initial Tranche B Term Loans; provided that (except
with respect to matters contemplated by subclauses (ii), (iii) and (iv) in
clauses (A) and (B) above) any differences shall be reasonably satisfactory to
the Administrative Agent.

 

(ii)                                  The Incremental Revolving Credit
Commitment Increase shall be treated the same as the Revolving Credit
Commitments (including with respect to maturity date thereof) and shall be
considered to be part of the Revolving Credit Facility.

 

(iii)                               The Additional/Replacement Revolving Credit
Commitments (i) shall rank pari passu in right of payment and of security with
the Revolving Credit Loans, (ii) shall not mature earlier than the Revolving
Credit Maturity Date and shall require no mandatory commitment reduction prior
to the Revolving Credit Maturity Date, (iii) shall have interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, undrawn commitment fees, funding discounts, original issue discounts and
prepayment premiums as determined by the Borrower and the lenders of such
commitments, (iv) shall contain borrowing, repayment and termination of
Commitment procedures as determined by the Borrower and the lenders of such
commitments, (v) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in

 

95

--------------------------------------------------------------------------------


 

connection therewith and the identity of the swingline lender and letter of
credit issuer, as applicable, which shall be determined by the Borrower, the
lenders of such commitments and the applicable letter of credit issuers and
swingline lenders and borrowing, repayment and termination of commitment
procedures with respect thereto, in each case which shall be specified in the
applicable Incremental Agreement) to the terms relating to Swingline Loans and
Letters of Credit with respect to the Revolving Credit Commitments or otherwise
reasonably acceptable to the Administrative Agent and (vi) may otherwise have
terms and conditions different from those of the Revolving Credit Facility;
provided that (except with respect to matters contemplated by clauses (ii),
(iii), (iv) and (v) above) any differences shall be reasonably satisfactory to
the Administrative Agent.

 

(d)                                 Each notice from the Borrower pursuant to
this Section 2.14 shall be given in writing and shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans, Incremental
Revolving Credit Commitment Increases or Additional/Replacement Revolving Credit
Commitments.  Incremental Term Loans may be made, and Incremental Revolving
Credit Commitment Increases and Additional/Replacement Revolving Credit
Commitments may be provided, subject to the prior written consent of the
Borrower (not to be unreasonably withheld), by any existing Lender (it being
understood that no existing Lender will have an obligation to make a portion of
any Incremental Term Loan, no existing Lender with a Revolving Credit Commitment
will have any obligation to provide a portion of any Incremental Revolving
Credit Commitment Increase and no existing Lender with an Revolving Credit
Commitment will have an obligation to provide a portion of any
Additional/Replacement Revolving Credit Commitment) or by any other bank,
financial institution, other institutional lender or other investor (any such
other bank, financial institution or other investor being called an “Additional
Lender”); provided that (i) the Administrative Agent shall have consented (not
to be unreasonably withheld) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Incremental Revolving Credit Commitment
Increases or such Additional/Replacement Revolving Credit Commitments if such
consent would be required under Section 13.6(b) for an assignment of Loans or
Commitments, as applicable, to such Lender or Additional Lender; provided
further that, solely with respect to any Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments, the Swingline
Lender and each Letter of Credit Issuer shall have consented (not to be
unreasonably withheld) to such Additional Lender’s providing such Incremental
Revolving Credit Commitment Increases or Additional/Replacement Revolving Credit
Commitments if such consent would be required under Section 13.6(b) for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.

 

(e)                                  Commitments in respect of Incremental Term
Loans, Incremental Revolving Credit Commitment Increases and
Additional/Replacement Revolving Credit Commitments shall become Commitments (or
in the case of an Incremental Revolving Credit Commitment Increase to be
provided by an existing Lender with a Revolving Credit Commitment, an increase
in such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Agreement”) to this Agreement and, as
appropriate, the other Credit Documents, executed by Holdings, the Borrower,
each Lender agreeing to provide such Commitment, if any, each Additional Lender,
if any, and the Administrative Agent.  The Incremental Agreement may, subject to
Section 2.14(c), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit

 

96

--------------------------------------------------------------------------------


 

Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section.  The
effectiveness of any Incremental Agreement shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”), and the
occurrence of any Credit Events pursuant to such Incremental Agreement, shall be
subject to the satisfaction of such conditions as the parties thereto shall
agree .  The Borrower will use the proceeds of the Incremental Term
Loans, Incremental Revolving Credit Commitment Increases and
Additional/Replacement Revolving Credit Commitments for any purpose not
prohibited by this Agreement; provided that the proceeds of any Incremental Term
Loans incurred, and any Additional/Replacement Revolving Credit Commitments
provided, in either case as described in the proviso to Section 2.14(b), shall
be used in accordance with the terms thereof.

 

(f)                                   (i)  No Lender shall be obligated to
provide any Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments unless it so
agrees and the Borrower shall not be obligated to offer any existing Lender the
opportunity to provide any Incremental Term Loans, Incremental Revolving Credit
Commitment Increases or Additional/Replacement Revolving Credit Commitments.

 

(ii)                                  Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Lender with a Revolving Credit
Commitment of such Class immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Credit Commitment Increase (each, an
“Incremental Revolving Credit Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Credit Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans held by each Lender with a Revolving Credit
Commitment (including each such Incremental Revolving Credit Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Lenders represented by such Lender’s Revolving Credit Commitment.  If, on
the date of such increase, there are any Revolving Credit Loans outstanding,
such Revolving Credit Loans shall on or prior to the effectiveness of such
Incremental Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.11.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

(g)                                  This Section 2.14 shall supersede any
provisions in Section 2.7 or 13.1 to the contrary.  For the avoidance of doubt,
any provisions of this Section 2.14 may be amended with the consent of the
Required Lenders, provided no such amendment shall require any Lender to provide
any Incremental Commitment without such Lender’s consent.

 

97

--------------------------------------------------------------------------------


 

2.15                        Extensions of Term Loans, Revolving Credit Loans and
Revolving Credit Commitments and Additional/Replacement Revolving Credit Loans
and Additional/Replacement Revolving Credit Commitments.

 

(a)                                 (i)  The Borrower may at any time and from
time to time request that all or a portion of each Term Loan of any Class (an
“Existing Term Loan Class”) be exchanged to extend the scheduled final maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.15.  Prior to entering into any Extension Agreement with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class, with such request offered to
all such Lenders of such Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be substantially similar to the Term Loans of the
Existing Term Loan Class from which they are to be extended except that (w) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of all or a portion of any principal amount of such
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 2.5 or in the Extension
Agreement or Incremental Agreement, as the case may be, with respect to the
Existing Term Loan Class of Term Loans from which such Extended Term Loans were
extended, in each case as more particularly set forth in Section 2.15(c) below),
(x) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Agreement,
(y) subject to the provisions set forth in Sections 5.1 and 5.2, the Extended
Term Loans may have optional prepayment terms (including call protection and
prepayment premiums) and mandatory prepayment terms as may be agreed between the
Borrower and the Lenders thereof and (z) the Extension Agreement may provide for
other covenants and terms that apply to any period after the Latest Maturity
Date.  No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Class exchanged into Extended Term Loans
pursuant to any Term Loan Extension Request.  Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended.

 

(ii)                                  The Borrower may at any time and from time
to time request that all or a portion of the Revolving Credit Commitments of any
Class, the Extended Revolving Credit Commitments of any Class and/or any
Additional/Replacement Revolving Credit Commitments of any Class, existing at
the time of such request (each, an “Existing Revolving Credit Commitment” and
any related revolving credit loans under any such facility, “Existing Revolving
Credit Loans”; each Existing Revolving Credit Commitment and related Existing
Revolving Credit Loans together being referred to as an “Existing Revolving
Credit Class”) be exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any

 

98

--------------------------------------------------------------------------------


 

payment of principal with respect to all or a portion of any principal amount of
Existing Revolving Credit Loans related to such Existing Revolving Credit
Commitments (any such Existing Revolving Credit Commitments which have been so
extended, “Extended Revolving Credit Commitments” and any related revolving
credit loans, “Extended Revolving Credit Loans”) and to provide for other terms
consistent with this Section 2.15.  Prior to entering into any Extension
Agreement with respect to any Extended Revolving Credit Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Class of Existing
Revolving Credit Commitments, with such request offered to all Lenders of such
Class) (a “Revolving Credit Extension Request”) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established thereunder, which
terms shall be substantially similar to those applicable to the Existing
Revolving Credit Commitments from which they are to be extended (the “Specified
Existing Revolving Credit Commitment Class”) except that (w) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Existing Revolving
Credit Commitments of the Specified Existing Revolving Credit Commitment Class,
(x)(A) the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Extended Revolving Credit Commitments in addition to
or in lieu of any of the items contemplated by the preceding clause (A),
(y)(1) the undrawn revolving credit commitment fee rate with respect to the
Extended Revolving Credit Commitments may be different than those for the
Specified Existing Revolving Credit Commitment Class and (2) the Extension
Agreement may provide for other covenants and terms that apply to any period
after the Latest Maturity Date; provided that, notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Credit Loans under any Extended Revolving
Credit Commitments shall not be required to be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans of the
Specified Existing Revolving Credit Commitment Class (the mechanics for which
may be implemented through the applicable Extension Agreement and may include
technical changes related to the borrowing and repayment procedures of the
Specified Existing Revolving Credit Commitment Class), (2) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the assignment and participation provisions
set forth in Section 13.6 and (3) subject to the applicable limitations set
forth in Section 4.2 and Section 5.2(e)(ii), permanent repayments of Extended
Revolving Credit Loans (and corresponding permanent reduction in the related
Extended Revolving Credit Commitments) shall be permitted as may be agreed
between the Borrower and the Lenders thereof.  No Lender shall have any
obligation to agree to have any of its Revolving Credit Loans or Revolving
Credit Commitments of any Existing Revolving Credit Class exchanged into
Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request.  Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Revolving Credit Commitments of the Specified Existing
Revolving Credit Commitment Class and from any other Existing

 

99

--------------------------------------------------------------------------------


 

Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).

 

(b)                                 The Borrower shall provide the applicable
Extension Request to the Administrative Agent (for further delivery to the
Lenders) not later than 30 days prior to the maturity date or termination date,
as the case may be, of the applicable Term Loan, Revolving Credit Loan,
Revolving Credit Commitment, Additional/Replacement Revolving Credit Loan or
Additional/Replacement Revolving Credit Commitment, and shall provide each
applicable Lender in such Extension Request a period of least five Business Days
(or such shorter period as the Administrative Agent may determine in its
reasonable discretion) prior to the date on which Lenders under the Existing
Class are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably, to accomplish the purpose of this Section 2.15.  Any Lender
(an “Extending Lender”) wishing to have all or a portion of its Term Loans,
Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitments (or any earlier Extended Revolving Credit Commitments) of an
Existing Class subject to such Extension Request exchanged into Extended
Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans, Revolving Credit Commitments and/or
Additional/Replacement Revolving Credit Commitments (and/or any earlier extended
Extended Revolving Credit Commitments) which it has elected to convert into
Extended Loans/Commitments (subject to any minimum denomination requirements
imposed by the Administrative Agent).  In the event that the aggregate amount of
Term Loans, Revolving Credit Commitments, Additional/Replacement Revolving
Credit Commitments or earlier extended Extended Revolving Credit Commitments, as
applicable, subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, such Term Loans,
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments or earlier extended Extended Revolving Credit Commitments subject to
Extension Elections shall be exchanged to Extended Loans/Commitments on a pro
rata basis (subject to such rounding requirements as may be established by the
Administrative Agent) based on the principal amount of Term Loans, Revolving
Credit Commitments, Additional/Replacement Revolving Credit Commitments or
earlier extended Extended Revolving Credit Commitments included in such
Extension Election or as may be otherwise agreed to in the applicable Extension
Agreement.

 

(c)                                  Extended Loans/Commitments shall be
established pursuant to an amendment (an “Extension Agreement”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.15(c) and notwithstanding anything to the contrary
set forth in Section 13.1, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Loans/Commitments
established thereby) executed by the Credit Parties, the Administrative Agent
and the Extending Lenders.  In addition to any terms and changes required or
permitted by Section 2.15(a), each Extension Agreement in respect of Extended
Term Loans shall amend the scheduled amortization payments pursuant to
Section 2.5 or the applicable Incremental Agreement or Extension Agreement with
respect to the Existing Class of Term Loans from which the Extended Term Loans
were exchanged to reduce each scheduled Repayment Amount for the Existing
Class in the same proportion as the amount of Term Loans of the Existing
Class is to be reduced pursuant to such Extension Agreement (it being understood
that the amount of any Repayment Amount payable

 

100

--------------------------------------------------------------------------------


 

with respect to any individual Term Loan of such Existing Class that is not an
Extended Term Loan shall not be reduced as a result thereof).  In connection
with any Extension Agreement, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of such Extension Agreement, this Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby (in the case of such
other Credit Documents as contemplated by the immediately preceding sentence)
and covering other customary matters and (ii) to the effect that such Extension
Agreement, including the Extended Loans/Commitments provided for therein, does
not conflict with or violate the terms and provisions of Section 13.1 of this
Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Term Loan
Class or Class of Existing Revolving Credit Commitments is exchanged to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above
(an “Extension Date”), (I) in the case of the existing Term Loans of each
Extending Lender, the aggregate principal amount of such existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so exchanged by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date), and (II) in the case
of the Existing Revolving Credit Commitments of each Extending Lender under any
Specified Existing Revolving Credit Commitment Class, the aggregate principal
amount of such Existing Revolving Credit Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so exchanged by such Lender on such date (or by any greater amount
as may be agreed by the Borrower and such Lender), and such Extended Revolving
Credit Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitment Class and
from any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date) and (B) if,
on any Extension Date, any Existing Revolving Credit Loans of any Extending
Lender are outstanding under the Specified Existing Revolving Credit Commitment
Class, such Existing Revolving Credit Loans (and any related participations)
shall be deemed to be exchanged to Extended Revolving Credit Loans (and related
participations) of the applicable Class in the same proportion as such Extending
Lender’s Specified Existing Revolving Credit Commitments to Extended Revolving
Credit Commitments of such Class.

 

(e)                                  In the event that the Administrative Agent
determines in its sole discretion that the allocation of Extended Term Loans of
a given Extension Series or the Extended Revolving Credit Commitments of a given
Extension Series, in each case to a given Lender was incorrectly determined as a
result of manifest administrative error in the receipt and processing of an
Extension Election timely submitted by such Lender in accordance with the
procedures set forth in the applicable Extension Agreement, then the
Administrative Agent, the Borrower and such affected Lender may (and hereby are
authorized to), in their sole discretion and without the consent of any other
Lender, enter into an amendment to this Agreement and the other Credit Documents
(each, a “Corrective Extension Amendment”) within 15 days following the
effective date of such Extension Agreement, as the case may be, which Corrective
Extension Amendment shall (i) provide for the exchange and extension of Term
Loans under the Existing Term Loan Class or Existing Revolving Credit
Commitments (and related revolving credit exposure), as the case may be, in such
amount as is required to cause such Lender to hold Extended Term Loans

 

101

--------------------------------------------------------------------------------


 

or Extended Revolving Credit Commitments (and related revolving credit exposure)
of the applicable Extension Series into which such other Term Loans or
Commitments were initially exchanged, as the case may be, in the amount such
Lender would have held had such administrative error not occurred and had such
Lender received the minimum allocation of the applicable Loans or Commitments to
which it was entitled under the terms of such Extension Agreement, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Agreement described in Section 2.15(c)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.15(c).

 

(f)                                   No exchange of Loans or Commitments
pursuant to any Extension Agreement in accordance with this Section 2.15 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

 

(g)                                  This Section 2.15 shall supersede any
provisions in Section 2.4 or Section 13.1 to the contrary.  For the avoidance of
doubt, any of the provisions of this Section 2.15 may be amended with the
consent of the Required Lenders; provided that no such amendment shall require
any Lender to provide any Extended Loans/Commitments without such Lender’s
consent.

 

2.16                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)                                 the Commitment of and the Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders or the Required Lenders or any other requisite Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 13.1); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender and (ii) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender;

 

(c)                                  if any Swingline Exposure or Letter of
Credit Exposure exists at the time a Lender becomes a Defaulting Lender, then
(i) all or any part of such Letter of Credit Exposure of such Defaulting Lender
and such Swingline Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Credit Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the

 

102

--------------------------------------------------------------------------------


 

Letter of Credit Issuer, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Letter of Credit Exposure
and Swingline Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.16(c)(i) above or otherwise, the Borrower shall within one Business
Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) and (y) second, Cash Collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above), in accordance with the procedures set forth in
Section 3.8 for so long as such Letter of Credit Exposure is outstanding,
(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to the requirements of this
Section 2.16(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(c) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.16(c), then the fees payable to the Lenders
pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to the
requirements of this Section 2.16(c), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all fees
payable under Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;

 

(d)                                 (i)  the Letter of Credit Issuer will not be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof in accordance with the requirements of this Section 2.16 or
otherwise in a manner reasonably satisfactory to the Letter of Credit Issuer;
and

 

(ii)                                  the Swingline Lender will not be required
to fund any Swingline Loans unless the Swingline Lender is reasonably satisfied
that any exposure that would result from the exposure to such Defaulting Lender
is eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or a combination thereof in accordance with the
requirements of Section 2.16(c) above.

 

(e)                                  If the Borrower, the Administrative Agent,
the Swingline Lender and the Letter of Credit Issuer agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon, as of the effective date specified in such notice and subject

 

103

--------------------------------------------------------------------------------


 

to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Revolving Credit Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause such outstanding Revolving Credit Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Revolving Credit Lenders (including such
Lender) in accordance with their applicable percentages, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender and any
applicable Cash Collateral shall be promptly returned to the Borrower and any
Letter of Credit Exposure and Swingline Exposure of such Lender reallocated
pursuant to the requirements of Section 2.16(c) shall be reallocated back to
such Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender;

 

(f)                                   Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 13.8), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each Letter of Credit Issuer and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize, in accordance with Section 3.8, the Letter
of Credit Issuer’s future fronting exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement,
fifth, to the payment of any amounts owing to the Lenders, the Letter of Credit
Issuers or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Letter of Credit Issuer or
the Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or Unpaid Drawings, such payment shall be applied
solely to pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.16(f).  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to

 

104

--------------------------------------------------------------------------------


 

post Cash Collateral pursuant to Section 3.8 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

SECTION 3.                                          Letters of Credit

 

3.1                               Issuance of Letters of Credit.  (a)  Subject
to and upon the terms and conditions herein set forth, at any time and from time
to time on and after the Closing Date and prior to the Letter of Credit Maturity
Date, the Letter of Credit Issuer agrees to issue (or cause its Affiliates or
other financial institution with which the Letter of Credit Issuer shall have
entered into an agreement regarding the issuance of letters of credit hereunder,
to issue on its behalf), upon the request of and for the account of the Borrower
or any Restricted Subsidiary, letters of credit (each, a “Letter of Credit”) in
such form as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant, and be jointly
and severally liable, with respect to each Letter of Credit issued for the
account of a Restricted Subsidiary.

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letter
of Credit Obligations at such time, would exceed the Letter of Credit Commitment
then in effect, (ii) no Letter of Credit shall be issued the Stated Amount of
which, when added to the Letter of Credit Obligations and the Revolving Credit
Loans and Swingline Loans outstanding at such time, would exceed the Total
Revolving Credit Commitment then in effect, (iii) each Letter of Credit shall
have an expiration date occurring no later than the earlier of (x) one year
after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer or as provided under
Section 3.2(e), and (y) the Letter of Credit Maturity Date, (iv) each Letter of
Credit shall be denominated in Dollars, (v) no Letter of Credit shall be issued
if it would be illegal under any Applicable Law for the beneficiary of the
Letter of Credit to have a Letter of Credit issued in its favor, and (vi) no
Letter of Credit shall be issued after the Letter of Credit Issuer has received
a written notice from the Borrower, the Administrative Agent or the Required
Lenders stating that a Default or an Event of Default has occurred and is
continuing until such time as the Letter of Credit Issuer shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering such notice or (y) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1 or that such Default
or Event of Default is no longer continuing.

 

(c)                                  The Letter of Credit Issuer shall be under
no obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Letter of Credit Issuer from issuing the Letter of Credit, or any
requirement of law applicable to the Letter of Credit Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Letter of Credit Issuer shall prohibit, or
request that the Letter of Credit Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
the Letter of Credit Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Letter of

 

105

--------------------------------------------------------------------------------


 

Credit Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the Letter of Credit Issuer in good faith deems
material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of the Letter of Credit Issuer applicable to
Letters of Credit generally;

 

(iii)                               except as otherwise agreed by the
Administrative Agent and the Letter of Credit Issuer, the Letter of Credit is in
an initial Stated Amount less than $100,000; or

 

(iv)                              the Letter of Credit is to be denominated in a
currency other than Dollars.

 

(d)                                 In connection with the establishment of any
Extended Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitments and subject to the availability of unused Commitments with respect
to such newly established Class and the satisfaction of the Conditions set forth
in Section 7, the Borrower may, with the written consent of the applicable
Letter of Credit Issuer, designate any outstanding Letter of Credit to be a
Letter of Credit issued pursuant to such Class of Extended Revolving Credit
Commitments or Additional/Replacement Revolving Credit Commitments, as
applicable.  Upon such designation such Letter of Credit shall no longer be
deemed to be issued and outstanding under such prior Class and shall instead be
deemed to be issued and outstanding under such newly established Class of
Extended Revolving Credit Commitments or Additional/Replacement Revolving Credit
Commitments, as applicable.

 

3.2                               Letter of Credit Requests.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued (or amended, renewed or
extended), it shall give the Administrative Agent and the Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York City
time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance, amendment, renewal or extension for any Letter of
Credit.  The Administrative Agent shall promptly transmit copies of each Letter
of Credit Request to each Lender.

 

(b)                                 In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the Stated Amount thereof in the relevant currency; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder and (G) such other matters as the
Letter of Credit Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Request
shall specify:  (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Letter of Credit Issuer
may reasonably require.  Each notice shall be executed by the Borrower and shall
be in the form of Exhibit E (each, a “Letter of Credit Request”).

 

(c)                                  Promptly after receipt of any Letter of
Credit Request, the Letter of Credit Issuer will confirm with the Administrative
Agent in writing that the Administrative Agent has

 

106

--------------------------------------------------------------------------------


 

received a copy of such Letter of Credit Request from the applicable Borrower
and, if not, the Letter of Credit Issuer will provide the Administrative Agent
with a copy thereof.  Unless the Letter of Credit Issuer has received written
notice from any Revolving Credit Lender, the Administrative Agent or any Credit
Party, at least two Business Days prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Sections 6 and 7 shall not then be satisfied, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
terms hereof.

 

(d)                                 The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that the
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

 

(e)                                  If the Borrower so requests in any
applicable Letter of Credit Request, the Letter of Credit Issuer may agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to the Letter of Credit Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Maturity Date; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
Section 3.1(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Class Lenders have elected not to permit such extension or
(2) from the Administrative Agent, the Required Revolving Class Lenders or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing the Letter of Credit
Issuer not to permit such extension.

 

(f)                                   Promptly after its delivery of any Letter
of Credit or any amendment, renewal or extension to a Letter of Credit to an
advising bank with respect thereto or to the beneficiary thereof, the Letter of
Credit Issuer will also deliver to the Borrower a true and complete copy of such
Letter of Credit or amendment, renewal or extension.  On the last Business Day
of each March, June, September and December, each Letter of Credit Issuer shall
provide the Administrative Agent a list of all Letters of Credit issued by it
that are outstanding at such time.

 

3.3                               Letter of Credit Participations.  (a) 
Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, the Letter of Credit Issuer shall be deemed

 

107

--------------------------------------------------------------------------------


 

to have sold and transferred to each other Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3(a), a “Letter of
Credit Participant”), and each such Letter of Credit Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each, a “Letter of Credit Participation”), to the extent of such
Letter of Credit Participant’s Revolving Credit Commitment Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the Letter of Credit Participants as provided in Section 4.1(c) and
the Letter of Credit Participants shall have no right to receive any portion of
any fees paid to the Administrative Agent for the account of any Letter of
Credit Issuers in respect of each Letter of Credit issued hereunder).

 

(b)                                 In determining whether to pay under any
Letter of Credit, the Letter of Credit Issuer shall have no obligation relative
to the Letter of Credit Participants other than to confirm that any documents
required to be delivered under such Letter of Credit have been delivered and
that they appear to comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by the Letter of Credit Issuer
under or in connection with any Letter of Credit issued by it, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

 

(c)                                  Whenever the Letter of Credit Issuer
receives a payment in respect of an unpaid reimbursement obligation as to which
the Administrative Agent has received for the account of the Letter of Credit
Issuer any payments from the Letter of Credit Participants, the Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Letter of Credit Participant that has paid its Revolving
Credit Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such Letter of Credit
Participant’s share (based upon the proportionate aggregate amount originally
funded or deposited by such Letter of Credit Participant to the aggregate amount
funded or deposited by all Letter of Credit Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective Letter of Credit Participations.

 

(d)                                 The obligations of the Letter of Credit
Participants to purchase Letter of Credit Participations from the Letter of
Credit Issuer and make payments to the Administrative Agent for the account of
the Letter of Credit Issuer with respect to Letters of Credit shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
under any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any

 

108

--------------------------------------------------------------------------------


 

transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Letter of Credit Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(v)                                 any payment made by the Letter of Credit
Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable;

 

(vi)                              any payment by the Letter of Credit Issuer
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by the Letter of Credit Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(vii)                           the surrender or impairment of any security for
the performance or observance of any of the terms of any of the Credit
Documents; or

 

(viii)                        the occurrence of any Default or Event of Default;

 

provided that no Letter of Credit Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer as determined in the
final, non-appealable judgment of a court of competent jurisdiction.

 

3.4                               Agreement to Repay Letter of Credit Drawings. 
(a)  Upon receipt from any beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Letter of Credit Issuer shall notify
the Borrower and the Administrative Agent thereof.  The Borrower hereby agrees
to reimburse the Letter of Credit Issuer with respect to any such drawing, by
making payment, whether with its own internal funds, with proceeds of Revolving
Credit Loans, or any other source, to the Administrative Agent for the account
of the Letter of Credit Issuer in immediately available funds, for any payment
or disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or

 

109

--------------------------------------------------------------------------------


 

disbursement, if the Letter of Credit Issuer provides notice to the Borrower of
such payment or disbursement prior to 10:00 a.m. (New York City time) on such
next succeeding Business Day after the date of such payment or disbursement or
(ii) if such notice is received after such time, on the Business Day following
the date of receipt of such notice (such required date for reimbursement under
clause (i) or (ii), as applicable, the “Required Reimbursement Date”), with
interest on the amount so paid or disbursed by such Letter of Credit Issuer,
from and including the date of such payment or disbursement to but excluding the
Required Reimbursement Date, at the per annum rate for each day equal to the
rate described in Section 2.8(a); provided, that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
the Letter of Credit Issuer prior to 10:00 a.m. (New York City time) on the
Required Reimbursement Date that the Borrower intends to reimburse the Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, the Borrower shall be deemed to have given a Notice
of Borrowing requesting that the Lenders with Revolving Credit Commitments make
Revolving Credit Loans (which shall be ABR Loans) on the Required Reimbursement
Date in an amount equal to the amount of such drawing, and (ii) the
Administrative Agent shall promptly notify each Letter of Credit Participant of
such drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each Letter of Credit Participant shall be irrevocably obligated to
make a Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (New York City time) on such Required
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent.  Such Revolving Credit Loans made in respect of
such Unpaid Drawing on such Required Reimbursement Date shall be made without
regard to the Minimum Borrowing Amount and without regard to the satisfaction of
the conditions set forth in Section 7.  The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for the purpose of reimbursing
the Letter of Credit Issuer for the related Unpaid Drawing.  If and to the
extent such Letter of Credit Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such Letter
of Credit Participant agrees to pay to the Administrative Agent for the account
of the Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Federal Funds Effective Rate from time to time then
in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing.  The
failure of any Letter of Credit Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other Letter of Credit Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no Letter of Credit Participant shall be responsible for the failure of any
other Letter of Credit Participant to make available to the Administrative Agent
such other Letter of Credit Participant’s Revolving Credit Commitment Percentage
of any such payment.

 

(b)                                 The obligations of the Borrower under this
Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest

 

110

--------------------------------------------------------------------------------


 

thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment that the
Borrower or any other Person may have or have had against the Letter of Credit
Issuer, the Administrative Agent or any Lender (including in its capacity as a
Letter of Credit Participant), including any defense based upon the failure of
any drawing under a Letter of Credit (each a “Drawing”) to conform to the terms
of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing; provided, that the Borrower shall
not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer as determined in the
final, non-appealable judgment of a court of competent jurisdiction.

 

(c)                                  The obligation of the Borrower to reimburse
the Letter of Credit Issuer for each drawing under each Letter of Credit and to
repay each Letter of Credit Borrowing shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Letter of Credit Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the Letter of Credit Issuer of any
requirement that exists for the Letter of Credit Issuer’s protection and not the
protection of the Borrower or any waiver by the Letter of Credit Issuer which
does not in fact materially prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the Letter of Credit
Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)                           any payment by the Letter of Credit Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the Letter of Credit Issuer under such Letter of

 

111

--------------------------------------------------------------------------------


 

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary;

 

provided that the foregoing shall not excuse the Letter of Credit Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by the Borrower to
the extent permitted by applicable law) suffered by the Borrower as a result of
acts or omissions of or by the Letter of Credit Issuer constituting gross
negligence or willful misconduct as determined in the final, non-appealable
judgment of a court of competent jurisdiction.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity as to the
form of any such Letter of Credit, the Borrower will promptly notify the Letter
of Credit Issuer.  To the extent the Borrower has approved the form of any
Letter of Credit, the Borrower shall be conclusively deemed to have waived any
claim against the Letter of Credit Issuer and its correspondents based on any
noncompliance of such Letter of Credit to conform with the Borrower’s
instructions or other irregularity as to such form.

 

3.5                               Increased Costs.  If the adoption of any
Change in Law shall either (a) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against letters of credit issued by the Letter of Credit Issuer, or any Letter
of Credit Participant’s Letter of Credit Participation therein or (b) impose on
the Letter of Credit Issuer or any Letter of Credit Participant any other
conditions affecting its obligations under this Agreement in respect of Letters
of Credit or Letter of Credit Participations therein or any Letter of Credit or
such Letter of Credit Participant’s Letter of Credit Participation therein, and
the result of any of the foregoing is to increase the cost to the Letter of
Credit Issuer or such Letter of Credit Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such Letter of Credit
Participant hereunder (other than any such increase or reduction attributable to
(i) taxes indemnified under Section 5.4, (ii) taxes described in clause (A),
(B) or (C) of Section 5.4(a) or (iii) taxes described in clause (f) of
Section 5.4) in respect of Letters of Credit or Letter of Credit Participations
therein, then, promptly after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such Letter of Credit Participant, as the case may be
(a copy of which notice shall be sent by the Letter of Credit Issuer or such
Letter of Credit Participant to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such Letter of Credit Participant such
additional amount or amounts as will compensate the Letter of Credit Issuer or
such Letter of Credit Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or a Letter of
Credit Participant shall not be entitled to such compensation as a result of
such Person’s compliance with, or pursuant to any request or directive to comply
with, any such Applicable Law that would have

 

112

--------------------------------------------------------------------------------


 

existed in the event a Change in Law had not occurred.  A certificate submitted
to the Borrower by the Letter of Credit Issuer or a Letter of Credit
Participant, as the case may be (a copy of which certificate shall be sent by
the Letter of Credit Issuer or such Letter of Credit Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such Letter of Credit Participant as aforesaid shall
be conclusive and binding on the Borrower absent clearly demonstrable error.

 

3.6                               New or Successor Letter of Credit Issuer. 
(a)  The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
30 days’ prior written notice to the Administrative Agent, the Revolving Credit
Lenders and the Borrower.  Subject to the terms of the following sentence, the
Borrower may replace the Letter of Credit Issuer for any reason upon written
notice to the Administrative Agent and the Letter of Credit Issuer and the
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent and with the agreement of such new Letter of Credit
Issuer.  If the Letter of Credit Issuer shall resign or be replaced, or if the
Borrower shall decide to add a new Letter of Credit Issuer under this Agreement,
then the Borrower may appoint a successor issuer of Letters of Credit or a new
Letter of Credit Issuer, as the case may be, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), whereupon
such successor issuer shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Credit Documents, or such new issuer of Letters of Credit shall be granted the
rights, powers and duties of a Letter of Credit Issuer hereunder, and the term
“Letter of Credit Issuer” shall mean such successor or such new issuer of
Letters of Credit effective upon such appointment.  At the time such resignation
or replacement shall become effective, the Borrower shall pay to the resigning
or replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and 4.1(d).  The acceptance of any appointment as a Letter of
Credit Issuer hereunder, whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder.  After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit or amend or renew existing
Letters of Credit.  In connection with any resignation or replacement pursuant
to this clause (a) (but, in case of any such resignation, only to the extent
that a successor issuer of Letters of Credit shall have been appointed), either
(i) the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall have a face amount equal to the
Letters of Credit being back-stopped, and the sole requirement for drawing

 

113

--------------------------------------------------------------------------------


 

on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit.  After any resigning or replaced Letter of
Credit Issuer’s resignation or replacement as Letter of Credit Issuer, the
provisions of this Agreement relating to a Letter of Credit Issuer shall inure
to its benefit as to any actions taken or omitted to be taken by it (A) while it
was a Letter of Credit Issuer under this Agreement or (B) at any time with
respect to Letters of Credit issued by such Letter of Credit Issuer.

 

(b)                                 To the extent that there are, at the time of
any resignation or replacement as set forth in clause (a) above, any outstanding
Letters of Credit, nothing herein shall be deemed to impact or impair any rights
and obligations of any of the parties hereto with respect to such outstanding
Letters of Credit (including, without limitation, any obligations related to the
payment of fees or the reimbursement or funding of amounts drawn), except that
the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (a) above.

 

(c)                                  On a monthly basis, each Letter of Credit
Issuer shall deliver to the Administrative Agent and the Borrower a complete
list of all outstanding Letters of Credit issued by such Letter of Credit
Issuer.

 

3.7                               Role of Letter of Credit Issuer.  Each
Revolving Credit Lender and the Borrower agree that, in paying any drawing under
a Letter of Credit, the Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Letter of
Credit Issuer, the Administrative Agent, any of their respective Affiliates or
any correspondent, participant or assignee of the Letter of Credit Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Required Lenders or the
Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates or any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.4(c); provided that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of

 

114

--------------------------------------------------------------------------------


 

Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

3.8                               Cash Collateral.

 

(a)                                 If, as of the Letter of Credit Maturity
Date, there are any Letter of Credit Obligations, the Borrower shall promptly
Cash Collateralize the Letter of Credit Obligations that for any reason remain
outstanding. Section 2.16 and Section 5.2 set forth certain additional
requirements to deliver Cash Collateral hereunder.

 

(b)                                 If any Event of Default shall occur and be
continuing, the Required Revolving Class Lenders may require that the Letter of
Credit Obligations be Cash Collateralized; provided that, upon the occurrence of
an Event of Default referred to in Section 11.5, the Borrower shall immediately
Cash Collateralize the Letters of Credit then outstanding and no notice or
request by or consent from the Required Lenders shall be required.

 

(c)                                  For purposes of this Agreement, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Letter of Credit Issuers as collateral for the
Letter of Credit Obligations, cash or deposit account balances (“Cash
Collateral”) in an amount equal to 100% of the amount of the Letter of Credit
Obligations required to be Cash Collateralized pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the Letter
of Credit Issuer (which documents are hereby consented to by the Revolving
Credit Lenders).  Derivatives of such terms have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Letter of Credit Issuers and the Letter of Credit Participants a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent.  If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the Letter of Credit
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate outstanding
amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under Applicable Laws to reimburse the Letter of Credit Issuer.  To the extent
the amount of any Cash Collateral exceeds the aggregate outstanding amount of
all Letter of Credit Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the Borrower.

 

3.9                               Conflict with Issuer Documents.  In the event
of any conflict between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

3.10                        Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any

 

115

--------------------------------------------------------------------------------


 

obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit.  The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

3.11                        Existing Letters of Credit.  Subject to the terms
and conditions hereof, each Existing Letter of Credit that is outstanding on the
Closing Date, listed on Schedule 1.1(b) shall, effective as of the Closing Date
and without any further action by the Borrower, be continued as a Letter of
Credit hereunder, from and after the Closing Date be deemed a Letter of Credit
for all purposes hereof and be subject to and governed by the terms and
conditions hereof.

 

3.12                        Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the Letter of Credit Issuer and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit.  Notwithstanding the foregoing, the Letter of Credit Issuer shall not
be responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any Applicable Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Applicable Law or any order of a
jurisdiction where the Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

SECTION 4.                                          Fees; Commitment Reductions
and Terminations.

 

4.1                               Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender (in each
case pro rata according to the respective Revolving Credit Commitments of all
such Revolving Credit Lenders) a commitment fee (the “Commitment Fee”) that
shall accrue from and including the Closing Date to but excluding the Revolving
Credit Termination Date.  Each Commitment Fee shall be payable (x) quarterly in
arrears on the last Business Day of each March, June, September and
December (for the three-month period (or portion thereof) ended on such day for
which no payment has been received) and (y) on the Revolving Credit Termination
Date (for the period ended on such date for which no payment has been received
pursuant to clause (x) above), and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day to be calculated based on the actual amount of the Available Revolving
Credit Commitment (assuming for this purpose that there is no reference to
“Swingline Loans” in clause (b)(i) of the definition of Available Revolving
Credit Commitment) in effect on such day.

 

(b)                                 The Borrower agrees to pay (i) directly to
the Letter of Credit Issuer for its own account a fronting fee (the “Fronting
Fee”) with respect to each Letter of Credit, computed

 

116

--------------------------------------------------------------------------------


 

at the rate for each day equal to 0.125% per annum or such other amount as is
agreed in a separate writing between any Letter of Credit Issuer and the
Borrower times the average daily Stated Amount of such Letter of Credit and
(ii) any other letter of credit fee agreed to in writing by any Letter of Credit
Issuer and the Borrower.  The Fronting Fee shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June,
September and December, in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Maturity Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8.  In addition, the Borrower agrees to pay directly to the Letter of
Credit Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Letter of Credit Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable within 10 Business Days after demand and are nonrefundable.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender, pro rata
according to the Letter of Credit Exposure of such Lender, a fee in respect of
each Letter of Credit (the “Letter of Credit Fee”), for the period from and
including the date of issuance of such Letter of Credit to but excluding the
termination or expiration date of such Letter of Credit, computed at the per
annum rate for each day equal to (x) the Applicable Margin for Eurodollar Loans
then in effect for Revolving Credit Loans times (y) the average daily Stated
Amount of such Letter of Credit.  The Letter of Credit Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Credit Termination Date.  If there
is any change in the Applicable Margin during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent the administrative fees in the amounts and on the dates as
set forth in the Agency Fee Letter.

 

4.2                               Voluntary Reduction of Commitments.  (a)  Upon
prior written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Commitments of any Class as determined by
the Borrower, in whole or in part; provided that (a) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (b) any such termination or
reduction shall apply proportionately and permanently to reduce the Commitments
of each of the Lenders within any such Class, except that, notwithstanding the
foregoing, (1) the Borrower may allocate any termination or reduction of
Commitments among Classes of Commitments at its direction (including, for the
avoidance of doubt, to the Commitments with respect to any Class of Extended
Revolving Credit Commitments without any termination or reduction of the
Commitments with respect to any Existing Revolving Credit Class of the same
Specified Existing Revolving Credit Commitment Class) and (2) in connection with
the establishment on any date of any Extended Revolving

 

117

--------------------------------------------------------------------------------


 

Credit Commitments pursuant to Section 2.15, the Existing Revolving Credit
Commitments of any one or more Lenders providing any such Extended Revolving
Credit Commitments on such date shall be reduced in an amount equal to the
amount of Specified Existing Revolving Credit Commitments so extended on such
date (or, if agreed by the Borrower and the Lenders providing such Extended
Revolving Credit Commitments, by any greater amount so long as the Borrower
prepays the Existing Revolving Credit Loans of such Class owed to such Lenders
providing such Extended Revolving Credit Commitments to the extent necessary to
ensure that after giving effect to such repayment or reduction, the Existing
Revolving Credit Loans of such Class are held by the Lenders of such Class on a
pro rata basis in accordance with their Existing Revolving Credit Commitments of
such Class after giving effect to such reduction) (provided that (x) after
giving effect to any such reduction and to the repayment of any Loans made on
such date, the aggregate amount of the revolving credit exposure of any such
Lender does not exceed the Existing Revolving Credit Commitment thereof (such
revolving credit exposure and Existing Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended Revolving Credit Commitment and any exposure in respect thereof) and
(y) for the avoidance of doubt, any such repayment of Loans contemplated by the
preceding clause shall be made in compliance with the requirements of
Section 5.3(a) with respect to the ratable allocation of payments hereunder,
with such allocation being determined after giving effect to any exchange
pursuant to Section 2.15 of Existing Revolving Credit Commitments and Existing
Revolving Credit Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans respectively, and prior to any reduction being made to
the Commitment of any other Lender), (c) any partial reduction pursuant to this
Section 4.2 shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (d) after giving effect to such termination or
reduction and to any prepayments of Revolving Credit Loans or cancellation or
Cash Collateralization of Letters of Credit made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures for such Class shall not exceed the Total Revolving Credit
Commitment for such Class, (e) after giving effect to such termination or
reduction and to any prepayments of Additional/Replacement Revolving Credit
Loans of any Class or cancellation or cash collateralization of letters of
credit made on the date thereof in accordance with the Agreement, the aggregate
amount of such Lender’s revolving credit exposure shall not exceed the Total
Additional/Replacement Revolving Credit Commitment for such Class and (f) if,
after giving effect to any reduction hereunder, the Letter of Credit Commitment
or the Swingline Commitment exceeds the sum of the Total Revolving Credit
Commitment and the Total Additional/Replacement Revolving Credit Commitment (if
any), such Commitment shall be automatically reduced by the amount of such
excess.

 

(b)                                 Upon at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the applicable Revolving
Credit Lenders), the Borrower shall have the right, on any day, permanently to
terminate or reduce the Letter of Credit Commitment in whole or in part;
provided that, after giving effect to such termination or reduction, the Letter
of Credit Obligations shall not exceed the Letter of Credit Commitment.

 

(c)                                  The Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than two Business
Days’ prior notice to the Administrative

 

118

--------------------------------------------------------------------------------


 

Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.16(a)(iv) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, any Letter of Credit Issuer,
the Swingline Lender or any Lender may have against such Defaulting Lender.

 

4.3                               Mandatory Termination of Commitments.  (a) 
The Total Initial Tranche A Term Loan Commitment and Total Initial Tranche B
Term Loan Commitment shall each terminate at 5:00 p.m. (New York City time) on
the Closing Date.

 

(b)                                 The Total Revolving Credit Commitment shall
terminate at 5:00 p.m. (New York City time) on the Revolving Credit Maturity
Date.

 

(c)                                  The Swingline Commitment shall terminate at
5:00 p.m. (New York City time) on the Swingline Maturity Date.

 

(d)                                 The Incremental Term Loan Commitment for any
Class shall, unless otherwise provided in the documentation governing such
Incremental Term Loan Commitment, terminate at 5:00 p.m. (New York City time) on
the Incremental Facility Closing Date for such Class.

 

(e)                                  The Additional/Replacement Revolving Credit
Commitment for any Class shall terminate at 5:00 p.m. (New York City time) on
the maturity date for such Class specified in the documentation governing such
Class.

 

(f)                                   The Extended Loan/Commitment for any
Extension Series shall terminate at 5:00 p.m. (New York City time) on the
maturity date for such tranche specified in the Extension Agreement.

 

SECTION 5.                                          Payments

 

5.1                               Voluntary Prepayments.  (a)  The Borrower
shall have the right to prepay Term Loans, Revolving Credit Loans, Extended
Revolving Credit Loans, Additional/Replacement Revolving Credit Loans and
Swingline Loans, without, except as set forth in Section 5.1(b), premium or
penalty, in whole or in part from time to time on the following terms and
conditions:  (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and in the case of Eurodollar Loans, the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
no later than (i) in the case of Term Loans, Extended Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans or Revolving Credit Loans,
1:00 p.m. (New York City time) (x) one Business Day prior to (in the case of ABR
Loans) or (y) three Business Days prior to (in the case of Eurodollar Loans), or
(ii) in the case of Swingline Loans, 1:00 p.m. (New York City time) on, the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the relevant Lenders or the Swingline Lender, as the case may be;
(b) each partial prepayment of any Borrowing of Term Loans or Revolving Credit
Loans shall be in a multiple of $100,000 and in an aggregate principal amount of
at least

 

119

--------------------------------------------------------------------------------


 

$1,000,000 and each partial prepayment of Swingline Loans shall be in a multiple
of $100,000 and in an aggregate principal amount of at least $100,000; provided
that no partial prepayment of Eurodollar Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for Eurodollar
Loans and (c) any prepayment of Eurodollar Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto shall
be subject to compliance by the Borrower with the applicable provisions of
Section 2.11.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid.  Each
prepayment in respect of any Class of Term Loans pursuant to this Section 5.1
shall be applied to reduce the Repayment Amounts in such order as the Borrower
may determine and may be applied to any Class of Term Loans as directed by the
Borrower.  For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an Existing Term Loan Class pursuant to this Section 5.1 without any requirement
to prepay Extended Term Loans that were exchanged from such Existing Term Loan
Class and (ii) prepay Extended Term Loans pursuant to this Section 5.1 without
any requirement to prepay Term Loans of an Existing Term Loan Class that were
exchanged for such Extended Term Loans.  In the event that the Borrower does not
specify the order in which to apply prepayments to reduce Repayment Amounts or
as between Classes of Term Loans, the Borrower shall be deemed to have elected
that such proceeds be applied to reduce the Repayment Amounts in direct order of
maturity and/or a pro rata basis among Term Loan Classes.  All prepayments under
this Section 5.1 shall also be subject to the provisions of Section 5.2(d) and
Section 5.2(e).  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Loan
of a Defaulting Lender.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, at the time of the effectiveness of any Repricing
Transaction with respect to the Initial Tranche B Term Loans that is consummated
prior to the first anniversary of the Closing Date, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with
outstanding Initial Tranche B Term Loans, a fee in an amount equal to 1.0% of
(x) in the case of a Repricing Transaction of the type described in clause
(a) of the definition thereof, the aggregate principal amount of all Initial
Tranche B Term Loans prepaid (or exchanged) in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction described in clause
(b) of the definition thereof, the aggregate principal amount of all the Initial
Tranche B Term Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Transaction.  Such fees shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.

 

5.2                               Mandatory Prepayments.

 

(a)                                 Term Loan Prepayments.

 

(i)                                     On each occasion that a Prepayment Event
occurs, the Borrower shall, within one Business Day after the receipt of Net
Cash Proceeds from a Debt Incurrence Prepayment Event, and within five Business
Days after the receipt of Net Cash Proceeds in connection with the occurrence of
any other Prepayment Event, offer to prepay, in accordance with
Sections 5.2(c) and (d) below, a principal amount of Term Loans in an amount
equal to 100% of the Net Cash Proceeds from such Prepayment Event; provided,
that, in the case of Net

 

120

--------------------------------------------------------------------------------


 

Cash Proceeds from an Asset Sale Prepayment Event, a Recovery Prepayment Event
or a Permitted Sale Leaseback, the Borrower may use a portion of such Net Cash
Proceeds to prepay, redeem or repurchase Permitted First Priority Refinancing
Debt or other Permitted Additional Debt with a Lien on the Collateral not
ranking junior or senior to the Liens securing the Obligations (but without
regard to the control of remedies), the documentation of which requires the
issuer of or borrower under such Indebtedness to prepay or make an offer to
purchase such Indebtedness with the proceeds of such Prepayment Event, in each
case in an amount not to exceed the product of (x) the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of Permitted First Priority Refinancing Debt and other
Permitted Additional Debt with a Lien on the Collateral not ranking junior or
senior to the Liens securing the Obligations (but without regard to the control
of remedies) and with respect to which such a requirement to prepay or make an
offer to redeem or purchase exists and the denominator of which is the sum of
the outstanding principal amount of such Permitted First Priority Refinancing
Debt and other Permitted Additional Debt and the outstanding principal amount of
Term Loans.

 

(ii)                                  Not later than the date that is 10
Business Days following the date Section 9.1 Financials are required to be
delivered under Section 9.1(a) (commencing with the Section 9.1 Financials to be
delivered with respect to the fiscal year ending December 31, 2013), the
Borrower shall offer to prepay, in accordance with Sections 5.2(c) and
(d) below, an aggregate principal amount of Tranche B Loans equal to (x) 50% of
Excess Cash Flow for such fiscal year minus (y) at the Borrower’s option, the
aggregate principal amount of Term Loans voluntarily prepaid pursuant to
Section 5.1 and Revolving Credit Loans, Extended Revolving Credit Loans and
Additional/Replacement Revolving Credit Loans voluntarily prepaid pursuant to
Section 5.1 to the extent accompanied by a permanent reduction of the Revolving
Credit Commitments, Extended Revolving Credit Commitments or the
Additional/Replacement Revolving Credit Commitments, as applicable, in an equal
amount pursuant to Section 4.2, in each case during such fiscal year or after
year-end and prior to the time such prepayment pursuant to this
Section 5.2(a)(ii) is due (excluding the aggregate principal amount of any such
voluntary prepayments made with the proceeds of issuances or incurrences of
long-term Indebtedness or equity); provided that no prepayment of any Term Loans
shall be required under this Section 5.2(a)(ii) if the Consolidated Total Debt
to Consolidated EBITDA Ratio for the fiscal year ended prior to such prepayment
date, for which the Borrower has delivered Section 9.1 Financials, is less than
or equal to 3.0 to 1.0; provided, further, that the calculation of the
Consolidated Total Debt to Consolidated EBITDA Ratio for the purposes of this
Section 5.2(a)(ii) shall give Pro Forma Effect to all prepayments made under
Sections 5.1 and 5.2 (other than prepayments made pursuant to this
Section 5.2(a)(ii)) made after the last day of any such Test Period but prior to
the date of prepayment under this Section 5.2(a)(ii) as if such prepayments
occurred as of the last day of the most recently ended Test Period.  Any
prepayment amounts credited pursuant to subclause (y) above against such amount
in subclause (x) above shall be without duplication of any such credit in any
prior or subsequent fiscal year.

 

(b)                                 Repayment of Revolving Credit Loans.  If on
any date the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Exposures for any reason exceeds the Total Revolving Credit Commitment as then
in effect, the Borrower shall forthwith repay on such date the principal amount
of Swingline Loans and, after all Swingline Loans have been paid in full,
Revolving Credit Loans in an amount equal to such excess.  If, after giving
effect to the

 

121

--------------------------------------------------------------------------------


 

prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
aggregate amount of the Lenders’ Revolving Credit Exposures exceed the Total
Revolving Credit Commitment then in effect, the Borrower shall Cash
Collateralize the Letter of Credit Obligations to the extent required to
eliminate such excess.

 

(c)                                  Application to Repayment Amounts.  (i) 
Subject to clause (ii) of this Section 5.2(c) and the proviso to
Section 5.2(a)(i), (A) each prepayment of Term Loans required by
Section 5.2(a)(i) (other than in connection with a Debt Incurrence Prepayment
Event) shall be allocated to the Classes of Term Loans outstanding, pro rata,
based upon the applicable remaining Repayment Amounts due in respect of each
such Class of Term Loans, shall be applied pro rata to Lenders within each
Class, based upon the outstanding principal amounts owing to each such Lender
under each such Class of Term Loans and be applied to reduce such scheduled
Repayment Amounts within each such Class in accordance with Section 5.2(d)(ii),
(B) each prepayment of Term Loans required by Section 5.2(a)(i) in connection
with a Debt Incurrence Prepayment Event shall be allocated to any Class of Term
Loans outstanding as directed by the Borrower, shall be applied pro rata to
Lenders within each Class, based upon the outstanding principal amounts owing to
each such Lender under each such Class of Term Loans and be applied to reduce
such scheduled Repayment Amounts within each such Class in accordance with
Section 5.2(d)(ii) and (C) each prepayment of Term Loans required by
Section 5.2(a)(ii) shall be applied solely to Tranche B Loans and shall be
applied pro rata to the Tranche B Lenders, based upon the outstanding principal
amounts owing to each such Lender under each such Class and be applied to reduce
such scheduled Repayment Amounts in accordance with Section 5.2(d)(ii); provided
that, with respect to the allocation of such prepayments under either clause
(A) or (C) above between an Existing Term Loan Class and Extended Term Loans of
the same Extension Series, the Borrower may allocate such prepayments as the
Borrower may specify, subject to the limitation that the Borrower shall not
allocate to Extended Term Loans of any Extension Series any such mandatory
prepayment under such clauses unless such prepayment is accompanied by at least
a pro rata prepayment, based upon the applicable remaining Repayment Amounts due
in respect thereof, of the Term Loans of the Existing Term Loan Class, if any,
from which such Extended Term Loans were exchanged (or such Term Loans of the
Existing Term Loan Class have otherwise been repaid in full).

 

(ii)                                  With respect to each such prepayment
required by Section 5.2(a)(i) and Section 5.2(a)(ii) (other than any Debt
Incurrence Prepayment Event), (A) the Borrower will, not later than the date
specified in Section 5.2(a) for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Lender of Term Loans and the Administrative Agent will promptly provide
such notice to each Lender of Term Loans, (B) other than if such prepayment
arises due to a Debt Incurrence Prepayment Event, each Tranche B Lender will
have the right to refuse any such prepayment by giving written notice of such
refusal to the Administrative Agent and the Borrower within five Business Days
after such Tranche B Lender’s receipt of notice from the Administrative Agent of
such prepayment (and the Borrower shall not prepay any Term Loans until the date
that is specified in clause (E) below) (such refused amounts, the “First Refused
Proceeds”), (C) the First Refused Proceeds will be re-offered for prepayment to
the Tranche B Lenders not having refused a prepayment under this
Section 5.2(c)(ii) by the Administrative Agent promptly providing notice of such
re-offer to each such Tranche B Lender, each such Tranche B Lender will have the
right to refuse any such re-

 

122

--------------------------------------------------------------------------------


 

offer of prepayment by giving written notice of such refusal to the
Administrative Agent and the Borrower within five Business Days after such
Tranche B Lender’s receipt of notice from the Administrative Agent of such
re-offer of prepayment (and the Borrower shall not prepay any Term Loans until
the date that is specified in clause (E) below), (D) solely in the case of a
prepayment required by Section 5.2(a)(i), the remaining First Refused Proceeds
not applied toward prepayment of the Term Loans in accordance with the procedure
set forth in clause (C) above will be offered for prepayment to the Tranche A
Lenders by the Administrative Agent promptly providing notice of such offer to
each such Tranche A Lender, each such Tranche A Lender will have the right to
refuse any such offer of prepayment by giving written notice of such refusal to
the Administrative Agent and the Borrower within five Business Days after such
Tranche A Lender’s receipt of notice from the Administrative Agent of such offer
of prepayment (and the Borrower shall not prepay any Term Loans until the date
that is specified in clause (E) below) (such amounts refused by the Tranche B
Lenders or, with respect to prepayments required by Section 5.2(a)(i), the
Tranche A Lenders, the “Final Refused Proceeds”), (E) the Borrower will make all
such prepayments not so refused upon the earlier of (x) the tenth Business Day
after the Tranche A Lenders or Tranche B Lenders, as applicable, received first
notice of repayment from the Administrative Agent and (y) such time as the
Borrower has received notice from any Tranche A Lender or Tranche B Lender, as
applicable, that it consents to such prepayment, (F) thereafter, any remaining
Final Refused Proceeds may be retained by the Borrower (the “Retained Refused
Proceeds”).  It is understood that any prepayments due to a Tranche A Lender
other than those described in clause (D) above shall be applied on the dates and
in the manner required by Section 5.2(a)(i).

 

(d)                                 Application to Term Loans.

 

(i)                                     With respect to each prepayment of Term
Loans elected by the Borrower pursuant to Section 5.1 or pursuant to a Debt
Incurrence Prepayment Event, such prepayments shall be applied to reduce
Repayment Amounts in such order as the Borrower may specify (or, if not
specified, in direct order of maturity) and the Borrower may designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided that the Borrower pays any amounts, if any, required to be paid
pursuant to Section 2.11 with respect to prepayments of Eurodollar Loans made on
any date other than the last day of the applicable Interest Period.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in a
manner that minimizes the amount of payments required to be made by the Borrower
pursuant to Section 2.11.

 

(ii)                                  With respect to each prepayment of Term
Loans by the Borrower required pursuant to Section 5.2(a) (other than a Debt
Incurrence Prepayment Event), such prepayments shall be applied to reduce
Repayment Amounts in direct order of maturity for the respective scheduled
payments pursuant to Section 2.5(b) following the applicable prepayment event
with respect to each such mandatory prepayment and the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurodollar Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.11.

 

123

--------------------------------------------------------------------------------


 

(e)                                  Application to Revolving Credit Loans;
Mandatory Commitment Reductions.  (i)  With respect to each prepayment of
Revolving Credit Loans, Extended Revolving Credit Loans and
Additional/Replacement Revolving Credit Loans elected by the Borrower pursuant
to Section 5.1 or required by Section 5.2(b), the Borrower may designate (i) the
Class and Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans,
Extended Revolving Credit Loans or Additional/Replacement Revolving Credit Loans
to be prepaid; provided, that (x) Eurodollar Loans may be designated for
prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; (y) each prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans of such Class (except that any prepayment made
in connection with a reduction of the Commitments of such Class pursuant to
Section 4.2 shall be applied pro rata based on the amount of the reduction in
the Commitments of such Class of each applicable Lender); and
(z) notwithstanding the provisions of the preceding clause (y), at the option of
the Borrower, no prepayment made pursuant to Section 5.1 or Section 5.2(b) of
Revolving Credit Loans, Extended Revolving Credit Loans or
Additional/Replacement Revolving Credit Loans shall be applied to Loans of any
Defaulting Lender.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.11.

 

(ii)                                  With respect to each mandatory reduction
and termination of Revolving Credit Commitments, Additional/Replacement
Revolving Credit Commitments (and any previously extended Extended Revolving
Credit Commitments) required by clause (ii) of the proviso to Section 2.14(b) or
in connection with the incurrence of any Credit Agreement Refinancing
Indebtedness issued or incurred to Refinance any Revolving Credit Commitments,
Additional/Replacement Revolving Credit Commitments and/or Extended Revolving
Credit Commitments, the Borrower may designate (A) the Classes of Commitments to
be reduced and terminated and (B) the corresponding Classes of Loans to be
prepaid; provided that (a) any such reduction and termination shall apply
proportionately and permanently to reduce the Commitments of each of the Lenders
within any such Class and (b) after giving effect to such termination or
reduction and to any prepayments of Loans or cancellation or cash
collateralization of letters of credit made on the date of each such reduction
and termination in accordance with this Agreement, the aggregate amount of such
Lenders’ credit exposures shall not exceed the remaining Commitments of such
Lenders’ in respect of the Class reduced and terminated.

 

(f)                                   Eurodollar Interest Periods.  In lieu of
making any payment pursuant to this Section 5.2 in respect of any Eurodollar
Loan other than on the last day of the Interest Period therefor so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
at its option may deposit with the Administrative Agent an amount equal to the
amount of the Eurodollar Loan to be prepaid and such Eurodollar Loan shall be
repaid on the last day of the Interest Period therefor in the required amount. 
Such deposit shall be held by the Administrative Agent in a corporate time
deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the

 

124

--------------------------------------------------------------------------------


 

Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2.

 

(g)                                  Minimum Amount.  No prepayment shall be
required pursuant to Section 5.2(a)(i) (except to the extent such prepayment
arises due to a Debt Incurrence Prepayment Event) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be offered at
or prior to such time pursuant to such Section and not yet offered at or prior
to such time to prepay Term Loans pursuant to such Section exceeds
(i) $5,000,000 for any single Prepayment Event or series of related Prepayment
Events and (ii) $10,000,000 in the aggregate for all such Prepayment Events, at
which time the entire amount of such Net Cash Proceeds (not only the amount in
excess of $5,000,000 or $10,000,000, as the case may be) will be applied as
provided in Section 5.2(a)(i), with the date of receipt of such Net Cash
Proceeds being deemed for such purpose to be the date such thresholds set forth
in clauses (i) and (ii) of this clause (g) are met.

 

(h)                                 Foreign Asset Sales.  Notwithstanding any
other provisions of this Section 5.2, (i) to the extent that any of or all the
Net Cash Proceeds of any asset sale by a Restricted Foreign Subsidiary giving
rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”), the Net Cash
Proceeds of any Recovery Event from a Restricted Foreign Subsidiary (a “Foreign
Recovery Event”), or Excess Cash Flow that is attributable to Restricted Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.2 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 5.2 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Asset Sale, any Foreign Recovery Event or Excess Cash
Flow would have a material adverse tax cost consequence with respect to such Net
Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary;
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds from any Foreign Asset Sale or Foreign Recovery Event so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 5.2(a) (or, in the case of Excess Cash Flow, a
date on or before the date that is six months after the date such Excess Cash
Flow would have been so required to be applied to prepayments pursuant to
Section 5.2(a)(ii) unless previously repatriated in which case such repatriated
Excess Cash Flow shall have been promptly applied to the repayment of the Term
Loans pursuant to Section 5.2(a)), (x) the Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Restricted Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved

 

125

--------------------------------------------------------------------------------


 

against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Restricted Foreign
Subsidiary.

 

5.3                               Method and Place of Payment.  (a)  Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, counterclaim or deduction of any kind,
to the Administrative Agent for the ratable account of the Lenders entitled
thereto, the Letter of Credit Issuers or the Swingline Lender (except to the
extent payments are to be made directly to the Letter of Credit Issuer or the
Swingline Lender), as the case may be, not later than 2:00 p.m. (New York City
time) on the date when due and shall be made in immediately available funds in
Dollars at the Administrative Agent’s Office, it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account.  The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:30 p.m. (New York City time) on such day and, if
not, on the next Business Day in the sole discretion of the Administrative
Agent) like funds relating to the payment of principal or interest or Fees
ratably to the Lenders entitled thereto or to the Letter of Credit Issuer or the
Swingline Lender, as applicable.

 

(b)                                 For purposes of computing interest or fees,
any payments under this Agreement that are made later than 2:00 p.m. (New York
City time) shall be deemed to have been made on the next succeeding Business Day
in the sole discretion of the Administrative Agent (which may extend such
deadline in its discretion whether or not such payments are in process).  Except
as otherwise provided herein, whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

5.4                               Net Payments.  (a)  Except as required by
Applicable Law, all payments made by or on behalf of the Borrower under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, additions to tax
and penalties) (collectively, “Taxes”), excluding in the case of each Lender and
each Agent and except as otherwise provided in Section 5.4(f), (A) net income
Taxes (and franchise Taxes imposed in lieu of net income Taxes) that would not
have been imposed on such Agent or such Lender but for a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or
Governmental Authority thereof or therein (other than any such connection
arising from such Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, received or perfected
a security interest under, or engaged in any other transactions pursuant to,
this Agreement or any other Credit Document), (B) any branch profits Taxes

 

126

--------------------------------------------------------------------------------


 

imposed by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (A) and (C) any U.S. federal withholding Tax
pursuant to FATCA (all non-excluded Taxes, “Non-Excluded Taxes” and all such
excluded Taxes, “Excluded Taxes”). If any Taxes are required to be withheld by a
Withholding Agent from any amounts payable under this Agreement or any other
Credit Document, the applicable Withholding Agent shall so withhold (pursuant to
the information and documentation to be delivered pursuant to Section 5.4(d),
5.4(e) and 5.4(g)) and shall remit the amount withheld to the appropriate Taxing
Authority. In addition, where an amount has been withheld in respect of a
Non-Excluded Tax, the applicable Credit Party shall increase the amounts payable
to the Administrative Agent or such Lender to the extent necessary to yield to
the Administrative Agent or such Lender (after payment of all Non-Excluded Taxes
or Other Taxes including those applicable to any amounts payable under this
Section 5.4) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in such Credit Document.  Whenever any Taxes are
payable by any Credit Party, as promptly as possible thereafter the applicable
Credit Party shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt, if available (or other evidence acceptable to such Lender,
acting reasonably) received by the applicable Credit Party showing payment
thereof.

 

(b)                                 In addition, each Credit Party shall pay, or
at the option of the Administrative Agent timely reimburse it for the payment
for, any present or future stamp, documentary, filing, mortgage, recording,
excise, property or intangible taxes (including any interest, additions to tax
and penalties) that arise from any payment made by such Credit Party hereunder
or under any other Credit Documents or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Credit Documents (hereinafter referred to as “Other
Taxes”).

 

(c)                                  (i)                                    
Subject to Section 5.4(f), the Credit Parties shall indemnify each Lender and
each Agent for and hold them harmless against the full amount of Non-Excluded
Taxes and Other Taxes, (and for the full amount of Non-Excluded Taxes and Other
Taxes imposed or asserted by any jurisdiction on any additional amounts or
indemnities payable under this Section 5.4) imposed on or paid by such Lender or
such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) regardless of whether any such Taxes
are correctly or legally asserted and arising therefrom or with respect thereto;
provided that if any claim pursuant to this Section 5.14(c)(i) is made later
than 180 days after the date on which the relevant Lender or Agent had actual
knowledge of the relevant Non-Excluded Taxes or Other Taxes, then the Credit
Parties shall not be required to indemnify the applicable Lender or Agent for
any interest or penalties which accrue in respect of such Non-Excluded Taxes or
Other Taxes after the 180th day.  This indemnification shall be made within 30
days from the date such Lender or such Agent (as the case may be) makes written
demand therefor.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 30 days
after demand therefor, (x) the Administrative Agent against any Non-Excluded
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Non-Excluded Taxes
and without limiting the obligation of Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.6(d)(ii) relating to the maintenance of a

 

127

--------------------------------------------------------------------------------


 

Participant Register and (z) the Administrative Agent and the Credit Parties, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Credit Parties in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by any
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent (i) as will permit such payments to be made without, or at a reduced rate
of, withholding or (ii) as will enable the Borrower or the Administrative Agent
to determine whether or not such Lender is subject to withholding or information
reporting requirements.  Each such Lender shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.  Unless the Borrower or the Administrative Agent has
received forms or other documents satisfactory to it indicating that payments
under any Credit Document to or for a Lender are not subject to withholding Tax
or are subject to such Tax at a rate reduced by an applicable tax treaty, the
Borrower or the Administrative Agent (as applicable) may withhold amounts
required to be withheld by Applicable Law from such payments at the applicable
statutory rate.  Notwithstanding anything forgoing to the contrary, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.4(d)(i), Section 5.4(e) and
Section 5.4(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Without limiting the foregoing to
the extent permitted by law, each Lender that is not a United States person
within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall:

 

(i)                                     deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two originals of either (w) in the case of Non-U.S.
Lender claiming exemption from U.S. federal withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” United States Internal Revenue Service Form W-8BEN (together with a
certificate representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) substantially in the form of Exhibit M (a “United
States Tax Compliance

 

128

--------------------------------------------------------------------------------


 

Certificate”)), (x) United States Internal Revenue Service Form W-8BEN or
Form W-8ECI, (y) to the extent a Non-U.S. Lender is not the Beneficial Owner
(for example, where the Non-U.S. Lender is a partnership or a participating
Lender), United States Internal Revenue Service Form W-8IMY (or any successor
forms) of the Non-U.S. Lender, accompanied by a Form W-8ECI, W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each Beneficial Owner, as applicable (provided that, if one or
more Beneficial Owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such Beneficial Owner) or (z) two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
Tax laws (including the United States Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
Tax on any payments to such Lender under the Credit Documents, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. federal withholding Tax on payments by
the Borrower under this Agreement; and

 

(ii)                                  deliver to the Borrower and the
Administrative Agent two further originals of any such form or certification (or
any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it.  Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.

 

Notwithstanding anything to the contrary in this Section 5.4(d), a Lender is not
required to deliver any form or other documentation that it is not legally
eligible to deliver.

 

(e)                                  If a payment made to a Lender under this
Agreement or any other Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by Applicable
Law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine
(i) whether such Lender has complied with such Lender’s obligations under FATCA
or (ii) the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this Section 5.4(e), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

129

--------------------------------------------------------------------------------


 

(f)                                   No Credit Party shall be required to
indemnify any Lender, Beneficial Owner or Agent pursuant to Section 5.4(c) or to
pay any additional amounts to any Lender, Beneficial Owner or Agent, pursuant to
Section 5.4(a) in respect of (i) U.S. federal withholding Taxes imposed under
any Applicable Law in effect on the date such Lender or such Beneficial Owner
acquired its interest in the applicable Loan, Commitment or Letter of Credit or
changed its lending office; provided that this Section 5.4(f) shall not apply to
the extent that (x) the indemnity payments or additional amounts such Lender (or
such Beneficial Owner) would be entitled to receive (without regard to this
clause (i)) do not exceed the indemnity payment or additional amounts that the
person making the assignment, or change in lending office would have been
entitled to receive immediately prior to such assignment or change in lending
office, or (y) such assignment had been requested by a Credit Party and
(ii) Taxes attributable to a Lender’s failure to comply with the provisions of
Section 5.4(d) or 5.4(g).

 

(g)                                  Each Lender that is a United States person
within the meaning of Section 7701(a)(30) of the Code shall (A) on or prior to
the date such Lender becomes a Lender hereunder and (B) from time to time if
reasonably requested by the Borrower or the Administrative Agent (or, in the
case of a participant, the relevant Lender) to the extent such Lender is legally
entitled to do so, provide the Administrative Agent and the Borrower (or, in the
case of a participant, the relevant Lender) with two duly completed and signed
originals of United States Internal Revenue Service Form W-9 (certifying that
such Lender is entitled to an exemption from U.S. backup withholding Tax) or any
successor form.

 

(h)                                 Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Lender or the Administrative Agent determines in its sole
discretion, exercised in good faith, that it has received a refund of a
Non-Excluded Tax or Other Taxes for which a payment has been made by a Credit
Party pursuant to this Agreement, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Credit Party, then such Lender or the Administrative
Agent, as the case may be, shall reimburse the Credit Party for such amount
(together with any interest received thereon) as such Lender or the
Administrative Agent, as the case may be, reasonably determines to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required; provided that the Credit Party, upon the request of such Lender,
agrees to repay the amount paid over to the Credit Party (with interest and
penalties) in the event such Lender or the Administrative Agent is required to
repay such refund to such Governmental Authority.  Neither any Lender nor the
Administrative Agent shall be obliged to disclose any information regarding its
tax affairs or computations to any Credit Party in connection with this
paragraph (h) or any other provision of this Section 5.4; provided, further,
that nothing in this Section 5.4 shall obligate any Lender (or Transferee) or
the Administrative Agent to apply for any refund.

 

(i)                                     For purpose of this Section 5.4, the
term “Lender” shall include any Swingline Lender and Letter of Credit Issuer.

 

(j)                                    The agreements in this Section 5.4 shall
survive the termination of this Agreement, the resignation or replacement of the
Administrative Agent or any

 

130

--------------------------------------------------------------------------------


 

assignment of rights by, or the replacement of, a Lender, and the payment of the
Loans and all other amounts payable hereunder.

 

5.5                               Computations of Interest and Fees.  All
computations of interest and of fees shall be made by the Administrative Agent
on the basis of a year of 360 days and, in the case of ABR Loans calculated on
the Prime Rate, 365/366-days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable.

 

5.6                               Limit on Rate of Interest.

 

(a)                                 No Payment Shall Exceed Lawful Rate. 
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement in excess of the amount or rate permitted under or consistent with any
Applicable Law.

 

(b)                                 Payment at Highest Lawful Rate.  If the
Borrower is not obliged to make a payment which it would otherwise be required
to make, as a result of Section 5.6(a), the Borrower shall make such payment to
the maximum extent permitted by or consistent with Applicable Law.

 

(c)                                  Adjustment if Any Payment Exceeds Lawful
Rate.  If any provision of this Agreement or any of the other Credit Documents
would obligate the Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by any Applicable Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law (in the case of the Borrower), such adjustment to be effected,
to the extent necessary, as follows:

 

(i)                                     firstly, by reducing the amount or rate
of interest required to be paid by the Borrower to the affected Lender under
Section 2.8; and

 

(ii)                                  thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Borrower to
the affected Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Borrower.

 

SECTION 6.                                          Conditions Precedent to
Closing Date

 

The effectiveness of this Agreement and the obligation of the Letter of Credit
Issuers and the Lenders to make extensions of credit in connection with the
initial Credit Event are subject to the satisfaction of the following conditions
precedent:

 

131

--------------------------------------------------------------------------------


 

6.1                               Credit Documents.

 

(a)                                 The Administrative Agent shall have received
the following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by an
Authorized Officer of the signing Credit Party, each dated the Closing Date:

 

(b)                                 this Agreement, executed and delivered by
(i) a duly authorized officer of each of Holdings and the Borrower, (ii) each
Agent, (iii) each Lender, (iv) the Swingline Lender and (v) the Letter of Credit
Issuer;

 

(c)                                  the Guarantee, executed and delivered by an
Authorized Officer of each of Holdings, the Borrower and each other Guarantor as
of the Closing Date;

 

(d)                                 the Security Agreement, executed and
delivered by an Authorized Officer of each of Holdings, the Borrower and each
other Guarantor as of the Closing Date; and

 

(e)                                  the Pledge Agreement, executed and
delivered by an Authorized Officer of each of Holdings, the Borrower and each
other Guarantor as of the Closing Date.

 

6.2                               Collateral.

 

(a)                                 All Capital Stock of the Borrower and all
Capital Stock of each Restricted Subsidiary of the Borrower directly owned by
the Borrower or any Guarantor, in each case as of the Closing Date, shall have
been pledged pursuant to the Pledge Agreement (except that such Credit Parties
shall not be required to pledge any Excluded Capital Stock) and the Collateral
Agent shall have received all certificates, if any, representing such securities
pledged under the Pledge Agreement, accompanied by instruments of transfer and
undated stock powers endorsed in blank.

 

(b)                                 (i)  Except with respect to intercompany
Indebtedness, all evidences of Indebtedness for borrowed money in a principal
amount in excess of $5,000,000 (individually) that is owing to Holdings, the
Borrower or any Guarantor shall be evidenced by a promissory note and shall have
been pledged pursuant to the Pledge Agreement, and the Collateral Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank.

 

(ii)                                  All Indebtedness of Holdings, the Borrower
and each Restricted Subsidiary of the Borrower on the Closing Date, that is
owing to the Borrower or any Guarantor shall be evidenced by the Intercompany
Note, which shall be executed and delivered by Holdings, the Borrower and each
Restricted Subsidiary owned by the Borrower on the Closing Date and shall have
been pledged pursuant to the Pledge Agreement, and the Collateral Agent shall
have received such Intercompany Note, together with undated instruments of
transfer with respect thereto endorsed in blank.

 

(c)                                  All UCC personal property security
financing statements and Intellectual Property Security Agreements (as defined
in the Security Agreement) reasonably requested by the Collateral Agent to be
delivered to create and perfect the Liens intended to be created by the

 

132

--------------------------------------------------------------------------------


 

Security Documents on the Collateral owned by the Borrower and the Guarantors
and perfect such Liens in the United States to the extent required by, and with
the priority required by, the Security Documents shall have been delivered to
the Collateral Agent in appropriate form for filing, registration or recording
under the UCC, with the United States Patent and Trademark Office or the United
States Copyright Office.

 

(d)                                 The Administrative Agent shall have received
a completed Perfection Certificate, dated as of the Closing Date and signed by
an Authorized Officer of Holdings and the Borrower, together with all
attachments contemplated thereby.

 

6.3                               Legal Opinions.

 

(a)                                 The Administrative Agent shall have received
the following executed legal opinions;

 

(b)                                 the legal opinion of Simpson Thacher &
Bartlett LLP, counsel to Holdings, the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-1;

 

(c)                                  the legal opinion of Ropes & Gray LLP,
special Massachusetts counsel to LPL Holdings, Inc., substantially in the form
of Exhibit G-2; and

 

(d)                                 the legal opinion of Bingham McCutchen LLP,
special broker-dealer regulatory counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-3.

 

6.4                               Closing Date Certificates.  The Administrative
Agent shall have received a certificate of each Person that is a Credit Party as
of the Closing Date, dated the Closing Date, substantially in the form of
Exhibit F, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.5 and 6.6.

 

6.5                               Corporate Proceedings.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
or other governing body, as applicable, of each Person that is a Credit Party as
of the Closing Date (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder.

 

6.6                               Corporate Documents.  The Administrative Agent
shall have received true and complete copies of (a) the Organizational Documents
of each Person that is a Credit Party as of the Closing Date and (b) such other
documents and certifications, each dated as of a recent date prior to the
Closing Date, as the Administrative Agent may reasonably require to evidence
that each Credit Party is duly organized or formed, and that each of the
Borrower and each Guarantor is validly existing, in good standing and qualified
to engage in business in (x) in the case of the Borrower, the State of
Massachusetts and (y) in the case of each Guarantor, the State of Delaware.

 

133

--------------------------------------------------------------------------------


 

6.7                               Fees and Expenses.  The fees in the amounts
previously agreed in writing by the Agents to be received on the Closing Date
and all reasonable out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented at least three Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), shall have been, or will be
substantially simultaneously with the initial Credit Event, paid in full (which
amounts may be offset against the proceeds of the Initial Tranche A Term Loan
and/or the Initial Tranche B Term Loan).

 

6.8                               Solvency Certificate.  The Administrative
Agent shall have received a certificate from the chief financial officer of the
Borrower substantially in the form of Exhibit L, with appropriate attachments
and demonstrating that after giving effect to the consummation of the
Transactions and other transactions contemplated hereby, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

6.9                               Refinancing.  The Refinancing shall have been
consummated, or shall be consummated simultaneously with the funding of the
Initial Term Loans hereunder and the Administrative Agent shall have received
reasonably satisfactory evidence of the repayment of all Indebtedness for
borrowed money to be repaid on the Closing Date pursuant to the Refinancing,
including one or more duly executed payoff letters, terminations and releases in
form and substance reasonably satisfactory to the Administrative Agent.

 

6.10                        Insurance Certificates.  The Administrative Agent
shall have received copies of insurance certificates evidencing the insurance
required to be maintained by the Borrower and the Restricted Subsidiaries
pursuant to Section 9.3, each of which shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s additional loss payable or
additional mortgagee endorsement (as applicable) and shall name the Collateral
Agent, on behalf of the Secured Parties, as additional insured on any liability
policy and the Collateral Agent, on behalf of the Secured Parties, as additional
loss payee and/or mortgagee on any casualty policy, in form and substance
reasonably satisfactory to the Administrative Agent.

 

6.11                        PATRIOT ACT.  The Administrative Agent and the Joint
Lead Arrangers shall have received all documentation and other information
concerning the Borrower and the Guarantors as has been reasonably requested in
writing at least 10 Business Days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers (on behalf of itself and/or any
Lender) that either reasonably determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

134

--------------------------------------------------------------------------------


 

SECTION 7.                                          Additional Conditions
Precedent

 

7.1                               No Default; Representations and Warranties. 
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Letter of Credit Participations which
shall each be made without regard to the satisfaction of the condition set forth
in this Section 7.1 and excluding borrowings made pursuant to Section 2.14,
which shall be subject to conditions precedent and representations to be agreed
upon with the applicable Lenders) and the obligation of the Letter of Credit
Issuer to issue, amend, extend or renew Letters of Credit on any date (is
subject to the satisfaction of the condition precedent that at the time of each
such Credit Event and also after giving effect thereto (a) no Default or Event
of Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date); provided that any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be (after giving effect to such qualification). 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that the
conditions contained in this Section 7.1 have been met as of such date.

 

7.2                               Notice of Borrowing; Letter of Credit
Request.  (a)  Prior to the making of each Term Loan, each Revolving Credit Loan
(other than any Revolving Credit Loan made pursuant to Section 2.1(f) or 3.4),
each Additional/Replacement Revolving Credit Loan, each Extended Revolving
Credit Loan and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.

 

(b)                                 Prior to the issuance of each Letter of
Credit, the Administrative Agent and the Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2.

 

SECTION 8.                                          Representations, Warranties
and Agreements

 

In order to induce the Lenders to enter into this Agreement, make the Loans and
issue, renew, amend, extend or participate in Letters of Credit as provided for
herein, each of Holdings and the Borrower makes the following representations
and warranties to, and agreements with, the Lenders and the Letter of Credit
Issuers on the date of each Credit Event, all of which shall survive the
execution and delivery of this Agreement, the making of the Loans and the
issuance, renewal, amendment or extension of the Letters of Credit:

 

8.1                               Corporate Status.  Holdings, the Borrower and
each Restricted Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in

 

135

--------------------------------------------------------------------------------


 

which it is engaged and (b) has duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified, except where the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

8.2                               Corporate Power and Authority;
Enforceability.  Each Credit Party has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is a party.  Each Credit
Party has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).  Holdings, the Borrower and each of the Restricted
Subsidiaries (a) is in compliance with all Applicable Laws and (b) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted except, in each case to the extent
that failure to be in compliance therewith or to have all such licenses,
authorizations, consents and approvals could not reasonably be expected to have
a Material Adverse Effect.

 

8.3                               No Violation.  The execution, delivery and
performance by any Credit Party of the Credit Documents to which it is a party
and compliance with the terms and provisions hereof or thereof (i) will not
contravene any material applicable provision of any material Applicable Law of
any Governmental Authority, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any of Holdings, the Borrower or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage or deed of
trust or any other Contractual Obligation to which Holdings, the Borrower or any
of their Restricted Subsidiaries is a party or by which they or any of their
property or assets is bound, except to the extent that any such conflict,
breach, contravention, default, creation or imposition could not reasonably be
expected to result in a Material Adverse Effect or (iii) violate any provision
of the Organizational Documents of Holdings, the Borrower or any of their
Restricted Subsidiaries.

 

8.4                               Litigation.  There are no actions, suits,
investigations or proceedings (including Environmental Claims) pending or, to
the knowledge of Holdings or the Borrower, threatened with respect to Holdings,
the Borrower, or any of the Restricted Subsidiaries that (a) involve any of the
Credit Documents or (b) could reasonably be expected to result in a Material
Adverse Effect.

 

8.5                               Margin Regulations.

 

(a)                                 None of Holdings, the Borrower or any of
their Restricted Subsidiaries is engaged and none of such entities will engage,
principally in the business of purchasing or

 

136

--------------------------------------------------------------------------------


 

carrying margin stock (within the meaning of Regulation U of the Board), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                                 Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

 

8.6                               Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority or any other
Person is required to authorize or is required in connection with (a) the
execution, delivery and performance of any Credit Document or (b) the legality,
validity, binding effect or enforceability of any Credit Document, except, in
the case of either clause (a) or (b), (i) such orders, consents, approvals,
licenses, authorizations, validations, filings, recordings, registrations or
exemptions as have been obtained or made and are in full force and effect,
(ii) filings and recordings in respect of Liens created pursuant to the Security
Documents and (iii) such orders, consents, approvals, licenses, authorizations,
validations, filings, recordings, registrations or exemptions to the extent that
failure to so receive could not reasonably be expected to have a Material
Adverse Effect.

 

8.7                               Investment Company Act.  None of the Credit
Parties is or is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

8.8                               True and Complete Disclosure.  None of the
written information or written data (taken as a whole) heretofore or
contemporaneously furnished by Holdings, the Borrower, any of their respective
Subsidiaries or any of their respective authorized representatives to any Agent
or any Lender on or before the Closing Date (including (i) the Confidential
Information Memorandum (including all information incorporated by reference
therein) and (ii) all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement of material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time (after giving effect to all supplements so
furnished prior to such time) in light of the circumstances under which such
information or data was furnished; it being understood and agreed that for
purposes of this Section 8.8, such information and data shall not include
projections (including financial estimates, forecasts and other forward-looking
information), pro forma financial information or information of a general
economic or industry specific nature.

 

8.9                               Financial Condition; Financial Statements. 
The Historical Financial Statements present fairly in all material respects the
financial position and results of operations of the Borrower and its
Subsidiaries at the respective dates of such information and for the respective
periods covered thereby subject, in the case of the unaudited financial
information, to changes resulting from audit, normal year end audit adjustments
and the absence of footnotes.  The Historical Financial Statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes thereto.  There has been no Material Adverse Effect since
December 31, 2011.

 

137

--------------------------------------------------------------------------------


 

8.10                        Tax Returns and Payments, etc.  Except for failures
that could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (a) Holdings, the Borrower and each of the Restricted
Subsidiaries have filed all federal income tax returns and all other tax
returns, domestic and foreign, required to be filed by them and have paid all
taxes and assessments payable by them that have become due, other than those not
yet delinquent or being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of the management
of the Borrower) with respect thereto in accordance with GAAP and (b) each of
Holdings, the Borrower, and the Restricted Subsidiaries have paid, or have
provided adequate reserves (in the good faith judgment of the management of the
Borrower) in accordance with GAAP for the payment of, all federal, state and
foreign income taxes applicable for all prior fiscal years and for the current
fiscal year to the Closing Date.

 

8.11                        Compliance with ERISA.  Except to the extent that a
breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect,
(a) each Pension Plan is in compliance with ERISA, the Code and any Applicable
Law; (b) no Reportable Event has occurred (or is reasonably likely to occur);
(c) no Pension Plan or Multiemployer Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to any of
Holdings, the Borrower, any of the Restricted Subsidiaries or any ERISA
Affiliate; (d) none of Holdings, the Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate has failed to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA with respect to
any Pension Plan, or has otherwise failed to make a required contribution to a
Pension Plan or Multiemployer Plan, whether or not waived (or is reasonably
likely to fail to satisfy such minimum funding standard or make such required
contribution); (e) no Pension Plan is, or is expected to be, in at-risk status
within the meaning of Section 430 of the Code or Section 303 of ERISA and no
Multiemployer Plan is, or is expected to be, in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 of ERISA; (f) none
of Holdings, the Borrower, any of the Restricted Subsidiaries or any ERISA
Affiliate has incurred (or is reasonably likely to incur) any liability to or on
account of a Pension Plan or Multiemployer Plan, as applicable, pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Pension Plan or Multiemployer Plan; (g) no proceedings have been instituted (or
are reasonably likely to be instituted) to terminate or to reorganize any
Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan, and no written notice of any such
proceedings has been given to any of Holdings, the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate; (h) the conditions for
imposition of a lien that could be imposed under the Code or ERISA on the assets
of any of Holdings, the Borrower, any of the Restricted Subsidiaries or any
ERISA Affiliate with respect to a Pension Plan do not exist (or are not
reasonably likely to exist) nor has Holdings, the Borrower, any of the
Restricted Subsidiaries or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Borrower, any
of the Restricted Subsidiaries or any ERISA Affiliate on account of any Pension
Plan; (i) each Foreign Plan is in compliance with Applicable Laws (including
funding requirements under such Applicable Laws); and (j) no proceedings have
been instituted to terminate any Foreign Plan.  No Pension

 

138

--------------------------------------------------------------------------------


 

Plan has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect.  With respect to
Multiemployer Plans, the representations and warranties in this Section 8.11,
other than any made with respect to (a) liability under Section 4201 or 4204 of
ERISA, (b) any contributions required to be made, or (c) liability for
termination or reorganization of such Multiemployer Plans under ERISA, are made
to the best knowledge of the Borrower.

 

8.12                        Subsidiaries.  On the Closing Date, Holdings does
not have any Subsidiaries other than the Subsidiaries listed on Schedule 8.12. 
Schedule 8.12 sets forth, as of the Closing Date, the name and the jurisdiction
of organization of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by any Credit Party and the designation of
such Subsidiary as a Guarantor, a Restricted Subsidiary, an Unrestricted
Subsidiary, a Specified Subsidiary or an Immaterial Subsidiary.  The Borrower
does not own or hold, directly or indirectly, any Capital Stock of any Person
other than such Subsidiaries and Investments permitted by Section 10.5.

 

8.13                        Intellectual Property.  Each of Holdings, the
Borrower and each of the Restricted Subsidiaries own or have a valid license or
other right to use, all Intellectual Property, free and clear of all Liens
(other than Liens permitted by Section 10.2), that are necessary for the
operation of their respective businesses as currently conducted, except where
the failure to have any such title, license or right could not reasonably be
expected to have a Material Adverse Effect.  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) to the knowledge of Holdings and
the Borrower, the operation of the Borrower’s and the Restricted Subsidiaries’
business as currently conducted and the use of Intellectual Property in
connection therewith do not conflict with, infringe upon, misappropriate, or
otherwise violate any Intellectual Property owned by any other Person, and
(ii) no material claim or litigation regarding any Intellectual Property now
employed by the Borrower or any of the Restricted Subsidiaries is pending or, to
the knowledge of Holdings and the Borrower, threatened against the Borrower or
any of the Restricted Subsidiaries.  Except as could not reasonably be expected
to have a Material Adverse Effect, no Intellectual Property owned by the
Borrower or a Restricted Subsidiary and necessary for the operation of the
Borrower’s or any Restricted Subsidiary’s business is currently subject to
any outstanding consent, settlement, decree, order, injunction, judgment or
ruling restricting the use of such Intellectual Property.

 

8.14                        Environmental Laws.  (a)  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) Holdings, the
Borrower and each of the Restricted Subsidiaries are and have been in compliance
with all Environmental Laws (including having obtained and complied with all
permits required under Environmental Laws for their current operations); (ii) to
the knowledge of Holdings or the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations of Holdings, the
Borrower or any of the Restricted Subsidiaries or any currently or formerly
owned, operated or leased Real Property that could reasonably be expected to
result in Holdings, the Borrower or any of the Restricted Subsidiaries incurring
liability under any Environmental Law; and (iii) none of Holdings, the Borrower
or any of the Restricted Subsidiaries has become subject to any pending or, to
the knowledge of Holdings or the Borrower, threatened Environmental Claim or, to
the knowledge of the Borrower, any other liability under any Environmental Law.

 

139

--------------------------------------------------------------------------------


 

(b)                                 None of Holdings, the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, Released or disposed
of Hazardous Materials at or from any currently or formerly owned, operated or
leased Real Property in a manner that could reasonably be expected to have a
Material Adverse Effect.

 

8.15                        Properties, Assets and Rights.  (a) As of the
Closing Date and as of the date of each Credit Event thereafter, each of
Holdings, the Borrower and each of the Restricted Subsidiaries has good and
marketable title to, valid leasehold interest in, or easements, licenses or
other limited property interests in, all properties (other than Intellectual
Property) that are necessary for the operation of their respective businesses as
currently conducted, except where the failure to have such good title or
interest in such property could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, Holdings, the Borrower and each of its
Restricted Subsidiaries possess or have the right to use, under contract or
otherwise, all assets and rights that are material to the operation of their
respective businesses as currently conducted, except where the failure to
possess or have such right could not reasonably be expected to have a Material
Adverse Effect.  None of such properties and assets is subject to any Lien,
except for Liens permitted under Section 10.2 and minor defects in title that do
not materially interfere with any Credit Party’s and their Restricted
Subsidiaries’ ability to conduct its business or to utilize such property for
its intended purposes.

 

(b)                                 Set forth on Schedule 8.15 hereto is a
complete and accurate list of all Real Property owned in fee by the Credit
Parties on the Closing Date, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state and record owner thereof.

 

8.16                        Compliance With Laws.  Each of Holdings, the
Borrower and its Restricted Subsidiaries is in compliance with all Applicable
Laws (including, without limitation, the FCPA) applicable to it or its property
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

8.17                        Solvency.  On the Closing Date after giving pro
forma effect to the transactions contemplated hereby including the Transactions,
the Credit Parties and their Subsidiaries on a consolidated basis are Solvent.

 

8.18                        Employee Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes or other labor disputes against any of Holdings, the Borrower or
any Restricted Subsidiary pending or, to the knowledge of any of Holdings, the
Borrower, threatened; (b) hours worked by and payment made to employees of any
of Holdings, the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with such matters; and (c) all payments due from any of Holdings, the Borrower
and its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

 

8.19                        Anti-Terrorism Laws, Etc..  Except to the extent as
could not reasonably be expected to have a Material Adverse Effect, no Credit
Party is in violation of any Applicable Law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and the USA

 

140

--------------------------------------------------------------------------------


 

PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT ACT”).  No part of the proceeds of any Loans will be used,
directly or, to the Borrower’s knowledge, indirectly, by Holdings, the Borrower
or any of their Subsidiaries for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

 

8.20                        No Default.  No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document.

 

8.21                        OFAC.  No Credit Party (i) is a person on the list
of “Specially Designated Nationals and Blocked Persons” published by OFAC (the
“SDN List”) or subject to the limitations or prohibitions under any other
material OFAC regulation, action or executive order, (ii) engages in any
dealings or transactions prohibited by any material OFAC regulation, action or
executive order or (iii) except as otherwise authorized or permitted by OFAC,
will use any proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Person for the purpose of financing the
activities or business of or with any Person or in any country or territory
that, at the time of funding or facilitation, is on the SDN List.

 

SECTION 9.                                          Affirmative Covenants

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and all Letters of Credit have terminated
(unless such Letters of Credit have been Cash Collateralized on the terms and
conditions set forth in Section 3.8 hereof) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements and contingent
indemnification obligations), are paid in full:

 

9.1                               Information Covenants.  The Borrower will
furnish to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statement of operations and cash flows
for such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal year, (or, in lieu of such audited financial statements of the
Borrower and the Restricted Subsidiaries, a detailed reconciliation, reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and its consolidated Subsidiaries, on the other
hand), all in reasonable detail and prepared in accordance with GAAP and, except
with respect to such reconciliation, certified by independent registered public
accountants of recognized national standing whose opinion shall not be qualified
as to the scope of audit or as to the status of the Borrower and its
consolidated Subsidiaries as a going concern

 

141

--------------------------------------------------------------------------------


 

or like qualification or exception (other than with respect to, or resulting
solely from either (x) any potential inability to satisfy the covenants in
Section 10.9 or Section 10.10 on a future date or in a future period or (y) an
upcoming Maturity Date under any Credit Facility occurring within one year from
the time such opinion is delivered) together, in any event with a certificate of
such accounting firm stating that in the course of its regular audit of the
business of the Borrower and its consolidated Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Event of Default relating to
Section 10.9 or 10.10 that has occurred and is continuing or, if in the opinion
of such accounting firm such an Event of Default has occurred and is continuing,
a statement as to the nature thereof.  Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing
(A) the applicable financial statements of Holdings (or any Parent Entity of
Holdings) or (B) the Borrower’s or Holdings’ (or any Parent Entity thereof), as
applicable, Form 10-K filed with the SEC; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such information relates to Holdings (or
such Parent Entity), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such Parent Entity), on the one hand, and
the information relating to the Borrower and its consolidated Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under the first sentence of this
Section 9.1(a), such materials are accompanied by an opinion of an independent
registered public accounting firm of recognized national standing, which opinion
shall not be qualified as to the scope of audit or as to the status of Holdings
(or such Parent Entity) and its consolidated Subsidiaries as a going concern or
like qualification or exception or any qualification or exception as to the
scope of such audit (other than with respect to, or resulting solely from either
(x) any potential inability to satisfy the covenants in Section 10.9 or 10.10 on
a future date or in a future period or (y) an upcoming Maturity Date under any
Credit Facility occurring within one year from the time such opinion is
delivered).  In addition, together with the financial statements required
pursuant to this Section 9.1(a), if the Borrower is no longer a public reporting
company, the Borrower shall deliver a customary “management’s discussion and
analysis of financial condition and results of operations” with respect to the
periods covered by such financial statements.

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 45 days after the end of each fiscal quarter), the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
and, if different, the Borrower and the Restricted Subsidiaries, in each case as
at the end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year (or in lieu of such financial statements of the Borrower and
the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and its consolidated Subsidiaries,

 

142

--------------------------------------------------------------------------------


 

on the other hand), all in reasonable detail and all of which shall be certified
by an Authorized Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its consolidated Subsidiaries in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and to the absence of footnotes. Notwithstanding the foregoing, the
obligations in this Section 9.1(b) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing
(A) the applicable financial statements of Holdings (or any Parent Entity of
Holdings) or (B) the Borrower’s or Holdings’ (or any Parent Entity thereof), as
applicable, Form 10-Q filed with the SEC; provided, that, with respect to each
of clauses (A) and (B), to the extent such information relates to Holdings (or
such Parent Entity), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such Parent Entity), on the one hand, and
the information relating to the Borrower and its consolidated Subsidiaries on a
standalone basis, on the other hand.  In addition, together with the financial
statements required pursuant to this Section 9.1(b), if the Borrower is no
longer a public reporting company, the Borrower shall deliver a customary
“management’s discussion and analysis of financial condition and results of
operations” with respect to the periods covered by such financial statements.

 

(c)                                  Budgets.  At the time of delivery by the
Borrower of the financial statements required under Section 9.1(a), beginning
with the 2013 fiscal year, a budget of the Borrower and its Restricted
Subsidiaries in reasonable detail for that fiscal year as customarily prepared
by management of the Borrower for its internal use consistent in scope with the
financial statements provided pursuant to Section 9.1(a), setting forth the
principal assumptions upon which such budget is based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and 9.1(b),
a certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (i) the calculations required to establish whether the Borrower was in
compliance with the provisions of Sections 10.9 and 10.10 as at the end of such
fiscal year or period, as the case may be, beginning with the first full fiscal
quarter ended after the Closing Date, (ii) a specification of any change in the
identity of the Restricted Subsidiaries, the Unrestricted Subsidiaries, the
Specified Subsidiaries, the Immaterial Subsidiaries and the Foreign Subsidiaries
as at the end of such fiscal year or period, as the case may be, from the
Restricted Subsidiaries, the Unrestricted Subsidiaries, the Specified
Subsidiaries, the Immaterial Subsidiaries and the Foreign Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be, (iii) the then applicable Applicable
Margin and commitment fees and (iv) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor.  At the time of the delivery of the financial
statements provided for in Section 9.1(a), beginning with the fiscal year ended
December 31, 2012, a certificate of an Authorized Officer of the Borrower
setting forth in reasonable detail the calculation of Excess Cash Flow, the
Available Amount and the Available Equity Amount as at the end of the fiscal
year to which such financial statements relate and the information required

 

143

--------------------------------------------------------------------------------


 

pursuant to Section 1 and Section 2 of the Perfection Certificate, or confirming
that there has been no change in such information since the Closing Date or the
date of the most recent certificate delivered pursuant to this Section 9.1(d),
as the case may be.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of the Borrower or any of its Restricted
Subsidiaries obtains actual knowledge thereof or should have obtained such
knowledge thereof through customary due diligence, notice of (i) the occurrence
of any event that constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) any litigation
or governmental proceeding pending against the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect and (iii) if the Borrower is no longer a public reporting company, any
Material Adverse Effect.

 

(f)                                   Environmental Matters.  Promptly after
obtaining knowledge of any one or more of the following environmental matters,
unless such environmental matters could not, individually or when aggregated
with all other such matters, be reasonably expected to result in a Material
Adverse Effect, notice of:

 

(i)                                     any pending or threatened Environmental
Claim against Holdings, the Borrower or any of the Restricted Subsidiaries or
any Real Property;

 

(ii)                                  any condition or occurrence on any Real
Property that (x) results in noncompliance by Holdings, the Borrower or any of
the Restricted Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
Holdings, the Borrower or any of the Restricted Subsidiaries or any Real
Property;

 

(iii)                               any condition or occurrence on any Real
Property that could reasonably be anticipated to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Property under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged Release or presence of any Hazardous
Material on any Real Property.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal, remedial action and the
response thereto.

 

(g)                                  Other Information.  (i)  Promptly upon
filing thereof, (x) copies of any filings (including on Form 10-K, 10-Q or 8-K)
or registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by Holdings (or any Parent
Entity thereof), the Borrower or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent for further delivery to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
(y) copies of all financial statements, proxy statements, notices and reports
that the Borrower or any of the Restricted Subsidiaries shall send to the
holders of any publicly issued debt of the

 

144

--------------------------------------------------------------------------------


 

Borrower and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the
Administrative Agent for further delivery to the Lenders pursuant to this
Agreement) and (ii) with reasonable promptness, but subject to the limitations
set forth in the last sentence of Section 9.2 and Section 13.16, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

 

(h)                                 Pro Forma Adjustment Certificate.  Not later
than any date on which financial statements are delivered with respect to any
four-quarter period in which a Pro Forma Adjustment is made, a certificate of an
Authorized Officer of the Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor.

 

Documents required to be delivered pursuant to Sections 9.1(a), 9.1(b) and
9.1(g)(i) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Schedule 13.2; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that: 
(A) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Letter of Credit
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that wish to receive only information that (i) is publicly available or
(ii) is not material with respect to Borrower and its Subsidiaries or its or
their respective securities for purposes of United States federal and state
securities laws (collectively, the “Public Side Information”) and who may be
engaged in investment and other market related activities with respect to the
Borrower, its Subsidiaries or its or their respective securities (each, a
“Public Lender”).  Before distribution of any Borrower Materials to Lenders, the
Borrower agrees to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders as “Public Side Information,” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof (it being understood that if the Borrower is unable to reasonably
determine if any such information is or is not Public Side Information the
Borrower shall not be obligated to mark such information as “PUBLIC”).  By
marking Borrower Materials as “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the Letter of
Credit Issuer and the Lenders to treat such Borrower Materials as containing
only Public Side Information.  All Borrower Materials marked

 

145

--------------------------------------------------------------------------------


 

“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information.”  The Administrative Agent and the Joint
Lead Arrangers shall treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting, and shall only post such Borrower Materials,
on a portion of the Platform not designated “Public Side Information”.

 

9.2                               Books, Records and Inspections.  The Borrower
will, and will cause each of the Restricted Subsidiaries to, maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects and are in conformity with GAAP consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of Holdings, the Borrower or such Restricted Subsidiary, as the
case may be.  Holdings and the Borrower will, and will cause each of the
Restricted Subsidiaries to, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties (to the extent it is within such Person’s control to permit such
inspection), to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 9.2 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default at the Borrower’s
expense; and provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.  Notwithstanding anything to the contrary in
Section 9.1(f)(ii) or this Section 9.2, none of Holdings, the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Applicable Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

9.3                               Maintenance of Insurance.  The Borrower will,
and will cause each of the Restricted Subsidiaries to, at all times maintain in
full force and effect, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in
businesses similar to those engaged by the Borrower and the Restricted
Subsidiaries; and will furnish to the Administrative Agent for further delivery
to the Lenders, upon written

 

146

--------------------------------------------------------------------------------


 

request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.  The Collateral Agent, for the benefit of
the Secured Parties shall be the additional insured on any such liability
insurance and the Collateral Agent, for the benefit of the Secured Parties,
shall be the additional loss payee under any such casualty insurance. If any
portion of any Mortgaged Property at any time is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made
available under the Flood Insurance Laws, then the Borrower shall, or shall
cause the applicable Credit Party to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer (determined at the time such
insurance is obtained), flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Collateral Agent evidence of such
compliance.

 

9.4                               Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of the Restricted Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which such payments become overdue, and all lawful claims
in respect of taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a Lien upon any properties of the Borrower or
any of the Restricted Subsidiaries, except to the extent that the failure to do
so could not reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect; provided that none of the Borrower or any of the
Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being diligently contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.

 

9.5                               Consolidated Corporate Franchises.  The
Borrower will do, and will cause each of the Restricted Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence, corporate rights and authority, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the Borrower and the Restricted Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6                               Compliance with Statutes.  The Borrower will,
and will cause each of the Restricted Subsidiaries to, comply with all
Applicable Laws (including Environmental Laws, ERISA, the PATRIOT Act and FCPA
and permits required thereunder), except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

9.7                               ERISA.  Promptly after the Borrower or any of
the Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know
of the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower, such Restricted
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed

 

147

--------------------------------------------------------------------------------


 

with or by the Borrower, such Restricted Subsidiary, such ERISA Affiliate, the
PBGC, or a Multiemployer Plan administrator (provided that if such notice is
given by the Multiemployer Plan administrator, it is given to any of the
Borrower, or any of the Restricted Subsidiaries or any ERISA Affiliates
thereof); that a Reportable Event has occurred; that a failure to satisfy the
minimum funding standard under Section 412 of the Code has occurred or an
application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Pension Plan; that a Pension Plan having an Unfunded
Current Liability has been or is to be terminated under Title IV of ERISA
(including the giving of written notice thereof); that a Pension Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; that proceedings will be or have been instituted to terminate a Pension
Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Restricted Subsidiary thereof or an ERISA Affiliate pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Multiemployer Plan; that the
PBGC has notified the Borrower, any Restricted Subsidiary thereof or any ERISA
Affiliate of its intention to appoint a trustee to administer any Pension Plan;
that the Borrower, any Restricted Subsidiary thereof or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Pension Plan or the failure to make any required
contribution or payment to a Multiemployer Plan; that a determination has been
made that any Pension Plan is in at-risk status within the meaning of
Section 430 of the Code or Section 303 of ERISA or any Multiemployer Plan is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; or that the Borrower, any Restricted Subsidiary thereof or
any ERISA Affiliate has incurred (or has been notified in writing by a
Multiemployer Plan administrator that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code; the termination of any Foreign Plan has
occurred; or that any non-compliance with Applicable Law (including funding
requirements under such Applicable Law) for any Foreign Plan has occurred.

 

9.8                               Good Repair.  The Borrower will, and will
cause each of the Restricted Subsidiaries to, ensure that its properties and
equipment used or useful in its business in whomsoever’s possession they may be
to the extent that it is within the control of such party to cause same, are
kept in good repair, working order and condition, normal wear and tear excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in the industry in which the Borrower and the Restricted
Subsidiaries conduct business and consistent with third party leases, except in
each case to the extent the failure to do so could not be reasonably expected to
have a Material Adverse Effect.

 

9.9                               Transactions with Affiliates.  The Borrower
will conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates on terms that are substantially as
favorable to the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to:

 

148

--------------------------------------------------------------------------------


 

(a)                                 such transactions that are made on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,

 

(b)                                 if such transaction is among the Borrower
and one or more Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction,

 

(c)                                  the payment of Transaction Expenses and the
consummation of the Transactions, including the payment of the Special Dividend,

 

(d)                                 the issuance of Capital Stock of any Parent
Entity of the Borrower to the management of such Parent Entity, the Borrower or
any of its Subsidiaries in connection with the Transactions or pursuant to
arrangements described in clause (m) below,

 

(e)                                  the payment of indemnities and reasonable
expenses incurred by the Sponsors and their Affiliates in connection with any
services provided to, or the monitoring or management of their investment in,
any Parent Entity (but only to the extent relating to the Borrower or any of its
Restricted Subsidiaries), the Borrower or any of its Restricted Subsidiaries,

 

(f)                                   equity issuances, repurchases,
retirements, redemptions or other acquisitions or retirements of Capital Stock
by any Parent Entity of the Borrower or the Borrower permitted under
Section 10.6,

 

(g)                                  loans, guarantees and other transactions by
any Parent Entity or the Borrower, the Borrower and the Restricted Subsidiaries
to the extent permitted under Section 10,

 

(h)                                 employment and severance arrangements and
health, disability and similar insurance or benefit plans between any Parent
Entity of the Borrower, the Borrower and the Restricted Subsidiaries and their
respective directors, officers, employees (including management and employee
benefit plans or agreements, subscription agreements or similar agreements
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with current or former employees, officers or directors and stock
option or incentive plans and other compensation arrangements) in the ordinary
course of business or as otherwise approved by the Board of Directors of any
Parent Entity of the Borrower or the Borrower,

 

(i)                                     the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of any Parent Entity of
the Borrower, the Borrower and the Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
Holdings, the Borrower and the Restricted Subsidiaries,

 

(j)                                    transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 9.9 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect,

 

(k)                                 Dividends permitted under Section 10.6,

 

149

--------------------------------------------------------------------------------


 

(l)                                     customary payments (including
reimbursement of fees and expenses) by the Borrower and any Restricted
Subsidiaries to the Sponsors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures, whether
or not consummated), which payments are approved by the majority of the members
of the Board of Directors or a majority of the disinterested members of the
Board of Directors of Holdings or the Borrower (or any Parent Entity thereof),
in good faith,

 

(m)                             any issuance of Capital Stock, or other
payments, awards or grants in cash, securities, Capital Stock or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the Board of Directors of any Parent Entity of the
Borrower or the Borrower, as the case may be,

 

(n)                                 any purchase by a Parent Entity of the
Borrower of the Capital Stock of the Borrower; provided that, to the extent
required by Section 9.12, any Capital Stock of the Borrower so purchased shall
be pledged to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Pledge Agreement,

 

(o)                                 transactions with joint ventures for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business and in a manner consistent with prudent business practice
followed by companies in the industry of the Borrower and its Subsidiaries or
otherwise consistent with past practices, and

 

(p)                                 payments by Holdings (or any Parent Entity
thereof), the Borrower and the Restricted Subsidiaries pursuant to tax sharing
agreements among Holdings (and any such parent), the Borrower and the Restricted
Subsidiaries on customary terms.

 

9.10                        End of Fiscal Years; Fiscal Quarters.  The Borrower
will, for financial reporting purposes, cause (a) each of its, and each of the
Restricted Subsidiaries’, fiscal years to end on December 31 of each year and
(b) each of its, and each of the Restricted Subsidiaries’, fiscal quarters to
end on dates consistent with such fiscal year-end and the Borrower’s past
practice; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

9.11                        Additional Guarantors and Grantors.  Subject to any
applicable limitations set forth in the Guarantee, the Security Agreement, the
Pledge Agreement or any other Security Document, as applicable, the Borrower
will cause (i) any direct or indirect Domestic Subsidiary of the Borrower (other
than any Excluded Subsidiary) formed or otherwise purchased or acquired after
the Closing Date (including pursuant to a Permitted Acquisition) and (ii) any
Subsidiary of the Borrower that ceases to be an Excluded Subsidiary, in each
case within 45 days of its formation, acquisition or cessation, as applicable
(or such longer period as may be agreed to by the Administrative Agent)  to
execute (A) a supplement to each of the Guarantee, the Security Agreement and
the Pledge Agreement, substantially in the form of Annex B,

 

150

--------------------------------------------------------------------------------


 

Exhibit 1 or Annex A, as applicable, to the respective agreement in order to
become a Guarantor under the Guarantee, a grantor under the Security Agreement
and a pledgor under the Pledge Agreement, (B) a joinder to the Intercompany
Note, substantially in the form of Annex I thereto, and (C) a joinder agreement
or such comparable documentation to each other applicable Security Document,
substantially in the form annexed thereto, and, in each case, to take all
actions required thereunder to perfect the Liens created thereunder.

 

9.12                        Pledges of Additional Stock and Evidence of
Indebtedness.

 

(a)                                 Subject to any applicable limitations set
forth in the Security Documents, as applicable, Holdings and the Borrower will
pledge, and, if applicable, will cause each other Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.11) to
pledge, to the Collateral Agent for the benefit of the Secured Parties, (i) all
the Capital Stock (other than any Excluded Capital Stock) of each Subsidiary
owned by the Borrower or any Subsidiary Guarantor (or Person required to become
a Subsidiary Guarantor pursuant to Section 9.11), in each case, formed or
otherwise purchased or acquired after the Closing Date, pursuant to a supplement
to the Pledge Agreement substantially in the form of Annex A thereto and,
(ii) except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $5,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.11)
(which shall be evidenced by a promissory note), in each case pursuant to a
supplement to the Pledge Agreement substantially in the form of Annex A thereto.

 

(b)                                 The Borrower agrees that all Indebtedness of
the Borrower and each of its Restricted Subsidiaries that is owing to any Credit
Party (or a Person required to become a Subsidiary Guarantor pursuant to
Section 9.11) shall be evidenced by the Intercompany Note, which promissory note
shall be required to be pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge Agreement.

 

9.13                        Changes in Business.  The Borrower and its
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Borrower and its Restricted Subsidiaries, taken as a
whole, on the Closing Date and other business activities incidental or related
to any of the foregoing.

 

9.14                        Further Assurances.  (a)  Subject to the applicable
limitations set forth in the Security Documents, Holdings and the Borrower will,
and will cause each Subsidiary Guarantor to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any Applicable Law, or which the Administrative Agent, the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents, all at
the expense of the Borrower and its Restricted Subsidiaries.

 

151

--------------------------------------------------------------------------------


 

(b)                                 Subject to any applicable limitations set
forth in the Security Documents, any Mortgage and in Sections 9.11 and 9.12, if
any assets (including any owned Real Property or improvements thereto (but not
any leased Real Property) or any interest therein) with a Fair Market Value
(determined at the time of acquisition of such assets) in excess of $5,000,000
(individually) are acquired by Holdings, the Borrower or any other Subsidiary
Guarantor after the Closing Date (other than assets constituting Excluded
Property (as defined in the Security Agreement) and other assets constituting
Collateral under the Security Agreement that become subject to the Lien of the
Security Agreement upon acquisition thereof or assets subject to a Lien granted
pursuant to Section 10.2(c)), the Borrower will notify the Administrative Agent
(who shall thereafter notify the Collateral Agent and the Lenders thereof) and
will within 45 days of acquisition thereof (or, in the case of any Real
Property, 90 days) (or, in each case, such longer period as may be agreed to by
the Collateral Agent) cause such assets to be subjected to a Lien securing the
applicable Obligations and will take, and cause the other Subsidiary Guarantors
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in this Section 9.14(b), all at the expense of the Credit
Parties.  Any Mortgage delivered to the Collateral Agent in accordance with this
Section 9.14(b) shall be accompanied by (x) (i) a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Credit Party relating thereto) and, if applicable, evidence of flood
insurance in form and substance reasonably satisfactory to the Administrative
Agent; (ii) a policy or policies of title insurance or a marked unconditional
binder thereof issued by a nationally recognized title insurance company
insuring the Lien of such Mortgage as a valid Lien (with the priority described
therein) on the Mortgaged Property described therein, free of any other Liens
except as expressly permitted by Section 10.2, in such amounts and together with
such endorsements and reinsurance as the Administrative Agent or the Collateral
Agent may reasonably request and which are available at commercially reasonable
rates in the jurisdiction where the applicable Mortgaged Property is located;
and (iii) unless the Collateral Agent shall have otherwise agreed, either (A) a
survey for which all necessary fees (where applicable) have been paid
(1) prepared by a surveyor reasonably acceptable to the Collateral Agent,
(2) dated or re-certificated not earlier than three months prior to the date of
such delivery, (3) certified to the Administrative Agent, the Collateral Agent
and the title insurance company issuing the title insurance policy for such
Mortgaged Property pursuant to clause (ii), which certification shall be
reasonably acceptable to the Collateral Agent and (4) complying with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly
established and adopted by American Land Title Association, the American
Congress on Surveying and Mapping and the National Society of Professional
Surveyors in 2005 (except for such deviations as are acceptable to the
Collateral Agent) or (B) coverage under the title insurance policy or policies
referred to in clause (ii) above that does not contain a general exception for
survey matters and which contains survey-related endorsements reasonably
acceptable to the Collateral Agent, (y) a local opinion of counsel to the
Borrower (or in the event a Subsidiary of the Borrower is the mortgagor, to such
Subsidiary) with respect to the enforceability, perfection, due authorization,
execution and delivery of the applicable Mortgages and any related fixture
filings, and (z) such other documents as the Collateral Agent may

 

152

--------------------------------------------------------------------------------


 

reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent.

 

(c)                                  Notwithstanding anything herein to the
contrary, if the Collateral Agent and the Borrower reasonably determine in
writing that the cost of creating or perfecting any Lien on any property is
excessive in relation to the benefits afforded to the Lenders thereby, then such
property may be excluded from the Collateral for all purposes of the Credit
Documents.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Borrower shall not be required to take any actions outside the
United States to (i) create any security interest in assets titled or located
outside the United States or (ii) perfect or make enforceable any security
interests in any Collateral.

 

9.15                        Use of Proceeds.  The proceeds of the Initial
Tranche A Term Loans and Initial Tranche B Term Loans and the Revolving Credit
Loans, if any, borrowed on the Closing Date, together with cash on hand at the
Borrower and its Subsidiaries, will be used on the Closing Date (i) to
consummate the Refinancing and/or (ii) to pay the Transaction Expenses.  After
the Closing Date, Revolving Credit Loans available under the Revolving Credit
Facility will be used for working capital requirements and other general
corporate purposes of the Borrower or its Subsidiaries, including the financing
of acquisitions permitted hereunder and other investments and dividends.  The
proceeds of the Incremental Term Loan Facility, the proceeds of any Revolving
Credit Loans made pursuant to any Incremental Revolving Credit Commitment
Increase and the proceeds of any Additional/Replacement Revolving Credit Loans
made pursuant to any Additional/Replacement Revolving Credit Commitments may be
used for working capital requirements and other general corporate purposes of
the Borrower and its Subsidiaries including the financing of acquisitions
permitted hereunder, other investments and dividends and other distributions
permitted hereunder on account of the Capital Stock of the Borrower (or any
Parent Entity thereof).  The Borrower and its Subsidiaries will use the Letters
of Credit issued under the Revolving Credit Facility on and after the Closing
Date for working capital requirements and other general corporate purposes of
the Borrower and its Subsidiaries, including the financing of acquisitions
permitted hereunder and other investments.

 

9.16                        Designation of Subsidiaries.  The Board of Directors
of the Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro Forma Basis, no Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis, after giving effect to such designation, with the covenants set forth in
Sections 10.9 and 10.10, as such covenants are recomputed as of the last day of
the most recently ended Test Period under such Sections as if such designation
occurred on the first day of such Test Period and (c) the Borrower may not be
designated as an Unrestricted Subsidiary.  The designation of any Subsidiary as
an Unrestricted Subsidiary after the Closing Date shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
Fair Market Value of the Borrower’s investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time.

 

153

--------------------------------------------------------------------------------


 

9.17                        Post-Closing Covenant.  The Borrower shall, and
shall cause each Restricted Subsidiary of the Borrower to, comply with the terms
and conditions set forth on Schedule 9.17.

 

SECTION 10.                                   Negative Covenants

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and all Letters of Credit have terminated
(unless such Letters of Credit have been Cash Collateralized on terms and
conditions set forth in Section 3.8 hereof) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations under Secured Hedging Agreements, as Cash Management Obligations
under Secured Cash Management Agreements or contingent indemnification
obligations), are paid in full:

 

10.1                        Limitation on Indebtedness.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries to create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness arising under the Credit
Documents, including pursuant to Sections 2.14 and 2.15 hereof and any Credit
Agreement Refinancing Indebtedness;

 

(b)                                 Indebtedness of (i) the Borrower or any
Subsidiary Guarantor owing to the Borrower or any Restricted Subsidiary;
provided that any such Indebtedness owing by a Credit Party to a Subsidiary that
is not a Subsidiary Guarantor shall (x) be evidenced by the Intercompany Note or
(y) otherwise be outstanding on the Closing Date so long as such Indebtedness is
evidenced by the Intercompany Note or otherwise subject to subordination terms
substantially identical to the subordination terms set forth in Exhibit N within
60 days of the Closing Date or such later date as the Administrative Agent shall
reasonably agree, in each case, to the extent permitted by Applicable Law and
not giving rise to material adverse tax consequences, (ii) any Restricted
Subsidiary that is not a Subsidiary Guarantor owing to any other Restricted
Subsidiary that is not a Subsidiary Guarantor and (iii) to the extent permitted
by Section 10.5, any Restricted Subsidiary that is not a Subsidiary Guarantor
owing to the Borrower or any Subsidiary Guarantor;

 

(c)                                  (i) Indebtedness in respect of any bankers’
acceptance, bank guarantees, letter of credit, warehouse receipt or similar
facilities entered into in the ordinary course of business (including in respect
of workers’ compensation claims, health, disability or other employee benefits
or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims) and (ii) Indebtedness supported by Letters of Credit in an
amount not to exceed the Stated Amount of such Letters of Credit;

 

(d)                                 Guarantee Obligations incurred by (i) any
Restricted Subsidiary in respect of Indebtedness of the Borrower or any other
Restricted Subsidiary that is permitted to be incurred under this Agreement and
(ii)  the Borrower in respect of Indebtedness of any Restricted Subsidiary that
is permitted to be incurred under this Agreement;

 

154

--------------------------------------------------------------------------------


 

(e)                                  Guarantee Obligations incurred in the
ordinary course of business in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners;

 

(f)                                   (i) Indebtedness the proceeds of which are
used to finance the acquisition, lease, construction, repair, replacement,
expansion or improvement of fixed or capital assets or otherwise issued or
incurred in respect of Capital Expenditures; provided that (A) such Indebtedness
is issued or incurred concurrently with or within 270 days after the applicable
acquisition, lease, construction, repair, replacement, expansion or improvement
and (B) such Indebtedness is not issued or incurred to acquire Capital Stock of
any Person and (ii) any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness; provided that, after giving effect to the
incurrence or issuance of any such Indebtedness, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Sections 10.9
and 10.10 as of the most recently ended Test Period on or prior to the
incurrence of any such Indebtedness, calculated on a Pro Forma Basis, as if such
incurrence (and transaction) had occurred on the first day of such Test Period;

 

(g)                                  (i) Indebtedness arising under Capitalized
Leases, other than Capitalized Leases in effect on the Closing Date (and set
forth on Schedule 10.1) and (ii) any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness; provided that, after giving effect to the
incurrence or issuance of any such Indebtedness, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Sections 10.9
and 10.10 as of the most recently ended Test Period on or prior to the
incurrence of any such Indebtedness, calculated on a Pro Forma Basis, as if such
incurrence (and transaction) had occurred on the first day of such Test Period;
provided further that at the time of incurrence thereof and after giving Pro
Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness outstanding under this clause (g) shall not
exceed the greater of (x) $10,000,000 and (y) 0.3% of Consolidated Total Assets
(measured as of the date such Indebtedness is issued or incurred based upon the
Section 9.1 Financials most recently delivered on or prior to such date of
incurrence);

 

(h)                                 Closing Date Indebtedness and any Permitted
Refinancing Indebtedness with respect thereto;

 

(i)                                     Indebtedness in respect of Hedging
Agreements incurred in the ordinary course of business and, at the time entered
into, not for speculative purposes;

 

(j)                                    (i)  Indebtedness of a Person or
Indebtedness attaching to assets of a Person that, in either case, becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person or any of its Subsidiaries) or Indebtedness attaching to assets that
are acquired by the Borrower or any Restricted Subsidiary, in each case after
the Closing Date as the result of a Permitted Acquisition or similar Investments
permitted under Section 10.5; provided, that:

 

(v) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof;

 

155

--------------------------------------------------------------------------------


 

(w) such Indebtedness is not guaranteed in any respect by Holdings, the Borrower
or any Restricted Subsidiary (other than any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries) except to the extent permitted under Section 10.5;

 

(x) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing;

 

(y) after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Section 10.9 and
10.10, as such covenants are recomputed as of the last day of the most recently
ended Test Period under such Section as if such assumption (and such other
transactions) had occurred on the first day of such Test Period; and

 

(z) (A) the Capital Stock of such Person is pledged to the Collateral Agent to
the extent required under Section 9.12 and (B) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement (or
alternative guarantee and security arrangements in relation to the Obligations)
and a joinder to the Intercompany Note, in each case to the extent required
under Section 9.11, 9.12 or 9.14(b), as applicable (provided that the assets
covered by such pledges and security interests may, to the extent permitted
under Section 10.2, equally and ratably secure such Indebtedness assumed with
the secured parties subject to intercreditor arrangements in form and substance
reasonably satisfactory to the Administrative Agent); provided further, that the
requirements of this clause (z) shall not apply to any Indebtedness of the type
that could have been incurred under Section 10.1(f) or Section 10.1(g);

 

and (ii) any Permitted Refinancing Indebtedness incurred to Refinance (in whole
or in part) such Indebtedness;

 

(k)                                 (i) Indebtedness of the Borrower or any
Restricted Subsidiary issued or incurred to finance a Permitted Acquisition or
similar Investments permitted under Section 10.5; provided further, that:

 

(v) the terms of such Indebtedness do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 91
days after the Latest Maturity Date, other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default;

 

(w) if such Indebtedness is incurred by a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness shall not be guaranteed in any respect
by Holdings, the Borrower or any other Subsidiary Guarantor except to the extent
permitted under Section 10.5;

 

(x) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred or be continuing; and

 

156

--------------------------------------------------------------------------------


 

(y) after giving effect to the incurrence or issuance of any such Indebtedness,
to such acquisition and to any related Pro Forma Adjustment, the Borrower shall
be in compliance on a Pro Forma Basis with the covenants set forth in
Section 10.9 and 10.10, as such covenants are recomputed as of the last day of
the most recently ended Test Period under such Sections as if such issuance or
incurrence (and such other transactions) had occurred on the first day of such
Test Period; and

 

(z) (A) the Borrower or such other relevant Credit Party pledges the Capital
Stock of any Person acquired in such Permitted Acquisition or similar
Investments permitted under Section 10.5 (the “acquired Person”) to the
Collateral Agent to the extent required under Section 9.12 and (B) such acquired
Person executes a supplement to the Guarantee, the Security Agreement and the
Pledge Agreement and a joinder to the Intercompany Note (or alternative
guarantee and security arrangements in relation to the Obligations), in each
case to the extent required under Section 9.11, 9.12 or 9.14(b), as applicable

 

and (ii) any Permitted Refinancing Indebtedness incurred to Refinance (in whole
or in part) such Indebtedness;

 

(l)                                     (i) Indebtedness incurred in connection
with any Permitted Sale Leaseback and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

(m)                             (i) unsecured Indebtedness in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided, that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business and not in connection with the borrowing of money
and (ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;

 

(n)                                 Indebtedness arising from agreements of the
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price (including earn-outs) or similar obligations, in each case
entered into in connection with Permitted Acquisitions, other Investments and
the disposition of any business, assets or Capital Stock permitted hereunder,
other than Guarantee Obligations incurred by any Person acquiring all or any
portion of such business, assets or Capital Stock for the purpose of financing
such acquisition;

 

(o)                                 Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations incurred in the ordinary course of business
and not in connection with the borrowing of money;

 

(p)                                 Indebtedness of the Borrower or any
Restricted Subsidiary consisting of (i) obligations to pay insurance premiums or
(ii) take or pay obligations contained in supply

 

157

--------------------------------------------------------------------------------


 

agreements, in each case arising in the ordinary course of business and not in
connection with the borrowing of money;

 

(q)                                 Indebtedness in respect of Margin Lines of
Credit;

 

(r)                                    (i) Indebtedness representing deferred
compensation to employees, consultants or independent contractors of the
Borrower (or any Parent Entity thereof) and the Restricted Subsidiaries incurred
in the ordinary course of business and (ii) Indebtedness consisting of
obligations of the Borrower (or any Parent Entity thereof) or the Restricted
Subsidiaries under deferred compensation to their employees, consultants or
independent contractors or other similar arrangements incurred by such Persons
in connection with Permitted Acquisitions or any other Investment expressly
permitted under Section 10.5;

 

(s)                                   unsecured Indebtedness consisting of
promissory notes issued by any Credit Party to current or former officers,
directors, managers, consultants and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the retirement, acquisition, repurchase, purchase or
redemption of Capital Stock of the Borrower (or any Parent Entity thereof to the
extent such Parent Entity uses the proceeds to finance the purchase or
redemption (directly or indirectly) of its Capital Stock), in each case to the
extent permitted by Section 10.6;

 

(t)                                    Cash Management Obligations, Cash
Management Services and other Indebtedness in respect of netting services,
overdraft protections, automatic clearinghouse arrangements, employee credit or
purchase cards and similar arrangements in each case incurred in the ordinary
course of business;

 

(u)                                 [Reserved];

 

(v)                                 Indebtedness in respect of (i) Permitted
Additional Debt, the Net Cash Proceeds from which are applied to prepay the Term
Loans in the manner set forth in Section 5.2(a)(i); provided that in the case of
this clause (i), the Borrower shall be subject to the payment of premiums set
forth in Section 5.1(b), if applicable, (ii) other Permitted Additional Debt
(provided that the aggregate principal amount of any such Indebtedness incurred
under this clause (v)(i) does not exceed, at the time of incurrence thereof and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
sum of (A) $500,000,000 (minus the aggregate amount of any Incremental Term
Loans (other than those described in clause (i) of the proviso to
Section 2.14(b)), Incremental Revolving Credit Commitment Increases and
Additional/Replacement Revolving Credit Commitments (other than those described
in clause (ii) of the proviso to Section 2.14(b)) that have been incurred or
provided pursuant to Section 2.14(b)(A)) plus (B) an additional aggregate amount
of Indebtedness, such that, after giving Pro Forma Effect to such incurrence or
issuance (and after giving effect to any Specified Transaction to be consummated
in connection therewith and assuming that all Incremental Revolving Credit
Commitment Increases and Additional/Replacement Revolving Credit Commitments
then outstanding were fully drawn) the Borrower would be in compliance with a
Consolidated Secured Debt to Consolidated EBITDA Ratio as of the Test Period
most recently ended on or prior to the incurrence of any such Permitted
Additional Debt, calculated on a Pro Forma Basis, as if such incurrence (and
transaction) had occurred on the first day of such Test

 

158

--------------------------------------------------------------------------------


 

Period, that is no greater than 2.25:1.0; provided that, in the case of this
clause (ii), (x) no Event of Default shall have occurred and be continuing at
the time of the incurrence of any such Indebtedness or after giving effect
thereto and (y) after giving effect to the incurrence or issuance of any such
Indebtedness, the Borrower shall be in compliance on a Pro Forma Basis with the
covenants set forth in Sections 10.9 and 10.10 as of the most recently ended
Test Period on or prior to the incurrence of any such Permitted Additional Debt,
calculated on a Pro Forma Basis, as if such incurrence (and transaction) had
occurred on the first day of such Test Period, and (iii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(w)                               additional Indebtedness and any Permitted
Refinancing Indebtedness thereof; provided, that the aggregate principal amount
of Indebtedness pursuant to this clause (w) shall not exceed the greater of
(x) $25,000,000 and (y) 0.7% of Consolidated Total Assets (measured as of the
date such Indebtedness is incurred based upon the Section 9.1 Financials most
recently delivered on or prior to such date of incurrence);

 

(x)                                 Indebtedness of Restricted Subsidiaries that
are not Subsidiary Guarantors; provided that at the time of the incurrence
thereof and after giving Pro Forma Effect thereto and the use of the proceeds
thereof, the aggregate outstanding principal amount of Indebtedness outstanding
in reliance on this paragraph (x) shall not exceed the greater of
(x) $15,000,000 and (y) 0.4% of Consolidated Total Assets (measured as of the
date such Indebtedness is issued or incurred based upon the Section 9.1
Financials most recently delivered on or prior to such date of incurrence); and

 

(y)                                 all customary premiums (if any), interest
(including post-petition and capitalized interest), fees, expenses, charges and
additional or contingent interest on obligations described in each of the
clauses of this Section 10.1.

 

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Credit
Documents will be deemed to have been incurred in reliance only on the exception
in clause of Section 10.1(a).  The accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 10.1.

 

10.2                        Limitation on Liens.  The Borrower will not and will
not permit any of the Restricted Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to (i) the Credit
Documents to secure the Obligations (including Liens permitted pursuant to
Section 3.8) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage, (ii) the Permitted Additional Debt Documents securing
Permitted Additional Debt Obligations permitted to be incurred under

 

159

--------------------------------------------------------------------------------


 

Section 10.1(v) (provided that such Liens do not extend to any assets that are
not Collateral) and (iii) the documentation governing any Credit Agreement
Refinancing Indebtedness; provided that, (A) in the case of Liens securing
Permitted Additional Debt Obligations or Credit Agreement Refinancing
Indebtedness that constitute First Lien Obligations pursuant to subclause
(ii) or (iii) above, the applicable Permitted Additional Debt Secured Parties or
parties to such Credit Agreement Refinancing Indebtedness (or a representative
thereof on behalf of such holders) shall have entered into with the
Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement which agreement shall provide that the Liens securing such Permitted
Additional Debt Obligations or Credit Agreement Refinancing Indebtedness shall
not rank junior to or senior to the Lien securing the Obligations (but without
regard to control of remedies) and (B) in the case of Liens securing Permitted
Additional Debt Obligations or Credit Agreement Refinancing Indebtedness that do
not constitute First Lien Obligations pursuant to subclause (ii) or (iii) above,
the applicable Permitted Additional Debt Secured Parties or parties to such
Credit Agreement Refinancing Indebtedness (or a representative thereof on behalf
of such holders) shall have entered into a Customary Intercreditor Agreement
with the Administrative Agent and/or the Collateral Agent which agreement shall
provide that the Liens securing such Permitted Additional Debt Obligations or
Credit Agreement Refinancing Indebtedness shall rank junior to the Lien securing
the Obligations.  Without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to negotiate, execute and
deliver on behalf of the Secured Parties any intercreditor agreement or any
amendment (or amendment and restatement) to the Security Documents or a
Customary Intercreditor Agreement to effect the provisions contemplated by this
Section 10.2(a);

 

(b)                                 Permitted Liens;

 

(c)                                  Liens securing Indebtedness permitted
pursuant to Section 10.1(f) or Section 10.1(g); provided, that (i) with respect
to Indebtedness permitted under Section 10.1(f), such Liens attach concurrently
with or within 270 days after the acquisition, lease, repair, replacement,
construction, expansion or improvement (as applicable) of the property subject
to such Liens, (ii) other than the property financed by such Indebtedness, such
Liens do not at any time encumber any property, except for replacements thereof
and accessions and additions to such property and the proceeds and the products
thereof and customary security deposits and (iii) with respect to Capitalized
Leases, such Liens do not at any time extend to or cover any assets (except for
accessions and additions to such assets, replacements and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

 

(d)                                 Liens on property or assets existing on the
Closing Date and listed on Schedule 10.2 or, to the extent not listed in such
Schedule, the principal amount of the obligations secured by such property or
assets does not exceed $10,000,000 in the aggregate; provided that (i) such Lien
does not extend to any other property or asset of the Borrower or any Restricted
Subsidiary other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted by Section 10.1 and (B) the proceeds and products thereof and
(ii) such Lien shall secure only those obligations that it secures on the
Closing Date and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness permitted by Section 10.1;

 

160

--------------------------------------------------------------------------------


 

(e)                                  the modification, replacement, extension or
renewal of any Lien permitted by clauses (a) through (d) above, and clauses (f),
(q), (r), (t), (x), and (y) of this Section 10.2 upon or in the same assets
theretofore subject to such Lien, other than after-acquired property that is
(i) affixed or incorporated into the property covered by such Lien, (ii) in the
case of Liens permitted by clauses (a), (f), (q), (r) and (x), after-acquired
property subject to a Lien securing Indebtedness permitted under Section 10.1,
the terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (iii) the proceeds and products thereof;

 

(f)                                   Liens existing on the assets of any Person
that becomes a Restricted Subsidiary (other than by designation as a Restricted
Subsidiary pursuant to Section 9.16), or existing on assets acquired, pursuant
to a Permitted Acquisition or any other Investment permitted under Section 10.5
to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens attach at all times only to the same
assets that such Liens (other than after-acquired property that is (i) affixed
or incorporated into the property covered by such Lien, (ii) after-acquired
property subject to a Lien securing Indebtedness permitted under
Section 10.1(j), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
permitted by Section 10.1) that such Liens secured, immediately prior to such
Permitted Acquisition or such other Investment, as applicable;

 

(g)                                  [Reserved.]

 

(h)                                 Liens securing Indebtedness or other
obligations of the Borrower or a Restricted Subsidiary in favor of the Borrower
or any Subsidiary Guarantor and Liens securing Indebtedness or other obligations
of any Restricted Subsidiary that is not a Subsidiary Guarantor in favor of any
Restricted Subsidiary that is not a Subsidiary Guarantor;

 

(i)                                     Liens (i) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts maintained in the ordinary course of business and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right to set off) and which are within the general parameters
customary in the banking industry;

 

(j)                                    Liens (i) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 10.5 to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to sell, transfer, lease or otherwise dispose of
any property in a transaction permitted under Section 10.4, in each case, solely
to the extent such Investment or sale, disposition, transfer or lease, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

161

--------------------------------------------------------------------------------


 

(k)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(l)                                     Liens on Investments that are subject to
repurchase agreements constituting Permitted Investments permitted under
Section 10.5;

 

(m)                             Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts maintained in the ordinary course of
business and, at the time of incurrence thereof, not for speculative purposes;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance or incurrence of Indebtedness, (ii) relating to
pooled deposit, automatic clearinghouse or sweep accounts of Holdings, the
Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(o)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(p)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(q)                                 Liens securing Indebtedness under any Margin
Lines of Credit;

 

(r)                                    Liens not otherwise permitted by this
Section 10.2; provided that, at the time of the incurrence thereof and after
giving Pro Forma Effect thereto and the use of proceeds thereof, the aggregate
outstanding amount of Indebtedness and other obligations secured thereby does
not exceed the greater of $10,000,000 and 0.3% of Consolidated Total Assets
(measured as of the date such Lien is incurred based upon the Section 9.1
Financials most recently delivered on or prior to such date of incurrence);
provided that, if such Liens are on Collateral (other than cash and Permitted
Investments), the holders of the obligations secured thereby (or a
representative or trustee on their behalf) shall have entered into a Customary
Intercreditor Agreement providing that the Liens securing such obligations shall
rank junior to the Liens securing the Obligations.  Without any further consent
of the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any Customary Intercreditor Agreement or any amendment (or amendment and
restatement) to the Security Documents or the Customary Intercreditor Agreement
to effect the provisions contemplated by this Section 10.2;

 

(s)                                   Liens arising out of any license,
sublicense or cross-license of Intellectual Property permitted under
Section 10.4;

 

(t)                                    Liens in respect of Permitted Sale
Leasebacks;

 

162

--------------------------------------------------------------------------------


 

(u)                                 the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(v)                                 agreements to subordinate any interest of
the Borrower or any Restricted Subsidiary in any accounts receivable or other
proceeds arising from inventory consigned by the Borrower or any Restricted
Subsidiary pursuant to an agreement entered into in the ordinary course of
business;

 

(w)                               Liens on Capital Stock in joint ventures
securing obligations of such joint ventures;

 

(x)                                 Liens with respect to property or assets of
any Restricted Foreign Subsidiary securing Indebtedness of a Restricted Foreign
Subsidiary permitted under Section 10.1(x); and

 

(y)                                 Liens on cash and Permitted Investments used
to satisfy or discharge Indebtedness; provided such satisfaction or discharge is
permitted hereunder.

 

10.3                        Limitation on Fundamental Changes.  Except as
expressly permitted by Section 10.4 or 10.5, the Borrower will not and will not
permit any of the Restricted Subsidiaries to, consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
its business units, assets or other properties, except that:

 

(a)                                 any Subsidiary of the Borrower or any other
Person (other than Holdings) may be merged, amalgamated or consolidated with or
into the Borrower or the Borrower may Dispose of all or substantially all of its
assets or properties; provided that (i) the Borrower shall be the continuing or
surviving Person or, in the case of a merger, amalgamation or consolidation
where the Borrower is not the continuing or surviving Person, the Borrower, or
in connection with a Disposition of all or substantially all of the Borrower’s
assets, the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than the Borrower) or the transferee of such assets or
properties shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default has occurred and is continuing at the date of such
merger, amalgamation, consolidation or Disposition or would result from such
consummation of such merger, amalgamation, consolidation or Disposition and
(iv) if such merger, amalgamation, consolidation or Disposition involves the
Borrower and a Person that, prior to the consummation of such merger,
amalgamation, consolidation or Disposition, is not a Restricted Subsidiary of
the Borrower (A) each Guarantor, unless it is the other party to such merger,
amalgamation, consolidation or Disposition or unless the Successor Borrower is
the Borrower, shall have confirmed by a supplement to the Guarantee that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (B) each Subsidiary grantor and each Subsidiary pledgor, unless it is
the other party to such merger, amalgamation, consolidation or Disposition

 

163

--------------------------------------------------------------------------------


 

or unless the Successor Borrower is the Borrower, shall have by a supplement to
the Credit Documents confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement and shall have
executed a joinder to the Intercompany Note, (C) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger, amalgamation,
consolidation or Disposition or unless the Successor Borrower is the Borrower,
shall have by an amendment to or restatement of the applicable Mortgage
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, amalgamation, consolidation or Disposition and any supplements to the
Credit Documents preserve the enforceability of the Guarantee and the perfection
and priority of the Liens under the Security Documents, (E) if reasonably
requested by the Administrative Agent, the Borrower shall be required to deliver
to the Administrative Agent an opinion of counsel to the effect that such
merger, amalgamation, consolidation or Disposition does not violate this
Agreement or any other Credit Document, (F) such merger, amalgamation,
consolidation or Disposition shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5 and (G) the Successor Borrower shall be in compliance, on a
Pro Forma Basis after giving effect to such merger, amalgamation, consolidation
or Disposition, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as of the last day of the most recently ended Test
Period under such Sections as if such merger, amalgamation, consolidation or
Disposition had occurred on the first day of such Test Period; provided further,
that if the foregoing are satisfied, the Successor Borrower (if other than the
Borrower) will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(b)                                 any Subsidiary of the Borrower or any other
Person (other than Holdings) may be merged, amalgamated or consolidated with or
into any one or more Restricted Subsidiaries of the Borrower or any Restricted
Subsidiary may Dispose of all or substantially all of its assets or properties;
provided that (i) in the case of any merger, amalgamation, consolidation or
Disposition involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving corporation or the transferee of
such assets or (B) the Borrower shall take all steps necessary to cause the
Person formed by or surviving any such merger, amalgamation, consolidation or
Disposition (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation, consolidation
involving one or more Subsidiary Guarantors, a Subsidiary Guarantor shall be the
continuing or surviving corporation or the Person formed by or surviving any
such merger, amalgamation, consolidation or Disposition (if other than a
Subsidiary Guarantor) shall execute a supplement to the Guarantee, the Security
Agreement, the Pledge Agreement and any applicable Mortgage, and a joinder to
the Intercompany Note, each in form and substance reasonably satisfactory to the
Collateral Agent in order for the surviving Person to become a Subsidiary
Guarantor and pledgor, mortgagor and grantor of Collateral for the benefit of
the Secured Parties and to acknowledge and agree to the terms of the
Intercompany Note; provided that if such surviving Person is a 100%
Non-Guarantor Pledgee, such surviving Person shall not be required to become a
Guarantor, pledgor, mortgagor or grantor of Collateral, (iii) no Default or
Event of Default has occurred and is continuing on the date of such merger,
amalgamation, consolidation or Disposition or would result from the consummation
of such merger, amalgamation, consolidation or Disposition and (iv) if such
merger, amalgamation, consolidation or Disposition involves a Restricted
Subsidiary and a Person that, prior to the consummation of such merger,

 

164

--------------------------------------------------------------------------------


 

amalgamation, consolidation or Disposition, is not a Restricted Subsidiary of
the Borrower, (A) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation, consolidation
or Disposition and such supplements to any Credit Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Agreement, (B) such merger, amalgamation, consolidation or
Disposition shall comply with all the conditions set forth in the definition of
the term “Permitted Acquisition” or is otherwise permitted under Section 10.5
and (C) the Borrower shall be in compliance, on a Pro Forma Basis after giving
effect to such merger, amalgamation, consolidation or Disposition, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as of the last day of the most recently ended Test Period under such Sections as
if such merger, amalgamation, consolidation or Disposition had occurred on the
first day of such Test Period;

 

(c)                                  any Restricted Subsidiary that is not a
Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or into any
other Restricted Subsidiary and (ii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower, a Guarantor or any other
Restricted Subsidiary of the Borrower;

 

(d)                                 any Subsidiary Guarantor may (i) merge,
amalgamate or consolidate with or into any other Subsidiary Guarantor or into
any 100% Non-Guarantor Pledgee, (ii) merge, amalgamate or consolidate with or
into any other Restricted Subsidiary which is not a Subsidiary Guarantor;
provided that if such Subsidiary Guarantor is not the surviving entity, such
merger, amalgamation or consolidation shall be deemed to be an “Investment” and
subject to the limitations set forth in Section 10.5 and (iii) sell, lease,
license, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower, any other Subsidiary
Guarantor or any 100% Non-Guarantor Pledgee;

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if (x) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Subsidiary Guarantor, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, the Borrower or another Subsidiary Guarantor after giving effect to such
liquidation or dissolution;

 

(f)                                   to the extent that no Default or Event of
Default would result from the consummation of such disposition, the Borrower and
the Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4 (other than 10.4(i)).

 

10.4                        Limitation on Sale of Assets.  The Borrower will not
and will not permit any of the Restricted Subsidiaries to (i) convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including receivables and leasehold interests), whether now owned or
hereafter acquired (each, a “Disposition”) (other than any such sale, transfer,
assignment or other disposition resulting from a Recovery Event), or (ii) sell
to any Person (other than to the Borrower or a Subsidiary Guarantor) any shares
owned by it of any of their respective Restricted Subsidiaries’ Capital Stock,
except that:

 

165

--------------------------------------------------------------------------------


 

(a)                                 the Borrower and the Restricted Subsidiaries
may sell, lease, assign, transfer, license, abandon, allow the expiration or
lapse of or otherwise dispose of the following in the ordinary course of
business:  (i) obsolete, worn-out, used or surplus assets to the extent such
assets are no longer used, useful or necessary for the operation of the
Borrower’s and its Subsidiaries’ business (including allowing any registrations
or any applications for registration of any immaterial Intellectual Property
rights to lapse or be abandoned); (ii) inventory, securities and goods held for
sale or other immaterial assets; and (iii) cash and Permitted Investments;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may (i) enter into non-exclusive licenses, sublicenses or cross-licenses of
Intellectual Property, (ii) exclusively license, sublicense or cross-license
Intellectual Property, other than Exclusive IP Licenses, only on terms customary
for companies in the industry in which the Borrower and the Restricted
Subsidiaries conduct business or otherwise in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) lease, sublease, license
or sublicense any real or personal property, other than any Intellectual
Property, in the ordinary course of business;

 

(c)                                  the Borrower and the Restricted
Subsidiaries may Dispose of other assets, including by entering into Exclusive
IP Licenses (other than accounts receivable except in connection with a
Disposition of assets to which such accounts receivable relate) for Fair Market
Value; provided that (i) with respect to any Disposition pursuant to this
Section 10.4(c) for a purchase price in excess of the greater of (x) $10,000,000
and (y) 0.3% of Consolidated Total Assets (measured as of the date such assets
are Disposed based upon the Section 9.1 Financials most recently delivered on or
prior to such date of Disposition), the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided that, for purposes of determining what
constitutes cash under this clause (i), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash, (B) any securities received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash (to the extent
of the cash received) within 180 days following the closing of the applicable
Disposition shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of the applicable Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is outstanding at the time such Designated Non-Cash
Consideration is received, not in excess of the greater of (x) $10,000,000 and
(y) 0.3% of Consolidated Total Assets (measured as of the date such Designated
Non-Cash Consideration is received based upon the Section 9.1 Financials most
recently delivered on or prior to such date) at the time of the receipt of such
Designated Non-Cash Consideration, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash, (ii) any non-cash proceeds received in the form of Indebtedness or Capital
Stock are pledged to the Collateral Agent to the extent required under
Section 9.11, (iii) before and after giving effect to any such Disposition, no
Event of Default shall have occurred and be continuing (other than a Disposition
made pursuant

 

166

--------------------------------------------------------------------------------


 

to a legally binding commitment entered into at a time when no Event of Default
existed or would have resulted from such Disposition), and (iv) to the extent
applicable, the Net Cash Proceeds thereof are promptly offered to prepay the
Term Loans to the extent required by Section 5.2(a)(i);

 

(d)                                 the Borrower and the Restricted Subsidiaries
may (i) sell or discount without recourse accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof and (ii) sell or transfer accounts receivable and related rights
pursuant to customary receivables financing facilities so long as the Net Cash
Proceeds of any sale or transfer pursuant to this clause (ii) are offered to
prepay the Term Loans pursuant to Section 5.2(a)(i);

 

(e)                                  the Borrower and the Restricted
Subsidiaries may Dispose of property or assets to the Borrower or to a
Restricted Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor or the Borrower (i) the transferee thereof must either be
the Borrower, a Subsidiary Guarantor or a 100% Non-Guarantor Pledgee or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 10.5;

 

(f)                                   the Borrower and the Restricted
Subsidiaries may effect any transaction permitted by Section 10.3, 10.5 or 10.6;

 

(g)                                  the Borrower and the Restricted
Subsidiaries may sell, transfer, sale leaseback, separately develop or otherwise
dispose of the property listed on Schedule 8.15;

 

(h)                                 the Borrower and the Restricted Subsidiaries
may Dispose of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(i)                                     the Borrower and its Restricted
Subsidiaries may enter into Sale Leasebacks, so long as, (i) after giving effect
to any such transaction, no Event of Default shall have occurred and be
continuing, (ii) the Borrower shall be in compliance, on a Pro Forma Basis after
giving effect to such transaction, with the covenants set forth in Sections 10.9
and 10.10, as such covenants are recomputed as of the last day of the most
recently ended Test Period, and (iii) to the extent applicable, the Net Cash
Proceeds thereof to the Borrower and its Restricted Subsidiaries are promptly
offered to prepay the Term Loans to the extent required by Section 5.2(a)(i);

 

(j)                                    the Borrower and the Restricted
Subsidiaries may sell, transfer and otherwise Dispose of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(k)                                 Dispositions listed on Schedule 10.4 or in
connection with any Recovery Event;

 

(l)                                     the unwinding of any Hedging Agreement;

 

167

--------------------------------------------------------------------------------


 

(m)                             any Disposition of the Capital Stock
in, Indebtedness of, or other securities of, an Unrestricted Subsidiary;

 

(n)                                 transfers of property subject to Recovery
Events upon receipt of the net cash proceeds of such Recovery Event; and

 

(o)                                 Dispositions of any asset between or among
the Borrower and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to clauses (a) through (n) above.

 

10.5                        Limitation on Investments.  The Borrower will not
and will not permit any of the Restricted Subsidiaries to, make any advance,
loan, extensions of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets of, or make any
other investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit, asset purchases
(including purchases of inventory, Intellectual Property, supplies and
materials), the lease of any asset and the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business;

 

(b)                                 Investments in assets constituting Permitted
Investments at the time such Investments are made;

 

(c)                                  loans and advances to officers, directors,
employees and consultants of Holdings (or any Parent Entity thereof), the
Borrower or any of its Restricted Subsidiaries (i) to finance the purchase of
Capital Stock of Holdings (or any Parent Entity thereof); provided that the
amount of such loans and advances used to acquire such Capital Stock shall be
contributed to the Borrower in cash as common equity, (ii) for reasonable and
customary business related travel expenses, entertainment expenses, moving
expenses and similar expenses, in each case incurred in the ordinary course of
business, and (iii) for additional purposes not contemplated by subclause (i) or
(ii) above; provided that at the time of the making of any such Investment, and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Investments outstanding in reliance on this
Section 10.5(c)(iii) shall not exceed the greater of (x) $20,000,000 and
(y) 0.5% of Consolidated Total Assets (measured as of the date such loans or
advances are made based upon the Section 9.1 Financials most recently delivered
on or prior to such date the loans or advances are made);

 

(d)                                 Investments (i) existing or contemplated on
the Closing Date and listed on Schedule 10.5, (ii) existing on the Closing Date
of the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and (iii) in the case of each of clauses (i) and (ii), any
modification, replacement, renewal, extension or reinvestment thereof, so long
as the aggregate amount of all Investments pursuant to this Section 10.5(d) is
not increased at any time above the amount of such Investments existing or
contemplated on the Closing Date, except pursuant to the terms of such
Investment existing or contemplated as of the Closing Date or as otherwise
permitted by this Section 10.5;

 

(e)                                  Investments in Hedging Agreements permitted
by Section 10.1(i);

 

168

--------------------------------------------------------------------------------


 

(f)                                   Investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

(g)                                  Investments to the extent that the payment
for such Investments is made solely with the Capital Stock of Holdings (or any
Parent Entity thereof) or the Borrower;

 

(h)                                 Investments constituting non-cash proceeds
of sales, transfers and other Dispositions of assets to the extent permitted by
Sections 10.3 and 10.4;

 

(i)                                     Investments (i) in the Borrower or any
Guarantor or in any 100% Non-Guarantor Pledgee, (ii) by any Restricted
Subsidiary that is not a Subsidiary Guarantor in the Borrower or any other
Restricted Subsidiary, and (iii) by the Borrower or any Subsidiary Guarantor in
any Restricted Subsidiary that is not a Guarantor (A) in connection with
reorganizations and related activities related to tax planning and
reorganizations; provided that, after giving effect to any such reorganization
and related activities, the value of the Collateral, taken as a whole, is not
materially impaired and (B) in addition to Investments made pursuant to the
foregoing clause (A), Investments valued at the Fair Market Value of such
Investments at the time such Investment is made, in an aggregate amount,
measured, at the time such Investment is made, that would not exceed, after
giving effect to the making of such Investment, the sum of (1) the greater of
$20,000,000 and 0.5% of Consolidated Total Assets (measured as of the date such
Investment is made based upon the Section 9.1 Financials most recently delivered
on or prior to such date), (2) the Available Equity Amount at such time, (3) the
Available Amount at such time and (4) to the extent not otherwise included in
the determination of the Available Amount or the Available Equity Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made)(it being understood that to the extent any Investment made pursuant to
this Section 10.5(i) was made by using the Available Equity Amount, then the
amounts referred to in this clause (iii)(B)(4) shall, to the extent of the
original usage of the Available Equity Amount, be deemed to reconstitute such
amounts (it being understood that the contribution of the equity interests of
one or more “first tier” Foreign Subsidiaries to a Foreign Subsidiary that is a
Restricted Subsidiary shall be permitted);

 

(j)                                    Investments constituting Permitted
Acquisitions; provided that the aggregate Permitted Acquisition Consideration
relating to all such Permitted Acquisitions made or provided by the Borrower or
any Subsidiary Guarantor to acquire any Restricted Subsidiary that does not
become a Subsidiary Guarantor or a 100% Non-Guarantor Pledgee or merge,
consolidate or amalgamate into Holdings, the Borrower, a Subsidiary Guarantor or
a 100% Non-Guarantor Pledgee or any assets that shall not, immediately after
giving effect to such Permitted Acquisition, be owned by Holdings, the Borrower,
a Subsidiary Guarantor or a 100% Non-Guarantor Pledgee, shall not exceed an
aggregate amount that, measured at the time such Investment is made, after
giving effect to such Investment, the sum of (i) the greater of (x) $250,000,000
and (y) 6.75% of Consolidated Total Assets (measured as of the date such

 

169

--------------------------------------------------------------------------------


 

Investment is made based upon the Section 9.1 Financials most recently delivered
on or prior to such date), (ii) the Available Equity Amount at such time,
(iii) the Available Amount at such time and (iv) to the extent not otherwise
included in the determination of the Available Amount or the Available Equity
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made)  (it being understood that to the extent any Investment
made pursuant to this Section 10.5(j) was made by using the Available Equity
Amount, then the amounts referred to in this clause (iv) shall, to the extent of
the original usage of the Available Equity Amount, be deemed to reconstitute
such amounts);

 

(k)                                 Investments made to repurchase or retire
Capital Stock of Holdings (or any Parent Entity thereof) or the Borrower owned
by any employee stock ownership plan or key employee stock ownership plan of
Holdings (or any Parent Entity thereof) or the Borrower;

 

(l)                                     Investments in the business of the
Borrower and its Restricted Subsidiaries made by the Borrower or any of its
Restricted Subsidiaries with the proceeds of any Asset Sale Prepayment Event or
Recovery Event prior to the end of the Reinvestment Period or pursuant to an
Acceptable Reinvestment Commitment or Restoration Certification;

 

(m)                             the Borrower may make a loan to any Parent
Entity thereof that could otherwise be made as a Dividend to any Parent Entity
thereof under Section 10.6, so long as the amount of such loan is deducted from
the amount available to be made as a Dividend under the applicable clause of
Section 10.6;

 

(n)                                 Investments in the ordinary course of
business consisting of Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(o)                                 advances of payroll payments to employees,
consultants or independent contractors or other advances of salaries or
compensation to employees, consultants or independent contractors, in each case
in the ordinary course of business;

 

(p)                                 Investments held by any Person acquired by
the Borrower or a Restricted Subsidiary after the Closing Date or of any Person
merged into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 10.3 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(q)                                 Guarantees by the Borrower or any Restricted
Subsidiary of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(r)                                    Investments of any OCC-Regulated
Subsidiary in the Capital Stock of the Federal Reserve Bank in the district in
which such Subsidiary is located in accordance with the provisions of the
Federal Reserve Act;

 

170

--------------------------------------------------------------------------------


 

(s)                                   Investments in “seed investment
portfolios” for the purpose of testing and determining model portfolios in the
ordinary course of business and consistent with past business practice;
provided, that at the time of the making of any such Investment, and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Investments outstanding in reliance on this
Section 10.5(s) would not exceed (i) the greater of $20,000,000 and 0.5% of
Consolidated Total Assets (measured as of the date such Investment is made based
upon the Section 9.1 Financials most recently delivered on or prior to such date
of such Investment) determined after giving effect to the making of such
Investment plus (ii) the Available Amount at such time plus (iii) the Available
Equity Amount plus (iv) an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment (which amount shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);

 

(t)                                    Investments consisting of Indebtedness,
Dispositions, Dividends and debt payments permitted under Sections 10.1, 10.3,
10.4 (other than 10.4(e) or 10.4(f)), 10.6 (other than 10.6(c)) and 10.7;

 

(u)                                 intercompany Investments in the form of
loans, advances or extensions of credit by any Credit Party to any Restricted
Subsidiary that is not a Subsidiary Guarantor in the ordinary course of business
for working capital purposes; provided, that such loans, advances or extensions
of credit shall be evidenced by the Intercompany Note;

 

(v)                                 to the extent constituting an Investment,
Margin Loans, mortgage and warehouse loans and other similar advances and
extensions of credit made by the Borrower or any Restricted Subsidiary in the
ordinary course of business to their respective customers;

 

(w)                               Securities Owned (as set forth on the balance
sheet of the Broker-Dealer Regulated Subsidiary) for a period no longer than 10
Business Days following a securities trade from a customer account and
constituting securities transactions entered into by the Broker-Dealer Regulated
Subsidiary for the purpose of making adjustments to such Subsidiary’s customer
accounts with respect to such securities trade, with the fair market value of
all such Securities Owned (as set forth on the balance sheet of the
Broker-Dealer Regulated Subsidiary), not to exceed $20,000,000 in the aggregate
at any time outstanding;

 

(x)                                 (i) any additional Investments (including
Investments in Minority Investments, Investments in Unrestricted Subsidiaries,
Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, Investments constituting Permitted Acquisitions and
Investments in Restricted Subsidiaries that are not, and do not become,
Subsidiary Guarantors or in any 100% Non-Guarantor Pledgee), as valued at the
Fair Market Value of such Investment at the time each such Investment is made
and (ii) Investments in respect of loans and advances to licensed financial
advisors to facilitate the transfer of such advisors’ businesses to the Borrower
and its Subsidiaries or to platforms utilized by the Borrower and its
Subsidiaries, for the purchase of other financial advisors’ businesses and for
incidental and working capital purposes; provided that the aggregate amount of
such Investment (as so valued) shall not cause the aggregate amount of all such
Investments made pursuant to this Section 10.5(x) measured (as so valued) at the
time such Investment is made, to exceed, after

 

171

--------------------------------------------------------------------------------


 

giving effect to such Investment, the sum of (A) the greater of (x) $250,000,000
and (y) 6.75% of Consolidated Total Assets (measured as of the date such
Investment is made based upon the Section 9.1 Financials most recently delivered
on or prior to such date), plus (B) the Available Equity Amount at such time,
plus (C) the Available Amount at such time, plus (D) to the extent not otherwise
included in the determination of the Available Amount or the Available Equity
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in respect of any
such Investment (which amount shall not exceed the amount of such Investment
valued at the Fair Market Value of such Investment at the time such Investment
was made) (it being understood that to the extent any Investment made pursuant
to this Section 10.5(x) was made by using the Available Equity Amount, then the
amounts referred to in this clause (D) shall, to the extent of the original
usage of the Available Equity Amount, be deemed to reconstitute such amounts); 
provided, further, that intercompany current liabilities incurred in the
ordinary course of business and consistent with past practices, in connection
with the cash management operations of the Borrower and the Restricted
Subsidiaries shall not be included in calculating the limitation in this
Section 10.5(x) at any time;

 

(y)                                 additional Investments (including, without
limitation, Permitted Acquisitions) such that, after giving Pro Forma Effect to
such Investments, no Event of Default shall have occurred and be continuing and
the Borrower would be in compliance with a Consolidated Total Debt to
Consolidated EBITDA Ratio as of the most recently ended Test Period on or prior
to the making of such Investments, calculated on a Pro Forma Basis, as if such
Investments had occurred on the first day of such Test Period, that is no
greater than 2.0:1.0;

 

(z)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(aa)                          Investments arising as a result of Permitted Sale
Leasebacks;

 

(bb)                          Investments in Unrestricted Subsidiaries for the
purpose of consummating transactions permitted under Section 10.4(g);

 

(cc)                            the forgiveness or conversion to Capital Stock
of any Indebtedness owed by the Borrower or any Restricted Subsidiary and
permitted by Section 10.1; and

 

(dd)                          Restricted Subsidiaries of the Borrower may be
established or created if the Borrower and such Restricted Subsidiary comply
with the applicable requirements of Section 9.14, if applicable; provided that,
in each case, to the extent such new Restricted Subsidiary is created solely for
the purpose of consummating a transaction pursuant to an acquisition permitted
by this Section 10.5, and such new Restricted Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, such new Restricted
Subsidiary shall not be required to take the actions set forth in Section 9.14,
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply in accordance with the provisions thereof).

 

172

--------------------------------------------------------------------------------


 

10.6                        Limitation on Dividends.  The Borrower will not pay
any dividends (other than dividends payable solely in the Capital Stock of the
Borrower) or return any capital to its equity holders or make any other
distribution, payment or delivery of property or cash to its equity holders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Capital Stock or the Capital
Stock of any Parent Entity now or hereafter outstanding (or any options or
warrants or stock appreciation or similar rights issued with respect to any of
its Capital Stock), or set aside any funds for any of the foregoing purposes, or
permit the Borrower or any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any shares of any class of the Capital Stock of any
Parent Entity of the Borrower or the Capital Stock of the Borrower, now or
hereafter outstanding (or any options or warrants or stock appreciation or
similar rights issued with respect to any of the Capital Stock of any Parent
Entity of the Borrower or the Capital Stock of the Borrower) (all of the
foregoing “Dividends”); provided that:

 

(a)                                 (i) the Borrower may (or may pay Dividends
to permit any Parent Entity thereof to) redeem in whole or in part any of its
Capital Stock for another class of Capital Stock or rights to acquire its
Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its Capital Stock; provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Capital Stock are at least as
advantageous to the Lenders as those contained in the Capital Stock redeemed
thereby and (ii) the Borrower and any Restricted Subsidiary may pay Dividends
payable solely in the Capital Stock (other than Disqualified Capital Stock not
otherwise permitted by Section 10.1) of such Person;

 

(b)                                 so long as no Default or Event of Default
has occurred, is continuing or would result therefrom, the Borrower may redeem,
acquire, retire or repurchase (and the Borrower may declare and pay Dividends to
any Parent Entity thereof, the proceeds of which are used to so redeem, acquire,
retire or repurchase) shares of its Capital Stock (or any options or warrants or
stock appreciation or similar rights issued with respect to any of such Capital
Stock) (or to allow any of the Borrower’s Parent Entities to so redeem, retire,
acquire or repurchase their Capital Stock (or any options or warrants or stock
appreciation or similar rights issued with respect to any of its Capital Stock))
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of any Parent Entity of the
Borrower, the Borrower and the Restricted Subsidiaries, with the proceeds of
Dividends from, the Borrower, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation or similar rights plan, any management,
director and/or employee stock ownership or incentive plan, stock subscription
plan, employment termination agreement or any other employment agreements or
equity holders’ agreement; provided that, except with respect to
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any stock option or stock appreciation rights plan, any
management, director and/or employee stock ownership or incentive plan, stock
subscription plan, employment termination agreement or any other employment
agreement or equity holders’ agreement, the aggregate amount of all cash paid in
respect of all such shares of Capital Stock (or any options or warrants or stock
appreciation or similar rights issued with respect to any of such Capital Stock)
so redeemed, acquired, retired or repurchased in any

 

173

--------------------------------------------------------------------------------


 

calendar year does not exceed the sum of (i) $10,000,000 plus (ii) all Net Cash
Proceeds obtained by Holdings or the Borrower during such calendar year from the
sale of such Capital Stock to other present or former officers, consultants,
employees and directors in connection with any permitted compensation and
incentive arrangements plus (iii) all net cash proceeds obtained from any
key-man life insurance policies received during such calendar year;
notwithstanding the foregoing, 100% of the unused amount of payments in respect
of this Section 10.6(b)(i) (before giving effect to any carry forward) may be
carried forward to the two immediately succeeding fiscal years (but not any
other) and utilized to make payments pursuant to this Section 10.6(b) (any
amount so carried forward shall be deemed to be used last in the subsequent
fiscal year);

 

(c)                                  (i) to the extent constituting Dividends,
the Borrower and any Restricted Subsidiary may make Investments permitted by
Section 10.5 and (ii) each Restricted Subsidiary may make Dividends to the
Borrower and to Restricted Subsidiaries (and, in the case of a Dividend by a
non-wholly owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests);

 

(d)                                 to the extent constituting Dividends, the
Borrower and any Restricted Subsidiary may enter into and consummate
transactions expressly permitted by any provision of Section 10.3 and the
Borrower may pay Dividends to a Parent Entity thereof as and when necessary to
enable such Parent Entity to effect the transactions permitted by such section;

 

(e)                                  the Borrower may repurchase Capital Stock
of any Parent Entity of the Borrower, or the Borrower, as applicable, upon
exercise of stock options or warrants to the extent such Capital Stock
represents all or a portion of the exercise price of such options or warrants,
and the Borrower may pay Dividends to a Parent Entity thereof as and when
necessary to enable such Parent Entity to effect such repurchases;

 

(f)                                   [Reserved];

 

(g)                                  the Borrower may make and pay Dividends:

 

(i)                                     the proceeds of which will be used to
pay (or to make Dividends to allow any Parent Entity to pay) the tax liability
to each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of such Parent Entity or the
Borrower, but only to the extent of taxes that the Borrower would have to pay if
it filed a tax return on a standalone basis for itself and its Subsidiaries or
attributable to such Parent Entity’s ownership of the Borrower and its
Subsidiaries;

 

(ii)                                  the proceeds of which shall be used to pay
(or to make Dividends to allow any Parent Entity of the Borrower to pay) its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $3,000,000 in any fiscal year plus any actual, reasonable
and customary indemnification claims made by directors or officers of any Parent
Entity of the Borrower;

 

174

--------------------------------------------------------------------------------


 

(iii)                               the proceeds of which shall be used to pay
(or to make Dividends to allow any Parent Entity of the Borrower to pay)
franchise taxes and other fees, taxes and expenses required to maintain any of
the Borrower’s Parent Entities’ corporate existence;

 

(iv)                              the proceeds of which shall be used to pay (or
to make Dividends to any Parent Entity thereof) to make Investments contemplated
by Section 10.5(c) and Dividends contemplated by Section 10.6(b));

 

(v)                                 the proceeds of which shall be used to pay
(or to make Dividends to allow any Parent Entity of the Borrower to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering, refinancing, issuance, incurrence, Disposition or acquisition or
Investment transaction permitted by this Agreement;

 

(vi)                              the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to officers, employees and
consultants of any Parent Entity thereof to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

 

(vii)                           the proceeds of which shall be distributed in
connection with the Transactions (including the Special Dividend, all or a
portion of which may be paid after the Closing Date but in no event later than
June 15, 2012);

 

(h)                                 in addition to the foregoing Dividends, the
Borrower may make additional Dividends, provided that any such Dividend shall
not cause the aggregate amount of all such Dividends made pursuant to this
Section 10.6(h) measured at the time such Dividend is paid to exceed, after
giving effect to such Dividend, the sum of (i) so long as no Event of Default
has occurred and is continuing or would result therefrom, the greater of
(x) $250,000,000 and (y) 6.75% of Consolidated Total Assets (measured as of the
date such Dividend is paid based upon the Section 9.1 Financials most recently
delivered on or prior to such date), plus (ii) so long as no Event of Default
has occurred and is continuing or would result therefrom, an amount equal to the
Available Amount at the time such Dividend is paid plus (iii) an amount equal to
the Available Equity Amount at the time such Dividend is paid;

 

(i)                                     the Borrower may make additional
Dividends pursuant to this clause (i) if, after giving Pro Forma Effect to such
Dividends, the Borrower would be in compliance with a Consolidated Total Debt to
Consolidated EBITDA Ratio as of the most recently ended Test Period on or prior
to date of the making of any such Dividends, calculated on a Pro Forma Basis, as
if such Dividends had occurred on the first day of such Test Period, that is no
greater than 2.0:1.0;

 

(j)                                    the Borrower may (or may make Dividends
to allow any Parent Entity to) (i) pay cash in lieu of fractional shares in
connection with any Dividend, split or combination thereof or any Permitted
Acquisition (or similar Investment) and (ii) honor any conversion request by a
holder of convertible Indebtedness and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Indebtedness in accordance with its terms;

 

175

--------------------------------------------------------------------------------


 

(k)                                 the Borrower may pay (or may make Dividends
to allow any Parent Entity to pay) Dividends in an amount equal to withholding
or similar taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or its Affiliates, or any of their
respective estates or immediate family members) and any repurchases of Capital
Stock in consideration of such payments including deemed repurchases in
connection with the exercise of stock options; provided in each case that
payments made under this Section 10.6(k) shall not exceed $5,000,000 in the
aggregate;

 

(l)                                     the Borrower may make payments (or make
Dividends to allow any Parent Entity to make such payments) described in
Sections 9.9(c), (e), (h), (i), (j), (l) and (p) (subject to the conditions set
out therein);

 

(m)                             the payment of dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 10.6; and

 

(n)                                 so long as no Event of Default is continuing
or would result therefrom, the Borrower may make Dividends to any Parent Entity
so that such Parent Entity may make Dividends to its equity holders or the
equity holders of such parent in an aggregate amount not exceeding $2,200,000
which amount consists of 6.0% per annum of the cash contributed to the common
Capital Stock of the Borrower from the net cash proceeds of the initial public
offering of the Capital Stock of Holdings;

 

10.7                        Limitations on Debt Payments and Amendments.  (a) 
The Borrower will not, and will not permit any of the Restricted Subsidiaries to
prepay, repurchase, redeem or otherwise defease any Subordinated Indebtedness
(it being understood that payments of regularly scheduled interest shall be
permitted); provided that the Borrower or any Restricted Subsidiary may prepay,
repurchase, redeem or defease any Subordinated Indebtedness (i) with the
proceeds of any Permitted Refinancing Indebtedness in respect of such
Indebtedness, (ii) by converting or exchanging any such Indebtedness to Capital
Stock of Holdings or any of its Parent Entities or (iii) an aggregate amount not
to exceed the sum of (A) the Available Equity Amount at the time of such
prepayment, redemption, repurchase or defeasance plus (B) the greater of (x)
$25,000,000 and (y) 0.7% of Consolidated Total Assets (measured as of the date
such prepayment, redemption, repurchase or defeasance is made based upon the
Section 9.1 Financials most recently delivered on or prior to such date) plus
(C) so long as (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) the Borrower would be in compliance, on a Pro Forma
Basis, with a Consolidated Total Debt to Consolidated EBITDA Ratio of 2.0:1.0
after giving effect thereto, with an aggregate amount not to exceed the
Available Amount at the time of such prepayment, redemption, repurchase or
defeasance.

 

(b)                                 The Borrower will not, and will not permit
any of the Restricted Subsidiaries to waive, amend, modify, terminate or release
any Subordinated Indebtedness Documentation to the extent that any such waiver,
amendment, modification, termination or release, taken as a whole, would be
adverse to the Lenders in any material respect.

 

(c)                                  Notwithstanding the foregoing and for the
avoidance of doubt, nothing in this Section 10.7 shall prohibit (i) the
repayment or prepayment of intercompany subordinated

 

176

--------------------------------------------------------------------------------


 

Indebtedness owed among the Borrower and/or the Restricted Subsidiaries, in
either case unless an Event of Default has occurred and is continuing and the
Borrower has received a notice from the Collateral Agent instructing it not to
make or permit the Borrower and/or the Restricted Subsidiaries to make any such
repayment or prepayment or (ii) substantially concurrent transfers of credit
positions in connection with intercompany debt restructurings so long as such
Indebtedness is permitted by Section 10.1 after giving effect to such transfer.

 

10.8                        Limitations on Sale Leasebacks.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into or
effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9                        Consolidated Total Debt to Consolidated EBITDA
Ratio.  Beginning with the fiscal quarter ending June 30, 2012, the Borrower
will not permit the Consolidated Total Debt to Consolidated EBITDA Ratio as of
the last day of any Test Period to be greater than 4.0 to 1.0.

 

10.10                 Consolidated EBITDA to Consolidated Interest Expense
Ratio.  Beginning with the fiscal quarter ending June 30, 2012, the Borrower
will not permit the Consolidated EBITDA to Consolidated Interest Expense Ratio
as of the last day of any Test Period to be less than 3.0 to 1.0.

 

10.11                 [Reserved]

 

10.12                 Burdensome Agreements.  The Borrower will not and will not
permit any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Credit Document,
any Permitted Additional Debt Documentation related to any Permitted Additional
Debt, any documentation governing any Credit Agreement Refinancing Indebtedness
or any documentation governing any Permitted Refinancing Indebtedness incurred
to Refinance any such Indebtedness) that limits the ability of (a) any
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor to make
dividends or distributions to the Borrower or any Subsidiary Guarantor or
(b) the Borrower or any Guarantor to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Credit Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that

 

(i)                                     (x) exist on the Closing Date and (to
the extent not otherwise permitted by this Section 10.12) are listed on
Schedule 10.12 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness or other
obligations, are set forth in any agreement evidencing any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or obligation so long as
such Permitted Refinancing Indebtedness does not expand the scope of such
Contractual Obligation,

 

(ii)                                  are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower,

 

177

--------------------------------------------------------------------------------


 

(iii)                               represent Indebtedness of a Restricted
Subsidiary of the Borrower that is not a Guarantor to the extent such
Indebtedness is permitted by Section 10.1,

 

(iv)                              arise pursuant to agreements entered into with
respect to any sale, transfer, lease or other Disposition permitted by
Section 10.4 and applicable solely to assets under such sale, transfer, lease or
other Disposition,

 

(v)                                 are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
by Section 10.5 and applicable solely to such joint venture entered into in the
ordinary course of business,

 

(vi)                              are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 10.1, but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness,

 

(vii)                           are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto,

 

(viii)                        comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness,

 

(ix)                              are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary,

 

(x)                                 are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,

 

(xi)                              are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business,

 

(xii)                           are imposed by Applicable Law,

 

(xiii)                        customary net worth provisions contained in real
property leases entered into by Subsidiaries of the Borrower, so long as the
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligation; and

 

(xiv)                       contain restrictions prohibiting the granting of a
security interest in licenses or sublicenses of Intellectual Property, which
licenses and sublicences are entered into in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property).

 

SECTION 11.                                   Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

178

--------------------------------------------------------------------------------


 

11.1                        Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or the reimbursement of any
Unpaid Drawing or (b) default, and such default shall continue for five or more
Business Days, in the payment when due of any interest on the Loans or any fees
or of any other amounts owing hereunder or under any other Credit Document
(other than any amount referred to in clause (a) above); or

 

11.2                        Representations, etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any other
Credit Document or any certificate, statement, report or other document
delivered or required to be delivered pursuant hereto or thereto shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or

 

11.3                        Covenants.  Any Credit Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(e)(i), Section 9.5 (with respect to the existence of
the Borrower only) or Section 10; provided that with respect to Section 10.9 and
Section 10.10, an Event of Default shall not occur until the expiration of the
10th day subsequent to the date the certificate calculating compliance with
Section 10.9 and Section 10.10 as of the last day of any fiscal quarter is
required to be delivered pursuant to Section 9.1(d) (without giving effect to
any grace period for such delivery) with respect to such fiscal quarter or
fiscal year, as applicable or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1, Section 11.2 and clause (a) of this Section 11.3) contained in
this Agreement or any other Credit Document and such default shall continue
unremedied for a period of at least 30 days after receipt of written notice by
the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4                        Default Under Other Agreements.  (a) The Borrower or
any of the Restricted Subsidiaries shall (i) default in any payment with respect
to any Indebtedness (other than any Indebtedness described in Section 11.1) in
excess of $35,000,000, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, (i) with respect to Indebtedness consisting of any
Hedging Agreements, termination events or equivalent events pursuant to the
terms of such Hedging Agreements and (ii) secured Indebtedness that becomes due
solely as a result of the sale, transfer or other Disposition (including as a
result of Recovery Event) of the property or assets securing such Indebtedness
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness) (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
prior to its stated maturity; provided that such default or failure remains
unremedied or has not been waived by the holders of such Indebtedness; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment prior to
the stated maturity thereof, provided that this clause (b) shall not apply to
(A) Indebtedness outstanding under any Hedging Agreements that becomes due
pursuant to a termination event or equivalent event under the terms of such
Hedging Agreements and (B) secured Indebtedness that becomes due as a result of
a Disposition or a Recovery Event of,

 

179

--------------------------------------------------------------------------------


 

or related to, the property or assets securing such Indebtedness prior to the
stated maturity thereof; or

 

11.5                        Bankruptcy, etc.  Holdings, the Borrower or any
Specified Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under the Bankruptcy Code; or an involuntary case, proceeding
or action is commenced against Holdings, the Borrower or any Specified
Subsidiary under the Bankruptcy Code and the petition is not dismissed within 60
days after commencement of the case, proceeding or action; or a custodian (as
defined in the Bankruptcy Code) receiver, receiver manager, trustee or similar
person is appointed for, or takes charge of, all or substantially all of the
property of Holdings, the Borrower or any Specified Subsidiary; or Holdings, the
Borrower or any Specified Subsidiary commences any other proceeding or action
under any other Debtor Relief Law of any jurisdiction whether now or hereafter
in effect relating to Holdings, the Borrower or any Specified Subsidiary; or
there is commenced against Holdings, the Borrower or any Specified Subsidiary
under any Debtor Relief Law any such proceeding or action that remains
undismissed for a period of 60 days; or any order of relief or other order
approving any such case or proceeding or action is entered; or Holdings, the
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
Holdings, the Borrower or any Specified Subsidiary makes a general assignment
for the benefit of creditors; or any corporate action is taken by Holdings, the
Borrower or any Specified Subsidiary for the purpose of effecting any of the
foregoing; or

 

11.6                        ERISA.  (a)  With respect to any Pension Plan, the
failure to satisfy the minimum funding standard required for any plan year or
part thereof or a waiver of such standard or extension of any amortization
period is sought or granted under Section 412 of the Code; with respect to any
Multiemployer Plan, the failure to make any required contribution or payment; a
determination that any Pension Plan is in at-risk status within the meaning of
Section 430 of the Code or Section 303 of ERISA or any Multiemployer Plan is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; any Pension Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); with respect to any Multiemployer Plan, notification by
the administrator of such Multiemployer Plan that any of the Borrower, any
Restricted Subsidiary thereof or any ERISA Affiliate has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan; the PBGC provides
written notice of its intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan in a manner that results in a liability
under Title IV of ERISA to the Borrower, any Restricted Subsidiary thereof or
any ERISA Affiliate; an event shall have occurred or a condition shall exist
entitling the PBGC to provide written notice of its intent to terminate any
Pension Plan; any of the Borrower, any Restricted Subsidiary thereof or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Pension Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or
4069 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof); any termination of a Foreign Plan has occurred; any
non-compliance with Applicable Law (including funding requirements under such
Applicable Law) for any Foreign Plan has occurred; (b) there could result from
any event or events set forth in clause (a) of this Section 11.6 the imposition
of a lien, the granting of a security interest, or a liability, or the

 

180

--------------------------------------------------------------------------------


 

reasonable likelihood of incurring a lien, security interest or liability; and
(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect; or

 

11.7                        Guarantee.  The Guarantee or any material provision
thereof shall cease to be in full force or effect or any Guarantor thereunder or
any Credit Party shall deny or disaffirm in writing any Guarantor’s obligations
under the Guarantee; or

 

11.8                        Security Documents.  Any Security Document or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent, the Collateral Agent or any Lender) or any grantor,
pledgor or mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s, pledgor’s or mortgagor’s or such Credit Party’s
obligations under such Security Document; or

 

11.9                        Subordination.  The Specified Obligations or the
obligations of Holdings or the Subsidiary Guarantors pursuant to the Guarantee
shall cease to constitute senior indebtedness under the subordination provisions
of any Subordinated Indebtedness Documentation or such subordination provisions
shall be invalidated or otherwise cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;
or

 

11.10                 Judgments.  One or more judgments or decrees shall be
entered against Holdings, the Borrower or any of the Restricted Subsidiaries for
the payment of money in an aggregate amount in excess of $35,000,000 for all
such judgments and decrees for Holdings, the Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

11.11                 Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take either
or both of the following actions:  (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately and (ii) declare the principal of
and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower, except as otherwise specifically provided for in this Agreement
(provided that if an Event of Default specified in Section 11.5 with respect to
the Borrower shall occur, no written notice by the Administrative Agent shall be
required and the Commitments shall automatically terminate and all amounts in
respect of all Loans and all Obligations shall be automatically become forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower).

 

181

--------------------------------------------------------------------------------


 

11.12                 Borrower’s Right to Cure.

 

(a)                                 Financial Performance Covenant. 
Notwithstanding anything to the contrary contained in this Section 11, in the
event that the Borrower reasonably expects to fail (or has failed) to comply
with the requirements of Section 10.9 or 10.10 as of the end of any Test Period,
at any time during the last fiscal quarter of such Test Period through and until
the expiration of the 10th day subsequent to the date the financial statements
are required to be delivered pursuant to Section 9.1(a) or Section 9.1(b) with
respect to such fiscal quarter (the “Cure Deadline”), the Borrower (or any
Parent Entity thereof) shall have the right to issue Capital Stock for cash or
otherwise receive cash contributions to (or in the case of any Parent Entity of
Holdings receive equity interests in Holdings for its cash contributions to) the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of the net proceeds of such issuance or contribution (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right, provided
such Cure Amount is received by the Borrower on or before the applicable Cure
Deadline, compliance with Section 10.9 or 10.10 for such Test Period shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)                                     Consolidated EBITDA shall be increased
with respect to such applicable fiscal quarter with respect to which such Cure
Amount is received by the Borrower and any Test Period that includes such fiscal
quarter, solely for the purpose of determining whether an Event of Default has
occurred and is continuing as a result of a violation of the covenants set forth
in Section 10.9 or 10.10 and, subject to clause (c) below, not for any other
purpose under this Agreement, by an amount equal to the Cure Amount;

 

(ii)                                  Consolidated Total Debt with respect to
any Test Period subsequent to the Test Period for which the Cure Amount is
deemed applied that includes such fiscal quarter with respect to which such Cure
Amount is received by the Borrower shall be decreased solely to the extent
proceeds of the Cure Amount are applied to prepay any Indebtedness (provided
that any such Indebtedness so prepaid shall be a permanent repayment of such
Indebtedness and termination of commitments thereunder) included in the
calculation of Consolidated Total Debt; and

 

(iii)                               if, after giving effect to the foregoing pro
forma adjustment, the Borrower shall then be in compliance with the requirements
of Section 10.9 or 10.10, the Borrower shall be deemed to have satisfied the
requirements of Section 10.9 or 10.10 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of Section 10.9 or 10.10 that
had occurred shall be deemed cured for purposes of this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent in
writing of the exercise of such Cure Right within five Business Days of the
receipt of the Cure Amounts.

 

(b)                                 Limitation on Exercise of Cure Right. 
Notwithstanding anything herein to the contrary, (i) in each four fiscal-quarter
period there shall be no more than two fiscal quarters with respect to which the
Cure Right is exercised, (ii) from and after the Closing Date, there shall be no
more than five exercises of Cure Right in the aggregate, (iii) the Cure Amount
shall be no greater than the amount required for purposes of complying with
Section 10.9 or 10.10 as of the end of such fiscal quarter (such amount, the
“Necessary Cure Amount”); provided that if the Cure Right is exercised prior to
the date financial statements are required to be delivered for such

 

182

--------------------------------------------------------------------------------


 

fiscal quarter then the Cure Amount shall be equal to the amount reasonably
determined by the Borrower in good faith that is required for purposes of
complying with Section 10.9 or 10.10 for such fiscal quarter (such amount, the
“Expected Cure Amount”), (iv) subject to clause (c) below, all Cure Amounts
shall be disregarded for purposes of determining the Applicable Margin, any
baskets, with respect to the covenants contained in the Credit Documents or the
usage of the Available Amount or the Available Equity Amount and (v) there shall
be no pro forma reduction in Indebtedness (by netting or otherwise) with the
proceeds of any Cure Amount for determining compliance with Section 10.9 or
10.10 for the Test Period for which such Cure Amount is deemed applied.

 

(c)                                  Expected Cure Amount.  Notwithstanding
anything herein to the contrary, to the extent that the Expected Cure Amount is
(i) greater than the Necessary Cure Amount, then such difference may be used for
the purposes of determining any baskets (other than any previously contributed
Cure Amounts), with respect to the covenants contained in the Credit Documents,
the Available Amount or the Available Equity Amount and (ii) less than the
Necessary Cure Amount, then not later than the applicable Cure Deadline, the
Borrower must receive the cash proceeds from the issuance of Capital Stock or a
cash capital contribution to Holdings, which cash proceeds received by Borrower
shall be equal to the shortfall between such Expected Cure Amount and such
Necessary Cure Amount.

 

SECTION 12.                                   The Administrative Agent and the
Collateral Agent

 

12.1                        Appointment.  (a) Each of the Lenders and the Letter
of Credit Issuers hereby irrevocably appoints Bank of America, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “Collateral Agent” under the Credit Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the Letter of Credit Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Letter of Credit Issuer for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted under the Security Documents to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“Collateral Agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 12.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 12 and Section 13 (including
Section 13.5(a), as though such co-agents, sub-agents and attorneys-in-fact

 

183

--------------------------------------------------------------------------------


 

were the “Collateral Agent” under the Credit Documents) as if set forth in full
herein with respect thereto.

 

12.2                        Delegation of Duties.  The Administrative Agent and
the Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent or the Collateral
Agent, as applicable.  The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise their
respective rights and powers by or through their respective Related Parties. 
The exculpatory provisions of this Section 12 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or the Collateral Agent, as applicable.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

12.3                        Exculpatory Provisions.  The Administrative Agent
and the Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and the Collateral Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent or the Collateral Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents), provided that the Administrative Agent and the Collateral Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity.

 

184

--------------------------------------------------------------------------------


 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 12.10 and 13.1) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent and the Collateral Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent and the Collateral Agent by the Borrower, a Lender or the
Letter of Credit Issuer.

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Section 6,
Section 7 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Collateral Agent.

 

12.4                        Reliance by Administrative Agent.  The
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Letter of Credit Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the
Letter of Credit Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Letter of Credit Issuer prior to
the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

12.5                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall

 

185

--------------------------------------------------------------------------------


 

take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower, any Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification.  The Lenders agree to indemnify the
Agents in their capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective portions of the Total Credit Exposure in effect on the date
on which indemnification is sought (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with their respective portions of the
Total Credit Exposure in effect immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against the Agents in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Agents under or in

 

186

--------------------------------------------------------------------------------


 

connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agents’ gross negligence or willful misconduct.  The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

12.8                        Successor Agent.  The Administrative Agent and the
Collateral Agent may at any time, upon no less than 30 days prior written notice
to the Lenders, the Letter of Credit Issuers and the Borrower, resign as an
Agent hereunder.  In addition, if the Administrative Agent, and/or Collateral
Agent shall become a Defaulting Lender pursuant to clause (d) of the definition
thereof, then such Agent may be removed from its capacity as Agent hereunder
upon the request of the Required Lenders and the Borrower and by notice in
writing to such Person.  Upon receipt of any such notice of resignation or after
notice of removal, the Required Lenders shall have the right, with the consent
of the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  In
respect of a resignation, if no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or Collateral Agent, as applicable, may with the consent of
the Borrower (such consent not be unreasonably withheld or delayed) on behalf of
the Lenders and the Letter of Credit Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then,
whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.  In respect of a removal, if no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after receipt by the removed Administrative Agent or Collateral
Agent, as applicable, of the written notice of its removal (or such earlier day
as shall be agreed by the Required Lenders) (the “Removal Effective Date”), if
the Required Lenders shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then, whether or not a
successor has been appointed, such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.  Effective as of the
Resignation Effective Date or the Removal Effective Date, as applicable, (a) the
retiring Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Letter of Credit Issuers under
any of the Credit Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or Collateral Agent, as
applicable, shall instead be made by or to each Lender and the Letter of Credit
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or

 

187

--------------------------------------------------------------------------------


 

retired) or replaced Administrative Agent or Collateral Agent, as applicable,
and the retiring (or retired) or replaced Administrative Agent or Collateral
Agent, as applicable, shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent or Collateral Agent, as applicable, shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or replaced Administrative
Agent’s or Collateral Agent’s as applicable, resignation or replacement
hereunder and under the other Credit Documents, the provisions of this
Section 12 and Section 13.5 shall continue in effect for the benefit of such
retiring or replaced Administrative Agent or Collateral Agent, as applicable,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent or Collateral Agent, as applicable, was acting as Administrative Agent or
Collateral Agent, as applicable.

 

Any resignation or replacement by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or replacement as
Letter of Credit Issuer and Swingline Lender.  If Bank of America resigns or is
replaced as a Letter of Credit Issuer, it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation or
replacement as Letter of Credit Issuer and all Letter of Credit Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Unpaid Drawings pursuant to
Section 3.3.  If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.1(f).  Upon the appointment by the Borrower of a successor Letter of
Credit Issuer or Swingline Lender hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer or Swingline Lender, as applicable, (b) the
retiring Letter of Credit Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Letter of Credit Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

12.9                        Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax, except
taxes imposed as a result of a current or former connection unrelated to this
Agreement between the Administrative Agent and any jurisdiction outside of the
United States imposing such tax.  If the Internal Revenue Service or any
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such

 

188

--------------------------------------------------------------------------------


 

Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

 

12.10                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

12.11                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners,
Syndication Agents or the Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Letter of Credit Issuer hereunder.

 

12.12                 Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any under the Bankruptcy Code, any other
applicable bankruptcy laws or any other judicial proceeding relative to any
Credit Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Letter of Credit Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Letter of Credit Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Letter of Credit Issuer and the
Administrative Agent under Sections 4.1 and 13.5) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Letter of Credit Issuer,
to

 

189

--------------------------------------------------------------------------------


 

pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 4.1 and 13.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer or in any such proceeding.

 

12.13                     Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guarantee
or any Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Credit Document or otherwise in respect of the Collateral (including
the release or impairment of any Collateral) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Credit
Documents.  Notwithstanding any other provision of this Section 12 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedging
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

12.14                     Intercreditor Agreements.  In connection with the
incurrence by the Borrower or any Restricted Subsidiary of any Indebtedness that
is secured by Liens permitted by Section 10.2, at the request of the Borrower,
the Administrative Agent (including in its capacity as Collateral Agent) agrees
to execute and deliver the Customary Intercreditor Agreements, as applicable,
and any amendments, amendments and restatements, restatements or waivers of or
supplements thereto.  In connection with any such amendment, restatement,
waiver, supplement or other modification, the Credit Parties shall deliver such
officers’ certificates and supporting documentation as the Administrative Agent
may reasonably request.  The Lenders hereby authorize the Administrative Agent
to take any action contemplated by the preceding sentence, and any such
amendment, amendment and restatement, restatement, waiver of or supplement to or
other modification of any such Credit Document shall be effective
notwithstanding the provisions of Section 13.1.

 

SECTION 13.                                        Miscellaneous

 

13.1                           Amendments and Waivers.  Except as expressly set
forth in this Agreement, neither this Agreement nor any other Credit Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 13.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent and/or the Collateral Agent shall, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or

 

190

--------------------------------------------------------------------------------


 

modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders,
the Administrative Agent and/or the Collateral Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided that no such waiver, amendment, supplement or modification shall
directly:

 

(i)                                     waive any condition set forth in
Section 6 without the written consent of each Lender, or

 

(ii)                                  reduce or forgive the principal of any
Loan (it being understood that a waiver of any condition precedent or waiver of
any Default, Event of Default, mandatory prepayment or mandatory commitment
reduction shall not constitute a reduction or forgiveness of principal) or
extend any scheduled amortization payments or the final scheduled maturity date
of any Loan (other than as a result of waiving the conditions precedent set
forth in Section 6 and Section 7 or other than as a result of a waiver or
amendment of any Default, Event of Default, mandatory prepayment of Term Loans
or mandatory commitment reduction (which shall not constitute an extension,
forgiveness or postponement of any maturity date)), (provided that, any Lender,
upon the request of the Borrower, may extend the maturity date of any Loans
owing to it without the consent of any other Lender, including the Required
Lenders) or reduce the stated interest rate applicable to the Loans (it being
understood that any change (x) to the definition of “Consolidated Total Debt to
Consolidated EBITDA Ratio”, “Consolidated Secured Debt to Consolidated EBITDA
Ratio” or “Consolidated EBITDA to Consolidated Interest Expense Ratio” or (y) in
the component definitions thereof shall not constitute a reduction in the rate
and provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the “default rate” or
amend Section 2.8(c)), or reduce or forgive any portion, or extend the date for
the payment, of any interest or fee payable hereunder, (other than as a result
of waiving the applicability of any post-default increase in interest rates and
other than as a result of waiving the conditions precedent set forth in
Section 6 and Section 7 or other than as a result of a waiver or amendment of
any Default, Event of Default, any mandatory prepayment of Term Loans or
mandatory commitment reduction (which shall not constitute an extension,
forgiveness or postponement of any date for payment of principal, interest or
fees) or extend the final expiration date of any Lender’s Commitment (provided
that any Lender, upon the request of the Borrower, may extend the final
expiration date of its Commitments without the consent of any other Lender,
including the Required Lenders) or extend the final expiration date of any
Letter of Credit beyond the date specified in Section 3.1(a), or increase the
aggregate amount of any Commitment (other than with respect to any Incremental
Facility to which such Lender has agreed) of any Lender (other than as a result
of waiving the conditions precedent set forth in Section 6 and Section 7 or
other than as a result of a waiver or amendment of any Default, Event of
Default, mandatory prepayment of Term Loans or mandatory commitment reduction
(which shall not constitute an extension or increase of any commitment)), or
decrease or forgive any Repayment Amount, or extend any scheduled Initial Term
Loan Repayment Date or any date scheduled for the repayment of any installment
of Incremental Term Loans, in each case, without the written consent of each
Lender directly and adversely affected thereby, or

 

191

--------------------------------------------------------------------------------


 

(iii)                               reduce the percentages specified in the
definition of the term “Required Revolving Class Lenders”, “Required Term
Class Lenders” or “Required Additional/Replacement Revolving Credit Lenders”, in
each case without the written consent of each Revolving Class Lender directly
and adversely affected thereby, each Term Class Lender directly and adversely
affected thereby or each Additional/Replacement Revolving Credit Lenders
directly and adversely affected thereby, as applicable, or

 

(iv)                              amend, modify or waive any provision of this
Section 13.1 or reduce the percentages specified in the definition of the term
“Required Lenders” or consent to the assignment or transfer by the Borrower of
its rights and obligations under any Credit Document to which it is a party
(except as permitted pursuant to Section 10.3), without the written consent of
each Lender directly and adversely affected thereby, or

 

(v)                                 amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and/or the Collateral Agent, as applicable, or

 

(vi)                              amend, modify or waive any provision of
Section 2.16 (to the extent applicable to it) or Section 3 without the written
consent of the Letter of Credit Issuer, or

 

(vii)                           amend, modify or waive any provisions hereof
relating to Swingline Loans without the written consent of the Swingline Lender,
or

 

(viii)                        change any Commitment to a Commitment of a
different Class without the prior written consent of each Lender directly and
adversely affected thereby, or

 

(ix)                                release all or substantially all of the
Guarantors under the Guarantee (except as expressly permitted by the Guarantee),
or release all or substantially all of the Collateral under the Security
Documents, in each case without the prior written consent of each Lender, or

 

(x)                                   amend Section 2.9 so as to permit Interest
Period intervals greater than six months if not available to all applicable
Lenders, in each case without the written consent of each applicable Lender;

 

provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (B) any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency (including, without limitation,
amendments, supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Credit Party or
any other Subsidiary in connection with this Agreement if such amendment,
supplement or waiver is delivered in order to cause such Security Documents,
guarantees, intercreditor

 

192

--------------------------------------------------------------------------------


 

agreements or related documents to be consistent with this Agreement and the
other Credit Documents) so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment; provided that the
consent of the Lenders or the Required Lenders, as the case may be, shall not be
required to make any such changes necessary to be made in connection with any
borrowing of Incremental Term Loans to effect the provisions of Section 2.14,
the provision of any Incremental Revolving Credit Commitment Increase, any
Additional/Replacement Revolving Credit Commitments or otherwise to effect the
provisions of Section 2.14, 2.15 or 10.2(a).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans, the Revolving Credit Loans and
Additional/Replacement Revolving Credit Loans and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and other
definitions related to such new Class.

 

Notwithstanding anything to the contrary contained in this Section 13.1,
Holdings, the Borrower, the Collateral Agent and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Credit Document), without the input or consent of any other Person,
(i) effect amendments, supplements or waivers to any of the Security Documents,
guarantees, intercreditor agreements or related documents executed by any Credit
Party or any other Subsidiary in connection with this Agreement if such
amendment, supplement or waiver is delivered in order (x) to comply with
Applicable Law or advice of local counsel, (y) to cure ambiguities, omissions,
mistakes or defects or (z) to cause such Security Documents, guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Credit Documents, (ii) enter into any amendment or
waiver of any Security Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by Applicable Law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Applicable Law and (iii) effect changes to this Agreement that are
necessary and appropriate to provide for the mechanics contemplated by the
offering process described in Section 13.6(g)(i)(H) herein.

 

13.2                           Notices.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail

 

193

--------------------------------------------------------------------------------


 

or sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 13.2; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
administrative questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Letter of Credit Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Letter of Credit Issuer pursuant to Section 2 if such Lender
or the Letter of Credit Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  Reliance by Agents and Lenders.  The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  All telephonic notices to the
Administrative Agent and/or the Collateral

 

194

--------------------------------------------------------------------------------


 

Agent may be recorded by the Administrative Agent and/or the Collateral Agent,
and each of the parties hereto hereby consents to such recording.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender, the Letter of Credit Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Agent Party.

 

13.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

13.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5                           Payment of Expenses and Taxes; Indemnification. 
(a)  The Borrower agrees (i) to pay or reimburse each of the Agents, each Joint
Lead Arranger, each Joint Bookrunner and each Syndication Agent for all their
reasonable and documented and invoiced out-of-pocket costs and reasonable
expenses (without duplication) associated with the syndication of the Credit
Facilities and incurred in connection with the development, preparation,
execution and delivery of, and any amendment, supplement and/or modification to
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Shearman & Sterling LLP as counsel to the
Agents with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date and from time to time thereafter on a quarterly basis) and one
counsel

 

195

--------------------------------------------------------------------------------


 

in each relevant local jurisdiction approved by, or otherwise retained with the
consent of, the Borrower, (ii) to pay or reimburse the Collateral Agent, the
Administrative Agent and each Lender for all their reasonable and documented and
invoiced out-of-pocket costs and reasonable expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Credit Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one firm or counsel to the Administrative
Agent and the Collateral Agent and, to the extent required, one firm or local
counsel in each relevant local jurisdiction or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed (which may include a single special counsel acting in multiple
jurisdictions), and (iii) to pay, indemnify and hold harmless each Lender, the
Administrative Agent, the Collateral Agent, each Joint Lead Arranger, the Joint
Bookrunners, the Syndication Agents, each Letter of Credit Issuer and their
respective Related Parties (without duplication) (the “Indemnified Parties”)
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind or nature whatsoever (including, but not limited to,
any action, claim, litigation, investigation, inquiry or other proceeding),
including, taken as a whole, reasonable and documented or invoiced out-of-pocket
fees, reasonable expenses, disbursements and other charges of one firm of
counsel for all Indemnified Parties, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnified Party affected by
such conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Party), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) of any such Indemnified Party arising
out of or relating to any action, claim, litigation, investigation or other
proceeding (including any inquiry or investigation of the foregoing) (regardless
of whether such Indemnified Party is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by the Borrower, its equity
holders, affiliates or creditors or any other third person), arising out of, or
with respect to the Transactions or to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents or the use of the proceeds of the Loans or Letters of
Credit, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence of or Release of Hazardous Materials applicable to the
Borrower, any of its Subsidiaries or any of the Real Property (all the foregoing
in this clause (iii), collectively, the “indemnified liabilities”); provided
that the Borrower shall have no obligation hereunder to any Indemnified Party
with respect to indemnified liabilities arising from (i) the gross negligence,
bad faith or willful misconduct of such Indemnified Party or any of its Related
Parties as determined in a final and nonappealable judgment as determined by a
court of competent jurisdiction, (ii) a material breach of the obligations of
such Indemnified Party or any of its Related Parties under the terms of this
Agreement by such Indemnified Party or any of its Related Parties as determined
in a final and non-appealable judgment as determined by a court of competent
jurisdiction, (iii) in addition to clause (ii) above, in the case of any action,
claim, litigation, investigation, inquiry or other proceeding initiated by the
Borrower against the relevant Indemnified Party, solely from a breach of the
obligations of such Indemnified Party or its Related Parties under the terms of
this Agreement as determined in a final and non-appealable judgment by a court
of competent jurisdiction, or (iv) any proceeding between and among

 

196

--------------------------------------------------------------------------------


 

Indemnified Parties that does not involve an act or omission by the direct
parent of the Borrower, the Borrower or its Restricted Subsidiaries; provided
that the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuers, the Swingline Lender, the Joint Lead Arrangers, the Joint Bookrunners
and the Syndication Agents to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that none of the
exceptions set forth in clause (i), (ii), (iii) or (iv) of the immediately
preceding proviso applies to such person at such time. All amounts payable under
this Section 13.5(a) shall be paid within 10 Business Days after receipt by the
Borrower of an invoice relating thereto setting forth such expense in reasonable
detail.  The agreements in this Section 13.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

 

(b)                                 No Credit Party nor any Indemnified Party
shall have any liability for any punitive, indirect or consequential damages
resulting from this Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that, nothing in this Section 13.5(b) shall limit any
Credit Party’s indemnity obligations to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which an Indemnified Party is entitled to indemnification
thereunder.  No Indemnified Party shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Party or any of its Related Parties.

 

13.6                           Successors and Assigns; Participations and
Assignments.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), except that (i) except as
set forth in Section 10.3(a), the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in Section 13.6(d)) and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph 13.6(b)(ii), any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                              the Borrower; provided that no consent of the
Borrower shall be required (x) for an assignment of any Term Loan to a Lender,
an Affiliate of a Lender or

 

197

--------------------------------------------------------------------------------


 

an Approved Fund (unless increased costs would result therefrom), (y) for an
assignment of any Revolving Credit Loan or Additional/Replacement Revolving
Credit Loan to a Revolving Lender or an Additional/Replacement Revolving Credit
Lender or (z) if an Event of Default under Section 11 has occurred and is
continuing; provided, further, that the Borrower shall be deemed to have
consented to any such assignment of a Term Loan unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; provided, further, that it shall be understood
that, without limitation, the Borrower shall have the right to withhold its
consent to any assignment if, in order for such assignment to comply with
Applicable Law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority, and

 

(B)                                the Administrative Agent and, in the case of
Revolving Credit Commitments or Revolving Credit Loans, the Swingline Lender and
each Letter of Credit Issuer; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or to any Purchasing Borrower Party or
any Affiliated Lender.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to a Purchasing Borrower Party or any Affiliated Lender
shall also be subject to the requirements of Section 13.6(g).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of (i) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or (ii) an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than, in the case of Revolving Credit Commitments or Revolving Credit Loans,
Additional/Replacement Revolving Credit Commitments or Additional/Replacement
Revolving Credit Loans, $5,000,000 or, in the case of Initial Tranche A Term
Loan Commitments, Initial Tranche B Term Loan Commitments, Incremental Term Loan
Commitments or Term Loans, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11 has occurred
and is continuing; and provided, further, that contemporaneous assignments to a
single assignee made by affiliated Lenders or related Approved Funds or by a
single assignor to related Approved Funds shall be aggregated for purposes of
meeting the minimum assignment amount requirements stated above;

 

(B)                                subject to the terms of Section 13.7(c), the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance;

 

198

--------------------------------------------------------------------------------


 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance together
with a processing fee of $3,500 (it being understood that such processing fee
shall not apply to any assignment by any of the Joint Lead Arrangers, the Joint
Bookrunners or any of their respective affiliates hereunder); provided that
(x) a single processing fee of $3,500 will be payable for multiple assignments
by Lenders permitted hereunder that comprise one transaction and are implemented
substantially concurrently with one another and (y) the Administrative Agent
may, in its sole discretion, elect to waive or reduce such processing fee in the
case of any assignment, including assignments effected pursuant to the
provisions of Section 13.7;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any tax form required by Section 5.4
and an administrative questionnaire in a form approved by the Administrative
Agent in which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and Applicable Laws,
including Federal and state securities laws; and

 

(E)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (E) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
of Loans (if any) on a non-pro rata basis.

 

Notwithstanding the foregoing or anything to the contrary set forth herein
(i) any assignment of any Loans or Commitments to an Affiliated Lender shall
also be subject to the requirements set forth in Section 13.6(g) and (ii) no
natural person may be an assignee or Participant with respect to any Loans or
Commitments.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 13.6(b)(vi), from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits and subject to the requirements of Sections 2.10, 2.11, 5.4 and 13.5). 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 13.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.6(d).

 

(iv)                              By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows:  (A) such assigning Lender warrants that

 

199

--------------------------------------------------------------------------------


 

it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Initial Tranche A Term Loan
Commitment, Initial Tranche A Term Loan Commitment, Incremental Term Loan
Commitment, Revolving Credit Commitment and Additional/Replacement Revolving
Credit Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (B) except as set forth in
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Subsidiary
or the performance or observance by Holdings, the Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Credit Document or any
other instrument or document furnished pursuant hereto; (C) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (D) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 8.9 or delivered pursuant to Section 9.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(E) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (G) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(v)                                 The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans (and interest thereon) and any
payment made by the Letter of Credit Issuer under any Letter of Credit owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement.  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register, as in effect at the close of business on the preceding Business Day,
shall be available for inspection by (x) the Borrower, the Letter of Credit
Issuer and the Collateral Agent and (y) any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

200

--------------------------------------------------------------------------------


 

(vi)                              Upon its receipt of and, if required, consent
to, a duly completed Assignment and Acceptance executed by an assigning Lender
and an assignee, the assignee’s completed administrative questionnaire and any
tax form required by Section 5.4 (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by
Section 13.6(b), the Administrative Agent shall promptly accept such Assignment
and Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register as provided in this paragraph.

 

(c)                                  Notwithstanding any provision to the
contrary, any Lender may assign to one or more wholly owned special purpose
funding vehicles (each, an “SPV”) all or any portion of its funded Loans
(without the corresponding Commitment), without the consent of any Person or the
payment of a fee, by execution of a written assignment agreement in a form
agreed to by such assigning Lender and such SPV, and may grant any such SPV the
option, in such SPV’s sole discretion, to provide the Borrower all or any part
of any Loans that such assigning Lender would otherwise be obligated to make
pursuant to this Agreement.  Such SPVs shall have all the rights which a Lender
making or holding such Loans would have under this Agreement, but no
obligations.  Any such assigning Lender shall remain liable for all its original
obligations under this Agreement, including its Commitment (although the unused
portion thereof shall be reduced by the principal amount of any Loans held by an
SPV).  Notwithstanding such assignment, the Administrative Agent and the
Borrower may deliver notices to such assigning Lender (as agent for the SPV) and
not separately to the SPV unless the Administrative Agent and the Borrower are
requested in writing by the SPV to deliver such notices separately to it. 
Notwithstanding anything herein to the contrary, (i) neither the grant to the
SPV nor the exercise by any SPV of such option will increase the costs or
expenses or otherwise change the obligations of the Borrower under this
Agreement and the other Credit Documents, except, in the case of Section 2.10,
2.11, 3.5 or 5.4, where (A) the increase or change results from a change in any
Applicable Law after the SPV becomes an SPV and the assigning Lender notifies
the Borrower in writing of such increase or change no later than 90 days after
such change in Applicable Law becomes effective or (B) the grant was made with
the Borrower’s prior written consent, (ii) the assigning Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Credit Document and the receipt of any notices provided
by the Administrative Agent and the Borrower (as agent for the SPV) remain the
Lender of record hereunder and (iii) no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the assigning Lender).  The Borrower shall, at the request of any
such assigning Lender, execute and deliver to such Person as such assigning
Lender may designate, a promissory note, substantially in the form of Exhibit
H-1, H-2, H-3 or H-4, as applicable (each, a “Note”), in the amount of such
assigning Lender’s original Note to evidence the Loans of such assigning Lender
and related SPV.

 

(d)                                 (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuer or the Swingline Lender, sell participations to one or more banks
or other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative

 

201

--------------------------------------------------------------------------------


 

Agent, the Collateral Agent, the Letter of Credit Issuer and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (D) such Lender
shall, at the Borrower’s request and expense, use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 13.7 with
respect to any Participant.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 13.1 that
affects such Participant.  Subject to paragraph (d)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits (and
subject to the requirements) of Sections 2.10, 2.11, 5.4 and 13.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.6(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant agrees to be subject to Section 13.8(a) as
though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless (A) the entitlement to a greater
payment resulted from a change in any Applicable Law after the Participant
became a Participant and the participating Lender notifies the Borrower in
writing of such entitlement to a greater payment no later than 90 days after
such change in Applicable Law becomes effective or (B) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  Each Lender having sold a participation in any of its Obligations,
acting as a non-fiduciary agent of the Borrower solely for this purpose, shall
establish and maintain at its address a record of ownership, in which such
Lender shall register by book entry (A) the name and address of each such
Participant (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such Participant in any
Obligation, in any Commitment and in any right to receive any interest or
principal payment hereunder (the “Participant Register”).  Each Lender, acting
as a non-fiduciary agent of the Borrower, shall maintain a register of
principal, interest and other amounts owing to its Participants.  The parties
shall treat the Person listed in the Participant Register as the Participant for
all purposes of this Agreement notwithstanding notice to the contrary.  No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Credit
Event or other obligations under any Credit Document) except to the extent that
such disclosure is necessary to establish that any such Commitment, Credit Event
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  Unless otherwise required by the Internal
Revenue Service, any disclosure required by the foregoing sentence shall be made
by the relevant Lender directly and solely to the Internal Revenue Service.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Any Lender may, without the consent of the
Borrower, the Collateral Agent or the Administrative Agent, at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any

 

202

--------------------------------------------------------------------------------


 

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.  In order to facilitate such pledge
or assignment, the Borrower hereby agrees that, upon request of any Lender at
any time and from time to time after the Borrower has made its initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a Note substantially in the form of Exhibit H-1, H-2, H-3 or H-4, as
the case may be, evidencing the Term Loans, Revolving Credit Loans, Incremental
Term Loans and Additional/Replacement Revolving Credit Loans and Swingline
Loans, respectively, owing to such Lender.

 

(f)                                    Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(g)                                 (i)  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Purchasing Borrower Party or any Affiliated Lender in
accordance with Section 13.6(b) (which assignment, if to a Purchasing Borrower
Party, will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Credit Documents); provided that:

 

(A)                              with respect to any assignment to a Purchasing
Borrower Party, no Event of Default has occurred or is continuing or would
result therefrom;

 

(B)                                any Purchasing Borrower Party shall offer to
all Lenders of any Class of Term Loans to buy the Term Loans within such Class
on a pro rata basis based on the then outstanding principal amount of all Term
Loans of such Class, pursuant to procedures to be reasonably agreed between the
Administrative Agent and the Borrower;

 

(C)                                the assigning Lender and Purchasing Borrower
Party or Non-Debt Fund Affiliate purchasing such Lender’s Term Loans, as
applicable, shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K hereto (an “Affiliated Lender
Assignment and Acceptance”) in lieu of an Assignment and Acceptance;

 

(D)                               for the avoidance of doubt, Lenders shall not
be permitted to assign Revolving Credit Commitments, Revolving Credit Loans,
Additional/Replacement Revolving Credit Loans or Additional/Replacement
Revolving Credit Commitments to any Purchasing Borrower Party or any Affiliated
Lender;

 

(E)                                 any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder (it being understood that any gains or losses by any
Purchasing Borrower Party upon purchase or acquisition and cancellation of

 

203

--------------------------------------------------------------------------------


 

such Term Loans shall not be taken into account in the calculation of Excess
Cash Flow, Consolidated Net Income and Consolidated EBITDA);

 

(F)                                 no Purchasing Borrower Party may use the
proceeds from Revolving Credit Loans or Swingline Loans or
Additional/Replacement Revolving Credit Loans to purchase any Term Loans;

 

(G)                                no Term Loan may be assigned to a Non-Debt
Fund Affiliate or a Purchasing Borrower Party pursuant to this Section 13.6(g),
if after giving effect to such assignment, Non-Debt Fund Affiliates and
Purchasing Borrower Parties in the aggregate would own in excess of 25% of the
Term Loans of any Class then outstanding (determined as of the time of such
purchase);

 

(H)                               any purchases (or assignments) of Loans by a
Purchasing Borrower Party or a Non-Debt Fund Affiliate made through “dutch
auctions” shall (i) be conducted pursuant to procedures to be established by the
Administrative Agent that are consistent with this 13.6(g)(i) and are otherwise
reasonably acceptable to the Borrower and (ii) require that such Person (A) make
a customary representation to all assigning or assignee Lenders, as applicable,
that it does not possess material non-public information with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, could reasonably be
expected to have a material effect on, or otherwise be material to (a) a
Lender’s decision to participate in any such “dutch auction” or (b) the market
price of the Loans (for the avoidance of doubt, no such representation will be
required in the case of open market purchases by any Purchasing Borrower Party
or any such Non-Debt Fund Affiliate, which may possess such non-material
non-public information) and (B) clearly identify itself as a Purchasing Borrower
Party or a Non-Debt Fund Affiliate, as the case may be, in any assignment and
assumption agreement executed in connection with such purchases or assignments;

 

(I)                                    Neither the Administrative Agent nor any
Joint Lead Arranger will have any obligation to participate in, arrange, sell or
otherwise facilitate, and will have no liability in connection with, any open
market purchases (or assignments) of Loans by any Purchasing Borrower Party.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, no Non-Debt Fund Affiliate or a Purchasing Borrower Party
shall have any right to (A) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Credit Parties are not invited, (B) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among the Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Credit Party or its representatives (and in any case, other than the right
to receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Sections 2.1, 3.1, 4.1
and 5.1 of this Agreement), or (C) make or bring (or participate in, other than
as a passive participant in or recipient of its pro rata benefits of) any claim,
in its capacity as a Lender, against the Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other

 

204

--------------------------------------------------------------------------------


 

such Lender under the Credit Documents, except to the extent such claim arises
from the gross negligence, bad faith or willful misconduct of the Administrative
Agent, the Collateral Agent or any other Lender as determined by a court of
competent jurisdiction in a final and non-appealable decision.

 

(iii)                               By its acquisition of Term Loans, a Non-Debt
Fund Affiliate shall be deemed to have acknowledged and agreed that, if any
Credit Party shall be subject to any voluntary or involuntary proceeding
commenced under any Debtor Relief Law:

 

(A)                              each such Non-Debt Fund Affiliate shall not
take any step or action (whether directly or indirectly) in such proceeding to
object to, impede, or delay the exercise of any right or the taking of any
action by the Administrative Agent (or the taking of any action by a third party
to which the Administrative Agent has consented with respect to any disposition
of assets by the Borrower or any equity or debt financing to be made to the
Borrower), including, without limitation, the filing of any pleading by the
Administrative Agent) in (or with respect to any matters related to) the
proceeding so long as the Administrative Agent is not taking any action to treat
such Non-Debt Fund Affiliate’s Loans in a manner that is less favorable to such
Non-Debt Fund Affiliate in any material respect than the proposed treatment of
similar Obligations held by other Lenders (including, without limitation,
objecting to any debtor-in-possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise or plan of
reorganization); and

 

(B)                                each Non-Debt Fund Affiliate shall not have
the right to vote in accordance with its discretion, but shall be deemed to have
voted in such proceedings in the same proportion as the allocation of voting
with respect to such matter by those Lenders who are not Non-Debt Fund Affiliate
that have purchased Term Loans, except to the extent that any plan under the
Bankruptcy Code proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable to such Non-Debt Fund Affiliate in
any material respect than the proposed treatment of similar Obligations held by
other Lenders.  For the avoidance of doubt, except to the extent that any plan
under the Bankruptcy Code proposes to treat the Obligations held by any such
Non-Debt Fund Affiliate in a manner that is less favorable to such Non-Debt Fund
Affiliate in any material respect than the proposed treatment of similar
Obligations held by other Lenders, the Administrative Agent is hereby
irrevocably authorized and empowered (in the name of such Non-Debt Fund
Affiliate) to vote on behalf of such Non-Debt Fund Affiliate or consent on
behalf of such Non-Debt Fund Affiliate in any such proceedings with respect to
any and all claims of such Non-Debt Fund Affiliate relating to the Obligations. 
Each Non-Debt Fund Affiliate acknowledges that the foregoing constitutes an
irrevocable proxy in favor of the Administrative Agent to vote or consent on
behalf of such Non-Debt Fund Affiliate in any proceeding in the manner set forth
above and that such Non-Debt Fund Affiliate shall be irrevocably bound to any
such votes made or consents given and further shall not challenge or otherwise
object to such votes or consents and shall not itself vote or provide consents
in the proceeding.

 

(h)                                 Notwithstanding anything in Section 13.1 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders or any other requisite Class vote
required by this Agreement have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any

 

205

--------------------------------------------------------------------------------


 

Credit Document or any departure by any Credit Party therefrom, (ii) otherwise
acted on any matter related to any Credit Document, or (iii) directed or
required the Administrative Agent, Collateral Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any
Credit Document, (A) all Term Loans held by any Non-Debt Fund Affiliate or a
Purchasing Borrower Party shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders (or requisite vote of any Class of
Lenders) have taken any actions and (B) the aggregate amount of Term Loans held
by Debt Fund Affiliates will be excluded to the extent in excess of 50% of the
amount required to constitute “Required Lenders” (any such excess amount shall
be deemed to be not outstanding on a pro rata basis among all Debt Fund
Affiliates).

 

(i)                                     Upon any contribution of Term Loans to
the Borrower or any Restricted Subsidiary and upon any purchase of Term Loans by
a Purchasing Borrower Party (A) the aggregate principal amount (calculated on
the face amount thereof) of such Term Loans shall automatically be cancelled and
retired by the Borrower on the date of such contribution or purchase (and, if
requested by the Administrative Agent, with respect to a contribution of Term
Loans, any applicable contributing Lender shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in such Loans to the Borrower
for immediate cancellation) and (B) the Administrative Agent shall record such
cancellation or retirement in the Register.

 

(j)                                     The Borrower shall maintain at its
offices a copy of each Assignment and Acceptance delivered to it by any Non-Debt
Fund Affiliate (the “Affiliated Lender Register”).  Each Non-Debt Fund Affiliate
shall advise the Borrower and the Administrative Agent in writing of (i) any
proposed disposition of Term Loans by such Lender.  Additionally, if any Lender
becomes a Non-Debt Fund Affiliate at a time that such Lender holds any Term
Loans, such Lender shall promptly advise the Borrower and the Administrative
Agent that such Lender is a Non-Debt Fund Affiliate.  Copies of the Affiliated
Lender Register shall be provided to the Administrative Agent and the Non-Debt
Fund Affiliate upon request.  Notwithstanding the foregoing if at any time (if
applicable, after giving effect to any proposed assignment to a Non-Debt Fund
Affiliate), all Non-Debt Fund Affiliates own or would, in the aggregate own more
than 25% of the principal amount of all any Class of Term Loans then outstanding
(i) any proposed pending assignment to a Non-Debt Fund Affiliate that would
cause such threshold to be exceeded shall not become effective or be recorded in
the Affiliated Lender Register, (ii) in the event that a Non-Debt Fund Affiliate
has acquired any Term Loans pursuant to an assignment which was not recorded in
the Affiliated Lender Register, the assignment of such Term Loans shall be null
and void ab initio and (iii) if such threshold is exceeded solely as a result of
a Lender becoming a Non-Debt Fund Affiliate after it has acquired Term Loans,
such Non-Debt Fund Affiliate shall assign sufficient Term Loans of such Class so
that Non-Debt Fund Affiliates in the aggregate own less than 25% of the
aggregate principal amount of Term Loans of such Class then outstanding.  The
Administrative Agent may conclusively rely upon the Affiliated Lender Register
in connection with any amendment or waiver hereunder and shall not have any
responsibility for monitoring any acquisition or disposition of Term Loans by
any Non-Debt Fund Affiliate or for any losses suffered by any Person as a result
of any purported assignment to or from an Affiliated Lender.

 

206

--------------------------------------------------------------------------------


 

13.7                           Replacements of Lenders under Certain
Circumstances.  (a)  The Borrower, at its sole expense, shall be permitted to
replace any Lender (or any Participant) that (a) requests reimbursement for
amounts owing pursuant to Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(ii) and as a result thereof any of the
actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank, financial institution or other
investor that is an Eligible Assignee; provided, that (i) such replacement does
not conflict with any Applicable Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank, financial institution or other investor
that is an Eligible Assignee shall purchase, at par) all Loans and pay all other
amounts (other than any disputed amounts) owing to such replaced Lender
hereunder (including, for the avoidance of doubt, pursuant to Section 2.10,
2.11, 3.5 or 5.4, as the case may be) and under the other Credit Documents prior
to the date of replacement of such Lender, (iv) the replacement bank, financial
institution or other investor, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender or that the replaced Lender shall have against the Borrower and the other
parties for indemnity, contribution, payment of disputed and other unpaid
amounts and otherwise.

 

(b)                                 If any Lender (such Lender a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination, which pursuant to the terms of Section 13.1 requires the consent of
all of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then, provided no Event of Default has occurred and
is continuing, the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its own cost and expense to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments to one or more Eligible Assignees reasonably acceptable to
the Administrative Agent, provided that:  (i) all Obligations of the Borrower
owing to such Non-Consenting Lender being replaced shall be paid in full
(including any applicable premium under Section 5.1(b)) to such Non-Consenting
Lender concurrently with such assignment, (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon, 
(iii) the replacement Lender shall consent to the proposed amendment, waiver,
discharge or termination and (iv) all Lenders (except all Non-Consenting Lenders
which are simultaneously replaced) have consented to such proposed amendment,
waiver, discharge or termination.  In connection with any such assignment, the
Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.6.

 

(c)                                  Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
this Section 13.7 may be effected pursuant to an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

13.8                           Adjustments; Set-off.  (a)  Except as otherwise
set forth herein, if any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of the

 

207

--------------------------------------------------------------------------------


 

principal amount of any of its Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or the participations in
letter of credit obligations or swingline loans held by it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), resulting in such Lender receiving payment of a greater proportion
of the aggregate amount at the Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or participations in letter of
credit obligations or swingline loans and accrued interest thereon than the
proportion received by any other Lender that is entitled thereto, such Benefited
Lender shall (i) notify the Administrative Agent of such fact, and (ii) purchase
for cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Revolving Credit Loans, Term Loans,
Additional/Replacement Revolving Credit Loans and/or participations in letter of
credit obligations or swingline loans, as applicable, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably in accordance with the
aggregate principal of and accrued interest on their respective Revolving Credit
Loans, Term Loans, Additional/Replacement Revolving Credit Loans and/or
participations in letter of credit obligations or swingline loans, as applicable
and other amounts owing them; provided that, (A) if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest and (B) the provisions of
this paragraph shall not be construed to apply to (x) any payment made by
Holdings, the Borrower or any other Credit Party pursuant to and in accordance
with the express terms of this Agreement and the other Credit Documents, (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in a Letter of
Credit Borrowing or Swingline Loans to any assignee or participant or (z) any
disproportionate payment obtained by a Lender of any Class as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments of that Class or any increase in the Applicable Margin (or
other pricing term, including any fee, discount or premium) in respect of Loans
or Commitments of Lenders that have consented to any such extension.  Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender, the Swingline Lender and the Letter of
Credit Issuer shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
setoff and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be; provided, that in the
event that any Defaulting Lender shall exercise any such right of set-off, (x)
all amounts so set off shall be paid over immediately to the Administrative

 

208

--------------------------------------------------------------------------------


 

Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Swingline Lender, the Letter of Credit Issuer and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  Each Lender,
the Swingline Lender and the Letter of Credit Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. Notwithstanding anything in
this Section 13.8(b) to the contrary, no Lender nor the Swingline Lender or the
Letter Credit Issuer will exercise, or attempt to exercise, any right of
set-off, banker’s lien or the like against any deposit account or property of
the Borrower or any other credit party held or maintained by such Lender, the
Swingline Lender or the Letter of Credit Issuer, as applicable, in each case to
the extent the deposits or other proceeds of such exercise, or attempt to
exercise, any right of set-off, banker’s lien or the like are, or are intended
to be or are otherwise are held out to be applied to the Obligations hereunder
or otherwise secured by the Collateral, without the prior written consent of the
Administrative Agent or Collateral Agent.

 

13.9                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission (i.e., a
“pdf” or “tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

13.10                     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                     Integration.  This Agreement and the other Credit
Documents represent the agreement of Holdings, the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Collateral Agent, the Administrative Agent or any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13                     Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and

 

209

--------------------------------------------------------------------------------


 

enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, New York County, located in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the applicable party at its respective address set forth in Section 13.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right of the Collateral Agent or any other Secured Party to effect service of
process in any other manner permitted by law or shall limit the right of the
Collateral Agent or any other Secured Party to sue in any other jurisdiction;
and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages.

 

13.14                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), each of the Borrower and Holdings acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that:

 

(a)                                 (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Collateral
Agent and each Joint Lead Arranger are arm’s-length commercial transactions
between the Borrower, Holdings and their respective Affiliates, on the one hand,
and the Administrative Agent, the Collateral Agent and each Joint Lead Arranger,
on the other hand, (ii) each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Borrower and Holdings is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents;

 

(b)                                 (i) each of the Administrative Agent, the
Collateral Agent and each Joint Lead Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (ii) neither the Administrative Agent, the Collateral Agent nor any
Joint Lead Arranger has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and

 

210

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent, the Collateral
Agent and each Joint Lead Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Collateral Agent or the Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and Holdings hereby agrees that it will not make any claims against
the Administrative Agent, the Collateral Agent or the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated here.

 

13.15                 WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

13.16                 Confidentiality.  Each Agent, the Letter of Credit Issuer
and each Lender shall hold all non-public information furnished by or on behalf
of Holdings and the Borrower and their Subsidiaries in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender, such Agent or the Letter of Credit Issuer pursuant to the requirements
of this Agreement (“Confidential Information”) confidential in accordance with
its customary procedure for handling confidential information of this nature
and, in the case of a Lender that is a bank, in accordance with safe and sound
banking practices and in any event may make disclosure (a) as required or
requested by any Governmental Authority or representative thereof or regulatory
authority having jurisdiction over it (including any self-regulatory authority
or representative thereof) or pursuant to legal process, (b) to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; provided that, in the
case of each of clauses (i) and (ii), the relevant Person is advised of and
agrees to be bound by the provisions of this Section 13.16 or other provisions
at least as restrictive as this Section 13.16, (c) to such Lender’s or such
Agent’s or the Letter of Credit Issuer’s trustees, attorneys, professional
advisors or independent auditors or Related Parties, in each case who need to
know such information in connection with the administration of the Credit
Documents and are informed of the confidential nature of such information,
(d) with the consent of the Borrower or (e) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section 13.16 or (ii) becomes available to any Agent, any Lender, the
Letter of Credit Issuer or any of their respective Affiliates on a
nonconfidential basis from a source that is not subject to these confidentiality
provisions;provided that unless specifically prohibited by Applicable Law or
court order, each Lender, each Agent and the Letter of Credit Issuer shall
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender, such Agent or the Letter
of Credit Issuer by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further, that in no event shall any Lender, any Agent or the

 

211

--------------------------------------------------------------------------------


 

Letter of Credit Issuer be obligated or required to return any materials
furnished by Holdings, the Borrower or any Subsidiary of the Borrower.  Each
Lender, each Agent and the Letter of Credit Issuer agrees that it will not
provide to prospective Transferees, pledgees referred to in Section 13.6(e) or
to prospective direct or indirect contractual counterparties under Hedging
Agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 13.16.  The confidentiality provisions
contained herein shall not prohibit disclosures to any trustee, administrator,
collateral manager, servicer, backup servicer, lender, rating agency or secured
party of any SPV in connection with the evaluation, administration, servicing
of, or the reporting on, the assets or securitization activities of such SPV;
provided that any such Person is advised of and agrees to be bound by the
provisions of this Section 13.16.

 

13.17                 USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

13.18                 Legend.  The Initial Tranche A Term Loans and Initial
Tranche B Term Loans may be issued with original issue discount (“OID”) for U.S.
Federal income tax purposes.  The issue price, amount of OID, issue date and
yield to maturity of these Initial Tranche A Term Loans and Initial Tranche B
Term Loans may be obtained by writing to the Administrative Agent at the address
set forth in Section 13.2.

 

13.19                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.

 

(a)                                 The Lenders hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Credit Parties on any
Collateral shall be automatically released (i) in full, as set forth in clause
(b) below, (ii) upon the sale, transfer or other disposition of such Collateral
(including as part of or in connection with any other sale, transfer or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale, transfer or other disposition is made in compliance
with the terms of this Agreement (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party by a Person that is not a
Credit Party, upon termination or expiration of such lease, (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 13.1), (v) to the extent the property constituting
such Collateral is owned by any Guarantor, upon the release of such Guarantor
from its obligations under the Guarantee (in accordance with the second
succeeding sentence and Section 25 of the Guarantee), (vi) as required by the
Collateral Agent to effect any sale, transfer or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents and (vii) to the extent such Collateral otherwise becomes
Excluded Capital Stock or Excluded Property (as defined in the Security
Agreement).  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit

 

212

--------------------------------------------------------------------------------


 

Parties in respect of) all interests retained by the Credit Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents.  Additionally, the Lenders hereby
irrevocably agree that the Guarantors shall be released from the Guarantees upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary, or, in the case of a Previous Holdings, in accordance with the
conditions set forth in the definition of Holdings.  The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.  Any representation, warranty or covenant
contained in any Credit Document relating to any such Collateral or Guarantor
shall no longer be deemed to be repeated.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or any other Credit Document, when all Obligations (other than
(i) Hedging Obligations in respect of any Secured Hedging Agreements, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) any contingent or indemnification obligations not then due) have been paid
in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not Cash Collateralized or back-stopped, upon
request of the Borrower, the Administrative Agent and/or Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all obligations under any Credit Document, whether or
not on the date of such release there may be any (i) Hedging Obligations in
respect of any Secured Hedging Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due.  Any such release of Obligations shall
be deemed subject to the provision that such Obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Credit Document, upon request of the Borrower
in connection with any Liens permitted by the Credit Documents, the
Administrative Agent and/or Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to subordinate the Lien on any Collateral to any Lien permitted
under Sections 10.2(c), (e) (solely as it relates to clauses (c), (f) and (t) of
Section 10.2), (f), (i)(ii), (j), (k), (l), (m), (o), (p), (t), (u), (v), (w),
(y) and clauses (b), (d), (e), (f), (g) and (i) of the definition of “Permitted
Liens.”

 

(d)                                 Notwithstanding the foregoing or anything in
the Credit Documents to the contrary, at the direction of the Required Lenders,
the Administrative Agent may, in exercising remedies, take any and all necessary
and appropriate action to effectuate a credit bid of all Loans (or any lesser
amount thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other

 

213

--------------------------------------------------------------------------------


 

similar proceeding, forbear from exercising remedies upon an Event of Default,
or in a bankruptcy proceeding, enter into a settlement agreement on behalf of
all Lenders.

 

[SIGNATURE PAGE FOLLOWS]

 

214

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

LPL HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

LPL INVESTMENT HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Matthew C. White

 

 

Name: Matthew C. White

 

 

Title: Vice President

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew C. White

 

 

Name: Matthew C. White

 

 

Title: Vice President

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Monisha Amaral

 

 

Name: Monisha Amaral

 

 

Title: Vice President

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

 

By:

/s/ Shamoon Atique

 

 

Name: Shamoon Atique

 

 

Title: Authorized Signatory

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULES TO THE

 

CREDIT AGREEMENT

 

Dated as of March 29, 2012

 

among

 

LPL INVESTMENT HOLDINGS INC.,

as Holdings,

 

LPL HOLDINGS, INC.,

as Borrower,

 

The Several Lenders
from Time to Time Party Hereto,

 

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND GOLDMAN SACHS BANK USA
as Joint Lead Arrangers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC. AND SUNTRUST ROBINSON
HUMPHREY, INC.
as Joint Bookrunners

 

GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC AND MORGAN STANLEY SENIOR
FUNDING, INC.

as Syndication Agents

 

SUNTRUST BANK

as Documentation Agent

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

On File with Lenders

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Broker-Dealer Regulated Subsidiaries

 

1. LPL Financial LLC, a California limited liability company

2. UVEST Financial Services Group, Inc., a North Carolina corporation

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c)

 

Existing Letters of Credit

 

$10,000,000 letter of credit issued by Morgan Stanley Senior Funding, Inc. as of
December 28, 2005 for the benefit of The Private Trust Company, N.A. (Reference
# S00052573).

 

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Mortgaged Property

 

Parcel 1 of Parcel Map No. 17965, City of San Diego, County of San Diego, State
of California, located on Towne Centre Drive, San Diego, California, 92121
(owned by LPL Holdings, Inc.).

 

--------------------------------------------------------------------------------


 

Schedule 8.12

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Organization

 

Record and
Beneficial Owner

 

Percentage of
Capital Stock
Beneficially
Owned

 

Guarantor,
Restricted,
Unrestricted,
Specified, 
Immaterial and/or
Excluded
Subsidiary

LPL Holdings, Inc.

 

Massachusetts

 

LPL Investment Holdings Inc.

 

100

%

N/A (Borrower)

 

 

 

 

 

 

 

 

 

LPL Financial LLC

 

California

 

LPL Holdings, Inc.

 

100

%

Restricted, Specified and Excluded

 

 

 

 

 

 

 

 

 

Independent Advisers Group Corporation

 

Delaware

 

LPL Holdings, Inc.

 

100

%

Guarantor and Restricted

 

 

 

 

 

 

 

 

 

PTC Holdings, Inc.

 

Ohio

 

LPL Holdings, Inc.

 

100

%*

Restricted and Excluded

 

 

 

 

 

 

 

 

 

The Private Trust Company, N.A.

 

Ohio, National Association

 

PTC Holdings Inc.

 

100

%

Restricted and Excluded

 

 

 

 

 

 

 

 

 

LPL Insurance Associates, Inc.

 

Delaware

 

LPL Holdings, Inc.

 

100

%

Guarantor and Restricted

 

 

 

 

 

 

 

 

 

Uvest Financial Services Group, Inc.

 

North Carolina

 

LPL Holdings, Inc.

 

100

%

Restricted and Excluded

 

 

 

 

 

 

 

 

 

LPL Independent Advisor Services Group LLC

 

Delaware

 

LPL Holdings, Inc.

 

100

%

Guarantor and Restricted

 

--------------------------------------------------------------------------------

* For regulatory reasons, PTC Holdings, Inc. has a requirement that each of the
following members of its Board of Directors own 1 share of Non-Voting Class B
common stock:  Richard E. Beeman, Jonathan Eaton, Lawrence Hatch, Keith Libman,
John McDermott, Heather Ettinger, David Freniere, Robert Moore, and Thomas Lux.

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Organization

 

Record and
Beneficial Owner

 

Percentage of
Capital Stock
Beneficially
Owned

 

Guarantor,
Restricted,
Unrestricted,
Specified, 
Immaterial and/or
Excluded
Subsidiary

Mutual Service Corporation

 

Michigan

 

LPL Independent Advisor Services Group LLC

 

100

%

Restricted and Immaterial

 

 

 

 

 

 

 

 

 

Concord Capital Partners Inc.

 

Delaware

 

LPL Holdings, Inc.

 

100

%

Restricted and Immaterial

Concord Technology Services LLC

 

New Jersey

 

Concord Capital Partners Inc.

 

100

%

Restricted and Immaterial

Concord Equity Group Advisors LLC

 

New Jersey

 

Concord Capital Partners Inc.

 

100

%

Restricted and Immaterial

 

--------------------------------------------------------------------------------


 

Schedule 8.15

 

Owned Real Property

 

Parcel 1 of Parcel Map No. 17965, City of San Diego, County of San Diego, State
of California, located on Towne Centre Drive, San Diego, California, 92121
(owned by LPL Holdings, Inc.).

 

--------------------------------------------------------------------------------


 

Schedule 9.9

 

Affiliate Transactions

 

1.              One of Holdings’ majority stockholders owns a minority interest
in Artisan Partners Limited Partnership (“Artisan”), which pays fees in exchange
for product distribution and record-keeping services. During the years ended
December 31, 2011, 2010 and 2009, the Borrower earned $2.9 million, $2.3 million
and $1.5 million, respectively, in fees from Artisan. Additionally, as of
December 31, 2011 and 2010, Artisan owed the Borrower $0.7 million and $0.6
million, respectively, which is included in receivables from product sponsors,
broker-dealers and clearing organizations on the consolidated statements of
financial condition.

 

2.              American Beacon Advisor, Inc. (“American Beacon”), a company
majority-owned by one of Holdings’ majority stockholders, pays fees in exchange
for product distribution and record-keeping services. During the years ended
December 31, 2010 and 2009, the Borrower earned $0.2 million, and $0.4 million,
respectively, in fees from American Beacon.

 

3.              One of Holdings’ majority stockholders owns a minority interest
in XOJET, Inc. (“XOJET”), which provides chartered aircraft services. The
Borrower paid $1.3 million to XOJET during the year ended December 31, 2011.

 

4.              Certain entities affiliated with SunGard Data Systems Inc.
(“SunGard”), a company majority-owned by one of Holdings’ majority stockholders,
provide data center recovery services. The Borrower paid $0.3 million and $0.5
million to SunGard during the years ended December 31, 2010 and 2009,
respectively.

 

5.              Aplifi, Inc. (Aplifi), a privately held technology company in
which the Borrower holds an equity interest, provides software licensing for
annuity order entry and compliance. The Borrower paid $1.8 million, $1.1 million
and $0.8 million to Aplifi for such services during the years ended December 31,
2011, 2010 and 2009, respectively.

 

6.              TPG Capital (“TPG”), one of Holdings’ majority stockholders,
provided certain consulting services. The Borrower paid $0.3 million to TPG
during the year ended December 31, 2010.

 

7.              An immediate family member of one of Holdings’ executive
officers, is an executive officer of CresaPartners LLC (“CresaPartners”).
CresaPartners provides the Borrower and its subsidiaries real estate advisory,
transaction and project management services. The Borrower paid $0.6 million to
CresaPartners during the year ended December 31, 2011.

 

8.              AlixPartners, LLP (“AlixPartners”), a company majority-owned by
one of Holdings’ majority stockholders, provides services pursuant to an
agreement for interim

 

--------------------------------------------------------------------------------


 

management and consulting. The Borrower paid $0.6 million to AlixPartners during
the year ended December 31, 2009.

 

--------------------------------------------------------------------------------


 

Schedule 9.17

 

Post-Closing Covenant

 

The applicable Credit Parties under this Agreement shall obtain and deliver to
Collateral Agent, within 90 days after the Closing Date (unless waived or
extended by the Collateral Agent in its sole discretion), to the extent such
items have not been delivered as of the Closing Date, the following:

 

(1)   a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Credit Party that is the owner of or holder of any interest in such Real
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent; provided, however, in the event a Mortgaged
Property is located in a jurisdiction which imposes mortgage tax, documentary
stamp or intangible recording fees or similar fees, the amount of the
Obligations secured by such Mortgage shall be limited to the Fair Market Value
of the Mortgaged Property, as reasonably determined by Borrower and reasonably
acceptable to the Collateral Agent, or such lesser amount as may be reasonably
acceptable to the Collateral Agent;

 

(2)   with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein, subject only to Permitted
Liens and exceptions acceptable to the Collateral Agent, in an amount equal to
not more than the Fair Market Value of such Mortgaged Property and fixtures, as
reasonably determined by the Borrower, as set forth below, which policy (or such
marked-up commitment) (the “Mortgage Policies”) shall (A) be issued by a title
insurance company reasonably acceptable to the Collateral Agent (the “Title
Company”), (B) to the extent necessary, include such reinsurance arrangements
(with provisions for direct access, if necessary) as shall be reasonably
acceptable to the Collateral Agent, (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent, to the
extent available in the relevant jurisdiction at commercially reasonable rates,
provided in no event shall the Borrower be required to provide a “creditor’s
rights” endorsement to any Mortgage Policy, and (D) contain no exceptions to
title other than Permitted Liens and exceptions acceptable to the Collateral
Agent;

 

(3)   with respect to each Mortgaged Property, such affidavits (including a
so-called “gap” indemnification) as are required by the Title Company to issue
the Mortgage Policies and endorsements contemplated above;

 

--------------------------------------------------------------------------------


 

(4)   evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Mortgage Policies premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Mortgage Policies referred to above;

 

(5)   surveys with respect to each Mortgaged Property in form and substance
reasonable acceptable to the Collateral Agent or existing surveys, together with
any affidavits required by the Title Company, as shall be sufficient to enable
the Title Company to remove any standard survey exceptions from the Mortgage
Policies;

 

(6)   with respect to each Mortgaged Property, opinions of counsel to the Credit
Parties, which opinions (x) shall be addressed to Collateral Agent and each of
the Secured Parties, (y) shall cover the due authorization, execution, delivery
and enforceability of the applicable Mortgage and (z) shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent; and

 

(7)   to the extent any Mortgaged Property is subject to the applicable Flood
Insurance Laws, a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and the applicable Credit
Party relating thereto).

 

--------------------------------------------------------------------------------


 

Schedule 10.1

 

Indebtedness

 

LPL Financial, LLC credit card guarantees for certain employee charge cards
issued by American Express Inc.  Maximum guarantee liability is $47,500.

 

Master Promissory Note, dated July 21, 2011, between LPL Financial, LLC, as
borrower and Bank of America, N.A., as lender, for $150,000,000.

 

Master Promissory Note, dated October 1, 2008, between LPL Financial, LLC, as
borrower and The Bank of New York Mellon, as lender, for an unspecified amount.

 

Demand Promissory Note, dated April 8, 2011, between LPL Financial, LLC, as
borrower, and JPMorgan Chase Bank, N.A., as lender, for an unspecified amount.

 

--------------------------------------------------------------------------------


 

Schedule 10.2

 

Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.4

 

Dispositions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.5

 

Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.12

 

Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 13.2

 

Addresses for Notices

 

Administrative Agent & Swingline Lender Office:

(For financial/loan activity — advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

 

ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE NC 28255-0001

Attention:  Johnathon (Todd) Clarke

Telephone:  980.386.4198
Fax:  704.719.8839
Electronic Mail: johnathon.clarke@baml.com

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: 026-009-593

New York, NY

Account #: 1366212250600

Attn: Corporate Credit Services

Ref: LPL Holdings Inc.

 

LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

Bank of America
1000 W TEMPLE ST
LOS ANGELES CA 90012-1514

Attention: Mane’ V. Badalyan
Telephone: 213.417.9466

Fax: 213.457.8841

Electronic Mail: mane.v.badalyan@baml.com

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: 026-009-593

New York, NY

Account #: 04535-883980

Attn: Los Angeles Standby

Ref: LPL Holdings Inc & LC #

 

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Bank of America Plaza

101 S TRYON ST

Mail Code: NC1-002-15-36
Charlotte NC 28255-0001

Attention: Darleen R Parmelee

Telephone: 980.388.5001

Fax: 704.409.0645

Electronic Mail: darleen.r.parmelee@baml.com

 

--------------------------------------------------------------------------------


 

For Borrower:

 

LPL Holdings, Inc.

One Beacon Street, 22nd Floor

Boston, MA 02108

Attn: Stephanie L. Brown, General Counsel

Phone: 617-897-4340

Fax: 617-556-2811

Email: Stephanie.brown@lpl.com

 

With copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attn: Brian Steinhardt

Phone: 212-455-3802

Fax: 212-455-2502

Email: bsteinhardt@stblaw.com

 

--------------------------------------------------------------------------------